            Case 20-12841-MFW   Doc 562-1   Filed 12/28/20   Page 1 of 169




                                    Exhibit A

                         Second Further Revised Sale Order




ACTIVE 54396979v3
              Case 20-12841-MFW                Doc 562-1         Filed 12/28/20          Page 2 of 169




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                               Case No. 20-12841 (MFW)

                                                                 (Jointly Administered)
                                      Debtors.
                                                                 Ref. Docket Nos. 17, 26, 137, 146

            ORDER (I) AUTHORIZING THE SALE OF ALL OF THE DEBTORS’
           ASSETS FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES,
    AND OTHER INTERESTS, (II) AUTHORIZING AND APPROVING THE DEBTORS’
      PERFORMANCE UNDER THE STALKING HORSE PURCHASE AGREEMENT,
    (III) APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN OF THE
      DEBTORS’ EXECUTORY CONTRACTS AND UNEXPIRED LEASES RELATED
                 THERETO AND (IV) GRANTING RELATED RELIEF

         Upon consideration of the motion [Docket No. 17] (the “Motion”)2 of the above-captioned

debtors and debtors in possession (the “Debtors”) for the entry of an order pursuant to sections

105(a), 363, and 365 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

6004, 6006, 9007, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”), among other things, (i)

authorizing the sale of the Acquired Assets (the “Sale”) free and clear of liens, claims,

encumbrances, and other interests, except as provided by that Asset Purchase Agreement, dated

November 10, 2020, by and between the Debtors (the “Sellers” and each a “Seller”) and YF FC


1
     The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
     of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
     federal tax identification numbers is not provided herein. A complete list of such information may be obtained
     on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
     debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
     FL 33442.
2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in either the Motion or
     the Stalking Horse Purchase Agreement (as defined herein), as applicable.


ACTIVE 54439676v3
            Case 20-12841-MFW         Doc 562-1      Filed 12/28/20     Page 3 of 169




Acquisition LLC as the Stalking Horse Bidder (the “Buyer”), as amended by that certain First

Amendment to Asset Purchase Agreement, dated as of December 4, 2020 (copies of which are

attached hereto as Exhibit A, as the same may be further amended, supplemented or otherwise

modified in accordance with its terms, together with all exhibits and schedules thereto, the

“Stalking Horse Purchase Agreement”), (ii) authorizing the Sellers’ performance under the

Stalking Horse Purchase Agreement, (iii) approving the assumption and assignment of certain of

the Sellers’ executory Contracts and unexpired Leases related thereto (any such executory Contract

or unexpired Lease assumed and assigned pursuant to the Sale, including any such executory

Contract or unexpired Lease placed on the Designation List and assumed and assigned pursuant to

the Sale after the Closing Date, an “Assumed Contract”), and (iv) granting related relief; the Court

having entered an order approving the Bidding Procedures and granting certain related relief on

November 23, 2020 [Docket No. 136] (the “Bidding Procedures Order”) after a hearing on the

same (the “Bidding Procedures Hearing”); and the Debtors having submitted the Declaration of

Richard NeJame in Support of the Bidding Procedures and Sale Motion [Docket No. 26], the

Declaration of Brian Gleason in Support of the Sale Motion [Docket No. 526], and the

Supplemental Declaration of Richard NeJame in Support of Sale Motion [Docket No. 532]; and

the Buyer having submitted the Declaration of Kam Miramadi of Mackinac Partners Regarding

Adequate Assurance of Future Performance and in Support of the Sale of Substantially All of the

Debtors’ Assets [Docket No. 536]; no auction (the “Auction”) having been held because no

additional Qualified Bids on the Acquired Assets were received by the Debtors other than the

Stalking Horse Bid and the Stalking Horse Purchase Agreement; the Buyer having been deemed

the Successful Bidder by the Debtors pursuant to the Bidding Procedures Order; the Debtors

having filed a Notice of Proposed Sale, Bidding Procedures, Auction, and Sale Hearing [Docket



                                                 2
ACTIVE 54439676v3
            Case 20-12841-MFW               Doc 562-1        Filed 12/28/20        Page 4 of 169




No. 137] (the “Auction and Sale Notice”), a Notice of Potential Assumption and Assignment

[Docket No. 146] (the “Assumption Notice”), a First Supplemental Notice of Potential Assumption

and Assignment [Docket No. 210], and a Notice of Cancellation of Auction [Docket No. 521]; the

Court having conducted a hearing on the Motion on December 23, 2020 and December 28, 2020

(collectively, the “Sale Hearing”) at which time all interested parties were offered an opportunity

to be heard with respect to the Motion; the Court having been advised that the Official Committee

of Unsecured Creditors appointed in the Chapter 11 Cases (the “Committee”) provided a draft

objection to the Debtors and the Buyer, which objection was resolved as set forth in this Sale Order

and as read into the record at the Sale Hearing (the “Committee Objection Resolution”); and the

Court having reviewed and considered the Motion and other evidence submitted in support of the

Motion, the objections thereto, the Final DIP Order,3 the Stalking Horse Purchase Agreement, and

the Bidding Procedures Order; upon the record of the hearing on the Final DIP Order (the “Final

DIP Hearing”), the Bidding Procedures Hearing and the Sale Hearing; the Court having heard

statements and arguments of counsel and the evidence presented with respect to the relief requested

in the Motion at the Sale Hearing; due notice of the Motion, the Stalking Horse Purchase

Agreement, the Bidding Procedures Hearing, Bidding Procedures Order and the cancellation of

the Auction having been provided, and the Member Notice, the Member Notice Period, the

Challenge Expiration Notice, and the Challenge Expiration Notice Period (each as defined below)

having been approved; the Court having determined that a sound business purpose exists for the

Sale, the relief requested in the Motion is in the best interests of the Debtors, their estates, their



3
    As used herein, “Final DIP Order” shall mean that certain Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362,
    363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy Rule 4001-2
    (I) Authorizing the Debtors to Obtain Postpetition Senior Secured Superpriority Financing, (II) Authorizing the
    Debtors’ Limited Use of Cash Collateral, (III) Granting Adequate Protection to the Prepetition Secured Parties,
    and (IV) Granting Related Relief [Docket No. 231].



                                                        3
ACTIVE 54439676v3
              Case 20-12841-MFW              Doc 562-1        Filed 12/28/20         Page 5 of 169




stakeholders, and all other parties in interest, the Sale was negotiated and proposed in good faith

and the Purchase Price is fair and reasonable and in the best interest of the Debtors’ estates; the

Court having jurisdiction over this matter; the legal and factual bases set forth in the Motion and

at the Sale Hearing establishing just cause for the relief granted herein; and after due deliberation

thereon,

         THE COURT HEREBY FURTHER FINDS AND DETERMINES THAT:4

I.       Jurisdiction, Final Order and Statutory Predicates

         A.       The Court has jurisdiction to hear and determine the Motion pursuant to 28 U.S.C.

§§ 157(b)(1) and 1334(a) and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(A), (N) and (O). Venue is proper in this District and in the

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         B.       This order (this “Sale Order”) constitutes a final and appealable order within the

meaning of 28 U.S.C. § 158(a). Notwithstanding the provisions of Bankruptcy Rules 6004(h) and

6006(d), and to any extent necessary under Bankruptcy Rule 9014 and rule 54(b) of the Federal

Rules of Civil Procedure, as made applicable by Bankruptcy Rule 7054, the Court expressly finds

that there is no just reason for delay in the implementation of this Sale Order, expressly waives

any stay, and expressly directs entry of judgment as set forth herein.

         C.       The statutory predicates for the relief requested in the Motion are sections 105(a),

363, and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 6006, 9007, and 9014

and Local Rule 6004-1.




4
     All findings of fact and conclusions of law announced by the Court at the Sale Hearing in relation to the Motion
     are hereby incorporated herein to the extent not inconsistent herewith.

                                                          4
ACTIVE 54439676v3
             Case 20-12841-MFW         Doc 562-1       Filed 12/28/20     Page 6 of 169




        D.      The findings of fact and conclusions of law set forth herein constitute the Court’s

findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this

proceeding pursuant to Bankruptcy Rule 9014.

II.     Notice of the Sale, Auction, and the Cure Amounts

        E.      Actual written notice of the Bidding Procedures Hearing, the Sale Hearing, the

Auction, the Motion, the Sale, the assumption, assignment, cure and sale of the Assumed Contracts

to be assigned to the Buyer pursuant to the Stalking Horse Purchase Agreement (including, as of

the date hereof, those which are identified on Exhibit B hereto) has been timely and properly

provided to, and a reasonably calculated, fair and reasonable opportunity to object or be heard with

respect to the Motion and the relief requested therein has been afforded to, all known interested

persons and entities, including, but not limited to the following parties: (i) the Office of the United

States Trustee for the District of Delaware; (ii) the Debtors’ thirty (30) largest unsecured creditors

on a consolidated basis; (iii) counsel to the DIP Lenders and the DIP Agent (each as defined in the

Final DIP Order); (iv) respective counsel to the Prepetition Lender Representative and the

Prepetition Agent (each as defined in the Final DIP Order); (v) all other known parties with liens

of record on assets of the Debtors and claims against the Debtors as of the Petition Date; (vi) the

local office for the Internal Revenue Service; (vii) the Securities and Exchange Commission;

(viii) the Office of the United States Attorney for the District of Delaware; (ix) any party having

filed requests for notice in the Chapter 11 Cases; (x) the U.S. Department of Justice; (xi) the offices

of the attorneys general for the states in which the Debtors operate; (xii) counsel to the Stalking

Horse Bidder; (xiii) counsel for the Committee; and (xiv) all parties that had expressed an interest




                                                  5
ACTIVE 54439676v3
             Case 20-12841-MFW        Doc 562-1      Filed 12/28/20     Page 7 of 169




in purchasing the Debtors’ assets. The requirements of Bankruptcy Rule 6004(a) and all applicable

Local Rules are satisfied by such notice.

        F.      In accordance with the provisions of the Bidding Procedures Order, the Debtors

caused the Cure Notice to be served, in compliance with the requirements of due process and the

Bankruptcy Code, upon the Buyer and the non-Debtor counterparties to the executory Contracts

or unexpired Leases (each, a “Contract Counterparty,” and, collectively, the “Contract

Counterparties”), noticing such parties: (i) that the Sellers may seek to assume and assign the

Assumed Contracts on the Closing Date or such later date as contemplated by the terms of the

Stalking Horse Purchase Agreement; and (ii) of the relevant Cure Amounts. The Court finds that:

(i) the Buyer and the Contract Counterparties have had an opportunity to object to the Cure

Amounts set forth in the Cure Notice; (ii) the Cure Notice provided the Buyer and the Contract

Counterparties with proper notice of the potential assumption and assignment of the Assumed

Contracts and any Cure Amount relating thereto; (iii) the service of such Cure Notice was good,

sufficient, and appropriate under the circumstances; (iv) no further notice need be given in respect

of establishing Cure Amounts for the Assumed Contracts; and (v) the procedures set forth in the

Bidding Procedures Order with regard to objecting to any such Cure Amount satisfy the provisions

of section 365 of the Bankruptcy Code and Bankruptcy Rule 6006.

        G.      The Debtors’ Auction and Sale Notice provided all interested persons and entities

with timely and proper notice of, and a reasonable opportunity to object and be heard with respect

to, the assumption and assignment of the Assumed Contracts, the Sale, the Sale Hearing, and the

Auction.

        H.      As evidenced by the affidavits of service previously filed with the Court, proper,

timely, adequate, and sufficient notice of the Motion, the Bidding Procedures, the assumption and



                                                 6
ACTIVE 54439676v3
             Case 20-12841-MFW         Doc 562-1      Filed 12/28/20     Page 8 of 169




assignment of the Assumed Contracts, the Auction, the cancellation of the Auction, the Sale

Hearing, and the Sale has been provided in accordance with sections 102(1), 363, and 365 of the

Bankruptcy Code and Bankruptcy Rules 2002, 6004, 6006, and 9014. The Debtors also have

complied with all obligations to provide notice of the assumption and assignment of the Assumed

Contracts, the Auction, the cancellation of the Auction, the Sale Hearing, and the Sale required by

the Bidding Procedures Order. In addition, the Debtors have agreed to provide the Member Notice

and the Challenge Expiration Notice pursuant to the provisions of this Sale Order. The notices

described in this Section II were, or will be once made with respect to the Member Notice and the

Challenge Expiration Notice, good, sufficient, and appropriate under the circumstances, and no

other or further notice of the Motion, the assumption and assignment of the Assumed Contracts,

the Auction, the cancellation of the Auction, the Sale Hearing, Sale, or the assumption, assignment,

and sale of the Assumed Contracts is required.

        I.      The disclosures made by the Debtors concerning the Motion, the Bidding

Procedures, the Stalking Horse Purchase Agreement, the assumption and assignment of the

Assumed Contracts, the cancellation of the Auction, the Sale, and the Sale Hearing, were good,

complete, and adequate.

III.    Good Faith of the Buyer and Sellers

        J.      The Buyer is purchasing the Acquired Assets, including all the properties, rights,

interests, and other tangible and intangible assets of the Sellers acquired by the Sellers before the

Closing, including all of the Sellers’ estate’s claims and causes of action, including the Sellers’

Prepetition Lien and Claim Matters (as defined in the Final DIP Order), the Sellers’ fraudulent

transfer claims, claims of the Sellers against the Sellers’ directors, officers and employees, and

claims and causes of action relating to or arising under Chapter 5 of the Bankruptcy Code,

including sections 544, 545, 547, 548, and 550, or any other similar state or federal law, and any

                                                 7
ACTIVE 54439676v3
            Case 20-12841-MFW         Doc 562-1      Filed 12/28/20     Page 9 of 169




and all products, rents, offspring, profits, and proceeds of same (collectively, the “Avoidance

Actions”), and excluding the Excluded Assets, and not including direct claims or direct causes of

action of any Person that is not a Debtor. The Stalking Horse Purchase Agreement was negotiated,

proposed, and entered into by the Sellers and the Buyer, including their respective boards of

directors or equivalent governing bodies, officers, directors, employees, agents, professionals, and

representatives, without collusion, in good faith, and from arm’s-length bargaining positions. The

Buyer is making such purchase in good faith and is a good-faith purchaser within the meaning of

section 363(m) of the Bankruptcy Code, in that among other things: (i) the Buyer’s Qualified Bid

contained no break-up fee or expense reimbursement requirement; (ii) the Buyer’s Qualified Bid

was subject to a marketing process in a time frame approved by the Court through the Bidding

Procedures Order; (iii) the Debtors conducted the marketing process in consultation with the

Committee and contacted all potential bidders suggested by the Committee; (iv) the Buyer did not

attempt to limit the Debtors’ freedom to deal with any other party interested in acquiring the

Acquired Assets; and (v) all payments to be made by the Buyer and other agreements or

arrangements entered into by the Buyer in connection with the Sale have been disclosed. There

was no evidence of insider influence or improper conduct by the Buyer in connection with the

negotiation of the Stalking Horse Purchase Agreement with the Debtors, no evidence of fraud,

collusion, or bad faith on the part of the Buyer, no evidence of the Buyer doing anything to control

or otherwise influence the marketing or sale process, including anything to control or otherwise

influence the purchase price paid for the Acquired Assets, and no evidence that the Buyer violated

section 363(n) of the Bankruptcy Code. The Buyer is not an “insider” of any Debtor (as defined

under section 101(31) of the Bankruptcy Code). Accordingly, the Buyer is entitled to the full

protections of section 363(m) of the Bankruptcy Code.



                                                 8
ACTIVE 54439676v3
             Case 20-12841-MFW       Doc 562-1      Filed 12/28/20     Page 10 of 169




        K.      As demonstrated by (i) any testimony and other evidence proffered or adduced at

the Sale Hearing, and (ii) the representations of counsel made on the record at the Sale Hearing,

substantial marketing efforts and a competitive sale process were conducted in accordance with

the Bidding Procedures Order and, among other things: (a) the Sellers and the Buyer complied

with the provisions in the Bidding Procedures Order; (b) the Buyer agreed to subject its bid to the

competitive Bidding Procedures set forth in the Bidding Procedures Order; and (c) the Buyer in

no way improperly induced or caused the chapter 11 filing by the Debtors.

IV.     Highest and Best Offer

        L.      The Debtors’ marketing and sale process, including the Debtors’ prepetition

marketing process, with respect to the Acquired Assets in accordance with the Bidding Procedures,

which were followed by the Debtors, afforded a full, fair, and reasonable opportunity for any

person or entity to make a higher or otherwise better offer to purchase the Acquired Assets. The

Debtors implemented the Bidding Procedures and cancelled the Auction in accordance with the

provisions of the Bidding Procedures Order, and the Debtors have otherwise complied with the

Bidding Procedures Order in all respects. Such process was duly noticed and conducted in a

noncollusive, fair, and good faith manner, in consultation with the Committee (including

contacting all potential bidders suggested by the Committee), and a reasonable opportunity has

been given to any interested party to make a higher and better offer for the Acquired Assets. The

Debtors received no Qualified Bids by the Bid Deadline other than the Qualified Bid submitted by

the Buyer. The Bidding Procedures provide that if no Qualified Bids (other than the Qualified Bid




                                                9
ACTIVE 54439676v3
             Case 20-12841-MFW          Doc 562-1          Filed 12/28/20   Page 11 of 169




submitted by the Buyer) were received by the Bid Deadline, the Auction would not be conducted

and the Buyer’s Qualified Bid would be the Successful Bid for the Acquired Assets.

        M.      The Stalking Horse Purchase Agreement represents a fair and reasonable offer to

purchase the Acquired Assets under the circumstances of the Chapter 11 Cases, including in light

of the fact that no other Qualified Bids were received. The consideration provided by the Buyer

under the Stalking Horse Purchase Agreement, including the assumption of the Assumed

Liabilities, is fair and adequate, represents the highest and best available offer, including by

providing the highest economic value available to the Debtors’ estates, and will provide a greater

recovery for the Debtors’ estates than would be provided by any other available alternative.

Accordingly, the Stalking Horse Purchase Agreement constitutes the highest and best offer for the

Acquired Assets and a valid, reasonable, and sound exercise of the Debtors’ business judgment

consistent with their fiduciary duties, and complies in all respects with the Bid Procedures Order.

        N.      Approval of the Motion and the Stalking Horse Purchase Agreement and the

consummation of the Sale contemplated thereby is in the best interests of the Debtors, their

creditors, their estates, and other parties in interest.

V.      Secured Claims and Credit Bid/Assumption of Debt

        O.      The Buyer is a Delaware limited liability company that was formed on behalf of

the Prepetition Lenders and the DIP Lenders, and upon the Closing Date will be owned by the

Prepetition Lenders and the DIP Lenders. Pursuant to the terms of the Stalking Horse Purchase

Agreement and the Final DIP Order, (i) the DIP Lenders are secured creditors of the Debtors,

holding allowed claims (as that term is defined in section 101(5) of the Bankruptcy Code) in the

amount of the DIP Obligations secured by valid, binding, perfected, and enforceable first-priority

security interests in and liens against each of the Debtors, their estates, and the property of their

estates, subject to any Permitted Encumbrances (as defined in the Final DIP Order), certain

                                                    10
ACTIVE 54439676v3
             Case 20-12841-MFW        Doc 562-1       Filed 12/28/20     Page 12 of 169




amounts of which may be credit bid in connection with the Sale (such DIP Obligations, the “DIP

Credit Bid Claim”), and (ii) subject and subordinate to the DIP Obligations, the Prepetition

Lenders are secured creditors of the Debtors, holding allowed claims (as that term is defined in

section 101(5) of the Bankruptcy Code) in the amount of the Prepetition Liabilities secured by

valid, binding, perfected, and enforceable first-priority security interests in and liens against each

of the Debtors, their estates, and the property of their estates, subject to any Permitted

Encumbrances, certain amounts of which may be credit bid in connection with the Sale (such

Prepetition Liabilities, the “Prepetition Credit Bid Claim” and, together with the DIP Credit Bid

Claim, the “Credit Bid Claims”); the amount of such Credit Bid Claims, the “Credit Bid

Consideration”). The Buyer, or its assignee, has the right under section 363(k) of the Bankruptcy

Code and is authorized by this Court pursuant to the Bidding Procedures Order, the Final DIP

Order, and this Sale Order to credit bid and/or assume up to the full amount of the DIP Obligations

and Prepetition Liabilities.

        P.      Pursuant to the Stalking Horse Purchase Agreement, the Buyer agrees to provide,

as consideration for the Acquired Assets, (a) $85 million, payable in the form of, in the Buyer’s

discretion, (i) Credit Bid Consideration, plus (ii) assumption of DIP Obligations and Prepetition

Obligations, plus (b) assumption of the Assumed Liabilities (including the Cure Amounts),

comprising the Purchase Price as set forth in Section 2.5 of the Stalking Horse Purchase

Agreement. The Purchase Price is a valid and proper offer pursuant to the Bidding Procedures

Order, this Sale Order, and sections 363(b) and 363(k) of the Bankruptcy Code. After the Closing

Date, in accordance with the Committee Objection Resolution, the Prepetition Lenders shall have

an allowed general unsecured claim in the aggregate amount of its deficiency not to exceed $23.5




                                                 11
ACTIVE 54439676v3
             Case 20-12841-MFW          Doc 562-1       Filed 12/28/20     Page 13 of 169




million, with such deficiency claim to be treated as described in the Committee Objection

Resolution.

VI.     No Sub Rosa or De Facto Plan

        Q.      Good and sufficient reasons for approval of the Stalking Horse Purchase Agreement

and the transactions to be consummated in connection therewith have been articulated, and the

relief requested in the Motion is in the best interests of the Debtors, their estates, their creditors,

and other parties in interest. The Debtors have demonstrated compelling circumstances and good,

sufficient, and sound business purposes and justifications for the Sale outside the ordinary course

of business, pursuant to section 363(b) of the Bankruptcy Code, before, and outside of, a plan of

reorganization, in that, among other things, the immediate consummation of the Sale with the

Buyer is necessary and appropriate to maximize the value of the Debtors’ estates, and the Sale will

provide the means for the Debtors to maximize distributions to creditors.

        R.      The Sale does not constitute a sub rosa or de facto plan of reorganization or

liquidation as it does not propose to (i) impair or restructure existing debt of, or equity interests in,

the Debtors, (ii) impair or circumvent voting rights with respect to any plan that may be proposed

by the Debtors, (iii) circumvent Chapter 11 safeguards, such as those set forth in sections 1125

and 1129 of the Bankruptcy Code, or (iv) classify claims or equity interests or extend debt

maturities. Accordingly, the Sale neither impermissibly restructures the rights of the Debtors’

creditors nor impermissibly dictates the terms of a liquidating chapter 11 plan for the Debtors.

VII.    Successor Liability Matters

        S.      By virtue of the consummation of the Sale, (i) the Buyer is not a continuation of

the Debtors or their respective estates, there is no continuity between the Buyer and the Debtors,

there is no common identity between the Buyer and the Debtors, and there is no continuity of



                                                   12
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20     Page 14 of 169




enterprise between the Buyer and the Debtors, (ii) the Buyer is not holding itself out to the public

as a continuation of the Debtors or their respective estates, including, but not limited to, as to any

warranty or similar obligations, and (iii) the Sale does not amount to a consolidation, merger, or

de facto consolidation or merger of the Buyer and any of the Debtors and the Debtors’ respective

estates. The Buyer is not, and shall not be considered, a successor to the Debtors or their respective

estates by reason of any theory of law or equity, including, but not limited to, under any federal,

state or local statute or common law, or revenue, pension, ERISA, tax, labor, employment,

environmental, escheat or unclaimed property laws, or other law, rule or regulation (including,

without limitation, filing requirements under any such laws, rules, or regulations), or under any

products liability law or doctrine with respect to the Debtors’ liability under such law, rule or

regulation or doctrine or common law, or under any product warranty liability law or doctrine with

respect to the Debtors’ liability under such law, rule or regulation or doctrine, and the Buyer and

its affiliates shall have no liability or obligation under the Workers Adjustment and Retraining Act

(the “WARN Act”), 929 U.S.C. §§ 210 et seq. and shall not be deemed to be a “successor

employer” for purposes of the Internal Revenue Code of 1986, Title VII of the Civil Rights Act of

1964, as amended, the Age Discrimination in Employment Act, the Americans with Disability

Act, the Family Medical Leave Act, the National Labor Relations Act, the Labor Management

Relations Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the Civil Rights Act

of 1866 (42 U.S.C. 1981), the Employee Retirement Income Security Act, the Multiemployer

Pension Protection Act, the Pension Protection Act, and/or the Fair Labor Standards Act; the Buyer

is not a continuation or substantial continuation of any of the Debtors or their respective estates,

business or operations or any enterprise of the Debtors; the Buyer does not have a common identity

of incorporators, directors or equity holders with the Debtors; and the Sale does not amount to a



                                                 13
ACTIVE 54439676v3
             Case 20-12841-MFW        Doc 562-1       Filed 12/28/20    Page 15 of 169




consolidation, merger, or de facto merger of the Buyer and the Debtors or their respective estates.

Accordingly, the Buyer is not and shall not be deemed a successor to the Debtors or their respective

estates as a result of the consummation of the Sale pursuant to the Stalking Horse Purchase

Agreement and this Sale Order.

VIII. No Fraudulent Transfer; Validity of Transfer

        T.      The Stalking Horse Purchase Agreement was not entered into by the Buyer and the

Sellers for the purpose of hindering, delaying, or defrauding creditors under either the Bankruptcy

Code or the other laws of the United States, or the laws of any state, territory, possession, or the

District of Columbia (including, without limitation, the Uniform Fraudulent Conveyance Act and

the Uniform Fraudulent Transfer Act). Neither the Debtors nor the Buyer entered into the Stalking

Horse Purchase Agreement fraudulently, nor are they are entering into or consummating the

transactions contemplated by the Stalking Horse Purchase Agreement fraudulently, including

under applicable federal and state fraudulent conveyance and fraudulent transfer laws. The

consideration provided by the Buyer pursuant to the Stalking Horse Purchase Agreement, (i) was

negotiated at arm’s-length, (ii) is fair, adequate, and reasonable, (iii) is the highest or otherwise

best offer for the Acquired Assets, and (iv) constitutes reasonably equivalent value and fair

consideration under the Bankruptcy Code and under the other laws of the United States, and the

laws of any state, territory, possession, or the District of Columbia (including, without limitation,

the Uniform Fraudulent Conveyance Act and the Uniform Fraudulent Transfer Act). No other

person or entity or group of entities has offered to purchase the Acquired Assets for greater

economic value to the Debtors’ estates than the Buyer. For the purposes of statutory and common

law fraudulent conveyance and fraudulent transfer claims, neither the Sellers nor the Buyer are

entering into or consummating the transactions contemplated by the Stalking Horse Purchase



                                                 14
ACTIVE 54439676v3
             Case 20-12841-MFW          Doc 562-1        Filed 12/28/20       Page 16 of 169




Agreement fraudulently. Approval of the Motion, the Stalking Horse Purchase Agreement, the

Sale, and the consummation of the transactions contemplated thereby is in the best interests of the

Debtors, their estates, their creditors, and all other parties in interest.

        U.      The Debtors are the sole and lawful owners of the Acquired Assets. The Acquired

Assets constitute property of the Debtors’ estates and title to the Acquired Assets is vested in the

Debtors’ estates within the meaning of section 541(a) of the Bankruptcy Code. The Sellers and

the Buyer have full corporate power and authority to execute, deliver, and perform the Stalking

Horse Purchase Agreement and all other documents contemplated thereby, and no further consents

or approvals are required for the Sellers or the Buyer to consummate the transactions contemplated

by the Stalking Horse Purchase Agreement or the other documents contemplated thereby, except

as otherwise set forth in the Stalking Horse Purchase Agreement or such other documents.

        V.      Subject to section 363(f) of the Bankruptcy Code, the transfer of each of the

Acquired Assets to the Buyer will be, as of the Closing Date, a legal, valid, and effective transfer

of the Acquired Assets, which transfer vests or will vest the Buyer with all right, title, and interest

of the Debtors in, to, and under the Acquired Assets free and clear of (i) all Liens (as defined in

the Stalking Horse Purchase Agreement) and other liens (including any liens as that term is defined

in section 101(37) of the Bankruptcy Code) and encumbrances relating to, accruing, or arising at

any time prior to the Closing Date (collectively, as defined in this clause (i) and as set forth in

clauses (i)–(vii) of Paragraph W below, the “Liens”), other than Permitted Liens (as defined in the

Stalking Horse Purchase Agreement), and (ii) all debts arising under, relating to, or in connection

with any act of the Debtors, claims (as that term is defined in section 101(5) of the Bankruptcy

Code) or causes of action, liabilities, obligations, demands, guaranties, options in favor of third

parties, rights, easements, servitudes, restrictive covenants, encroachments, contractual



                                                    15
ACTIVE 54439676v3
             Case 20-12841-MFW          Doc 562-1       Filed 12/28/20      Page 17 of 169




commitments, restrictions, interests, mortgages, hypothecations, charges, indentures, loan

agreements, instruments, collective bargaining agreements, leases, subleases, licenses, deeds of

trust, security interests, conditional sale or other title retention agreements, pledges, judgments,

claims for reimbursement, contribution, indemnity, exoneration, infringement, products liability,

alter-ego, and matters of any kind and nature, including any Challenge (as defined in the Final DIP

Order), whether arising prior to or subsequent to the commencement of the Chapter 11 Cases, and

whether imposed by agreement, understanding, law, equity, or otherwise, known or unknown,

contingent or matured, liquidated or unliquidated, and all rights and remedies with respect thereto

(a) that purport to give to any party a right of setoff or recoupment against, or a right or option to

effect any forfeiture, modification, profit sharing interest, right of first refusal, purchase or

repurchase right or option, or termination of, any of the Debtors’ or the Buyer’s interests in the

Acquired Assets, or any similar rights, or (b) in respect of taxes, restrictions, rights of first refusal,

charges of interests of any kind or nature, if any, including without limitation, any restriction of

use, voting, transfer, receipt of income or other exercise of any attributes of ownership

(collectively, as defined in this clause (ii) and as set forth in clauses (i)–(vii) of Paragraph W below,

the “Claims”), relating to, accruing or arising at any time prior to entry of this Sale Order, other

than Assumed Liabilities, including amounts necessary under sections 365(b)(1)(A) and (B) and

365(f)(2)(A) of the Bankruptcy Code to cure all defaults and pay all actual pecuniary losses under

the Assumed Contracts (the “Cure Amounts”) or any other obligations arising under the Assumed

Contracts to the extent set forth in the Stalking Horse Purchase Agreement or this Sale Order.

IX.     Section 363(f) Is Satisfied

        W.      The conditions of section 363(f) of the Bankruptcy Code have been satisfied in full;

therefore, the Debtors may sell the Acquired Assets free and clear of any interests in the Acquired

Assets; provided, however, that the provisions of this Sale Order and the sale and transfer to the

                                                   16
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20     Page 18 of 169




Buyer of any Acquired Assets that are customer accounts, customer purchases, customer lists,

membership or personal training agreements, or Membership Information (collectively, the

“Membership Assets”), shall be subject to the Member Notice Period provisions set forth in

paragraph 9(b) hereof. The Buyer would not have entered into the Stalking Horse Purchase

Agreement and would not consummate the transactions contemplated thereby if the sale of the

Acquired Assets to the Buyer and the assumption, assignment, and sale of the Assumed Contracts

to the Buyer were not, except as otherwise provided in the Stalking Horse Purchase Agreement

with respect to the Assumed Liabilities and Permitted Liens, free and clear of all Claims and Liens

of any kind or nature whatsoever of the Sellers, or if the Buyer would, or in the future could (except

and only to the extent expressly provided in the Stalking Horse Purchase Agreement and with

respect to the Assumed Liabilities and Permitted Liens), be liable for any of such Claims and Liens,

including, but not limited to, Claims and Liens in respect of the following: (i) all mortgages, deeds

of trust, and security interests; (ii) any pension, welfare, compensation, or other employee benefit

plans, agreements, practices, and programs, including, without limitation, any pension plan of the

Sellers; (iii) any other employee, worker’s compensation, occupational disease, unemployment, or

temporary disability related claim, including, without limitation, claims that might otherwise arise

under or pursuant to (a) the Employee Retirement Income Security Act of 1974, as amended,

(b) the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the Federal

Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Worker Adjustment and

Retraining Notification Act of 1988, (g) the Age Discrimination and Employee Act of 1967 and

Age Discrimination in Employment Act, as amended, (h) the Americans with Disabilities Act of

1990, (i) the Consolidated Omnibus Budget Reconciliation Act of 1985, (j) state discrimination

laws, (k) state unemployment compensation laws or any other similar state laws, or (l) any other



                                                 17
ACTIVE 54439676v3
             Case 20-12841-MFW        Doc 562-1       Filed 12/28/20    Page 19 of 169




state or federal benefits or claims relating to any employment with the Sellers or any of its

predecessors; (iv) any bulk sales or similar law; (v) any tax statutes or ordinances, including,

without limitation, the Internal Revenue Code of 1986, as amended; (vi) any environmental laws,

including any Environmental, Health and Safety Requirement(s); and (vii) any theories of

successor or transferee liability.

        X.      The Sellers may sell the Acquired Assets free and clear of all Claims and Liens

against the Sellers, their respective estates, or any of the Acquired Assets (except for any Assumed

Liabilities and Permitted Liens under the Stalking Horse Purchase Agreement) because, in each

case, one or more of the standards set forth in section 363(f)(1)-(5) of the Bankruptcy Code has

been satisfied. Holders of such Claims or Liens fall within one or more of the other subsections

of section 363(f) of the Bankruptcy Code and are adequately protected by having their Claims or

Liens attach to the net cash proceeds of the Sale, if any, ultimately attributable to the Acquired

Assets in which such creditor or interest holder alleges an interest, in the same order of priority,

with the same validity, force and effect that such creditor or interest holder had prior to the Sale,

subject to any claims and defenses the Sellers and their estates may possess with respect thereto.

Those holders of Claims or Liens against or in the Sellers, their estates or any of the Acquired

Assets who did not object, who withdrew their objection, or whose objection was overruled, to the

Sale or the Motion are deemed to have consented pursuant to section 363(f)(2) of the Bankruptcy

Code.

        Y.      The sale, conveyance, assignment and transfer of any personally identifiable

information pursuant to the terms of the Stalking Horse Purchase Agreement and this Sale Order

complies with the terms of the Debtors’ policy regarding the transfer of such personally

identifiable information as of the Petition Date and, as a result, consummation of the Sale is



                                                 18
ACTIVE 54439676v3
              Case 20-12841-MFW               Doc 562-1         Filed 12/28/20          Page 20 of 169




permitted pursuant to Section 363(b)(1)(A) of the Bankruptcy Code. Accordingly, appointment

of a consumer privacy ombudsman in accordance with sections 363(b)(1) or 332 of the Bankruptcy

Code is not required with respect to the Sale.

X.       Assumption and Assignment of the Assumed Contracts

         Z.       The assumption and assignment of the Assumed Contracts pursuant to the terms of

this Sale Order is integral to the Stalking Horse Purchase Agreement and is in the best interests of

the Debtors and their estates, creditors, interest holders, and other parties in interest and represents

the reasonable exercise of sound and prudent business judgment by the Debtors.

         AA.      The Cure Amounts set forth on Exhibit B annexed hereto are the sole amounts

necessary under sections 365(b)(1)(A) and (B) and 365(f)(2)(A) of the Bankruptcy Code to cure

all monetary defaults and pay all actual pecuniary losses under the Assumed Contracts.

         BB.      Pursuant to the terms of the Stalking Horse Purchase Agreement and this Sale

Order, the Buyer shall have: (i) either or both cured and provided adequate assurance of cure of

any defaults existing before the Closing Date under any of the Assumed Contracts, within the

meaning of section 365(b)(1)(A) of the Bankruptcy Code; and (ii) provided compensation or

adequate assurance of compensation to any party for actual pecuniary loss to such party resulting

from a default prior to the Closing Date under any of the Assumed Contracts, within the meaning

of section 365(b)(1)(B) of the Bankruptcy Code. After the payment of the relevant Cure Amounts

by the Buyer and as required by the Stalking Horse Purchase Agreement and this Sale Order, the

Sellers shall not have any further liabilities to the Contract Counterparties on or after the applicable

Assumption Effective Date.5 The Buyer provided adequate assurance of its future performance


5
 For the avoidance of doubt, with respect to any Designated Contract that is assumed and assigned to the Buyer in
accordance with the Stalking Horse Purchase Agreement and Paragraph 23 of this Sale Order, “Assumption Effective
Date” shall mean either such date as identified as identified in a separate order of this Court approving the assumption
and assignment or the later of: (i) the Objection Deadline (as defined below); or (ii) the date of resolution of any timely

                                                           19
ACTIVE 54439676v3
            Case 20-12841-MFW              Doc 562-1         Filed 12/28/20       Page 21 of 169




under the relevant Assumed Contracts within the meaning of sections 365(b)(1)(C), 365(b)(3) (to

the extent applicable) and 365(f)(2)(B) of the Bankruptcy Code. Other than the Adjourned

Objections (as defined below), any non-Debtor counterparty to an Assumed Contract who did not

timely file an objection to the assumption of its Assumed Contract shall be deemed to have

consented to its assumption and assignment to the Buyer pursuant to section 365 of the Bankruptcy

Code in accordance with the Stalking Horse Purchase Agreement.

        CC.      No default exists in the Sellers’ performance under the Assumed Contracts as of

the Closing Date other than the failure to pay Cure Amounts or defaults that are not required to be

cured as contemplated in section 365(b)(1)(A) of the Bankruptcy Code.

XI.     Compelling Circumstances for an Immediate Sale

        DD.      Good and sufficient reasons for approval of the Stalking Horse Purchase Agreement

and the Sale have been articulated. The relief requested in the Motion is in the best interests of the

Debtors, their estates, their creditors, and other parties in interest. To maximize the value of the

Debtors’ assets and preserve the viability of the business to which the Acquired Assets relate, it is

essential that the Sale be approved and occur promptly within the time constraints set forth in the

Stalking Horse Purchase Agreement. Time is of the essence in effectuating the Stalking Horse

Purchase Agreement and consummating the Sale, both to preserve and maximize the value of the

Debtors’ assets for the benefit of the Debtors, their estates, their creditors, interest holders, and all

other parties in interest in the Chapter 11 Cases and to provide the means for the Debtors to

maximize creditor and interest holder recoveries. As such, the Debtors and the Buyer intend to

close the Sale of the Acquired Assets as soon as reasonably practicable. The Debtors have

demonstrated both compelling circumstances and a good, sufficient, and sound business purpose


objection to the assumption and assignment of such Designated Contract in accordance with Paragraph 23 of this Sale
Order.

                                                        20
ACTIVE 54439676v3
             Case 20-12841-MFW        Doc 562-1       Filed 12/28/20    Page 22 of 169




and justification for immediate approval and consummation of the Stalking Horse Purchase

Agreement.

        EE.     The consummation of the transactions set forth in the Stalking Horse Purchase

Agreement and the assumption and assignment of the Assumed Contracts are legal, valid, and

properly authorized under all applicable provisions of the Bankruptcy Code, including, without

limitation, sections 105(a), 363(b), 363(f), 363(m), 365(b) and 365(f), and all of the applicable

requirements of such sections have been complied with in respect of such transactions.

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

General Provisions

        1.      The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to the Chapter 11

Cases pursuant to Bankruptcy Rule 9014. To the extent that any findings of fact constitute

conclusions of law, they are adopted as such. To the extent any conclusions of law constitute

findings of fact, they are adopted as such. Any findings of fact or conclusions of law stated by the

Court on the record at the Sale Hearing are hereby incorporated.

        2.      The relief requested in the Motion is granted and the transactions contemplated

thereby and by the Stalking Horse Purchase Agreement are approved for the reasons set forth in

this Sale Order and on the record of the Sale Hearing, which is incorporated fully herein as if fully

set forth in this Sale Order, and the Sale contemplated by the Stalking Horse Purchase Agreement

is approved.

        3.      Other than the Adjourned Objections, all objections, statements, and reservations

of rights to the Motion and the relief requested therein and to the entry of this Sale Order or the

relief granted herein, that have not been withdrawn, waived, adjourned, settled as announced to

                                                 21
ACTIVE 54439676v3
             Case 20-12841-MFW           Doc 562-1        Filed 12/28/20      Page 23 of 169




the Court (including the Committee Objection Resolution) at any prior hearing, at the Sale

Hearing, or by stipulation filed with the Court, or previously overruled, including, without

limitation, all reservations of rights included therein or otherwise, are hereby overruled and denied

on the merits with prejudice, except as expressly set forth herein. Those parties who did not object,

or withdrew their objections to the Motion, are deemed to have consented to the Sale pursuant to

section 363(f)(2) of the Bankruptcy Code.

        4.      This Court’s findings of fact and conclusions of law set forth in the Bidding

Procedures Order and the Final DIP Order are incorporated herein by reference.

Approval of the Stalking Horse Purchase Agreement

        5.      The Stalking Horse Purchase Agreement and all other ancillary documents, and all

of the respective terms and conditions thereof, including the Credit Bid Claims and the Credit Bid

Consideration, the Sale contemplated thereby, and the Purchase Price are hereby approved. The

Sellers are authorized to enter into the Stalking Horse Purchase Agreement and all other ancillary

documents to be executed in connection with the Stalking Horse Purchase Agreement as may be

necessary.

        6.      Pursuant to sections 363 and 365 of the Bankruptcy Code, entry by the Sellers into

the Stalking Horse Purchase Agreement is hereby authorized and approved. The Sellers and the

Buyer acting by and through their existing agents, representatives, and officers are authorized,

empowered and directed, without further order of this Court, to use their reasonable best efforts to

take any and all actions necessary or appropriate to (i) consummate and close the Sale in

accordance with the terms and conditions of the Stalking Horse Purchase Agreement and this Sale

Order, (ii) transfer and assign all rights, title, and interest to all assets, property, licenses, and rights

of the Sellers to be conveyed in accordance with the terms and conditions of the Stalking Horse

Purchase Agreement, and (iii) execute and deliver, perform under, consummate, implement, and

                                                     22
ACTIVE 54439676v3
             Case 20-12841-MFW       Doc 562-1      Filed 12/28/20    Page 24 of 169




close fully the Stalking Horse Purchase Agreement, including the assumption and assignment to

the Buyer of the Assumed Contracts, together with all additional instruments and documents that

may be reasonably necessary or desirable to implement the Stalking Horse Purchase Agreement

and the Sale, including any other ancillary documents, or as may be reasonably necessary or

appropriate to the performance of the obligations as contemplated by the Stalking Horse Purchase

Agreement, this Sale Order, and such other ancillary documents, including any actions that

otherwise would require further approval by shareholders, members, or their boards of directors,

as the case may be, without the need to obtain such approvals. The Sellers are hereby authorized

to perform their covenants and undertakings as provided in the Stalking Horse Purchase

Agreement and any ancillary documents before or after the Closing Date without further order of

the Court. Neither the Buyer nor the Sellers shall have any obligation to proceed with the Closing

under the Stalking Horse Purchase Agreement until all conditions precedent to their obligations to

do so have been met, satisfied, or waived, except as otherwise contemplated and provided for in

the Stalking Horse Purchase Agreement and this Sale Order.

        7.      This Sale Order and the Stalking Horse Purchase Agreement shall be binding in all

respects upon the Debtors, including the Debtors’ estates, all holders of equity interests in any

Debtor, all holders of Claims or Liens (whether known or unknown) against any Debtor, including

the Committee, any holders of Claims or Liens against or on all or any portion of the Acquired

Assets, all Contract Counterparties, the Buyer and all successors and assigns of the Buyer, the

Acquired Assets, all successors and assigns of the Debtors, any party in interest with standing to

commence a Challenge, and any subsequent trustees appointed in any of the Chapter 11 Cases or

upon a conversion to chapter 7 under the Bankruptcy Code of any of the Chapter 11 Cases, and

shall not be subject to rejection or unwinding. This Sale Order and the Stalking Horse Purchase



                                               23
ACTIVE 54439676v3
             Case 20-12841-MFW             Doc 562-1         Filed 12/28/20       Page 25 of 169




Agreement shall inure to the benefit of the Debtors, their estates, their creditors, the Buyer and

their respective successors and assigns. Nothing in any chapter 11 plan confirmed in the Chapter

11 Cases, the confirmation order confirming any such chapter 11 plan, any order approving the

wind down or dismissal of the Chapter 11 Cases, or any order entered upon the conversion of the

Chapter 11 Cases to one or more cases under chapter 7 of the Bankruptcy Code or otherwise shall

alter, conflict with, or derogate from, the provisions of the Stalking Horse Purchase Agreement or

this Sale Order.

        8.       Upon the entry of this Sale Order (i) the Challenge Deadline6 and the rights set

forth in Paragraph 16(a) of the Final DIP Order shall automatically expire and (ii) no subsequent

trustee (including any Chapter 7 trustee), responsible person, examiner with expanded powers, any

other estate representative, or any party-in-interest and all of their successors-in-interest and

assigns, including, without limitation, the Committee, shall have any right to pursue any Challenge

against any lender, the agent (and any former agent), or any predecessor thereof. The admissions,

stipulations agreements, releases and waivers provided for in the Final DIP Order, including, but

not limited to, Paragraph C thereof, shall be effective on a final basis and shall be binding,

conclusive and final on any subsequent trustee (including any Chapter 7 trustee), responsible

person, examiner with expanded powers, any other estate representative, any person, entity and

party-in-interest and all of their successors-in-interest and assigns, including, without limitation,

the Committee, and in any successor case and shall not be subject to challenge or objection by any

such party, as set forth in Paragraph 16(b) of the Final DIP Order. The DIP Agent or the Lender

Representative (in its capacity as such or as sub-agent), at the direction of the Required DIP

Lenders, and the Prepetition Agent or the Lender Representative (in its capacity as sub-agent), at


6
  Capitalized terms used in this paragraph not otherwise defined herein shall have the meanings ascribed to them in
the Final DIP Order.

                                                        24
ACTIVE 54439676v3
             Case 20-12841-MFW        Doc 562-1       Filed 12/28/20     Page 26 of 169




the direction of the Required Lenders (as defined in the Prepetition Credit Agreement) (or the

respective designees of any of the foregoing) shall have the exclusive rights set forth in Paragraph

32 of the Final DIP Order, without regard to Paragraph 16 thereof. Within one (1) business day of

entry of this Sale Order, the Debtors shall provide fourteen (14) days’ notice to parties-in-interest

of the expiration of the Challenge Deadline (as set forth herein) pursuant to the Committee

Objection Resolution (the “Challenge Expiration Notice Period”) in the form of notice attached

hereto as Exhibit C (the “Challenge Expiration Notice”). Service shall be effectuated by the

Debtors on the parties on the 2002 Service List and any other party on whom the Debtors served

the Final DIP Order. Upon the expiration of such fourteen (14) day period, the expiration of the

Challenge Deadline shall be applicable to all parties-in-interest (other than the Debtors and the

Committee for whom the Challenge Deadline expires immediately upon entry of this Sale Order).

If any objection to the expiration of the Challenge Deadline is timely filed by a party-in-interest

(other than the Debtors and the Committee) prior to the expiration of the fourteen (14) day period,

the Challenge Deadline is deemed extended through the earlier of (i) the Challenge Deadline (as

set forth in the Final DIP Order solely for such party filing such objection), (ii) the date such

objection is resolved amongst the DIP Agent, the DIP Lenders, the Debtors, and the objecting

party, or (iii) the date the Court acts on such objection. To the extent any such objections are filed

and not resolved among the DIP Agent, the DIP Lenders, the Debtors, and the objecting party, if

any, such parties’ rights are reserved to request a hearing on the matter on shortened notice.

Transfer of the Acquired Assets

        9.      (a) Pursuant to sections 105(a), 363(b), 363(f), 365(b) and 365(f) of the Bankruptcy

Code, the Sellers are authorized and directed to transfer the Acquired Assets to the Buyer on the

Closing Date. The transfer of the Acquired Assets to the Buyer under the Stalking Horse Purchase

Agreement does not require any consents other than as specifically provided for in the Stalking

                                                 25
ACTIVE 54439676v3
           Case 20-12841-MFW           Doc 562-1       Filed 12/28/20     Page 27 of 169




Horse Purchase Agreement. The transfer of the Sellers’ rights, title, and interest in the Acquired

Assets to the Buyer pursuant to the Stalking Horse Purchase Agreement and this Sale Order shall

be deemed transferred to the Buyer upon and as of the Closing Date, and such transfer of the

Acquired Assets and the consummation of the Sale and any related actions contemplated thereby

constitute a legal, valid, binding, and effective transfer of the Sellers’ right, title, and interest in

the Acquired Assets and shall vest the Buyer with all the rights, title and interest of the Sellers in

and to the Acquired Assets as set forth in the Stalking Horse Purchase Agreement, free and clear

of all Claims and Liens (except Assumed Liabilities and Permitted Liens). Upon the Closing, the

Buyer shall take title to and possession of the Acquired Assets subject only to the Assumed

Liabilities and Permitted Liens. Pursuant to section 363(f) of the Bankruptcy Code, the transfer

of title to the Acquired Assets and the Assumed Contracts shall be free and clear of all Claims and

Liens including, without limitation, all Claims pursuant to any successor or successor-in-interest

liability theory, except for Assumed Liabilities and Permitted Liens.

        (b) Within one (1) business day of entry of this Sale Order, the Debtors will provide notice

to the Debtors’ current members (the “Members”) of the sale and transfer of the Membership

Assets free and clear of any and all Claims and Liens pursuant to section 363 or section 365 of the

Bankruptcy Code in the form of notice attached hereto as Exhibit D (the “Member Notice”) by

(a) sending the Member Notice by electronic mail to the Members for whom the Debtors have

electronic mail addresses, (b) posting the Member Notice in each of the Debtors’ open club

locations, (c) posting the Member Notice on the Debtors’ website, and (d) posting the Member

Notice on the website of the Court-appointed claims and noticing agent. Members will be afforded

fourteen (14) days (the “Member Notice Period”) from the transmittal or posting of the Member

Notice to object to the sale of their Member Asset and all of their rights in this regard are expressly



                                                  26
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1      Filed 12/28/20    Page 28 of 169




reserved during such Member Notice Period. To the extent a Member does not object within the

Member Notice Period, notwithstanding anything in the Stalking Horse Purchase Agreement, the

Membership Assets of such Member shall be Acquired Assets under Section 2.1(b) of the Stalking

Horse Purchase Agreement and the findings of fact and conclusions of law applicable to Acquired

Assets under this Sale Order shall apply to such Membership Assets without further order of the

Court; provided that the Buyer may designate Membership Assets as Excluded Assets or Delayed

Acquired Assets (as defined below). To the extent a Member timely objects to the sale of its

Membership Assets, the findings of fact and conclusions of law applicable to Acquired Assets

under this Sale Order shall not apply solely as to that Member’s Membership Assets or any Claims

of such Member pertaining to such Membership Assets pending resolution among the Debtors, the

Buyer, and the objecting party, if any, or, to the extent the parties cannot resolve such objection,

further Court order. To the extent any such objections are filed and not resolved, such parties’

rights are reserved to request a hearing on the matter on shortened notice.

        10.     All of the rights of the Buyer, the DIP Agent, and the DIP Lenders under the

Stalking Horse Purchase Agreement and the DIP Credit Documents are fully reserved.

Notwithstanding anything therein or herein to the contrary, it shall be a condition to the Buyer’s

obligation to close the Sale that the transaction (including resolution of the Challenge Deadline

expiration and purchase of the Membership Assets) be satisfactory to the Buyer in its sole

discretion . Notwithstanding anything to the contrary in the Stalking Horse Purchase Agreement,

including Section 8.2 thereof, upon any termination by the Buyer as a result of the conditions set

forth herein, all rights and obligations of the Parties under the Stalking Horse Purchase Agreement

shall automatically end without Liability against any other Party or its Affiliates except that

Section 5.7 and Article IX (other than Section 9.9) shall remain in full force and survive any



                                                27
ACTIVE 54439676v3
            Case 20-12841-MFW              Doc 562-1         Filed 12/28/20       Page 29 of 169




termination by the Buyer of the Stalking Horse Asset Purchase Agreement. Nothing herein shall

permit the Sellers to terminate the Stalking Horse Asset Purchase Agreement. The Buyer, the DIP

Agent, and the DIP Lender are not waiving any existing or future defaults or events of default

under the DIP Credit Documents or the Stalking Horse Purchase Agreement nor are the Buyer, the

DIP Agent, and the DIP Lenders committing, agreeing, or required to amend, forbear, extend

(including extend the Scheduled Maturity Date or the End Date), otherwise modify the DIP Credit

Documents, or provide additional funding thereunder after (i) the occurrence of an Event of

Default under the DIP Credit Documents other than failure of this Sale Hearing to be concluded

by December 24, 2020 or (ii) the Scheduled Maturity Date; provided, however, nothing in this Sale

Order shall prevent the Debtors, the DIP Agent or the DIP Lenders from agreeing to modify the

DIP Credit Documents (including to provide additional funding thereunder), subject to any

required notice and/or approval by this Court..7

        11.      The sale of the Avoidance Actions pursuant to the Stalking Horse Purchase

Agreement is hereby approved; provided that, as provided for in the Committee Objection

Resolution, the Avoidance Actions and proceeds thereof set forth on Exhibit E attached hereto

shall not be Acquired Assets of the Buyer as of the Closing Date and shall vest in a liquidating

trust for the specific benefit of general unsecured creditors in accordance with any confirmed

chapter 11 plan in these Chapter 11 Cases (the “Committee Avoidance Actions”); provided,

however, if no chapter 11 plan is confirmed in these Chapter 11 Cases, without further order of

this Court and without further action of any party, upon the conversion of the Chapter 11 Cases to

chapter 7, or dismissal of the Chapter 11 Cases, the Committee Avoidance Actions shall be

Acquired Assets under the Stalking Horse Purchase Agreement and this Sale Order. Standing to


7
  Capitalized terms used in this paragraph not otherwise defined herein shall have the meanings ascribed to them in
the Final DIP Order.

                                                        28
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 30 of 169




file, prosecute, settle any and all claims or causes of action that are Acquired Assets, including,

but not limited to, the Avoidance Actions (other than the Committee Avoidance Actions, to the

extent not an Acquired Asset in accordance with this Paragraph 11) shall be irrevocably vested in

the Buyer to the fullest extent permitted by applicable law and the Buyer shall have the

unconditional right to file, prosecute, settle, and/or collect such claims or causes of action,

including, but not limited to, the Avoidance Actions (other than the Committee Avoidance

Actions, to the extent not an Acquired Asset in accordance with this Paragraph 11), in the name of

the Debtors or on the Debtors’ behalf as if such claims or causes of action, including, but not

limited to, the Avoidance Actions (other than the Committee Avoidance Actions, to the extent not

an Acquired Asset in accordance with this Paragraph 11), were retained by the Debtors and is

hereby appointed irrevocable attorney-in-fact for that purpose.

        12.     On the Closing Date, this Sale Order shall be construed and shall constitute for any

and all purposes a full and complete general assignment, conveyance, and transfer of all of the

Sellers’ rights, title, and interest in the Acquired Assets or a bill of sale transferring good and

marketable title in such Acquired Assets to the Buyer on the Closing Date pursuant to the terms of

the Stalking Horse Purchase Agreement and this Sale Order, free and clear of all Claims and Liens

(other than Assumed Liabilities and Permitted Liens). For the avoidance of doubt, the Excluded

Assets set forth in the Stalking Horse Purchase Agreement and herein are not included in the

Acquired Assets, and the Excluded Liabilities set forth in the Stalking Horse Purchase Agreement

and herein are not Assumed Liabilities.

        13.     The Buyer shall be authorized, as of the Closing Date, to operate under any license,

permit, registration, and governmental authorization or approval of the Sellers constituting

Acquired Assets, and all such licenses, permits, registrations, and governmental authorizations and



                                                 29
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 31 of 169




approvals are deemed to have been, and hereby are, directed to be transferred to the Buyer as of

the Closing Date as provided by the Stalking Horse Purchase Agreement. To the extent provided

by section 525 of the Bankruptcy Code, no governmental unit may revoke or suspend any grant,

permit, or license relating to the operation of the Acquired Assets sold, transferred, assigned, or

conveyed to the Buyer on account of the filing or pendency of the Chapter 11 Cases or the

consummation of the Sale.

        14.     Except with respect to Assumed Liabilities and Permitted Liens, all persons and

entities holding Claims against the Debtors or Claims or Liens in all or any portion of the Acquired

Assets arising under or out of, in connection with or in any way relating to the Debtors, the

Acquired Assets, the operation of the Debtors’ business prior to the Closing Date, the transfer of

the Acquired Assets to the Buyer, or otherwise, are hereby forever barred, estopped, and

permanently enjoined from asserting against the Buyer or its successors or assigns, their property,

or the Acquired Assets such persons’ or entities’ Claims against the Debtors or Claims or Liens in

and to the Acquired Assets. On and after the Closing Date, each creditor is authorized and directed

to execute such documents and take all other actions as may be deemed by the Buyer to be

necessary or desirable to evidence the release of Claims or Liens, if any, as provided for herein, as

such Claim or Lien may have been recorded or may otherwise exist.

        15.     All persons and entities that are presently, or on the Closing Date may be, in

possession of some or all of the Acquired Assets to be sold, transferred, or conveyed (wherever

located) to the Buyer pursuant to the Stalking Horse Purchase Agreement are hereby directed to

surrender possession of such Acquired Assets to the Buyer on the Closing Date. To the extent that

any such person or entity fails or refuses to surrender possession of such Acquired Assets on or

after the Closing Date, the Buyer has the right to commence a turnover action and have it



                                                 30
ACTIVE 54439676v3
           Case 20-12841-MFW            Doc 562-1        Filed 12/28/20     Page 32 of 169




considered on an expedited basis. All persons are hereby forever prohibited and enjoined from

taking any action that would adversely affect or interfere with, or which would be inconsistent

with, the ability of the Sellers to sell and transfer any or all of the Acquired Assets to the Buyer,

or the ability of the Buyer to take title and possession of any or all of the Acquired Assets, in

accordance with the terms of the Stalking Horse Purchase Agreement and this Sale Order.

        16.     This Sale Order is and shall be effective as a determination that, as of the Closing

Date, all Claims and Liens of any kind or nature whatsoever existing as to the Acquired Assets

before the Closing, other than Assumed Liabilities and Permitted Liens, or as otherwise provided

in this Sale Order, shall have been unconditionally released, discharged, and terminated.

Moreover, this Sale Order is and shall be effective as a determination that, as of the Closing Date,

the conveyances described herein have been affected, with all such Claims and Liens to attach to

any net proceeds received by the Sellers ultimately attributable to the Acquired Assets against, or

in, which such Claims or Liens are asserted, subject to the terms thereof, with the same validity,

force, and effect, and in the same order of priority, which such Claims or Liens now have against

the Acquired Assets, subject to any rights, claims, and defenses that the Sellers or their estates, as

applicable, may possess with respect thereto.

        17.     This Sale Order is and shall be binding upon and govern the acts of all persons and

entities, including, without limitation, all filing agents, filing officers, title agents, title companies,

recorders of mortgages, recorders of deeds, registrars of deeds, administrative agencies,

governmental departments, secretaries of state, federal and local officials and all other persons and

entities who may be required by operation of law, the duties of their office, or contract, to accept,

file, register or otherwise record or release any documents or instruments, or who may be required

to report or insure any title or state of title in or to any lease, and each of the foregoing persons and



                                                    31
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20     Page 33 of 169




entities is hereby authorized and directed to accept for filing any and all of the documents and

instruments necessary and appropriate to consummate the transactions contemplated by the

Stalking Horse Purchase Agreement.

        18.     Each and every federal, state, and local governmental agency or department is

hereby authorized to accept any and all documents and instruments necessary and appropriate to

consummate the transactions contemplated by the Stalking Horse Purchase Agreement. A certified

copy of this Sale Order may be: (i) filed with the appropriate clerk; (ii) recorded with the recorder;

or (iii) filed or recorded with any other governmental agency to act to cancel any of the Claims,

Liens, and other encumbrances of record.

        19.     If any person or entity that has filed statements or other documents or agreements

evidencing Claims or Liens in all or any portion of the Acquired Assets has not delivered to the

Sellers prior to the Closing Date, in proper form for filing and executed by the appropriate parties,

termination statements, instruments of satisfaction, releases of Liens and Claims and any other

documents necessary or desirable to the Buyer for the purpose of documenting the release of all

Claims and Liens (other than Assumed Liabilities or Permitted Liens), which the person or entity

has or may assert with respect to all or any portion of the Acquired Assets, then the Buyer and the

Sellers are hereby authorized to execute and file such statements, instruments, releases and other

documents in the name and on behalf of such person or entity with respect to the Acquired Assets;

provided that, notwithstanding anything in this Sale Order or the Stalking Horse Purchase

Agreement to the contrary, the provisions of this Sale Order shall be self-executing, and neither

the Debtors nor the Buyer shall be required to execute or file releases termination statements,

assignments, consents, or other instruments in order to effectuate, consummate, and implement the

provisions of this Sale Order.



                                                 32
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20     Page 34 of 169




DIP Facility Obligations; Continuing Lien

        20.     On the Closing Date, subject only to retaining Excluded Cash, the Debtors shall

pay directly to the Buyer all remaining cash collateral and all cash in immediately available funds,

without deduction or setoff, which payment shall be indefeasible once made, and not subject to

recovery, diminution, reduction, or reversal on any basis, free and clear of all Claims, Liens,

interests and encumbrances, including those of the Prepetition Secured Parties (as defined in the

Final DIP Order) under the Final DIP Order. Notwithstanding anything to the contrary contained

in this Sale Order or otherwise, the liens and claims of the DIP Agent and the DIP Lenders (each

as defined in the Final DIP Order), as applicable, pursuant to the Final DIP Order shall continue

to attach to all cash and cash collateral remaining at the Debtors, including the Excluded Cash,

with the same priority, validity, extent, force, and effect as they now have to secure the obligations

owed by the Debtors to the Buyer to pay to the Buyer any funds remaining in the Debtors’ accounts

after payment of the amounts set forth in the Approved DIP Budget (as defined in the Final DIP

Order); provided, however, that notwithstanding the occurrence of the Scheduled Maturity Date

(as defined in the Final DIP Order), the Debtors shall be authorized to continue to use Excluded

Cash to fund the Approved DIP Budget in accordance with the Final DIP Order and to fund costs

incurred in performing their obligations under any Transition Services Agreement in accordance

with an agreement with the Buyer, including on a budget with respect thereto. At such time as the

funds remaining at the Debtors are no longer necessary to fund the Approved DIP Budget or agreed

costs incurred in performing their obligations under any Transition Services Agreement, such

funds shall be promptly paid to the Buyer and the Final DIP Order and all the rights, claims, and

interests of the DIP Agent and the DIP Lenders, as applicable, pursuant thereto shall remain in full

force and effect until such payments have been indefeasibly paid in cash to the Buyer.



                                                 33
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 35 of 169




        21.     Without limitation to the other provisions of this Sale Order, at the Closing, the

Prepetition Secured Parties (as such term is defined in the Final DIP Order), shall execute such

documents and take such other actions as may be reasonably necessary to release their Claims and

Liens in and to the Cash of the Debtors as of the Closing that is transferred to the Buyer; provided,

however, any failure to do so shall not in any way affect the validity of such transfer pursuant to

this Sale Order.

Assumed Contracts

        22.     The Sellers are hereby authorized and directed in accordance with sections 105(a),

363, and 365 of the Bankruptcy Code to (a) assume and assign the Assumed Contracts to the Buyer

free and clear of all Claims, Liens, and other interests of any kind or nature whatsoever (other than

the Assumed Liabilities), subject to the terms of the Stalking Horse Purchase Agreement and this

Sale Order, as of the applicable Assumption Effective Date and (b) execute and deliver to the

Buyer such documents or other instruments as the Buyer deems necessary to assign and transfer

the Assumed Contracts to the Buyer in accordance with the Stalking Horse Purchase Agreement.

The payment of the applicable Cure Amounts (if any) by the Buyer as required by the Stalking

Horse Purchase Agreement and this Sale Order shall (i) effect a cure of all defaults existing

thereunder as of the applicable Assumption Effective Date, (ii) compensate for any actual

pecuniary loss to the applicable Contract Counterparty resulting from such default, and

(iii) together with the assignment by the Sellers to and the assumption of the Assumed Contracts

by the Buyer, constitute adequate assurance of future performance thereof.

        23.     On the Closing Date, the Debtors shall assume and assign to Buyer each Assumed

Contract designated by Buyer for assumption and assignment on the Closing Date in accordance

with the Stalking Horse Purchase Agreement and this Sale Order, and which Assumed Contracts

are set forth on Exhibit B attached hereto. In accordance with the terms of the Stalking Horse

                                                 34
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 36 of 169




Purchase Agreement and this Sale Order, through the earlier of (i) the ninety (90) days following

the Closing Date and (ii) the expiration of the Debtors’ deadline to assume or reject unexpired

leases of non-residential real property pursuant to section 365(d)(4) of the Bankruptcy Code,

subject to any and all rights to seek an extension thereof (the “Designation Rights Period”), the

Buyer may deliver written notice (each, a “Designation Notice”) to the Debtors designating any

Contract or Lease (each a “Designated Contract”) set forth on the notice attached hereto as

Exhibit F-1, including, but not limited to, those set forth on Exhibit F-2 (collectively, the “Notice

of Designated Contracts”) for either: (a) assumption and assignment to the Buyer, or (ii) rejection.

Any such Designation Notice must be provided by the Buyer to the Debtors at least three (3)

Business Days prior to the expiration of the Designation Rights Period. Within two (2) Business

Days following the Debtors’ receipt of any such Designation Notice, the Debtors shall file a notice

on the docket in the above-captioned case and provide notice to the counterparty to such

Designated Contract (each a “Designation Counterparty”), and its counsel, if known, of the

Debtors’ intent to assume and assign or reject such Designated Contract, which notice shall

include, among other things, a deadline (the “Objection Deadline”) of no less than ten (10)

Business Days from the date of service of such notice to object to the assumption and assignment

of such Designated Contract. Upon the expiration of this Objection Deadline, no further Court

approval shall be required for the transfer of such Contract or Leases in accordance with the terms

of the Stalking Horse Purchase Agreement unless (1) the counterparty to the Designated Contract

timely serves an objection upon the Debtors and the Buyer that relates to adequate assurance of

future performance or a cure issue that could not have been raised in an objection to any Cure

Notice prior to the Sale Hearing and pertains to matters arising after the Closing; provided,

however, that the rights of the parties set forth on Exhibit G attached hereto are fully reserved



                                                 35
ACTIVE 54439676v3
           Case 20-12841-MFW            Doc 562-1      Filed 12/28/20    Page 37 of 169




relating to section 365 of the Bankruptcy Code including assumption, assumption and assignment,

adequate assurance of future performance, and the cure of defaults, and such objections are hereby

adjourned until a hearing on the assumption of their Assumed Contract or Designated Contract,

unless otherwise resolved by the Buyers, the Debtors, and such objecting parties (the “Adjourned

Objections”), or (2) the Designation Counterparty otherwise consents to the assumption and

assignment on terms mutually agreed by the Buyer and the Designation Counterparty. To the

extent a Designation Counterparty timely files an objection with respect to the assumption and

assignment or rejection of such Designated Contract, the Debtors shall be authorized to settle or

resolve such objection pursuant to the terms of the Stalking Horse Purchase Agreement and this

Sale Order without further order from this Court; provided, however, that if the Debtors, Buyer,

and objecting Designation Counterparty are unable to resolve such objection, the Debtors shall

schedule the matter for hearing on no less than five (5) Business Days’ notice.

        24.       No finding of fact or conclusion of law set forth in this Sale Order concerning the

assumption and assignment of any executory contract or real property Lease that is the subject of

an Adjourned Objection shall apply, be binding upon, be law of the case, or operate to collaterally

estop any argument by the parties set forth on Exhibit G solely in connection with the resolution

of an Adjourned Objection, unless agreed to by the counterparty to such executory contract or real

property Lease or otherwise ordered by the Court after a hearing on the Adjourned Objection. Any

executory contract or real property Lease subject to an Adjourned Objection, shall not be assigned

to the Buyer or a designee of the Buyer, as applicable, until such Adjourned Objection is resolved

or adjudicated.

        25.       During the Designation Rights Period, the Buyer may deliver a written notice to the

Debtors of Buyer’s entry into an agreement with a Designation Counterparty pursuant to which



                                                  36
ACTIVE 54439676v3
             Case 20-12841-MFW        Doc 562-1       Filed 12/28/20     Page 38 of 169




such Designation Counterparty consents to the assumption and assignment to Buyer or its designee

of such Designated Contract on the terms set forth in such agreement (each, an “Amended

Designated Contract”). The assumption and assignment of such Amended Designated Contract

shall be effective on the date set forth in the written notice provided to the Debtors without further

order of the Court, unless (a) the counterparty, the Debtors, and the Buyer agree or (b) the Court

adjudicates otherwise. During the Designation Rights Period, to the extent the Buyer is operating

the Debtors’ locations, there shall be insurance covering the operations.

        26.     Pursuant to section 365(f) of the Bankruptcy Code, the assignment by the Sellers

of the Assumed Contracts shall not be a default thereunder. After the payment of the relevant Cure

Amounts as required by the Stalking Horse Purchase Agreement and this Sale Order, the Sellers

shall not have any further liabilities to the Contract Counterparties, and the counterparties shall be

estopped from asserting any and all Claims or Liens, whether known or unknown, against the

Sellers on account of the Assumed Contract.

        27.     Any provisions in any Assumed Contract that prohibit or condition the assignment

of such Assumed Contract to the Buyer or allows the party to such Assumed Contract to terminate,

recapture, impose any penalty, condition on renewal or extension, or modify any term or condition

upon the assignment of such Assumed Contract to the Buyer, constitute anti-assignment provisions

that are unenforceable and will have no force and effect solely with respect to assumption and

assignment pursuant to this Sale Order or any subsequent assumption and assignment order. All

other requirements and conditions under sections 363 and 365 of the Bankruptcy Code for the

assumption by the Sellers and assignment to the Buyer of the Assumed Contracts have been

satisfied.




                                                 37
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1      Filed 12/28/20    Page 39 of 169




        28.     Upon the applicable Assumption Effective Date of any Assumed Contract, in

accordance with sections 363 and 365 of the Bankruptcy Code, the Buyer shall be fully and

irrevocably vested with all right, title and interest of the Sellers under such Assumed Contract. To

the extent provided in the Stalking Horse Purchase Agreement, the Debtors shall cooperate with

and take all actions reasonably requested by the Buyer to effectuate the foregoing.

        29.     Upon the applicable Assumption Effective Date and the payment of the relevant

Cure Amount, if any, the Buyer shall be deemed to be substituted for the Sellers as a party to the

applicable Assumed Contract and the Sellers shall be relieved, pursuant to section 365(k) of the

Bankruptcy Code, from any further liability under such Assumed Contract.

        30.     Upon the applicable Assumption Effective Date and the payment of the relevant

Cure Amount, if any, the Assumed Contracts will remain in full force and effect (subject to any

amendments agreed to between the counterparty to such Assumed Contract and the Buyer), and

no default shall exist under the Assumed Contracts and no counterparty to any Assumed Contract

shall be permitted (i) to declare a default by the Buyer under such Assumed Contract, or (ii) to

otherwise take action against the Buyer as a result of any Debtors’ financial condition, bankruptcy,

or failure to perform any of its obligations under the relevant Assumed Contract. Each non-Debtor

party to any Assumed Contract hereby is also forever barred, estopped, and permanently enjoined

from (a) asserting against the Debtors or the Buyer, or the property of any of them, any default or

Claim arising out of any indemnity obligation or warranties for acts or occurrences arising prior to

or existing as of the applicable Assumption Effective Date, or, against the Buyer, any

counterclaim, defense, setoff, or any other Claim asserted or assertable against the Debtors, expect

as otherwise provided in this Sale Order, and (b) imposing or charging against the Buyer or its

affiliates any rent accelerations, assignment fees, increases (including advertising rates), or any



                                                38
ACTIVE 54439676v3
             Case 20-12841-MFW        Doc 562-1       Filed 12/28/20     Page 40 of 169




other fees as a result of the Debtors’ assumption and assignments to the Buyer of the Assumed

Contracts.

        31.     Nothing in this Sale Order or the Stalking Horse Purchase Agreement shall affect

or modify the Debtors’ obligations pursuant to section 365(d)(3) of the Bankruptcy Code.

        32.     For the avoidance of doubt and notwithstanding anything to the contrary contained

herein or in the Stalking Horse Purchase Agreement, the Buyer shall be liable for all obligations

and liabilities under the Assumed Contracts that are leases of non-residential real property, as may

be modified by agreement of the Buyer and the counterparty to such Assumed Contract, to the

extent such obligations or liabilities arise or are (as required by the applicable lease) billed after

the Closing Date or the Assumption Effective Date, as applicable, including, but not limited to any

and all liabilities or obligations arising under the leases with respect to any accruing and not yet

due adjustments or reconciliations (including, without limitation, for royalties, percentage rent,

utilities, taxes, common area or other maintenance charges, promotional funds, insurance, fees, or

other charges) when billed in the ordinary course, regardless of whether such obligations or

liabilities are attributable to the period prior to the Closing Date or the Assumption Effective Date,

as applicable, unless otherwise agreed to in writing by the Buyer and the counterparty to such

Assumed Contract, in each case subject to the terms and conditions of the lease, as may be

modified by agreement of the Buyer and the counterparty to such Assumed Contract.

        33.     Pursuant to sections 105(a), 363, and 365 of the Bankruptcy Code, other than the

right to payment of any Cure Amount, all Contract Counterparties are forever barred and

permanently enjoined from raising or asserting against either the Sellers or the Buyer any

assignment fee, default, breach, Claim, pecuniary loss, or condition to assignment arising under or




                                                 39
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 41 of 169




related to the Assumed Contracts (other than those subject to Adjourned Objections) existing as

of the Closing Date or arising by reason of the Closing.

        34.     Notwithstanding that as of the Assumption Effective Date, as provided for by this

Sale Order and the Stalking Horse Purchase Agreement, the Debtors shall be relieved, pursuant to

section 365(k) of the Bankruptcy Code, from any further liability under the Assigned Contracts,

any counterparty to an Assumed Contract may seek to recover from the Debtors indemnification

obligations, if any, arising from third-party claims asserted with respect to or arising from the

Debtors’ use and occupancy of Leased Real Property prior to the Assumption Effective Date for

which the Debtors have a duty to indemnify such Lease counterparty pursuant to any Lease, solely

with respect to available insurance coverage.

        35.     Any Contract Counterparty who did not timely file an objection to the assumption

of its Assumed Contract shall be deemed to have consented to the Assumed Contract’s assumption

and assignment to the Buyer pursuant to section 365 of the Bankruptcy Code. Other than the

Adjourned Objections, all objections to the assumption and assignment of the Assumed Contracts

that have not been withdrawn, waived, settled, or adjourned, as announced to the Court at the Sale

Hearing or by stipulation filed with the Court, and all reservations of rights included in such

objections or otherwise, are hereby denied and overruled on the merits with prejudice.

        36.     All non-Debtor counterparties to the Assumed Contracts shall cooperate and

expeditiously execute and deliver, upon the reasonable request of the Buyer, any instruments,

applications, consents, or other documents that may be required or requested by any public

authority or other party or entity to effectuate the applicable transfers in connection with the sale

of the Acquired Assets.




                                                 40
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1        Filed 12/28/20    Page 42 of 169




Other Provisions

        37.     The Committee Objection Resolution shall become effective after the expiration of

the Challenge Expiration Notice Period and the Member Notice Period if no objections are

received or if the DIP Lenders otherwise agree.

        38.     The Preliminary Objection of Jason Blank, Individually and on Behalf of Similarly

Situated Class Members, to the Sale Motion [Docket No. 513] and the Objection of Jason Blank,

Individually and on Behalf of Similarly Situated Class Members, to the Sale Motion, Declaration

of Brian Gleason in Support of Sale Motion, the Debtors’ Omnibus Reply in Support of Sale

Motion, and BCG Lender Rep, LLC’s Omnibus Response in Support of Sale Motion [Docket No.

531], were withdrawn on the record for purposes of the Sale Hearing at the Sale Hearing; provided

that such objecting party reserves the right to file an objection to the sale of Membership Assets in

accordance with paragraph 9(b) above on any grounds including issues raised in the previously

filed Objections [Docket Nos. 513 and 531] and all parties’ rights to object thereto, including issues

previously raised in response to such Objections, are expressly reserved.           Notwithstanding

anything to the contrary in this Sale Order or in the Stalking Horse Asset Purchase Agreement, (i)

Assumed Liabilities shall not include any Liabilities relating to Jason Blank, any customer account,

customer purchases, membership or personal training agreement, or other Contract, if any, with

Jason Blank, and any Customer Credits of Jason Blank, all of which shall be Excluded Liabilities

and (ii) Acquired Assets shall not include any customer account, customer purchases, membership

or personal training agreement, or other Contract, if any, with Jason Blank, all of which shall be

Excluded Assets.

        39.     With respect to the Debtors’ assets located in the jurisdictions set forth below

(collectively, the “Tax Authorities”), to the extent an Acquired Asset, the property shall be

conveyed subject to existing senior liens for unpaid ad valorem taxes of the respective Tax

                                                  41
ACTIVE 54439676v3
            Case 20-12841-MFW          Doc 562-1       Filed 12/28/20     Page 43 of 169




Authorities for the 2020 calendar year in the maximum principal amounts set forth below for each

Tax Authority, which liens shall be Permitted Liens and to the extent a Liability, such Liabilities

shall not be Excluded Liabilities, in each case subject to the resolution of any objections (as

discussed below), as follows:

               Maricopa County, in a principal amount not to exceed $ 29,574.98;
               Denton County, in a principal amount not to exceed $1,068.84;
               Broward County, in a principal amount not to exceed $ 105,312.63;
               Harris County, in a principal amount not to exceed $13,395.98;
               Dallas County, in a principal amount not to exceed $ 23,188.56;
               Lewisville ISD, in a principal amount not to exceed $ 6,400.62; and
               Tarrant County, in a principal amount not to exceed $ 5,579.54.

        Further, should the property subject to the tax liens be conveyed as an Acquired Asset to

the Purchaser on or after January 1, 2021, such property shall be conveyed subject to existing

senior liens for unpaid ad valorem taxes of the respective Tax Authorities for the 2021 calendar

year which liens shall also be Permitted Liens and, to the extent Liabilities, such taxes shall not be

Excluded Liabilities, in each case subject to the resolution of any objections (as discussed

below). The foregoing 2020 tax amounts do not constitute an allowance of the claims of the Tax

Authorities or of the amounts such Tax Authorities may be entitled to receive. The claims and liens

of any Tax Authority shall remain subject to any objections made by any party (including the

Debtors and the Buyer) who would otherwise be entitled to raise any objection as to, among other

things, the claim amount or the priority, validity, or extent of such liens. Further, in the event such

taxes are not paid timely pursuant to applicable non-bankruptcy law, the Tax Authorities may

proceed to collect all amounts owed pursuant to their state law remedies, without further order or

recourse to this Court, subject to the respective rights and defenses of the Debtors and Buyer.

        40.     The Change in Control Severance Agreement dated as of September 30, 2019, by

and between Debtor YouFit Health Clubs, LLC and Christy Berks-Stross (the “Severance



                                                  42
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20     Page 44 of 169




Agreement”) shall be a Designated Contract as of the Closing Date. The Buyer shall have the right

to designate the Severance Agreement, and Christy Berks-Stross shall have the right to oppose the

same, in accordance with the terms of the Stalking Horse Purchase Agreement and Paragraph 23

of this Sale Order. All rights, claims, defenses, and arguments of the Debtors, the Buyer, and

Christy Berks-Stross with respect to the assumption, assignment, or rejection of the Severance

Agreement, are expressly reserved.

        41.     Pursuant to the Court’s ruling at the Sale Hearing, (a) that certain Preferred Unit

Purchase Agreement, dated April 8, 2014, by and among, among others, Debtor YouFit Health

Clubs, LLC, Rick Berks, Christy Berks-Stross, and Jason Stross, (b) that certain Profits Interest

Unit Agreement, dated December 31, 2014, by and between Debtor YouFit Health Clubs, LLC

and Christy Berks-Stross, and (c) that certain Profits Interest Unit Agreement, dated August 10,

2016, by and between Debtor YouFit Health Clubs, LLC and Christy Berks-Stross (collectively,

(a), (b) and (c), the “Berks-Stross Agreements”) are hereby deemed to be included in the list of

assets defined as “Excluded Assets” in the Stalking Horse Purchase Agreement and Section 2.1(q)

of the Stalking Horse Purchase Agreement is hereby deleted and replaced with “Reserved.” For

the avoidance of doubt, the Berks-Stross Agreements shall not be transferred to the Buyer in

connection with the Sale.

        42.     Any Prepetition Liabilities or DIP Obligations not included in the Credit Bid

Consideration and not assumed by the Buyer as specified in Paragraph P of this Sale Order shall

remain outstanding against the relevant Debtors until such Prepetition Liabilities are indefeasibly

repaid in full in cash or other otherwise satisfied in a manner acceptable to the Prepetition Lenders.

        43.     If and to the extent the Debtors’ Chapter 11 Cases are converted to cases under

chapter 7 of the Bankruptcy Code, any cash or cash collateral held by the Debtors for which no



                                                 43
ACTIVE 54439676v3
           Case 20-12841-MFW           Doc 562-1       Filed 12/28/20     Page 45 of 169




potential expense exists under the Approved DIP Budget shall be remitted to the Buyer prior to

such conversion.

        44.     Absent the express written consent of the Buyer, the Debtors shall not settle or

otherwise resolve any Litigation with any third party or any Governmental Entity other than any

settlement pursuant to which (i) any Liability thereunder will be an Excluded Liability, (ii) no

payment from the Buyer is sought or required, and (iii) no restrictions are placed on or affecting

the Business or Acquired Assets.

        45.     The consideration provided by the Buyer for the Sellers’ rights, title, and interest in

the Acquired Assets under the Stalking Horse Purchase Agreement constitutes reasonably

equivalent value and fair consideration for the Acquired Assets under the Bankruptcy Code,

Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, and other applicable law

within the meaning of section 544(b) of the Bankruptcy Code, under the laws of the United States,

any state, territory, possession, or the District of Columbia.

        46.     Effective upon the Closing Date, except as set forth in the Stalking Horse Purchase

Agreement with respect to Assumed Liabilities and Permitted Liens, all persons and entities are

forever prohibited and permanently enjoined from commencing or continuing in any manner any

action or other proceeding, whether in law or equity, in any judicial, administrative, arbitral, or

other proceeding against the Buyer, its successors and assigns, or the Acquired Assets, with respect

to any (i) Claims and Liens arising under, out of, in connection with or in any way relating to the

Sellers, the Buyer, the Acquired Assets, or the operation of the Acquired Assets prior to the Closing

or (ii) successor liability based, in whole or in part, directly or indirectly, on any theory of

successor or vicarious liability of any kind of character, or based upon any theory of antitrust,

environmental, successor or transferee liability, de facto merger or substantial continuity, labor



                                                  44
ACTIVE 54439676v3
           Case 20-12841-MFW           Doc 562-1       Filed 12/28/20    Page 46 of 169




and employment, or products liability, whether known or unknown as of the Closing, now existing

or hereafter arising, asserted or unasserted, fixed or contingent, or liquidated or unliquidated,

including, without limitation, the following actions: (a) commencing or continuing in any manner

any action or other proceeding against the Buyer, its successors or assigns, assets, or properties;

(b) enforcing, attaching, collecting or recovering in any manner any judgment, award, decree, or

order against the Buyer, its successors or assigns, assets, or properties; (c) creating, perfecting, or

enforcing any Claims or Liens against the Buyer, its successors or assigns, assets, or properties;

(d) asserting any setoff, right of subrogation, or recoupment of any kind against any obligation due

to the Buyer or its successors or assigns; (e) commencing or continuing any action, in any manner

or place, that does not comply or is inconsistent with the provisions of this Sale Order or other

orders of the Court, or the agreements or actions contemplated or taken in respect thereof; or

(f) revoking, terminating, or failing or refusing to renew any license, permit or authorization to

operate any of the Acquired Assets or conduct any of the businesses operated with the Acquired

Assets; provided, however, that any right of setoff or recoupment of counterparties that filed

Adjourned Objections is preserved to the extent such rights exist under applicable law, but subject

to the rights of the Debtors, the Buyer, and any of their affiliates and successors to contest any

such rights of setoff and/or recoupment.

        47.     Except for the Assumed Liabilities and Permitted Liens, the Buyer shall not have

any liability or other obligation of the Debtors arising under or related to any of the Acquired

Assets or the Stalking Horse Purchase Agreement or the transactions related thereto. Without

limiting the generality of the foregoing, and except for the Assumed Liabilities or Permitted Liens

provided in the Stalking Horse Purchase Agreement, the Buyer shall not be liable for any Claims

or Liens against the Sellers or any of their predecessors or affiliates, and the Buyer shall have no



                                                  45
ACTIVE 54439676v3
           Case 20-12841-MFW           Doc 562-1       Filed 12/28/20     Page 47 of 169




successor or vicarious liabilities of any kind or character, including, but not limited to, any theory

of antitrust, environmental, successor or transferee liability, labor law, de facto merger or

substantial continuity, labor and employment, or products liability, whether known or unknown as

of the Closing, now existing or hereafter arising, asserted or unasserted, fixed or contingent, or

liquidated or unliquidated, with respect to the Sellers or any obligations of the Sellers arising before

the Closing Date, including, but not limited to, liabilities on account of any taxes arising, accruing,

or payable under, out of, in connection with, or in any way relating to the operation of any of the

Acquired Assets before the Closing.

        48.     The transactions contemplated by the Stalking Horse Purchase Agreement are

undertaken by the Buyer without collusion and in good faith, as that term is defined in section

363(m) of the Bankruptcy Code, and accordingly, the reversal or modification on appeal of the

authorization provided herein to consummate the Sale shall not affect the validity of the Sale

(including the assumption and assignment of the Assumed Contracts), unless such authorization

and such Sale are duly stayed pending such appeal. The Buyer is a good faith purchaser within

the meaning of section 363(m) of the Bankruptcy Code and, as such, is entitled to the full

protections of section 363(m) of the Bankruptcy Code.

        49.     No bulk sales law or any similar law of any state or other jurisdiction applies in any

way to the transactions with the Debtors that are approved by this Sale Order, including, without

limitation, the Stalking Horse Purchase Agreement and the Sale.

        50.     The failure specifically to include any particular provision of the Stalking Horse

Purchase Agreement in this Sale Order shall not diminish or impair the effectiveness of such

provision, it being the intent of the Court that the Stalking Horse Purchase Agreement be

authorized and approved in its entirety.



                                                  46
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 48 of 169




Amendment to Stalking Horse Purchase Agreement

        51.     Subject to Paragraph 23 above, Section 2.7 of the Stalking Horse Purchase

Agreement shall be amended to also provide the following:

                The Buyer shall have the option to delay the purchase of any Acquired Assets
                hereunder (the “Delayed Acquired Assets”) to one or more days following the
                Closing Date at the Buyer’s expense as set forth in any Transition Services
                Agreement. The Buyer shall notify the Sellers of any Delayed Acquired Assets by
                written notice given prior to the Closing Date. In the ninety (90) day period
                following the Closing Date, the Buyer shall have the option to designate any
                Delayed Acquired Asset as an Acquired Asset or an Excluded Asset by providing
                notice of such designation to the Sellers. At such time, the Delayed Acquired Asset
                shall be deemed an Acquired Asset or an Excluded Asset for all purposes herein
                and under the Sale Order; provided that no additional consideration shall be due for
                any Delayed Acquired Assets. The Sellers and the Buyer shall execute,
                acknowledge, and deliver such other instruments and take commercially reasonable
                efforts as are reasonably practicable to implement the foregoing.

        52.     The Stalking Horse Purchase Agreement and any related or ancillary agreements,

documents or other instruments may be further modified, amended, or supplemented by the parties

thereto and in accordance with the terms thereof, without further order of the Court; provided that

any such modification, amendment or supplement does not have a material adverse effect on the

Debtors’ estates. The Stalking Horse Purchase Agreement shall not be altered, amended, rejected,

discharged, or otherwise affected without the prior written consent of the Buyer.

        53.     To the extent that this Sale Order is inconsistent with any prior order or pleading

with respect to the Motion in the Chapter 11 Cases, the terms of this Sale Order shall govern. To

the extent there are any inconsistencies between the terms of this Sale Order and the Stalking Horse

Purchase Agreement (including any ancillary documents executed in connection therewith), the

terms of this Sale Order shall govern.

        54.     The provisions of this Sale Order are nonseverable and mutually dependent.

        55.     All time periods set forth in this Sale Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

                                                 47
ACTIVE 54439676v3
            Case 20-12841-MFW         Doc 562-1       Filed 12/28/20     Page 49 of 169




          56.   The transactions authorized herein shall be of full force and effect, regardless of

any Debtors’ lack of good standing in any jurisdiction in which such Debtor is formed or

authorized to transact business.

          57.   From time to time, as and when requested, all parties shall execute and deliver, or

cause to be executed and delivered, all such documents and instruments and shall take, or cause to

be taken, all such further or other actions as the requesting party may reasonably deem necessary

or desirable to consummate the Sale, including such actions as may be necessary to vest, perfect,

or confirm or record or otherwise in the Buyer its right, title, and interest in and to the Acquired

Assets.

          58.   Subject to the Debtors’ performance under the terms of any Transition Services

Agreement, neither the Debtors nor any of their affiliates shall use, license, or permit any third

party to use any name, slogan, logo, or trademark which is similar to any of the names, trademarks,

or service marks included in the Intellectual Property in the Acquired Assets, and the Sellers are

directed to change its corporate name to a name which (i) does not use the name “YouFit” or any

other name that references or reflects any of the foregoing in any manner whatsoever, (ii) is

otherwise substantially dissimilar to its present name, and (iii) is approved in writing by the Buyer.

Within a reasonable time after the Closing Date, the Debtors shall file a separate motion consistent

with Local Rule 9004-1(c) seeking to modify the case caption to reflect the Sellers’ new corporate

name and serve the same in accordance with Local Rule 9006-1.

          59.   The Debtors are authorized to take all actions necessary to effect the relief granted

pursuant to this Sale Order in accordance with the Motion.

          60.   The automatic stay pursuant to section 362 of the Bankruptcy Code is hereby

modified, lifted, and annulled with respect to the Debtors and the Buyer to the extent necessary,



                                                 48
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 50 of 169




without further order of this Court, to (i) allow the Buyer to deliver any notice provided for in the

Stalking Horse Purchase Agreement, and (ii) allow the Buyer to take any and all actions permitted

under the Stalking Horse Purchase Agreement or any other Sale-related document in accordance

with the terms and conditions thereof. The Buyer shall not be required to seek or obtain relief

from the automatic stay under section 362 of the Bankruptcy Code to enforce any of its remedies

under the Stalking Horse Purchase Agreement or any other Sale-related document. The automatic

stay imposed by section 362 of the Bankruptcy Code is modified solely to the extent necessary to

implement the preceding sentence. The portion of the DIP Obligations and the Prepetition

Liabilities in excess of the Credit Bid Claim and those assumed as part of the Purchase Price shall

remain outstanding against the applicable Debtors and any of their assets not purchased by the

Buyer until such Prepetition Liabilities are indefeasibly repaid in full in cash or other otherwise

satisfied in a manner acceptable to the Prepetition Lenders, and the Prepetition Agent and the

Prepetition Lenders shall continue to be protected by and entitled to the benefit of the terms and

provisions of the Prepetition Credit Documents and DIP Credit Documents (as defined in the Final

DIP Order) and other orders entered by this Court in respect thereof.

        61.     Notwithstanding the provisions of Bankruptcy Rule 6004(h) and Bankruptcy Rule

6006(d), and pursuant to Bankruptcy Rules 7062(g) and 9014, this Sale Order shall not be stayed,

shall be effective immediately upon entry, and the Debtors and the Buyer are authorized to close

the Sale immediately upon entry of this Sale Order. Time is of the essence in closing the

transactions referenced herein, and the Debtors and the Buyer intend to close the Sale as soon as

practicable.

        62.     This Court shall retain jurisdiction to, among other things, interpret, implement,

and enforce the terms and provisions of this Sale Order and the Stalking Horse Purchase



                                                 49
ACTIVE 54439676v3
           Case 20-12841-MFW          Doc 562-1      Filed 12/28/20    Page 51 of 169




Agreement, all amendments thereto as well as any waivers and consents thereunder and each of

the agreements executed in connection therewith to which the Debtors are a party and adjudicate,

if necessary, any and all disputes concerning or relating in any way to the Sale.




                                                50
ACTIVE 54439676v3
Case 20-12841-MFW   Doc 562-1   Filed 12/28/20   Page 52 of 169




                         Exhibit A

             Stalking Horse Purchase Agreement
Case 20-12841-MFW     Doc 562-1   Filed 12/28/20   Page 53 of 169




                          Exhibit A–1

                    Asset Purchase Agreement
                       November 10, 2020
           Case 20-12841-MFW   Doc 562-1     Filed 12/28/20   Page 54 of 169




                        ASSET PURCHASE AGREEMENT

                                  by and between

  YOUFIT HEALTH CLUBS, LLC AND CERTAIN OF ITS DIRECT AND INDIRECT
          SUBSIDIARIES NAMED HEREIN, COLLECTIVELY, as Seller

                                       and

                         YF FC Acquisition, LLC, as Buyer.

                                November 10, 2020




ACTIVE 53667627v2


AmericasActive:14734294.18
              Case 20-12841-MFW                   Doc 562-1          Filed 12/28/20           Page 55 of 169




                                               TABLE OF CONTENTS

                                                                                                                            Page


ARTICLE I DEFINITIONS ................................................................................................... 1

ARTICLE II PURCHASE AND SALE ................................................................................ 14
Section 2.1 Purchase and Sale of Acquired Assets.............................................................. 14
Section 2.2 Excluded Assets.............................................................................................. 17
Section 2.3 Assumed Liabilities......................................................................................... 17
Section 2.4 Excluded Liabilities ........................................................................................ 18
Section 2.5 Consideration.................................................................................................. 20
Section 2.6 Assumption and Assignment of Contracts, Leases, Employee Benefit Plans and
             Permits ........................................................................................................... 20
Section 2.7 Designation Rights.......................................................................................... 24
Section 2.8 Closing ........................................................................................................... 25
Section 2.9 Deliveries at Closing ....................................................................................... 25
Section 2.10 Allocation ....................................................................................................... 26
Section 2.11 Proration of Taxes and Other Items.................................................................. 27

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS.................. 28
Section 3.1 Organization of Each Seller; Good Standing .................................................... 28
Section 3.2 Authorization of Transaction ........................................................................... 29
Section 3.3 Noncontravention; Consents and Approvals..................................................... 29
Section 3.4 Title to Acquired Assets .................................................................................. 30
Section 3.5 Contracts ........................................................................................................ 30
Section 3.6 Legal Compliance ........................................................................................... 32
Section 3.7 Litigation ........................................................................................................ 32
Section 3.8 Environmental, Health and Safety Matters ....................................................... 32
Section 3.9 Employees and Employment Matters............................................................... 33
Section 3.10 Employee Benefit Plans .................................................................................. 33
Section 3.11 Leased Real Property ...................................................................................... 33
Section 3.12 Permits ........................................................................................................... 34
Section 3.13 Insurance ........................................................................................................ 34
Section 3.14 Absence of Changes........................................................................................ 34
Section 3.15 Intellectual Property ........................................................................................ 34
Section 3.16 Brokers’ Fees.................................................................................................. 35
Section 3.17 Taxes.............................................................................................................. 35
Section 3.18 No Other Representations or Warranties .......................................................... 35

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER ..................... 36
Section 4.1 Organization of the Buyer ............................................................................... 36
Section 4.2 Authorization of Transaction ........................................................................... 36
Section 4.3 Noncontravention............................................................................................ 37
Section 4.4 Litigation ........................................................................................................ 37

                                                                 i
ACTIVE 53667627v2


AmericasActive:14734294.18
              Case 20-12841-MFW                   Doc 562-1           Filed 12/28/20            Page 56 of 169

                                             Table of Contents (continued)

                                                                                                                               Page
Section 4.5         Brokers’ Fees.................................................................................................. 37
Section 4.6         Financial Capacity .......................................................................................... 38
Section 4.7         Condition of the Business................................................................................ 38
Section 4.8         Adequate Assurances Regarding Executory Contracts ...................................... 38
Section 4.9         Good Faith Purchaser...................................................................................... 38

ARTICLE V PRE-CLOSING COVENANTS ....................................................................... 39
Section 5.1 Certain Efforts; Cooperation............................................................................ 39
Section 5.2 Notices and Consents ...................................................................................... 39
Section 5.3 Bankruptcy Actions......................................................................................... 39
Section 5.4 Conduct of Business........................................................................................ 41
Section 5.5 Notice of Developments.................................................................................. 43
Section 5.6 Access ............................................................................................................ 43
Section 5.7 Press Releases and Public Announcements ...................................................... 43
Section 5.8 Bulk Transfer Laws......................................................................................... 43
Section 5.9 Post-Closing Operation of the Sellers............................................................... 43
Section 5.10 Transfer of Permits.......................................................................................... 44
Section 5.11 Bankruptcy Court Approval............................................................................. 44

ARTICLE VI OTHER COVENANTS.................................................................................. 45
Section 6.1 Cooperation .................................................................................................... 45
Section 6.2 Further Assurances.......................................................................................... 45
Section 6.3 Availability of Business Records ..................................................................... 46
Section 6.4 Employee Matters. .......................................................................................... 46
Section 6.5 Transfer Taxes ................................................................................................ 47
Section 6.6 Wage Reporting .............................................................................................. 47
Section 6.7 Insurance Policies ........................................................................................... 47
Section 6.8 Collection of Accounts Receivable .................................................................. 48
Section 6.9 Reasonable, Out-of-Pocket, Non-Fixed Costs................................................... 48

ARTICLE VII CONDITIONS TO OBLIGATION TO CLOSING......................................... 48
Section 7.1 Conditions to the Buyer’s Obligations.............................................................. 48
Section 7.2 Conditions to the Sellers’ Obligations.............................................................. 50
Section 7.3 No Frustration of Closing Conditions............................................................... 51

ARTICLE VIII TERMINATION ......................................................................................... 51
Section 8.1 Termination of Agreement .............................................................................. 51
Section 8.2 Effect of Termination ...................................................................................... 52
Section 8.3 Expenses ........................................................................................................ 52
Section 8.4 Acknowledgement .......................................................................................... 52

ARTICLE IX MISCELLANEOUS....................................................................................... 53
Section 9.1 Entire Agreement............................................................................................ 53
Section 9.2 Incorporation of Annexes, Exhibits and Disclosure Schedule............................ 53
Section 9.3 Amendments and Waivers............................................................................... 53

                                                                 ii
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW                  Doc 562-1            Filed 12/28/20            Page 57 of 169

                                         Table of Contents (continued)

                                                                                                                              Page
Section 9.4    Succession and Assignment............................................................................. 53
Section 9.5    Notices ........................................................................................................... 54
Section 9.6    Governing Law: Jurisdiction............................................................................ 55
Section 9.7    Consent to Service of Process.......................................................................... 55
Section 9.8    WAIVERS OF JURY TRIAL.......................................................................... 55
Section 9.9    Specific Performance ...................................................................................... 56
Section 9.10   Severability..................................................................................................... 56
Section 9.11   No Third-Party Beneficiaries........................................................................... 56
Section 9.12   No Survival of Representations, Warranties and Agreements............................ 56
Section 9.13   Construction ................................................................................................... 57
Section 9.14   Computation of Time ...................................................................................... 57
Section 9.15   Mutual Drafting .............................................................................................. 57
Section 9.16   Disclosure Schedule........................................................................................ 57
Section 9.17   Headings; Table of Contents............................................................................ 58
Section 9.18   Counterparts: Facsimile and Email Signatures.................................................. 58
Section 9.19   Time of Essence.............................................................................................. 58




                                                             iii
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW    Doc 562-1     Filed 12/28/20   Page 58 of 169




Exhibit A – Additional Seller Parties
Exhibit B – Bill of Sale
Exhibit C – Assignment and Assumption Agreement
Exhibit D – Intellectual Property Assignment
Exhibit E – Bidding Procedures




                                          i
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW           Doc 562-1      Filed 12/28/20     Page 59 of 169




                              ASSET PURCHASE AGREEMENT

         This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 10, 2020, by and among (a) (i) YouFit Health Clubs, LLC, a Delaware limited
liability company (“Holdings”) and (ii) the direct and indirect Subsidiaries of Holdings set f orth
on Exhibit A, (collectively, all of the Persons listed in this clause (a) are the “Sellers” and each a
“Seller”) and (b) YF FC Acquisition, LLC, a Delaware limited liability company (the “Buy er”).
The Sellers and the Buyer are sometimes referred to collectively herein as the “Parties.”
Capitalized terms used but not otherwise defined herein shall have the meanings assigned to
them in Article I.

      WHEREAS, the Sellers are debtors-in-possession having commenced cases (the “Sellers’
Chapter 11 Cases”) under title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the
“Bankruptcy Code”), through the filing of their voluntary petitions for relief under Chapter 11 of
the Bankruptcy Code on November 9, 2020 (the “Petition Date”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

       WHEREAS, the Sellers conduct, among other things, the business of owning and
operating gyms and other health clubs (the “Business”);

        WHEREAS, (i) the Sellers wish to sell, transfer and assign to the Buyer, and the Buyer
wishes to purchase, acquire and assume from the Sellers, the Acquired Assets (as defined below)
and (ii) the Buyer wishes to assume from the Sellers the Assumed Liabilities (as defined below),
on the terms and subject to the conditions set forth herein and in accordance with sections 105,
363 and 365 and other applicable provisions of the Bankruptcy Code; and

        WHEREAS, the Sellers have agreed to file the Sale Motion (as defined belo w) with th e
Bankruptcy Court and take the other steps set forth herein and in the Bidding Procedures Order,
the Bidding Procedures and the Sale Order (as each such term is defined below) to implement the
transactions contemplated hereby upon the terms and subject to the conditions set f orth herein
and in the Sale Order.

        NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties and covenants herein contained, and other good
and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by the
Parties, the Parties agree as follows.

                                           ARTICLE I
                                          DEFINITIONS

       For purposes of this Agreement, capitalized terms set forth in this Agreement shall have
the meaning ascribed to such terms in this Article I.

       “Accounts Receivable” means (a) all trade accounts receivable and other rights to
payment from customers of any Seller (whether current or non-current), (b) all other accou nts
receivable, notes receivable, and other receivables of any Seller (whether current or non-current),
(c) other amounts due to any Seller that such Seller has historically classified as accounts
receivable in the consolidated balance sheet of such Seller (whether current or non-current), and
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20     Page 60 of 169




(d) any security interest, claim, cause of action, remedy, or other right related to any of the
foregoing, in each case, arising out of or in connection with the Business prior to the Closing.

       “Acquired Assets” has the meaning set forth in Section 2.1.

        “Affiliate” when used with reference to another Person means any Person, directly or
indirectly, through one or more intermediaries, Controlling, Controlled by, or under common
Control with, such other Person.

       “Agreement” has the meaning set forth in the preamble.

       “Allocation” has the meaning set forth in Section 2.10.

       “Allocation Objection Notice” has the meaning set forth in Section 2.10.

        “Alternative Transaction” means any transaction or series of related transactions (other
than pursuant to this Agreement), whether effectuated pursuant to a merger, consolidation, tender
offer, exchange offer, share exchange, amalgamation, stock acquisition, asset acquisition,
business combination, restructuring, recapitalization, liquidation, dissolution, joint venture or
similar transaction, whether or not proposed by the Sellers, pursuant to which one or more
Sellers: (i) accept a Qualified Bid, other than that of the Buyer or its Affiliates, as the highest or
otherwise best offer; or (ii) sell, transfer, lease or otherwise dispose of, directly or indirectly,
including through an acquisition, asset sale, stock sale, purchase, merger, reorganization,
recapitalization or other similar transaction with or involving any equity securities in any Seller
or other interests in the Acquired Assets, including a stand-alone plan of reorganization, plan of
liquidation, or refinancing, all or substantially all of the Acquired Assets (or agrees to any of the
foregoing) in a transaction or series of transactions to a party or parties other than the Buy er or
its Affiliates.

       “Approved Budget” has the meaning set forth in the DIP Credit Agreement.

       “Arbitrating Accountant” has the meaning set forth in Section 2.10.

        “Assignment and Assumption Agreement” has the meaning set forth in Section
2.9(a)(iii).

      “Assumable Permits” means all Permits relating to the Business that are transferable in
accordance with their terms.

       “Assumed Contracts” means those Leases and Contracts that have been, or will be,
assigned to and assumed by the Buyer pursuant to Sections 2.6 or 2.7, as applicable, and sectio n
365 of the Bankruptcy Code.

       “Assumed Employee Benefit Plan” has the meaning set forth in Section 2.1(t).

       “Assumed Employee Benefit Plan Schedule” has the meaning set forth in Section 2.6(c).


                                                  2
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW         Doc 562-1       Filed 12/28/20      Page 61 of 169




       “Assumed Liabilities” has the meaning set forth in Section 2.3.

       “Assumed Location” has the meaning set forth in Section 2.3(e).

       “Assumed Employee Benefit Plan Schedule” has the meaning set forth in Section 2.6(c).

       “Assumed Permit” has the meaning set forth in Section 2.1(i).

       “Assumed Permit Schedule” has the meaning set forth in Section 2.6(c).

       “Assumption Approval” has the meaning set forth in Section 2.6(g).

       “Assumption Effective Date” has the meaning set forth in Section 2.6(d).

         “Auction” means the auction for the sale and assumption of the Sellers’ assets and certain
liabilities, conducted by the Sellers pursuant to, and in accordance with, the Bidding Procedures
and Bidding Procedures Order.

       “Back-Up Bidder” means the qualified bidder chosen by the Sellers at the Auction, if
any, who submitted the second-highest or otherwise best bid at the conclusion of such Auction.

       “Bankruptcy Code” has the meaning set forth in the recitals.

       “Bankruptcy Court” has the meaning set forth in the recitals.

      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, each a
“Bankruptcy Rule.”

        “Bidding Procedures” means the bidding procedures to be approved by the Bankruptcy
Court pursuant to the Bidding Procedures Order, which order shall be in all respects reasonably
satisfactory to the Buyer; provided that Bidding Procedures substantially in the form attached
hereto as Exhibit E are reasonably satisfactory to Buyer.

      “Bidding Procedures Order” means the order to be entered by the Bankruptcy Court
approving, among other things, the Buyer as the “stalking horse Buyer,” and the Bidding
Procedures, which order shall be in all respects satisfactory to the Buyer.

       “Bill of Sale” has the meaning set forth in Section 2.9(a)(ii).

       “Business” has the meaning set forth in the recitals.

       “Business Day” means any day other than a Saturday, a Sunday, or a day on which banks
located in Wilmington, Delaware shall be authorized or required by Law to close.

       “Buyer” has the meaning set forth in the preamble.

       “Capital Leases” means all leases required to be capitalized in accordance with GAAP.

                                                 3
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20     Page 62 of 169




       “CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act.

       “Cash” means cash (including all cash located in Sellers’ bank accounts, lock-boxes, and
cash in transit), cash equivalents, investment accounts, certificates of deposit, and liquid
investments.

        “Challenge” means any complaint, motion, contest, challenge or other pleading filed with
the Bankruptcy Court or any other court which contests, or seeks to limit, curtail, reduce,
suspend, stay or enjoin, as the case may be, (i) the existence, validity, enforceability or amount
of any principal, interest, fees, charges, costs, expenses, reimbursements or other indebtedness
owing under the DIP Credit Agreement or related agreements, the Interim DIP Order, the Fin al
DIP Order or the Prepetition Credit Documents (as defined in the DIP Credit Agreement), (ii) the
existence, validity, enforceability or priority of any Liens securing the DIP Obligations or
Prepetition Liabilities, or (iii) the rights of the Buyer, the DIP Agents (or their sub-agents) and/or
the DIP Lenders, or any of their assignees, to credit bid all or part of the DIP Obligations an d/o r
Prepetition Liabilities for the Acquired Assets pursuant to this Agreement, the DIP Credit
Agreement, the Interim DIP Order, the Final DIP Order, the Bidding Procedures Order or
applicable Law.

       “Chapter 11 Documents” has the meaning set forth in Section 5.3(d).

       “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

       “Closing” has the meaning set forth in Section 2.8.

       “Closing Assumed Benefit Plan List” has the meaning set forth in Section 2.6(c).

       “Closing Assumed Contract List” has the meaning set forth in Section 2.6(c).

       “Closing Assumed Permit List” has the meaning set forth in Section 2.6(c).

       “Closing Date” has the meaning set forth in Section 2.8.

        “Consent” means any approval, consent, ratification, permission, clearance, designation,
qualification, waiver or authorization, or an order of the Bankruptcy Court that deems or renders
unnecessary the same.

       “Consent Deadline” has the meaning set forth in Section 2.6(g).

        “Contract” means any written or oral agreement, contract, indenture, mortgage,
instrument, guaranty, loan or credit agreement, note, bond, customer order, membership
agreement, purchase order, sales order, sales agent agreement, supply agreement, develop ment
agreement, joint venture agreement, license agreement, contribution agreement, partnership
agreement or other arrangement, understanding, permission or commitment that, in each case, is
legally binding, but excluding Leases.

       “Contract and Cure Schedule” has the meaning set forth in Section 2.6(c).

                                                  4
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW         Doc 562-1      Filed 12/28/20     Page 63 of 169




      “Control” means, when used with reference to any Person, the power to direct the
management or policies of such Person, directly or indirectly, by or through stock or other equity
ownership, agency or otherwise, or pursuant to or in connection with any Contract; and the terms
“Controlling” and “Controlled” shall have meanings correlative to the foregoing.

       “Cure Amounts” has the meaning set forth in Section 2.6(f).

       “Cure Notice” has the meaning set forth in Section 5.3(c).

       “Customer Credits” means customer credits, prepayments, and overpayments with
respect to monthly, annual, personal training and paid in full membership fees.

        “D&O Causes of Action” means any claims, causes of action, demand, actions, suits,
obligations, liabilities, cross-claims, counterclaims, offsets, or setoffs of any kind or character
whatsoever against any Person who on the Petition Date was a director, manager, officer,
employee, or other representative of one or more of the Sellers.

       “Decree” means any judgment, decree, ruling, decision, opinion, injunction, assessment,
attachment, undertaking, award, charge, writ, executive order, judicial order, administrative
order or any other order of any Governmental Entity.

       “Designation Deadline” has the meaning set forth in Section 2.6(c).

       “Designation List” has the meaning set forth in Section 2.7.

       “DIP Agents” means the “Agents” as defined in the DIP Credit Agreement.

        “DIP Credit Agreement” means that certain Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of November 10, 2020, by and among You Fit,
Holdings and certain subsidiaries of Holdings from time to time party thereto, as the borrowers,
the lenders from time to time thereto and Alter Domus (US) LLC, as administrative agent and as
collateral agent.

       “DIP Lenders” means the “Lenders” as defined in the DIP Credit Agreement.

       “DIP Obligations” means the “Obligations” as defined in the DIP Credit Agreement.

       “Disclosure Schedule” has the meaning set forth in Article III.

        “Employee Benefit Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) and any other benefit or compensation plan, program, agreement or
arrangement of any kind, in each case, maintained or contributed to by a Seller, in which a Seller
participates or participated, in which a Seller has any Liability (contingent or otherwise), or
through which current or former Service Providers of the Business are eligible to receive benefits
or compensation.



                                                5
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW         Doc 562-1      Filed 12/28/20     Page 64 of 169




        “End Date” means the close of business no later than thirty (30) days following the en try
of the Sale Order.

       “Enforcing Parties” has the meaning set forth in Section 9.9(a).

       “Environmental, Health and Safety Requirements” means, as enacted and in effect o n or
prior to the Closing Date, all applicable Laws concerning worker health and safety, the
treatment, disposal, emission, discharge, Release or threatened Release of, or exposure to,
Hazardous Material, pollution or the protection of the environment.

     “ERISA” means the United States Employee Retirement Income Security Act of 1974, as
amended.

        “Excluded Assets” means, collectively, the following assets of the Sellers: (a) all of
Sellers’ certificates of incorporation or certificates of formation and other organizational
documents, qualifications to conduct business as a foreign entity, arrangements with registered
agents relating to foreign qualifications, taxpayer and other identification numbers, seals, minute
books, stock or other equity transfer books, stock or membership certificates relating to the
Sellers and other documents relating to the organization, maintenance and existence of any Seller
as a corporation or limited liability company; (b) all Records related to Taxes paid or payable by
any Seller; provided that the Buyer shall have the right to make copies of any portions of such
excluded Records to the extent that such portions relate to the Business, any Acquired Asset or
any Assumed Liability; (c) (i) Owned Equity Interests (unless the Buyer expressly elects to
acquire Owned Equity Interests of a particular Seller pursuant to Section 2.1) and (ii) if the
Buyer has elected pursuant to Section 2.1 to acquire the Owned Equity Interests of a particular
Seller as Acquired Assets, all other assets of such Seller that are being acquired via such Owned
Equity Interests shall be Excluded Assets hereunder notwithstanding anything else in Section 2.1
to the contrary; (d) all Contracts and Leases that are not Assumed Contracts; (e) any
(i) confidential personnel and medical Records pertaining to any Service Provider to th e extent
the disclosure of such information is prohibited by applicable Law and (ii) other Records that
any Seller is required by Law to retain; provided that the Buyer shall have the right to make
copies of any portions of such excluded Records to the extent that such portions relate to the
Business, any Acquired Asset, any Assumed Liability or any Service Provider hired by the Buyer
on the Closing Date (to the extent not prohibited by applicable Law); (f) any documents and
agreements of any Seller relating to the Sellers’ Chapter 11 Cases or to the sale or other
disposition of the Business or the Acquired Assets or the sale or other disposition of any
Excluded Assets; provided that the Buyer shall have the right to make copies of any portions of
such excluded Records to the extent that such portions relate to the Business, any Acquired Asset
or any Assumed Liability; (g) all Permits that are not Assumed Permits; and (h) any Excluded
Cash.

       “Excluded Cash” means the portion of funds provided in connection with debtor-
in-possession financing specifically allocated for the wind-down of the Sellers or otherwise
specifically allocated to the Sellers to cover Excluded Liabilities, if any, and the costs of any
post-Closing obligations provided for in this Agreement and any Transition Services Agreement.


                                                6
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1      Filed 12/28/20     Page 65 of 169




       “Excluded Liabilities” has the meaning set forth in Section 2.4.

       “Families First Act” means the Families First Coronavirus Response Act.

       “Final DIP Order” has the meaning set forth in the DIP Credit Agreement.

         “Final Order” means an order of the Bankruptcy Court or other court of competent
jurisdiction: (i) as to which no appeal, notice of appeal, motion to amend or make additional
findings of fact, motion to alter or amend judgment, motion for rehearing or motion for new trial
has been timely filed or, if any of the foregoing has been timely filed, it has been disposed of in a
manner that upholds and affirms the subject order in all respects without the possibility for
further appeal or rehearing thereon; (ii) as to which the time for instituting or filing an appeal,
motion for rehearing or motion for new trial shall have expired; and (iii) as to which no stay is in
effect; provided, however, that the filing or pendency of a motion under Federal Rule of
Bankruptcy Procedure 9024(b) shall not cause an order not to be deemed a “Final Order” unless
such motion shall be filed within fourteen (14) calendar days of the entry of the order at issue. In
the case of (i) the Sale Order, a Final Order shall also consist of an order as to which an appeal,
notice of appeal, motion to amend or make additional findings of fact, motion to alter or amend
judgment, motion for rehearing or motion for new trial has been filed, but as to which the Buyer,
in its sole and absolute discretion, elects to proceed with Closing, and (ii) any other order that is
required hereunder to be a Final Order, a Final Order shall also consist of an order as to which an
appeal, notice of appeal, motion to amend or make additional findings of fact, motion to alter o r
amend judgment, motion for rehearing or motion for new trial has been filed, but as to which the
Buyer, in its sole and absolute discretion, elects to proceed.

       “Furnishings and Equipment” means tangible personal property (other than Inventory)
and that is used or held for use in the operation of the Business, regardless of where located.

       “GAAP” means United States generally accepted accounting principles.

       “Governmental Entity” means any United States federal, state or local or non-United
States governmental or regulatory authority, agency, commission, court, body or other
governmental entity.

       “Hazardous Material” means any waste or other substance that is listed, defined,
designated or classified as hazardous, radioactive or toxic or a pollutant or a contaminant under
any Environmental, Health and Safety Requirements, including any admixture or solution
thereof, and including petroleum and all derivatives thereof or synthetic substitutes therefor,
asbestos or asbestos-containing materials in any form or condition and polychlorinated
biphenyls.

       “Holdings” has the meaning set forth in the preamble.

       “Holdings Preferred Unit Purchase Agreement” means that certain Preferred Unit
Purchase Agreement, dated as of April 8, 2014, by and among Holdings, YF-GEF Holdings
LLC, a Delaware limited liability company, YF Lime, LLC, a Florida limited liability comp an y ,
the shareholders of YF Lime, LLC named therein and Rick Berks.
                                             7
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1      Filed 12/28/20      Page 66 of 169




       “Holdings Subsidiaries” has the meaning set forth in Exhibit A.

        “Indebtedness” of any Person means, without duplication, (a) the principal of and
premium (if any) in respect of (i) indebtedness of such Person for money borrowed and
(ii) indebtedness evidenced by notes, debentures, bonds or other similar instruments for the
payment of which such Person is responsible or liable, (b) all obligations of such Person issued
or assumed as the deferred purchase price of property, all conditional sale obligations of such
Person, and all obligations of such Person under any title retention agreement (but excluding
trade accounts payable for goods and services and other accrued current liabilities arising in the
Ordinary Course of Business), (c) all obligations of such Person under Capital Leases, (d) all
obligations of such Person for the reimbursement of any obligor on any letter of credit, banker’s
acceptance, or similar credit transaction, (e) the liquidation value of all redeemable preferred
stock of such Person, (f) all obligations of the type referred to in clauses (a) through (e) of an y
Persons for the payment of which such Person is responsible or liable, directly or indirectly, as
obligor, guarantor, surety or otherwise, including guarantees of such obligations, and (g) all
obligations of the type referred to in clauses (a) through (f) of other Persons secured by any lien
on any property or asset of such Person (whether or not such obligation is assumed by such
Person).

       “Initial Allocation” has the meaning set forth in Section 2.10.

       “Insurance Policies” has the meaning set forth in Section 3.13.

        “Intellectual Property” means any and all rights, title and interest in or relating to
intellectual property of any type, which may exist or be created under the Laws of any
jurisdiction throughout the world, including: (a) patents and patent applications, together with all
reissues, provisionals, continuations, continuations-in-part, divisionals, renewals, extensions an d
reexaminations in connection therewith; (b) trademarks, service marks, trade dress, logos,
slogans, trade names, service names, brand names, internet domain names, social media accounts
and all other source or business identifiers and general intangibles of a like nature, along with all
applications, registrations and renewals and extensions in connection therewith, and all goodwill
associated with any of the foregoing; (c) rights associated with works of authorship, including
software, databases, websites, exclusive exploitation rights, mask work rights, copyrights,
database and design rights, whether or not Registered or published, all registrations and
recordations thereof and applications in connection therewith, along with all extensions and
renewals thereof and all moral rights associated with any of the foregoing; and (d) trade secrets,
know-how and other proprietary and confidential information, including inventions (wheth er o r
not patentable), invention disclosures, improvements, algorithms, source code, data analytics,
methods, processes, designs, drawings, customer lists, supplier lists, together with all
embodiments and fixations of any of the foregoing and all related documentation.

       “Intellectual Property Assets” has the meaning set forth in Section 2.1(l).

       “Intellectual Property Assignment” has the meaning set forth in Section 2.9(a)(iv).

       “Interim DIP Order” has the meaning set forth in the DIP Credit Agreement.

                                                 8
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW            Doc 562-1      Filed 12/28/20      Page 67 of 169




        “Inventory” means all inventory (including merchandise, raw materials, component parts,
supplies, packing and shipping materials, products in-process and finished products) of any
Seller, whether temporarily out of such Seller’s custody or possession, in transit to or f rom any
Seller and whether in any Seller’s gyms, health clubs, warehouses, distribution facilities, held b y
any third parties or otherwise, and all other Inventory (as defined in the UCC), including any
returned goods and any documents of title representing any of the foregoing.

        “IRC” means the United States Internal Revenue Code of 1986, as amended.

         “Knowledge” of a Person (and other words of similar import) (a) in reference to the
Sellers means the knowledge of Brian Gleason, Pamela Corrie and David Mayer, to geth er with
all facts of which such persons should be aware, in each case after reasonable investigation and
(b) in reference to the Buyer means the knowledge of BGC Lender Rep LLC, a Delaware limited
liability company, together with all facts of which such persons should be aware, in each case
after reasonable investigation. For the avoidance of doubt, no Person named in this def inition
shall have any personal liability or obligations solely rising out of such Knowledge.

        “Law” means any federal, state, provincial, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance (including with resp ect
to zoning or other land use matters), code, treaty, convention, rule, regulation, requirement, edict,
directive, pronouncement, determination, proclamation or Decree of any Governmental Entity.

       “Leased Real Property” means all leasehold or subleasehold estates and other rights to
use or occupy any land, buildings, structures, improvements, fixtures or other interest in real
property of Seller which is used in the Business.

        “Leases” means all leases, subleases, licenses, concessions, and other agreements,
including all amendments, extensions, renewals, guaranties, and other agreements with respect
thereto, in each case pursuant to which a Seller holds or has any interest in Leased Real Property,
but excluding Contracts.

        “Liability” means any liability, Indebtedness, guaranty, claim, loss, damage, deficiency,
assessment, responsibility or obligation of whatever kind or nature (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued or u naccrued,
whether liquidated or unliquidated, whether due or to become due, whether determined or
determinable, whether choate or inchoate, whether secured or unsecured and whether matured or
not yet matured).

        “Lien” means any mortgage, deed of trust, hypothecation, contractual restriction, pledge,
lien, encumbrance, interest, charge, security interest, put, call, other option, right of first ref usal,
right of first offer, servitude, right of way, easement, conditional sale or installment contract,
finance lease involving substantially the same effect, security agreement or other encumbrance
or restriction on the use, transfer or ownership of any property of any type (including real
property, tangible property and intangible property). For the avoidance of doubt, the definitio n
of Lien shall not be deemed to include the grant of any non-exclusive license or sublicense of
Intellectual Property by a Seller.

                                                   9
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1      Filed 12/28/20     Page 68 of 169




        “Litigation” means any action, cause of action, suit, claim, investigation, mediation,
audit, grievance, demand, hearing or proceeding, whether civil, criminal, administrative or
arbitral, whether at law or in equity, and whether before any Governmental Entity or arbitrator.

        “Material Adverse Effect” means any state of facts, change, event, effect, development,
condition, circumstance or occurrence (when taken together with all other states of fact, changes,
events, effects, developments, conditions, circumstances or occurrences), that (a) is materially
adverse to the financial condition or results of operations of the Business (taken as a whole),
including (for the avoidance of doubt and notwithstanding any carve out in the following
provisions) the re-escalation (or “2 nd wave”) of the COVID-19 pandemic or (b) would
reasonably be expected to prevent, materially delay or materially impair the ability of the Sellers
to consummate the transactions contemplated by this Agreement or the Related Agreemen ts on
the terms set forth herein and therein; provided, however, that with respect to clause (a) only, n o
change event, development or occurrence related to any of the following shall be deemed to
constitute, and none of the following shall be taken into account in determining whether there
has been a Material Adverse Effect: (i) national or international business, economic or p o litical
conditions, including the engagement by the United States of America in international hostilities
(not domestic), affecting (directly or indirectly) the industry in which the Business operates,
whether or not pursuant to the declaration of war, or the occurrence of any military o r terro rist
attack upon the United States of America or any of its territories, possessions or diplomatic or
consular offices or upon any military installation, equipment or personnel of the United States of
America, except to the extent that such change has a materially disproportionate adverse ef fect
on the Business relative to the adverse effect that such changes have on other companies in the
industry in which the Business operates; (ii) financial, banking or securities markets (including
any disruption thereof or any decline in the price of securities generally or any market or index),
except to the extent that such change has a materially disproportionate adverse effect on the
Business relative to the adverse effect that such changes have on other companies in the industry
in which the Business operates; (iii) any change in GAAP or Law except to the extent that such
change has a materially disproportionate adverse effect on the Business relative to the adv erse
effect that such changes have on other companies in the industry in which the Business operates;
(iv) any changes directly attributable to the announcement of this Agreement or any Related
Agreement, including by reason of the identity of the Buyer or any of its Affiliates; (v) resu ltin g
from any act of God except to the extent that such change has a materially disproportionate
adverse effect on the Business relative to the adverse effect that such changes have on other
companies in the industry in which the Business operates; or (vi) in the case of the Sellers o r th e
Business, (A) the failure to meet or exceed any projection or forecast (it being understood that,
with respect to this clause (vi) (A), the underlying facts or circumstances giving rise or
contributing to the failure to meet such projection(s) or forecast(s) may be deemed to constitute,
or be taken into account in determining whether there has been, a Material Adverse Ef fect), or
(B) changes in the business or operations of any Seller (including changes in credit terms offered
by suppliers or financing sources) resulting from the announcement or the filing of the Sellers’
Chapter 11 Cases and the Sellers’ financial condition or the Sellers’ status as debtors under
Chapter 11 of the Bankruptcy Code.

       “Material Contract” has the meaning set forth in Section 3.5(a).

                                                10
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW         Doc 562-1       Filed 12/28/20    Page 69 of 169




       “Necessary Consents” has the meaning set forth in Section 2.6(g).

       “Opt Out Deadline” has the meaning set forth in Section 2.6(c).

       “Ordinary Course of Business” means the ordinary course of business consistent with
past custom and practice as such customs and practices existed prior to February 15, 2020, as
such practices may have been modified for purposes of implementing enhanced cleaning and
disinfecting measures in response to the COVID-19 pandemic.

       “Owned Equity Interests” means any equity interests or securities of any Seller held by
any other Seller.

       “Party” has the meaning set forth in the preamble.

       “Permit” means any franchise, approval, permit, license, order, registration, certificate,
variance, Consent, exemption, ratification, waiver or similar right or authorization issued,
granted, given or otherwise obtained from or by any Governmental Entity, under the authority
thereof, or pursuant to any applicable Law.

       “Permitted Liens” means Liens (a) for Taxes not yet delinquent or which are being
contested in good faith by appropriate proceedings and, in either case, to the extent reserved on
the books and records of the applicable Seller and set forth on Section 2.1 of the Disclosure
Schedule, (b) with respect to leased or licensed personal property, the terms and conditions of the
lease or license applicable thereto to the extent constituting an Assumed Contract and (c) with
respect to Capital Leases for an aggregate amount of Indebtedness not to exceed Ten Thousand
Dollars ($10,000).

       “Person” means an individual, a partnership, a corporation, a limited liability comp any ,
an association, a joint stock company, a trust, a joint venture, an unincorporated organization or
any other entity, including any Governmental Entity or any group or syndicate of any of the
foregoing.

       “Personal Property Taxes” means personal property Taxes of the Sellers to the extent
they become allowed claims in the Sellers’ Chapter 11 Cases under sections 503(b)(1)(B) or
507(a)(8)(B) of the Bankruptcy Code.

       “Petition Date” has the meaning set forth in the recitals.

      “Prepetition Liabilities” has the meaning given to such term in the DIP Credit
Agreement.

       “Previously Omitted Contract” has the meaning set forth in Section 2.6(j).

       “Purchase Price” has the meaning set forth in Section 2.5.

      “Qualified Bid” means competing bids that are submitted by a qualified bidder in
accordance with the Bidding Procedures and Bidding Procedures Order.
                                                11
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW           Doc 562-1      Filed 12/28/20     Page 70 of 169




         “Records” means, with respect to the Business, the books, records, information, led gers,
files, invoices, documents, work papers, correspondence, lists (including client and customer
lists, supplier lists and mailing lists), plans (whether written, electronic or in any other mediu m),
drawings, designs, specifications, creative materials, advertising and promotional materials,
marketing plans, studies, reports, data, supplier and vendor lists, purchase orders, sales and
purchase invoices, production reports, personnel and employment records, financial and
accounting records and similar materials related to the Business and specifically excluding
Sellers’ corporate minutes book and related corporate records and books, files and papers not
otherwise relating exclusively to the Business.

       “Registered” means issued by, registered with, renewed by or the subject of a pending
application before any Governmental Entity or domain name registrar.

        “Related Agreements” means the Bill of Sale, the Assignment and Assumption
Agreement, the Intellectual Property Assignment and each other agreement, document or
instrument executed or delivered by a Party in connection with the foregoing, this Agreement,
the Sale Order or the transactions contemplated hereby or thereby.

      “Related Party” means any officer, director, manager or equity holder of any Seller, o r
any member of the immediate family of the foregoing.

       “Release” means the release, spill, emission, leaking, pumping, pouring, emptying,
escaping, dumping, injection, deposit, disposal, discharge, dispersal, leaching or migrating of any
Hazardous Material into the environment.

       “Representative” of a Person means such Person’s officers, directors, managers,
employees, advisors, representatives (including its legal counsel and its accountants) and agents
of such Person.

        “Sale Motion” means that motion to be filed in the Sellers’ Chapter 11 Cases requesting
that the Bankruptcy Court (a) enter the Bidding Procedures Order and (b) enter the Sale Order at
the final hearing on the Sale Motion, and approve all related transactions.

        “Sale Order” means an order of the Bankruptcy Court entered in the Sellers’ Chapter 1 1
Cases pursuant to sections 105, 363, and 365 of the Bankruptcy Code, approving this Agreement
and the transactions contemplated hereby, in all respects as shall be reasonably satisfactory to the
Sellers and the Buyer (i) approving the sale and transfer of the Acquired Assets to the Buyer free
and clear of all liens, claims and interests other than Permitted Liens, if any, pursuant to section
363(f) of the Bankruptcy Code; (ii) approving the assumption and assignment to the Buyer of the
Assumed Contracts; (iii) authorizing the Buyer, the DIP Agents (or their sub-agents), the DIP
Lenders, or their assignees to credit bid or assume all or part of the DIP Obligations and
Prepetition Liabilities; (iv) authorizing consummation of the transactions contemplated hereby;
(v) containing a finding that the transactions contemplated by this Agreement are undertaken by
the Sellers and the Buyer (solely in its capacity as such) at arm’s length, without collusion, an d
finding that the Buyer is a good-faith Buyer entitled to the protections of section 363(m) o f th e
Bankruptcy Code; (vi) finding that due and adequate notice of the approval of the sale h earin g

                                                 12
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW           Doc 562-1      Filed 12/28/20     Page 71 of 169




and proposed Sale Order and an opportunity to be heard were provided to all Persons entitled
thereto, including but not limited to, federal, state and local taxing and regulatory authorities;
(vii) confirming that the Buyer is acquiring the Acquired Assets free and clear of all Liabilities,
other than the Assumed Liabilities; (viii) assuring that the Buyer will not be subject to successo r
liability for any claims or causes of action of any kind or character against any Seller, whether
known or unknown, unless expressly assumed as an Assumed Liability pursuant to this
Agreement; (ix) authorizing the Buyer to freely own and operate the Acquired Assets;
(x) providing that the Bankruptcy Court shall retain jurisdiction to hear any disputes arising in
connection with the transactions contemplated by this Agreement; (xi) providing that the
provisions of Federal Rules of Bankruptcy Procedure 6004(h) and 6006(d) are waived and there
will be no stay of execution of the Sale Order under Rule 62(a) of the Federal Rules of Civil
Procedure; (xii) permitting the Buyer to waive, in its sole discretion, the 14-day stay period
under Rule 6004(h) of the Federal Rules of Bankruptcy Procedure; and (xiii) granting related
relief, which order shall be in all respects reasonably satisfactory to the Buyer.

       “Seller” has the meaning set forth in the preamble.

       “Sellers’ Chapter 11 Cases” has the meaning set forth in the recitals.

      “Service Provider” means any director, officer, full-time or part-time employee,
independent contractors, independent consultants or temporary employees, of any Seller.

       “Subsidiary” means, with respect to any Person, any corporation, limited liability
company, partnership, association or other business entity of which (a) if a corporation, a
majority of the total voting power of shares of stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees thereof (or other
persons performing similar functions with respect to such corporation) is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (b) if a limited liability company, partnership, association or
other business entity (other than a corporation), a majority of partnership or other similar
ownership interest thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more Subsidiaries of that Person or a combination thereof and for this purpose,
a Person or Persons owns a majority ownership interest in such a business entity (other than a
corporation) if such Person or Persons shall be allocated a majority of such business entity’s
gains or losses or shall be or control any managing director, managing member or general partner
of such business entity (other than a corporation). The term “Subsidiary” shall include all
Subsidiaries of such Subsidiary.

        “Successful Bidder” means the bidder who shall have submitted the highest or otherwise
best bid at the conclusion of the Auction in accordance with the Bidding Procedures and Bidding
Procedures Order.

       “Tax” or “Taxes” means any net or gross income, net or gross receipts, net or gross
proceeds, capital gains, capital stock, sales, use, user, leasing, lease, transfer, natural resources,
premium, ad valorem, value added, franchise, profits, gaming, license, capital, withholding,
payroll or other employment, estimated, goods and services, severance, excise, stamp, fuel,

                                                 13
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW           Doc 562-1      Filed 12/28/20      Page 72 of 169




interest equalization, registration, recording, occupation, turnover, personal property (tangible
and intangible), real property, unclaimed or abandoned property, alternative or add-on, windfall
or excess profits, environmental, social security, disability, unemployment or other tax or
customs duties or amount imposed by (or otherwise payable to) any Governmental Entity, or any
interest, any penalties, additions to tax or additional amounts assessed, imposed or otherwise due
or payable under applicable Laws with respect to taxes, in each case, whether disputed or not.

        “Tax Return” means any return, declaration, report, claim for refund or information
return or statement relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

       “Transfer Tax” has the meaning set forth in Section 6.5.

       “Transferred Employee” has the meaning set forth in Section 6.4(a).

       “Transition Services Agreement” has the meaning set forth in Section 2.9(a)(iv).

        “UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of Delaware, or in any other state to the extent the law of such other state shall
govern or apply to a specific asset or property of a Seller.

       “WARN Act” has the meaning set forth in Section 3.9(a).

       “YF Arizona” has the meaning set forth in Exhibit A.

       “YF Arizona Subsidiaries” has the meaning set forth in Exhibit A.

       “YF Group A” has the meaning set forth in Exhibit A.

       “YF Group A Subsidiaries” has the meaning set forth in Exhibit A.

       “YF SE FLA” has the meaning set forth in Exhibit A.

       “YF SE FLA Subsidiaries” has the meaning set forth in Exhibit A.

       “You Fit” has the meaning set forth in Exhibit A.

       “You Fit Subsidiaries” has the meaning set forth in Exhibit A.

                                         ARTICLE II
                                     PURCHASE AND SALE

        Section 2.1 Purchase and Sale of Acquired Assets. On the terms and subject to the
conditions of this Agreement and the Sale Order, at the Closing, the Buyer shall purchase,
acquire, and accept from each Seller, and each Seller shall sell, transfer, assign, convey, and
deliver to the Buyer (or its assignee pursuant to Section 9.4), all of such Seller’s righ t, title an d
interest in and to all of the properties, rights, interests and other tangible and intangible assets of
such Seller, of every kind and description, real, personal or mixed, tangible or intangible, known
                                                    14
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW         Doc 562-1       Filed 12/28/20    Page 73 of 169




or unknown, and wherever located (whether or not required to be reflected on a balance sheet
prepared in accordance with GAAP), including any and all assets acquired by such Seller af ter
the date hereof but prior to the Closing Date (collectively, the “Acquired Assets”), free and clear
of all Liens (other than Permitted Liens set forth on Section 2.1 of the Disclosure Schedule), for
the consideration specified in Section 2.5; provided, however, that the Acquired Assets shall n o t
include any Excluded Assets. Without limiting the generality of the foregoing, the Acquired
Assets shall include all of the following (but excluding in each case, for the avoidance of doubt,
any Excluded Asset):

               (a)    all Accounts Receivable of such Seller;

               (b)    all customer lists, customer files and customer accounts of the Business;

             (c)   all vehicles used in the Business, whether or not titled or registered with a
       Governmental Entity;

               (d)    all Assumed Contracts that have been assumed by and assigned to the
       Buyer pursuant to Sections 2.6 and 2.7; provided, however, that if any Assumed Contract
       is recharacterized by a Final Order to not be an executory Contract or unexpired Lease,
       then the property that is subject to such Assumed Contract and all of such Seller’s righ ts
       thereunder shall be an Acquired Asset;

              (e)    all machinery, fixtures, furniture, equipment, computer and other
       information technology equipment, data files, applications, systems, leasehold
       improvements (to the extent of any Seller’s rights to any leasehold improvements under
       Leases that are Assumed Contracts), materials, parts, supplies, tools and other tangible
       property owned by any Seller and all other Furnishings and Equipment;

             (f)    to the extent assignable, all of each Seller’s rights under all third-party
       manufacturing and vendor warranties relating to the Acquired Assets;

               (g)    each Seller’s Records;

               (h)      all goodwill associated with the Business and/or any of the Acquired
       Assets, including all goodwill associated with the Intellectual Property owned by any
       Seller and all rights of any Seller under non-disclosure or confidentiality, work-for-hire,
       intellectual property, non-compete or non-solicitation agreements with current or f ormer
       Service Providers and agents of any Seller with third parties;

             (i)     all Assumable Permits to the extent such Assumable Permit is assumed
       pursuant to Sections 2.6 or 2.7, as applicable (each an “Assumed Permit”);

               (j)    all rights to any insurance proceeds, including those proceeds received b y
       any Seller after the date hereof, in respect of (i) the loss, destruction or condemnation of
       any Acquired Assets, occurring prior to, on or after the Closing or (ii) any Assumed
       Liabilities;

                                                15
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1     Filed 12/28/20      Page 74 of 169




              (k)    to the extent transferable, all Insurance Policies that, on or prior to the
       Closing, the Buyer designates in writing and provides the same to the Sellers as Acquired
       Assets hereunder, and all rights and benefits of any Seller of any nature under such
       Insurance Policies;

               (l)    all of the Intellectual Property owned by any Seller; or used or held for use
       by any Seller in the conduct of the Business, including the Intellectual Property set f o rth
       on Section 3.15 of the Disclosure Schedule, together with all claims, deman ds, inco me,
       damages, royalties, payments, accounts and accounts receivable now or hereafter due and
       payable, and rights to causes of action and remedies, related to any of the foregoing,
       including all proceeds to infringement suits, the right to sue and prosecute for past,
       present and future infringement, misappropriation or other violation of rights related to
       any of the foregoing (collectively, the “Intellectual Property Assets”);

               (m)     all Inventory, supplies, materials and spare parts of any Seller (in clu d ing
       all rights of any Seller to receive such Inventory, supplies, materials and spare parts that
       are on order) and all open purchase orders with suppliers;

              (n)   to the extent the Buyer advises the Sellers in writing on or prior to the
       Closing Date that it is going to acquire any Owned Equity Interests of any Seller as
       Acquired Assets, such Owned Equity Interests;

               (o)    all Cash of any Seller other than Excluded Cash;

               (p)      all claims, rights, credits, causes of action (including any commercial to rt
       claims), defenses and rights of set-off of any type of any Seller, including D&O Causes
       of Action, and any proceeds of, or property and interests recovered in respect of, and the
       right to control, all claims, counterclaims, causes of action and defenses of any Seller,
       including all causes of action pursuant to chapter 5 of the Bankruptcy Code or similar
       state laws, and all claims arising under or in connection with director and officer
       insurance policies, non-disclosure, confidentiality, non-compete, and/or non-solicitatio n
       agreements, and all proceeds of the foregoing, in each case whether or not the Buyer
       chooses to settle, dismiss, prosecute, defend or otherwise pursue or resolve such claims,
       rights, credits, causes of action, defenses and/or rights of set-off;

             (q)    the benefits of Holdings under the Holdings Preferred Unit Purchase
       Agreement, including Sections 6.9 and 6.11 thereof;

              (r)     all prepaid expenses, unbilled services, refundable deposits and cash or
       other collateral provided in connection with the Business and all Assumed Contracts;

               (s)    all tax refunds, refundable VAT, rebates, credits or similar benefits
       relating to Taxes and other governmental charges related to the Acquired Assets;

               (t)     all assets maintained pursuant to or in connection with any Employee
       Benefit Plan to the extent such Employee Benefit Plan is assumed pursuant to Sectio n s
       2.6 or 2.7, as applicable (each an “Assumed Employee Benefit Plan”); and
                                               16
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20     Page 75 of 169




              (u)     all other assets that are related to or used in connection with the Busin ess
       and that are owned, leased or licensed by any Seller.

         Section 2.2 Excluded Assets. Nothing contained herein shall be deemed to sell,
transfer, assign or convey the Excluded Assets to the Buyer, and the applicable Seller shall retain
all of its right, title and interest to, in and under the Excluded Assets.

        Section 2.3 Assumed Liabilities. On the terms and subject to the conditions of this
Agreement and the Sale Order, at the Closing (or, with respect to assumed liabilities under
Assumed Contracts or Assumed Permits that are assumed by the Buyer after the Closing, su ch
later date of assumption as provided in Sections 2.6 or 2.7, as applicable), the Buyer shall assume
and become responsible for the following Liabilities (collectively, the “Assumed Liabilities”)
and no other Liabilities, including the Excluded Liabilities, of any Seller, and from and after the
Closing (or such later date of assumption as provided in Sections 2.6 or 2.7, as applicable),
agrees to timely pay, honor and discharge, or cause to be timely paid, honored and discharged,
all Assumed Liabilities when due and in a timely manner in accordance with the terms thereof,
and except for the Assumed Liabilities, the Buyer shall not be deemed to have assumed any other
Liabilities of the Sellers, any of their Affiliates or any predecessors of the foregoing:

                (a)     subject to Section 2.3(e) with respect to Customer Credits, all Liabilities
arising after the Closing Date under the Assumed Contracts, the Assumed Permits and the
Accounts Receivables included in the Acquired Assets that are incurred from the use of the
Acquired Assets and conduct of the Business by the Buyer following the Closing Date (other
than Liabilities attributable to any failure by any Seller to comply with the terms thereof or to the
extent attributable to any conduct of any Seller with respect to any event or condition first
occurring prior to the Closing Date, in each case to the extent not otherwise an Assumed
Liability);

              (b)      Five Hundred Thousand Dollars ($500,000) in investment banking fees
owing to FocalPoint Partners LLC under its engagement letter to the extent approved by the
Court if Buyer is the Successful Bidder at the Purchase Price;

            (c)      subject to Section 2.3(e) with respect to Customer Credits, all Cure
Amounts pursuant to Section 2.6(f); and

               (d)     all Liabilities for Taxes borne by the Buyer pursuant to Section 6.5;

                (e)    all Liabilities relating to Customer Credits (i) (A) related to gym locatio n s
that are leased pursuant to Leases that are Assumed Contracts or (B) which arise under customer
Contracts which are otherwise expressly set forth on the Closing Assumed Contract List or (ii)
related to gym locations that are leased pursuant to Leases that are not Assumed Contracts so
long as (A) the Buyer fails to notify the Sellers that it intends to reject such Lease pursuant to
Section 2.6 at least fourteen (14) days prior to the Closing, (B) the Customer Credit is on account
of a customer payment made after the Petition Date and (C) the Seller is unable, after using
commercially reasonable efforts, to sell the draft for such customer in a manner that would
minimize or eliminate such liabilities; and

                                                 17
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20   Page 76 of 169




              (f)     (i) all accrued vacation and sick time of the Transferred Employees that
remains unused or unpaid as of the Closing; (ii) any payroll amounts and related employer Taxes
accrued during the payroll period that includes the Closing Date with respect to the Transf erred
Employees that remains unpaid as of the Closing; and (iii) any other Liabilities described as
being assumed or fulfilled by Buyer in Section 6.4.

        Section 2.4 Excluded Liabilities. Notwithstanding anything herein to the contrary,
the Parties expressly acknowledge and agree that the Buyer shall not assume, be obligated to
pay, perform or otherwise discharge or in any other manner be liable or responsible for any
Liabilities of any Seller, whether existing at any time before or after the Closing Date or arisin g
thereafter, other than the Assumed Liabilities (all such Liabilities that the Buyer is not assuming
being referred to collectively as the “Excluded Liabilities”). Without limiting the foregoing, th e
Buyer shall not be obligated to assume, does not assume and hereby disclaims all the Excluded
Liabilities, including the following Liabilities of any Seller whether incurred or accrued at an y
time before or after the Closing Date:

                (a)    except with respect to payroll and related employer Taxes with respect to
       Transferred Employees, and except as otherwise provided in Section 2.11 or Section 6 .5,
       (i) all Taxes of any Seller or any of its Affiliates, including Taxes imposed on any Seller
       under Treasury Regulations Section 1.1502-6 and similar provisions of state, local or
       foreign Tax Law accruing prior to the Closing and (ii) all Liabilities for Taxes relatin g to
       the Business, Acquired Assets or Covered Employees for all Taxable periods (or portions
       thereof) ending on or prior to the Closing Date (including, for the avoidance of doubt,
       any payroll or other employment Taxes deferred by any Seller pursuant to Section 2302
       of the CARES Act);

               (b)    all Liabilities of the Sellers for fees, costs and expenses incurred in
       connection with Sellers’ Chapter 11 Cases or negotiating, preparing, closing and carrying
       out this Agreement and the transactions contemplated hereby, including (i) any f ees an d
       expenses of attorneys, investment bankers (other than as provided in Section 2.3(b))
       finders, brokers, accountants and consultants and (ii) any fees, costs and expenses or
       payments related to any transaction bonus, discretionary bonus, change-of-control
       payment, retention or other compensatory payments made to any Service Provider
       (including the employer portion of any payroll, social security, unemployment or similar
       Taxes related thereto);

               (c)     all Personal Property Taxes;

              (d)   all Liabilities of any Seller in respect of Indebtedness (except to the extent
       of any Cure Amounts under any Assumed Contracts and any capitalized leases that are
       Assumed Contracts);

              (e)     all Liabilities arising in connection with any violation of any applicable
       Law relating to the period prior to the Closing Date by any Seller, including any
       Environmental, Health and Safety Requirements and the items set forth on Section 3.8 of
       the Disclosure Schedule;

                                                18
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 77 of 169




              (f)     all litigation claims and any other Liabilities, including any tort claims,
       breach of contract claims, employment claims and discrimination claims, which are n o t
       Assumed Liabilities, to the extent relating to Claims (including Claims instituted after the
       Closing Date), events or conditions arising out of or relating in any way to the conduct or
       operation of the Business or the ownership of the Acquired Assets prior to the Closing
       Date even if instituted after the Closing Date;

               (g)     All Liabilities and obligations arising out of, relating to or in connection
       with incidents or events occurring prior to the Closing Date by any Person employed by,
       or acting as an independent contractor on the property of or on behalf of, any Seller f o r
       payment, claims or benefits under workers’ compensation Laws or any other Law;

               (h)     all Liabilities of Seller with respect to, or relating to or arising out of the
       employment, service or termination of employment or service of Service Providers of any
       Seller (except to the extent assumed pursuant to Section 2.3(f));

               (i)     all Liabilities arising in connection with or in any way relating to any
       Seller (or any predecessor or any prior owner of all or part of their business and assets),
       any property now or previously owned, leased or operated by any Seller or the Acquired
       Assets or any activities or operations occurring or conducted at any real property used or
       held for use by any Seller (including offsite disposal), which (i) arise under or relate to
       any Environmental, Health and Safety Requirements and (ii) relate to actions occu rring
       or conditions existing on or prior to the Closing Date;

               (j)    all Liabilities arising out of or related to any Excluded Asset;

                (k)    all Liabilities to any (i) owner or former owner of capital stock or other
       equity interests of any Seller, (ii) current or former officer or director of any Seller, or
       (iii) any Subsidiary of the Sellers, in each case in their capacity as such;

               (l)      all other Liabilities that are not Assumed Liabilities, including all
       Liabilities arising under or in connection with written or oral Contracts;

              (m)     all Liabilities of the Sellers constituting accounts payable incurred prior to
       the Closing Date to the extent not included as a Cure Amount, or otherwise expressly
       included as an Assumed Liability pursuant to Section 2.3;

               (n)    all Liabilities under the Paycheck Protection Program or similar programs;

              (o)     all assets maintained pursuant to or in connection with any Employee
       Benefit Plan that is not an Assumed Employee Benefit Plan; and

             (p)   all other Liabilities of any Seller under this Agreement and the Related
       Agreements and the transactions contemplated hereby or thereby (excluding all the
       Assumed Liabilities).


                                                 19
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 78 of 169




        Section 2.5 Consideration. The aggregate consideration for the sale and transfer of
the Acquired Assets to the Buyer (the “Purchase Price”) shall be not less than Seventy-Five
Million Dollars ($75,000,000), which shall be payable in the form of: (a) a credit bid or
assumption by the Buyer or its assignee of up to the full amount of the DIP Obligations; plus (b)
a credit bid or assumption by the Buyer or its assignee of the remaining balance in an amount u p
to the full amount of the Prepetition Obligations; plus (c) the assumption of Assumed Liabilities
(including the Cure Amounts). Not later than two (2) Business Days following the entry o f th e
Bidding Procedures Order, the Buyer will confirm the then current dollar amount of the Purchase
Price in writing to the Sellers, which amount shall be subject to upward adjustment at an y time
prior to or during the Auction.

       Section 2.6 Assumption and Assignment of Contracts, Leases, Employee Benefit
Plans and Permits.

               (a)     The Sale Order shall provide for the assumption by the applicable Seller,
       and the assignment to the extent legally capable of being assigned by such Seller to the
       Buyer, of the Assumed Contracts on the terms and conditions set forth in the remainder
       of this Section 2.6 and Section 2.7.

               (b)     At the Buyer’s request, the applicable Seller shall reasonably cooperate
       from the date hereof forward with the Buyer as reasonably requested by the Buyer (i) to
       allow the Buyer to enter into an amendment of any Contract or Lease upon assignment to
       the Buyer of such Contract or Lease (and such Seller shall reasonably cooperate with the
       Buyer to the extent reasonably requested with the Buyer in negotiations with the
       applicable non-debtor counterparties and/or landlords), or (ii) to otherwise amend any
       Contract or Lease to the extent such amendments would not adversely affect such Seller
       in a material manner unless the Buyer indemnifies such Seller; provided that such Seller
       shall not be required to enter into any such amendment if such amendment would result
       in an assumption by such Seller of such Lease, unless such Lease will be assigned to (and
       Liabilities associated therewith assumed by) Buyer at the time of such assumption or
       contemporaneously therewith. The Buyer shall compensate the Sellers for any
       reasonable, out-of-pocket, non-fixed costs with respect to the foregoing.

               (c)    Section 2.6(c)(i) of the Disclosure Schedule sets forth a true, correct, and
       complete list of all Contracts and Leases to which any Seller is a party. Section 2.6(c)(ii)
       of the Disclosure schedule sets forth a true, correct, and complete list of all of the Sellers’
       Employee Benefit Plans. Section 2.6(c)(iii) of the Disclosure schedule sets forth a true,
       correct, and complete list of all of the Assumable Permits. The proposed Cure Amounts
       in respect of each Contract are also set forth in Section 2.6(c)(i) of the Disclosure
       Schedule. Buyer has advised the Sellers that it may want the Sellers to assume and
       assign certain of the Contracts and Leases set forth in Section 2.6(c)(i) of the Disclosure
       Schedule, Employee Benefit Plans set forth in Section 2.6(c)(ii) of the Disclosure
       Schedule and Assumable Permits set forth in Section 2.6(c)(iii) of the Disclosure
       Schedule, in each case, under section 365 of the Bankruptcy Code. The inclusion of any
       Contract or Lease on Section 2.6(c)(i) of the Disclosure Schedule, Employee Benefit Plan
       on Section 2.6(c)(ii) of the Disclosure Schedule or Assumable Permit on Section
                                                 20
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW         Doc 562-1      Filed 12/28/20     Page 79 of 169




       2.6(c)(iii) of the Disclosure Schedule does not constitute an admission that a particular
       contract is an executory contract or unexpired lease within the meaning of the
       Bankruptcy Code or require or guarantee that such Contract, Lease, Employee Benefit
       Plan or Assumable Permit will ultimately be assumed. All rights of Buyer with respect
       thereto are reserved. The Buyer shall, no later than two (2) days prior to the earlier of (i)
       a scheduled Auction or, (ii) in the event no Auction is held, prior to the hearing scheduled
       to consider entry of the Sale Order (the “Designation Deadline”), identify in writing to
       the Sellers the Contracts, Leases, Employee Benefit Plans and Assumable Permits that
       the Buyer has decided, subject to its other rights in this Section 2.6, will be (x) Assu med
       Contracts by putting such agreements onto a contract and cure schedule (the “Contract
       and Cure Schedule”), will be Assumed Employee Benefit Plans by putting such
       Employee Benefit Plans on the “Assumed Employee Benefit Plan Schedule”) o r will b e
       Assumed Permits by putting such Assumable Permits on the “Assumed Permit
       Schedule”), which may be modified from time to time as set forth herein or (y) put o n to
       the Designation List. Notwithstanding the foregoing, subject to its other rights in this
       Section 2.6, if the Buyer is designated as the Successful Bidder at the Auction, n o later
       than two (2) days prior to the Closing Date (the “Opt Out Deadline”), the Buyer may add
       or remove any Contract, Lease, Employee Benefit Plan or Assumable Permit to or f ro m
       the Contract and Cure Schedule, Assumed Employee Benefit Plan Schedule or Assumed
       Permit Schedule, as applicable, in each case as may have been amended prior thereto by
       the Buyer in accordance with this clause (c), and, in the case of any Contract or Lease
       that is removed from the Contract and Cure Schedule, Employee Benefit Plan that is
       removed from the Assumed Employee Benefit Plan Schedule or Assumable Permit that is
       removed from the Assumed Permit Schedule, as applicable, either advise the applicable
       Seller it has no objection to the Seller rejecting such Contract, Lease, Employee Benefit
       Plan or Assumable Permit or with respect to any Contract, Lease, Employee Benefit Plan
       Assumable Permit put such Contract, Lease, Employee Benefit Plan or Assumable Permit
       on the Designation List, in each case by providing notice thereof to the Sellers along with
       a further modified Contract and Cure Schedule, Assumed Employee Benefit Plan
       Schedule or Assumed Permit Schedule, as applicable. The final Contract and Cure
       Schedule, as modified by any such designations, removals, or as otherwise provid ed in
       Section 2.7, is referred to as the “Closing Assumed Contract List”. The f inal Assu med
       Employee Benefit Plan Schedule, as modified by any such designations, removals, or as
       otherwise provided in Section 2.7, is referred to as the “Closing Assumed Employee
       Benefit Plan List”. The final Assumed Permit Schedule, as modified by any such
       designations, removals, or as otherwise provided in Section 2.7, is referred to as the
       “Closing Assumed Permit List”. For the avoidance of doubt, at any time and f rom time
       to time prior to the Designation Deadline, or if the Buyer is designated as the Successful
       Bidder at the Auction, the Opt Out Deadline, the Buyer shall have the right, in its sole
       and absolute discretion, to designate a Contract, Lease, Employee Benefit Plan or
       Assumable Permit for exclusion and rejection by delivering written notice to the Sellers
       along with (x) a modified Contract and Cure Schedule (and all such Contracts and Leases
       shall be Excluded Assets and all Liabilities arising under or in connection with such
       Contracts shall be Excluded Liabilities (other than Customer Credits that are Assumed
       Liabilities in accordance with Section 2.3)), (y) a modified Assumed Employee Benefit
       Plan Schedule (and all such Employee Benefit Plans shall be Excluded Assets and all
                                                  21
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW        Doc 562-1       Filed 12/28/20    Page 80 of 169




       Liabilities arising under or in connection such Employee Benefit Plans shall be Excluded
       Liabilities) or (z) a modified Assumed Permit Schedule (and all such Assumable Permits
       shall be Excluded Assets and all Liabilities arising under or in connection with such
       Assumable Permits shall be Excluded Liabilities), without the necessity of providing
       prior notice to any non-debtor counterparty to any such Contract, Lease, Employee
       Benefit Plan or Assumable Permit.

              (d)    Unless the Bankruptcy Court orders otherwise, each Contract and Lease
       included on the Closing Assumed Contract List, Employee Benefit Plan included on the
       Closing Assumed Employee Benefit Plan List and Assumable Permit included on the
       Closing Assumed Contract List will be deemed to have been assigned to the Buyer an d
       become an Assumed Contract, Assumed Employee Benefit Plan or Assumed Permit, as
       applicable, on the date (the “Assumption Effective Date”) that is the later of: (i) the
       Closing Date, or (ii) contemporaneously with the resolution of any objections to the
       assumption and assignment of such Contract or Lease (or to a proposed Cure Amount),
       Employee Benefit Plan or Assumable Permit.

               (e)       As part of the Sale Motion (or as necessary in one or more separate
       motions), the Sellers shall request that, by virtue of the Sellers providing ten (10)
       Business Days’ prior notice of its intent to assume and assign any Contract, Lease,
       Employee Benefit Plan or Assumable Permit, which notice shall be provided on or af ter
       the Designation Deadline or the Opt Out Deadline, as applicable, the Bankruptcy Court
       shall deem (by way of the Bidding Procedures Order or such other order of the
       Bankruptcy Court) any non-debtor party to such Contract, Lease, Employee Benefit Plan
       or Assumable Permit that does not file an objection with the Bankruptcy Court during
       such notice period to have given any required Consent to the assumption of the Contract,
       Lease, Employee Benefit Plan or Assumable Permit by the relevant Seller and
       assignment to the Buyer. Subject to Section 2.6(j), (i) each Contract and Lease that is
       listed on Section 2.6(c)(i) of the Disclosure Schedule, but not the Closing Assumed
       Contract List, shall be rejected by the applicable Seller, (ii) each Employee Benefit Plan
       that is listed on Section 2.6(c)(ii) of the Disclosure Schedule, but not the Closing
       Assumed Employee Benefit Plan List shall be rejected by the applicable Seller and (iii)
       each Assumable Permit that is listed on Section 2.6(c)(iii) of the Disclosure Schedule, but
       not the Closing Assumed Permit List shall be rejected by the applicable Seller, in each
       case of (i), (ii) and (iii), subject to approval by the Bankruptcy Court.

               (f)     In connection with the assumption and assignment to the Buyer of any
       Assumed Contract, the cure amounts, as agreed among the applicable non-debtor
       counterparty, the Sellers and the Buyer, or as determined by the Bankruptcy Court, if any
       necessary to cure all defaults, if any, and to pay all actual or pecuniary losses that have
       resulted from such defaults under the Assumed Contracts, including any amounts payable
       to any landlord under any Lease that is an Assumed Contract, in each that relates to the
       period prior to the Assumption Effective Date (such amounts, the “Cure Amounts”), shall
       be paid by the Buyer, on the Assumption Effective Date, and not by any Seller an d n o
       Seller shall have liability therefor, and the Cure Amounts paid by the Buyer shall not
       reduce, directly or indirectly, any consideration received by the Sellers hereunder.
                                               22
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW         Doc 562-1       Filed 12/28/20    Page 81 of 169




               (g)     The Sellers shall use their commercially reasonable efforts to obtain an
       order of the Bankruptcy Court (including the Sale Order) to assign the Assumed
       Contracts to Buyer (the “Assumption Approval”) on the terms set forth in this Section
       2.6. In the event the Sellers are unable to assign any such Assumed Contract, Assumed
       Employee Benefit Plan or Assumed Permit to the Buyer pursuant to an order of the
       Bankruptcy Court for any reason, including that the Consent of Governmental Entity or
       third party is necessary to assume and assign such Assumed Contracts to the Buyer (th e
       “Necessary Consents”) and such Necessary Consent has not yet been obtained , then the
       Parties shall use their commercially reasonable efforts until the ninetieth (90th) day af ter
       the Closing Date (the “Consent Deadline”) to obtain, and to cooperate in obtaining, all
       Consents from Governmental Entities and third parties necessary to assume and assign
       such Contract, Lease, Employee Benefit Plan or Assumable Permit to the Buyer,
       including, in the case of the Buyer, paying any applicable Cure Amounts.

               (h)     To the extent that any Consent that is required to assign to the Buyer any
       Contract or Lease is not obtained by the Closing Date, the applicable Seller shall, with
       respect to each such Contract or Lease, from and after the Closing and until the earliest to
       occur of (x) the date on which such applicable Consent is obtained (which Consents the
       Parties shall use their commercially reasonable efforts, and cooperate with each other, to
       obtain promptly), and (y) the Consent Deadline, use commercially reasonable ef forts to
       (i) provide to the Buyer the benefits under such Contract or Lease Contract, (ii) cooperate
       in any reasonable and lawful arrangement (including holding such Contract or Lease in
       trust for the Buyer pending receipt of the required Consent) designed to provide such
       benefits to the Buyer, and (iii) use its commercially reasonable efforts to enforce fo r th e
       account of the Buyer any rights of the applicable Seller under such Contract or Lease
       (including the right to elect to terminate such Contract or Lease Contract in accordance
       with the terms thereof upon the written direction of the Buyer). The Buyer shall
       reasonably cooperate with the applicable Seller in order to enable the applicable Seller to
       provide to the Buyer the benefits contemplated by this Section 2.6(h). The Buyer sh all
       compensate the Sellers for any reasonable, out-of-pocket, non-fixed costs with respect to
       any Assumed Contract for which a Necessary Consent has not been obtained until such
       time as such Assumed Contract is either (a) assumed by the applicable Seller and
       assigned to the Buyer or (b) rejected by the applicable Seller.

               (i)     Notwithstanding the foregoing, a Contract or Lease shall not be an
       Assumed Contract hereunder and shall not be assigned to, or assumed by, the Buyer to
       the extent that such Contract or Lease (i) is rejected by the applicable Seller or validly
       terminated by the applicable Seller in accordance with the terms hereof or by the other
       party thereto, or terminates or expires by its terms, on or prior to the Closing Date an d is
       not continued or otherwise extended upon assumption, or (ii) requires a Consent of any
       Governmental Entity or other third party (other than, and in addition to, that of the
       Bankruptcy Court) in order to permit the sale or transfer to the Buyer of such Seller’s
       rights under such Contract, and no such Consent has been obtained prior to the Consent
       Deadline. In addition, a Permit shall not be assigned to, or assumed by, the Buyer to the
       extent that such Permit requires a Consent of any Governmental Entity or other third
       party (other than, and in addition to, that of the Bankruptcy Court) in order to permit the
                                                23
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1      Filed 12/28/20     Page 82 of 169




       sale or transfer to the Buyer of the applicable Seller’s rights under such Permit, and no
       such Consent has been obtained prior to the Closing or such later date as may be agreed
       among the applicable Seller and the Buyer (and all costs and expenses associated with
       such extension shall be borne by the Buyer).

               (j)     If prior to the Closing, it is discovered that a Contract should have been
       listed on Section 2.6(c) of the Disclosure Schedule but was not so listed (any such
       Contract, a “Previously Omitted Contract”), the Sellers shall, promptly following the
       discovery thereof (but in no event later than five (5) Business Days following the
       discovery thereof), notify the Buyer in writing of such Previously Omitted Contract and
       provide the Buyer with a copy of such Previously Omitted Contract and the Cure Amount
       (if any) in respect thereof. The Buyer shall thereafter deliver written notice to the Sellers,
       no later than five (5) Business Days following such notice of such Previously Omitted
       Contract from the Sellers, if the Buyer elects to so include such Previously Omitted
       Contract on the Contract & Cure Schedule.

               (k)     If the Buyer includes a Previously Omitted Contract on the Contract &
       Cure Schedule in accordance with Section 2.6(j), the applicable Seller shall file and serve
       a notice on the contract counterparties to such Previously Omitted Contract notifying
       such counterparties of such Seller’s intention to assume and assign to the Buyer such
       Previously Omitted Contract, including the proposed Cure Amount (if any). Such notice
       shall provide such contract counterparties with ten (10) Business Days to object, in
       writing, to the Sellers and the Buyer to the assumption of its Contract or Lease. If such
       counterparties, the Sellers and the Buyer are unable to reach a consensual resolution with
       respect to the objection, the Sellers shall seek an expedited hearing before the Bankruptcy
       Court to seek approval of the assumption and assignment of such Previously Omitted
       Contract. If no objection is timely served on the Sellers and the Buyer, then such
       Previously Omitted Contract shall be deemed assumed by such Seller and assigned to the
       Buyer pursuant to the Sale Order. The Sellers and the Buyer shall execute, acknowledge
       and deliver such other instruments and take commercially reasonable efforts as are
       reasonably practicable for the Buyer to assume the rights and obligations under such
       Previously Omitted Contract.

        Section 2.7 Designation Rights. Section 2.7 of the Disclosure Schedule contains a
list of Contracts and Leases that shall not constitute Assumed Contracts hereunder, Employee
Benefit Plans that shall not constitute Assumed Employee Benefit Plans hereunder and
Assumable Permits that shall not constitute Assumed Permits hereunder, but that the applicab le
Seller (at the Buyer’s expense as set forth in any Transition Services Agreement) shall not
assume or reject at the Closing (the “Designation List”). In accordance with its rights under
Section 2.6 or otherwise in the ninety (90) day period following the Closing Date, the Buyer
shall have the option to designate any Contract or Lease listed on the Designation List as an
Assumed Contract, Employee Benefit Plan listed on the Designation List as an Assumed
Employee Benefit Plan or Assumable Permit listed on the Designation List as an Assumed
Permit in each case by providing notice of such designation to the Sellers. In such event, the
Sellers shall provide notice of the assumption and assignment of such Lease, Contract, Employee
Benefit Plan or Assumable Permit to the applicable counterparty and, if applicable, the Buyer
                                                24
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 83 of 169




shall pay all Cure Amounts required to be paid in connection with such assumption and
assignment. Such notice shall provide such lessors with ten (10) Business Days to object, in
writing, to the Sellers and the Buyer to the assumption and assignment of its Lease, Contract,
Employee Benefit Plan or Assumable Permit. If such counterparties, the Sellers and the Bu y er
are unable to reach a consensual resolution with respect to the objection, the Sellers shall seek an
expedited hearing before the Bankruptcy Court to seek approval of the assumption and
assignment of such Lease, Contract, Employee Benefit Plan or Assumable Permit. If no
objection is timely served on the Sellers and the Buyer, then such Lease, Contract, Employee
Benefit Plan or Assumable Permit shall be deemed assumed by the Sellers and assigned to th e
Buyer pursuant to the Sale Order. The Sellers and the Buyer shall execute, acknowledge and
deliver such other instruments and take commercially reasonable efforts as are reasonably
practicable to implement the foregoing. The Buyer shall compensate the Sellers for any
reasonable, out-of-pocket, non-fixed costs with respect to any Assumed Contract, Assumed
Employee Benefit Plan or Assumed Permit for which a Necessary Consent has not been obtained
until such time as such Assumed Contract, Assumed Employee Benefit Plan or Assumed Permit
is either (a) assumed by the applicable Seller and assigned to the Buyer or (b) rejected by the
applicable Seller.

        Section 2.8 Closing. The Parties agree that the closing of the purchase and sale of the
Acquired Assets pursuant to this Agreement (the “Closing”) shall take place at the offices of
Winston & Strawn LLP, 200 Park Avenue, New York, NY 10166 (or such other location as shall
be mutually agreed upon by the Sellers and the Buyer), if not conducted electronically at the
option of the Buyer, commencing at 10:00 a.m. (prevailing Eastern time) on the date th at is th e
second (2 nd) Business Day after the date on which all conditions to the obligations of the Sellers
and the Buyer to consummate the transactions contemplated hereby set forth in Article VII h av e
been satisfied or waived (other than conditions with respect to actions that either or both the
Sellers and the Buyer will take at the Closing itself, but subject to the satisfaction or waiv er (by
the Party entitled to waive such condition) of those conditions), or at such other time or on su ch
other date as shall be mutually agreed upon by the Sellers and the Buyer prior thereto (the
“Closing Date”); provided, however, the Closing shall occur prior to the End Date. The date and
time on and at which the Closing actually occurs is referred to in this Agreement as the “Closing
Date.”

       Section 2.9     Deliveries at Closing.

            (a)     At the Closing, the Sellers shall deliver to the Buyer the following
       documents and other items, duly executed by the Sellers, as applicable:

                       (i)     the Acquired Assets;

                      (ii)     a Bill of Sale substantially in the form of Exhibit B attached hereto
               (the “Bill of Sale”);

                     (iii)  an Assignment and Assumption Agreement substantially in the
               form of Exhibit C attached hereto (the “Assignment and Assumption
               Agreement”);

                                                 25
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 84 of 169




                       (iv)    an Intellectual Property Assignment substantially in the form of
               Exhibit D attached hereto together with any short-form assignments requested by
               the Buyer for recordation with the U.S. Patent and Trademark Office, the U.S.
               Copyright Office or any other Governmental Entity or domain name registrar
               (collectively, the “Intellectual Property Assignment”);

                      (v)    one or more Transition Services Agreements in all respects
               reasonably satisfactory to the Buyer and the applicable Sellers (each a “Transition
               Services Agreement”);

                       (vi)    a certificate signed by an authorized officer of each Seller to the
               effect that each of the conditions specified in Section 7.1(a) and Section 7.1(b) is
               satisfied in accordance with the terms thereof; and

                      (vii) from each Seller, a duly completed and executed Internal Revenue
               Service Form W-9 certifying that such Seller is a “U.S. person” and is not subject
               to United States backup withholding.

            (b)     At the Closing, the Buyer shall deliver to the Sellers, the following
       documents, consideration and other items, duly executed by the Buyer, as applicable:

                       (i)     the Purchase Price;

                       (ii)    the Assignment and Assumption Agreement;

                       (iii)   the Intellectual Property Assignment;

                       (iv)    any Transition Services Agreement;

                      (v)     a certificate to the effect that each of the conditions specified in
               Section 7.2(a) and Section 7.2(b) is satisfied in accordance with the terms thereof;
               and

                       (vi)   a copy of the Buyer’s certificate of incorporation, certificate of
               formation or other formation document certified as of a date on or soon before the
               Closing Date by the Secretary of State (or comparable governmental officer) of
               the respective jurisdictions of the Buyer’s incorporation or organization.

        Section 2.10 Allocation. As soon as reasonably practicable and in no event later than
sixty (60) days after the Closing Date, the Buyer shall provide the Sellers with a draft allo catio n
of the Purchase Price for federal income tax purposes, including any liabilities properly included
therein among the Acquired Assets and the agreements provided for herein, for federal, state and
local income tax purposes (the “Initial Allocation”). Within forty-five (45) days of the receipt of
the Initial Allocation, the Sellers may deliver a written notice (the “Allocation Objection
Notice”) to the Buyer, setting forth in reasonable detail those items in the Initial Allocation th at
the Sellers dispute, if any. The Sellers may make reasonable inquiries of the Buyer and its
accountants and Service Providers relating to the Initial Allocation, and the Buyer shall use
                                                 26
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1      Filed 12/28/20      Page 85 of 169




reasonable efforts to cause any such accountants and Service Providers to cooperate with , an d
provide such requested information to, the Sellers in a timely manner. If prior to the conclusion
of such forty-five (45)-day period, the Sellers notify the Buyer in writing that they will not
provide any Allocation Objection Notice or if the Sellers do not deliver an Allocation Objectio n
Notice within such forty-five (45)-day period, then the Buyer’s proposed Initial Allocation shall
be deemed final, conclusive and binding upon each of the Parties. Within thirty (30) days of the
Sellers’ delivery of the Allocation Objection Notice, the Sellers and the Buyer shall attempt to
resolve in good faith any disputed items, and failing such resolution, the unresolved disputed
items shall be referred for final binding resolution to a mutually agreeable accounting firm (th e
“Arbitrating Accountant”). The fees and expenses of the Arbitrating Accountant shall be paid
fifty percent (50%) by the Buyer and fifty percent (50%) by the Sellers. Such determination by
the Arbitrating Accountant shall be (i) in writing, (ii) furnished to the Buyer and the Sellers as
soon as practicable (and in no event later than thirty (30) days after the items in dispute have
been referred to the Arbitrating Accountant), (iii) made in accordance with the principles set
forth in this Section 2.10, and (iv) non-appealable and incontestable by the Buyer and the
Sellers. As used herein, the “Allocation” means the allocation of the Purchase Price, the
Assumed Liabilities and other related items among the Acquired Assets and the agreements
provided for herein as finally agreed between the Buyer and the Sellers or ultimately determined
by the Arbitrating Accountant, as applicable, in accordance with this Section 2.10. The
Allocation shall be prepared in accordance with IRC Section 1060 and the treasury regu latio n s
promulgated thereunder (and any similar provision of state, local or foreign Law, as
appropriate). The Buyer and the Sellers shall each report the federal, state and local income and
other Tax consequences of the transactions contemplated hereby in a manner consistent with the
Allocation, including, if applicable, the preparation and filing of Forms 8594 under IRC Section
1060 (or any successor form or successor provision of any future Tax Law) with their respective
federal income Tax Returns for the taxable year which includes the Closing Date, and neither
will take any position inconsistent with the Allocation unless otherwise required under
applicable Law. The Sellers shall provide the Buyer and the Buyer shall provide the Sellers
with a copy of any information required to be furnished to the Secretary of the Treasury under
IRC Section 1060.

        Section 2.11 Proration of Taxes and Other Items. Except as otherwise provided in
this Agreement with respect to Tax items allocable to a particular Party, to the extent that any o f
the items listed below in this Section 2.11 are paid by the Sellers prior to the Closing or are
payable by the Buyer or the Sellers after the Closing Date, such items shall be apportioned as o f
the Closing Date such that (i) the Sellers shall be liable for (and shall reimburse the Buyer to th e
extent that the Buyer shall pay) that portion of such of the foregoing relating or attributable to
periods prior to the Closing Date; and (ii) the Buyer shall be liable (and shall reimburse the
Sellers, to the extent the Sellers shall have paid) that portion of the foregoing relating or
attributable to periods on or after the Closing Date. Should any amounts to be prorated not hav e
been finally determined on the Closing Date, a mutually satisfactory estimate of su ch amo un ts
made on the basis of the Sellers’ records shall be used as a basis for settlement at the Closing,
and the amount finally determined will be prorated as of the Closing Date and appropriate
settlement made as soon as practicable after such final determination, with final settlement to b e
made no later than sixty (60) days after the Closing Date. The items to be prorated in accordance
with this Section 2.11 shall include, without limitation: (a) personal property, real estate, retail
                                                  27
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW         Doc 562-1      Filed 12/28/20    Page 86 of 169




sales, occupancy and use Taxes, if any, on or with respect to the Business, the Acquired Assets
and/or the Assumed Liabilities, except to the extent the date of the assessment of such Taxes
falls before the Closing Date, in which case such Taxes shall be Excluded Liabilities; (b) lease
payments under any Assigned Contract that is a Lease for the month in which the Closing
occurs; and (c) insurance premiums of any policies acquired by the Buyer at the Closing. The
Sellers and the Buyer agree to furnish each other with such documents and other records as each
Party reasonably requests in order to confirm all adjustment and proration calculations made
pursuant to this Section 2.11.

                               ARTICLE III
             REPRESENTATIONS AND WARRANTIES OF THE SELLERS.

      Each Seller represents and warrants to the Buyer that except as set forth in the disclosure
schedule accompanying this Agreement as of the date hereof and as of Closing (the “Disclosure
Schedule”):

       Section 3.1    Organization of Each Seller; Good Standing.

               (a)    Such Seller is a limited liability company or corporation duly organized,
       validly existing and in good standing under the Laws of its jurisdiction of f ormatio n or
       incorporation.

              (b)     Such Seller has all requisite limited liability company or corporate power
       and authority to own, lease and operate its assets and to carry on the Business as currently
       conducted.

               (c)    Such Seller is duly authorized to do business and is in good standin g as a
       foreign limited liability company or corporation in each jurisdiction where the ownership
       or operation of the Acquired Assets or the conduct of the Business requires such
       qualification, except for failures to be so authorized or be in such good standing, as
       would not, individually or in the aggregate, have a Material Adverse Effect.

               (d)     Except as set forth on Section 3.1(d) of the Disclosure Schedule, such
       Seller has no Subsidiaries. Except as set forth on Section 3.1(d) of the Disclosure
       Schedule, all outstanding equity interests of each Subsidiary of such Seller are held of
       record by such Seller and beneficially owned by such Seller, and at th e Clo sin g will b e
       conveyed free and clear of all Liens (other than Permitted Liens). All outstanding equity
       interests of each Subsidiary, if any, of such Seller have been duly authorized and are fully
       paid and non-assessable. There are no outstanding or authorized, and there is no
       obligation of any Subsidiary of such Seller to issue or grant, any options, warrants,
       purchase rights, subscription rights, conversion rights, exchange rights, preemptive rights,
       redemption rights, repurchase rights, rights of first refusal or other rights, or Contracts
       that could require any Subsidiary of such Seller to issue, sell or otherwise cause to
       become outstanding or that otherwise relate to the equity interests of any Subsidiary o f
       such Seller or to redeem or otherwise acquire any of its outstanding equity interests, or
       obligate any Subsidiary of such Seller to grant, extend or enter into any such agreements.

                                               28
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1      Filed 12/28/20     Page 87 of 169




       Section 3.2 Authorization of Transaction. Subject to the Sale Order having been
entered and still being in effect and not subject to any stay pending appeal at the time of Closing:

               (a)     Such Seller has all requisite limited liability company or corporate power
       and authority to execute and deliver this Agreement and all Related Agreements to which
       it is a party and to perform its obligations hereunder and thereunder; the execution,
       delivery and performance of this Agreement and all Related Agreements to which such
       Seller is a party have been duly authorized by such Seller, and no other limited liability
       company or corporate action on the part of such Seller is necessary to authorize this
       Agreement or the Related Agreements to which it is party or to consummate the
       transactions contemplated hereby or thereby; and

               (b)      This Agreement has been duly and validly executed and delivered by such
       Seller, and, upon execution and delivery in accordance with the terms of this Agreement,
       each of the Related Agreements to which such Seller is a party will have been duly an d
       validly executed and delivered by such Seller. Assuming that this Agreement constitutes
       a valid and legally binding obligation of the Buyer, this Agreement constitutes the valid
       and legally binding obligations of such Seller, enforceable against such Seller in
       accordance with its terms and conditions, subject to applicable bankruptcy, insolvency,
       moratorium or other similar Laws relating to creditors’ rights and general principles of
       equity. Assuming, to the extent that it is a party thereto, that each Related Agreement
       constitutes a valid and legally binding obligation of the Buyer, each Related Agreement
       to which such Seller is a party, when executed and delivered, constituted or will
       constitute the valid and legally binding obligations of such Seller, as applicable,
       enforceable against such Seller in accordance with their respective terms and conditions,
       subject to applicable bankruptcy, insolvency, moratorium or other similar Laws relating
       to creditors’ rights and general principles of equity.

       Section 3.3     Noncontravention; Consents and Approvals.

               (a)      Neither the execution and delivery of this Agreement, nor the
       consummation of the transactions contemplated hereby (including the assignments and
       assumptions referred to in Article II), will, subject to the Sale Order having been en tered
       and still being in effect and not subject to any stay pending appeal at the time of Closing,
       (i) conflict with or result in a breach of the certificate of incorporation, certificate of
       formation, limited liability company agreement, by-laws or other organizational
       documents of such Seller, (ii) violate any Law to which such Seller is, or its respective
       assets or properties are, subject, or (iii) conflict with, result in a breach of, constitute a
       default under, result in the acceleration of, create in any party the right to accelerate,
       terminate, modify or cancel or require any notice under any Contract to which such Seller
       is a party or by which it is bound or to which any of the Acquired Assets is subject,
       except as set forth on Section 3.3(a) of the Disclosure Schedule and, in the case of clause
       (ii) or (iii), for such violations, conflicts, breaches, defaults, accelerations, rights or
       failures to give notice as would not, individually or in the aggregate, have a Material
       Adverse Effect.


                                                29
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW           Doc 562-1       Filed 12/28/20    Page 88 of 169




               (b)     Subject to the Sale Order having been entered and still being in effect an d
       not subject to any stay pending appeal at the time of Closing and except as set f orth on
       Section 3.3(b) of the Disclosure Schedule, no Consent, notice or filing is required to b e
       obtained by such Seller from, or to be given by such Seller to, or made by such Seller
       with, any Governmental Entity in connection with the execution, delivery and
       performance by such Seller of this Agreement or any Related Agreement. Subject to the
       Sale Order having been entered and still being in effect (and not subject to any stay
       pending appeal at the time of Closing) and except as set forth on Section 3.3(b) of the
       Disclosure Schedule, no Consent, notice or filing is required to be obtained by such Seller
       from, or to be given by such Seller to, or made by such Seller with, any Person that is no t
       a Governmental Entity in connection with the execution, delivery and performance by
       such Seller of this Agreement or any Related Agreement, and except where the failure to
       give notice, file or obtain such authorization, consent or approval would not, individually
       or in the aggregate, have a Material Adverse Effect.

        Section 3.4 Title to Acquired Assets. Such Seller has good and valid title to, or, in
the case of leased assets, has good and valid leasehold interests in, the Acquired Assets, an d at
the Closing will convey the Acquired Assets free and clear of all Liens (except for Permitted
Liens). At the Closing or such time as title is conveyed under Section 2.6 or Section 2.7, as
applicable, such Seller will convey to the Buyer, (b) subject to the Sale Order having been
entered and still being in effect and not subject to any stay pending appeal at the time of Closing,
good and valid title to, or valid leasehold interests in, all of the Acquired Assets, free and clear of
all Liens (except for Permitted Liens).

       Section 3.5     Contracts.

               (a)     Section 3.5(a) of the Disclosure Schedule sets forth, to the Sellers’
       Knowledge, a true, correct and complete list of all Material Contracts to which any Seller
       is a party and copies of all such Contracts and all other material Contracts or instrumen ts
       entered into or delivered in connection therewith, as amended through the date hereof,
       have been delivered to or made available to the Buyer. Section 3.5(a) of the Disclosure
       Schedule specifically identifies the following Contracts related to the Business to wh ich
       such Seller is a party with respect to the Business or by which the Business is bound
       (each item disclosed or required to be disclosed on Section 3.5(a) of the Disclosure
       Schedule, a “Material Contract”):

                      (i)     any membership agreement or other Contract with the customers
               of each Seller, which shall be listed on a location by location basis that denotes
               what Lease relates to the “home” or “primary” gym or other health club location
               for such customer;

                      (ii)   any Contract for the lease of personal property to or from any
               Person providing for lease payments in excess of $25,000 per annum;

                     (iii)   any Contract for the purchase or sale of equipment, supplies,
               products, goods on order, Inventory (as defined in the UCC) or other personal

                                                  30
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW         Doc 562-1       Filed 12/28/20    Page 89 of 169




               property, the performance of which will extend over a period of more than six
               months after the Closing Date or involves consideration in excess of $50,000 per
               annum;

                      (iv)    any Contract, excluding any employment Contract, for services,
               including services performed by any Service Provider involving consideratio n in
               excess of $50,000 per annum;

                      (v)    any employment Contract providing for services performed by any
               Service Provider involving consideration in excess of $50,000 per annum;

                      (vi)    any Contract that is a collective bargaining agreement;

                       (vii) any licenses of Intellectual Property to or from any Person (other
               than licenses for commercially available, off-the-shelf, or click-wrap software);

                       (viii) any Contract prohibiting such Seller from freely engaging in any
               material business (other than pursuant to any radius restriction contained in any
               lease, reciprocal easement or development, construction, operating or similar
               agreement);

                      (ix)    any Contract relating to Indebtedness;

                       (x)   any Contract granting any Person a Lien on all or any part of an y
               of the Acquired Assets;

                      (xi)    any Contract (including the Leases) that involves the lease of real
               property or that obligates such Seller to purchase real property;

                       (xii) any Contract granting to any Person an option or a first refusal,
               first-offer, or similar preferential right to purchase or acquire any of the Acquired
               Assets;

                       (xiii) any Contract that creates or governs a partnership, joint venture,
               strategic alliance or similar arrangement;

                      (xiv) any Contract (other than those set forth above in clauses (i)
               through (viii)) with suppliers to the Business that involves consideration in excess
               of $25,000 per annum; and

                      (xv)    any Contract with any Related Party.

              (b)     Each Material Contract is valid and binding on the Seller party thereto in
       accordance with its terms and is in full force and effect. Except as set f orth on Sectio n
       3.5 of the Disclosure Schedule, none of the Sellers or, to the Sellers’ Knowledge, any
       other party thereto is in breach of or default under (or is alleged to be in breach of or
       default under), or has provided or received any notice of any intention to terminate, any

                                                31
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW         Doc 562-1      Filed 12/28/20    Page 90 of 169




       Material Contract. Except as set forth on Section 3.5 of the Disclosure Schedule, no
       event or circumstance has, to the Sellers’ Knowledge, occurred that, with notice or lapse
       of time or both, would constitute an event of default under any Material Contract or result
       in a termination thereof or would cause or permit the acceleration or other changes of any
       right or obligation or the loss of any benefit thereunder. No Seller, and, to the Sellers’
       Knowledge, no other party to any Material Contract, has commenced any action against
       any of the parties to any such Material Contract.

       Section 3.6 Legal Compliance. Such Seller is in compliance with all material Laws
applicable to the Business or the Acquired Assets, except in any such case where the failure to be
in compliance would not have a Material Adverse Effect, and such Seller has not received an y
written notice within the past twelve (12) months relating to violations or alleged violations or
material defaults under any Law, Decree or any Permit, in each case, with respect to the
Business.

        Section 3.7 Litigation. Except as set forth on Section 3.7 of the Disclosure Schedule,
there is no Litigation pending or, to the Knowledge of the Sellers, threatened, before any
Governmental Entity brought by or against such Seller, whether on an individual or a class-
action basis, and including any investigations by any attorney general or similar office on behalf
of any Governmental Entity, that, if adversely determined, would be material to the Business or
materially impair such Seller’s ability to consummate the transactions contemplated hereby or by
the Related Agreements.

       Section 3.8    Environmental, Health and Safety Matters.

               (a)     Except as set forth on Section 3.8 of the Disclosure Schedule, such Seller
       is, and since January 1, 2016, has been, in compliance with all applicable Environmental,
       Health and Safety Requirements with respect to the Leased Real Property, except in any
       such case where the failure to be in compliance would not have a Material Adverse
       Effect, and there are no Liabilities under any Environmental, Health and Safety
       Requirements with respect to the Business which would have a Material Adverse Effect.

               (b)    Except as set forth on Section 3.8 of the Disclosure Schedule, since
       January 1, 2016, such Seller has not received any written notice or report regarding an y
       violation of Environmental, Health and Safety Requirements or any Liabilities relating to
       the Business or any Leased Real Property arising under Environmental, Health and
       Safety Requirements. There are no Decrees outstanding, or any Litigations pending or, to
       the Knowledge of the Sellers, threatened, relating to compliance with or Liability u n d er
       any Environmental, Health and Safety Requirements affecting the Business or any
       Leased Real Property.

              (c)      Such Seller has made available to the Buyer such environmental reports,
       documents, studies, analyses, investigations, audits and reviews in such Seller’s
       possession as necessary to reasonably disclose to the Buyer any environmental, health or
       safety liability known to such Seller with respect to the Leased Real Property which
       would have a Material Adverse Effect.

                                               32
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW        Doc 562-1       Filed 12/28/20    Page 91 of 169




       Section 3.9    Employees and Employment Matters.

              (a)    Such Seller is not a party to or bound by any collective bargaining
       agreement covering the Covered Employees, nor has any of them experienced any strike,
       walkout, work stoppage or other material collective bargaining dispute with respect to the
       Business within the twelve (12) months prior to the date hereof. Such Seller has not
       committed any material unfair labor practice within the twelve (12) months prior to th e
       date hereof. Within the twelve (12) months prior to the date hereof, such Seller h as n o t
       implemented any plant closing or layoff of the Covered Employees in violation of the
       United States Worker Adjustment and Retraining Notification Act, or any similar
       applicable Law (collectively, the “WARN Act”). Seller is not a party to any pending, or,
       to the Knowledge of the Sellers, threatened employment-related matters, and is in
       material compliance with all employment Laws.

               (b)   Except as set forth on Section 3.9(b) of the Disclosure Schedules, there are
       no written employment contracts or severance agreements with any Covered Employees.

       Section 3.10 Employee Benefit Plans.

               (a)    Section 3.10 of the Disclosure Schedule lists each Employee Benefit Plan
       that such Seller maintains with respect to the Covered Employees. With respect to each
       such Employee Benefit Plan:

                        (i)    such plan, if intended to meet the requirements of a “qualified
               plan” under Section 401(a) of the IRC, has received a favorable determination
               letter from the United States Internal Revenue Service or may rely on a favorable
               opinion letter issued by the Unites States Internal Revenue Service; and

                     (ii)  Such Seller has made available to the Buyer summaries of all su ch
               Employee Benefit Plans.

               (b)    Each Employee Benefit Plan has been established, funded, maintained and
       administered, in each case, in all material respects, in accordance with its terms and all
       applicable Laws. There is no material pending or, to the Knowledge of the Sellers,
       threatened, Litigation relating to the Employee Benefit Plans. Such Seller does not
       maintain, sponsor or contribute to, and has not maintained, sponsored or contributed to,
       (i) any plan subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the
       IRC, (ii) any “multiemployer plan” (as defined in Section 3(37) of ERISA), (iii) any
       “multiple employer plan” (as defined in Section 413(c) of the IRC), or (iv) any “multiple
       employer welfare arrangement” (as defined in Section 3(40) of ERISA).

       Section 3.11 Leased Real Property. Section 3.11 of the Disclosure Schedule sets forth
the address of each Leased Real Property, and a true and complete list of all Leases for such
Leased Real Property. Such Seller has made available to the Buyer true and complete copies of
such Leases and all other material Contracts or instruments entered into or delivered in
connection therewith, as amended through the date hereof. With respect to each of the Leases:

                                               33
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW         Doc 562-1       Filed 12/28/20    Page 92 of 169




              (a)     such Lease is legal, valid, binding, enforceable and in full force and effect
       against such Seller subject to proper authorization and execution of such Lease by the
       other party thereto and the application of any bankruptcy or other creditor’s rights Laws;
       and

               (b)    other than as set forth on Section 3.11 of the Disclosure Schedule, ex cep t
       as to the pendency of Sellers’ Chapter 11 Cases, such Seller is not in breach or default
       under such Lease and, to the Knowledge of the Sellers, no event has occurred or
       circumstance exists which, with the delivery of notice, the passage of time or both, would
       constitute such a breach or default, except to the extent such breach or default would not,
       individually or in the aggregate, materially impair the continued use and operation of th e
       Leased Real Property to which it relates in the conduct of the Business as presently
       conducted.

        Section 3.12 Permits. Section 3.12 of the Disclosure Schedule contains a list of all
material Permits that such Seller holds in connection with the operations of the Business and
whether such Permits are Assumable Permits. There is no Litigation pending, nor to the
Knowledge of the Sellers, threatened in writing, that seeks the revocation, cancellation,
suspension, failure to renew or adverse modification of any material Permits, except where a
failure of this representation and warranty to be so true and correct would not reasonably be
expected to have a Material Adverse Effect.

        Section 3.13 Insurance. Section 3.13 of the Disclosure Schedule contains a list of all
material, primary, excess and umbrella insurance policies, bond and other forms of material
insurance owned or held by or on behalf, or providing insurance coverage to the Business, su ch
Seller and its operations, properties and assets (collectively, the “Insurance Policies”), excluding
director and officer, fiduciary or executive liability policies. The term “Insurance Policies” do es
not include policies of insurance that fund or relate to any Employee Benefit Plan. To the
Knowledge of the Sellers, all of the Insurance Policies are in full force and effect and no written
notice of cancellation or termination has been received by the Sellers with respect to any o f th e
Insurance Policies.

        Section 3.14 Absence of Changes. Except as set forth on Section 3.14 of the
Disclosure Schedule, except with respect to the Sellers’ Chapter 11 Cases, and except for the
impact of COVID-19 and responses thereto, since January 1, 2020, the Business has been
conducted only in the Ordinary Course of Business, and there is no state of facts, change, event,
effect, development, condition, circumstance or occurrence that has occurred or, to the
Knowledge of the Sellers, been threatened that (when taken together with all other states of fact,
changes, events, effects, developments, conditions, circumstances or occurrences) has had or is
reasonably likely to have, a Material Adverse Effect.

        Section 3.15 Intellectual Property. Section 3.15 of the Disclosure Schedule sets forth
a true and complete list of all Intellectual Property owned by such Seller that is an issued patent,
a registration or an application for a patent or registration and all material unregistered
trademarks and software owned by such Seller. In addition, Section 3.15 of the Disclosure
Schedule sets forth a true and complete list of all material Intellectual Property used by each such

                                                34
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1      Filed 12/28/20    Page 93 of 169




Seller (other than licenses for commercially available, off-the-shelf or click-wrap software). All
such Intellectual Property and all rights therein or associated therewith are valid and enforceable.
The use and commercial exploitation of the Intellectual Property Assets has not infringed or
otherwise violated, and does not infringe or otherwise violate, any Intellectual Property of an y
other Person and, to the Sellers’ Knowledge, no Person is infringing or otherwise violating the
Intellectual Property Assets of the Sellers.

        Section 3.16 Brokers’ Fees. The Sellers are seeking to retain FocalPoint Partners LLC
to serve as the Sellers’ investment banker in connection with, inter alia, the marketin g and sale
of the Sellers’ assets and, as such, upon approval, will be entitled to certain fees and/or other
compensation as and to the extent set forth in the order of the Bankruptcy Court authorizing such
retention. Such Seller has not otherwise entered into any Contract to pay any fees or
commissions to any broker, finder or agent with respect to the transactions contemplated by this
Agreement for which the Buyer could become liable or obligated to pay.

       Section 3.17 Taxes.

                (a)    Each Seller has complied with all laws relating to Taxes in all material
       respects. Each Seller has timely filed all income and other material Tax Returns required
       to be filed by it with respect to the Business, Acquired Assets or Covered Employees and
       all such Tax Returns were true, correct and complete in all respects. All Taxes du e and
       owing by the Sellers (including Taxes withheld or required to have been withheld by the
       Sellers) have been timely paid in full. There are no Liens for Taxes (other than Permitted
       Liens) on any of the Acquired Assets. There are no Tax audits, assessments or other
       actions in process or pending with respect to the Business, Acquired Assets or Covered
       Employees. No Seller has (i) received from any Governmental Entity any Tax ruling,
       administrative relief, technical advice or change of method of accounting relating to or
       affecting the Business, Acquired Assets or Covered Employees or made any request
       therefor that is still pending or (ii) executed or entered into a closing agreement relating
       to or affecting the Business, Acquired Assets or Covered Employees pursuant to Section
       7121 of the IRC or any predecessor provision thereof or any similar provision of any
       Law. No Seller has received a written claim from a Governmental Entity in a jurisdiction
       in which it does not file a Tax Return that it may be subject to taxation by (or required to
       file a Tax Return in) that jurisdiction that has not yet been settled or otherwise reso lved.
       No Seller has waived any statute of limitations in respect of Taxes or agreed to any
       extension of time with respect to a material Tax assessment or deficiency, which waiver
       or extension is currently effective, nor has any Seller made any request in writing for any
       such extension or waiver that is currently outstanding.

               (b)    Section 3.17 of the Disclosure Schedule sets forth a true and complete list
       of elections that have been made (or are pending) and actions that have been taken (or are
       pending) by any Seller pursuant to Sections 2301-2308 of the CARES Act or Sections
       7001-7005 of the Families First Act.

       Section 3.18 No Other Representations or Warranties.                      Except for the
representations and warranties contained in this Article III (as qualified, amended, supplemented

                                                35
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW           Doc 562-1      Filed 12/28/20     Page 94 of 169




and modified by the Disclosure Schedule), neither such Seller nor any other Person makes (and
the Buyer is not relying upon) any other express or implied representation or warranty with
respect to such Seller, the Business, the Acquired Assets (including the value, condition or use of
any Acquired Asset), the Assumed Liabilities or the transactions contemplated by this
Agreement, and such Seller disclaims any other representations or warranties, whether made by
such Seller, any other Seller, any Affiliate of any Seller or any of their respective officers,
directors, employees, agents or Representatives. Except for the representations and warranties
contained in this Article III (as qualified, amended, supplemented and modified by the
Disclosure Schedule), such Seller (i) expressly disclaims and negates any representation or
warranty, express or implied, at common law, by statute or otherwise, relating to the condition of
the Acquired Assets (including any implied or expressed warranty of title, merchantability or
fitness for a particular purpose, or of the probable success or profitability of the ownership, use
or operation of the Business or the Acquired Assets by the Buyer after the Closing), and
(ii) disclaims all liability and responsibility for any representation, warranty, projection, forecast,
statement or information made, communicated or furnished (orally or in writing) to the Buyer or
its Affiliates or Representatives (including any opinion, information, projection or advice that
may have been or may be provided to the Buyer by any director, officer, employee, agent,
consultant or Representative of such Seller). The disclosure of any matter or item in the
Disclosure Schedule shall not be deemed to constitute an acknowledgment that any such matter
is required to be disclosed or is material or that such matter would result in a Material Adv erse
Effect.

                                ARTICLE IV
               REPRESENTATIONS AND WARRANTIES OF THE BUYER

       The Buyer represents and warrants to the Sellers as of the date hereof and as of the
Closing as follows:

        Section 4.1 Organization of the Buyer. The Buyer is a limited liability company
duly organized, validly existing and in good standing under the Laws of the State of Delaware
and has all requisite limited liability company power and authority to own, lease and operate its
assets and to carry on its business as now being conducted.

       Section 4.2     Authorization of Transaction.

               (a)    The Buyer has full power and authority to execute and deliver this
       Agreement and all Related Agreements to which it is a party and to perform its
       obligations hereunder and thereunder.

              (b)    The execution, delivery and performance of this Agreement and all other
       Related Agreements to which the Buyer is a party have been duly authorized by the
       Buyer, and no other limited liability company action on the part of the Buyer is necessary
       to authorize this Agreement or the Related Agreements to which it is a party or
       consummate the transactions contemplated hereby or thereby.



                                                 36
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW            Doc 562-1       Filed 12/28/20      Page 95 of 169




                 (c)   This Agreement has been duly and validly executed and delivered by th e
        Buyer, and, upon execution and delivery or the Related Agreements in accordance with
        the terms of this Agreement, each of the Related Agreements to which the Buyer is a
        party will have been duly and validly executed and delivered by th e Buyer. Assumin g
        that this Agreement constitutes a valid and legally binding obligation of the Sellers, th is
        Agreement constitutes a valid and legally binding obligation of the Buyer, enforceable
        against the Buyer in accordance with its terms and conditions, subject to applicable
        bankruptcy, insolvency, moratorium or other similar Laws relating to creditors’ rights
        and general principles of equity. Assuming that each Related Agreement constitutes a
        valid and legally binding obligation of the Sellers, each Related Agreement to which th e
        Buyer is a party, when executed and delivered, constituted or will constitute the valid and
        legally binding obligations of the Buyer, enforceable against the Buyer in accordance
        with the respective terms and conditions or the Related Agreements, subject to applicable
        bankruptcy, insolvency, moratorium or other similar Laws relating to creditors’ rights
        and general principles of equity.

        Section 4.3 Noncontravention.               Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Article II), will (i) conflict with or result in a breach
of the certificate of formation, or limited liability company agreement, or other organizatio nal
documents of the Buyer, (ii) subject to any consents required to be obtained from any
Governmental Entity, violate any Law to which the Buyer is, or its assets or properties are
subject, or (iii) conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify or cancel, or require
any notice under any Contract to which the Buyer is a party or by which it is bound, except, in
the case of either clause (ii) or (iii), for such conflicts, breaches, defaults, accelerations, rights o r
failures to give notice as would not, individually or in the aggregate, reasonably be expected to
prevent, materially delay or materially impair the ability of the Buyer to consummate the
transactions contemplated by this Agreement or by the Related Agreements. Th e Buyer is n o t
required to give any notice to, make any filing with or obtain any authorization, consent or
approval of any Governmental Entity in order for the Parties to consummate the transactions
contemplated by this Agreement or any of the Related Agreement, and except where the f ailure
to give notice, file or obtain such authorization, consent or approval would not, individually or in
the aggregate, reasonably be expected to prevent, materially delay or materially impair the ability
of the Buyer to consummate the transactions contemplated by this Agreement or by the Related
Agreements.

       Section 4.4 Litigation. As of the date hereof, (i) the Buyer is not subject to any
outstanding Decree and (ii) the Buyer is not a party or, to the Knowledge of the Buyer, receiv ed
any credible, written threat that it will be made a party to any Litigation, in either case, which
would be reasonably likely to (A) result in any material Liability to the Buyer with respect to the
Business or (B) materially prevent, restrict or delay the consummation of the transactions
contemplated hereby or by any Related Agreement.

      Section 4.5 Brokers’ Fees. Neither the Buyer nor any of its Affiliates has entered into
any Contract to pay any fees or commissions to any broker, finder or agent with respect to the
                                                   37
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1      Filed 12/28/20    Page 96 of 169




transactions contemplated by this Agreement for which Seller could become liable or obligated
to pay.

        Section 4.6 Financial Capacity. The Buyer (a) has the resources (including sufficient
funds available to pay the Purchase Price and any other expenses and payments incurred by th e
Buyer in connection with the transactions contemplated by this Agreement) and capabilities
(financial or otherwise) to perform its obligations hereunder, and (b) has not incurred any
obligation, commitment, restriction or Liability of any kind, that would reasonably be expected
to impair or adversely affect such resources and capabilities.

        Section 4.7 Condition of the Business. Notwithstanding anything contained in this
Agreement to the contrary, the Buyer acknowledges and agrees that the Sellers are not mak in g
any representations or warranties whatsoever, express or implied, beyond those expressly set
forth in Article III (as amended, supplemented and modified by the Disclosure Schedule), an d
the Buyer acknowledges and agrees that, except for the representations and warranties contained
therein, the Acquired Assets and the Business are being transferred on a “where is” and, as to
condition, “as is” basis. Any claims the Buyer or any of its Affiliates may have f or breach o f
representation or warranty shall be based solely on the representations and warranties set forth in
Article III (as amended, supplemented and modified by the Disclosure Schedule). The Buyer
further represents that no Seller nor any other Person has made, and the Buyer is not relying
upon, any representation or warranty, express or implied, as to the accuracy or completeness of
any information regarding any Seller, the Business or the transactions contemplated by this
Agreement not expressly set forth in Article III, and no Seller or any other Person will have or be
subject to any liability to the Buyer or any other Person resulting from the distribution to the
Buyer or any of its Representatives or the Buyer’s use of any such information. The Buyer
represents that it is a sophisticated entity that was advised by knowledgeable counsel and
financial and other advisors and hereby acknowledges that it has conducted, to its satisfaction, its
own independent investigation and analysis of the Business (including its financial condition),
the Acquired Assets and the Assumed Liabilities and, in making the determination to proceed
with the transactions contemplated by this Agreement, the Buyer has relied solely on the resu lts
of its own independent investigation and the express representations and warranties set f orth in
Article III. Notwithstanding anything to the contrary, nothing in this Section 4.7 shall be deemed
to constitute a waiver by the Buyer of gross negligence, bad faith or willful misconduct o n th e
part of any Seller or any Seller’s Affiliates, Related Parties or Representatives.

        Section 4.8 Adequate Assurances Regarding Executory Contracts. The Buyer as
of the Closing will be capable of satisfying the conditions contained in sections 365(b)(1)(C) and
365(f) of the Bankruptcy Code with respect to the Assumed Contracts.

        Section 4.9 Good Faith Purchaser. The Buyer is a “good faith” purchaser, as such
term is used in the Bankruptcy Code and court decisions thereunder. The Buyer is entitled to the
protections of section 363(m) of the Bankruptcy Code with respect to all of the Acquired Assets.
The Buyer has negotiated and entered into this Agreement in good faith and without collusion or
fraud of any kind.



                                                38
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW          Doc 562-1      Filed 12/28/20    Page 97 of 169




                                      ARTICLE V
                                PRE-CLOSING COVENANTS

      The Parties agree as follows with respect to the period between the execution of this
Agreement and the Closing (except as otherwise expressly stated to apply to a different period):

        Section 5.1 Certain Efforts; Cooperation. Subject to the Sellers’ fiduciary rights in
connection with pursuing an Alternative Transaction pursuant to, and in accordance with, the
Bidding Procedures Order, each of the Parties shall use commercially reasonable best ef forts to
obtain entry of the Bidding Procedures Order and Sale Order and to make effective the
transactions contemplated by this Agreement on or prior to the End Date, except as otherwise
provided in Section 5.2 or as otherwise expressly provided in this Agreement. Without limitin g
the generality of the foregoing, each of the Parties shall use commercially reasonable best efforts
not to take any action, or permit any of its Subsidiaries to take any action, to materially diminish
the ability of any other Party to consummate, or materially delay any other Party’s ability to
consummate, the transactions contemplated hereby, including taking any action that is inten d ed
or would reasonably be expected to result in any of the conditions to any other Party’s
obligations to consummate the transactions contemplated hereby set forth in Article VII to not be
satisfied.

       Section 5.2 Notices and Consents. To the extent required by the Bankruptcy Code or
the Bankruptcy Court, the Sellers shall give any notices to third parties, and the Sellers shall use
commercially reasonable best efforts to obtain any third-party consents or sublicenses, in
connection with the matters referred to in Section 5.2 of the Disclosure Schedule.

       Section 5.3     Bankruptcy Actions.

               (a)    The Sellers shall use commercially reasonable best efforts to cause each of
       Bidding Procedures Order and Sale Order to be issued, entered and become a Final Order
       (it being acknowledged and agreed that, to the extent necessary to comply with the
       milestones set forth on Section 5.3(e) of the Disclosure Schedule, the Sellers shall seek
       expedited or special hearing dates in connection with the sale process), including
       furnishing affidavits, declarations or other documents or information for filing with the
       Bankruptcy Court.

              (b)      The Sellers shall provide appropriate notice of the hearings on the Bidding
       Procedures and Sale Motion, as is required by the Bankruptcy Code and the Bank ruptcy
       Rules to all Persons entitled to notice, including all Persons that have asserted Liens in
       the Acquired Assets, all parties to Contracts and Leases and all Taxing and environmental
       authorities in jurisdictions applicable to any Seller. The Sellers shall be responsible f or
       making all appropriate filings relating thereto with the Bankruptcy Court.

              (c)     Following entry of the Bidding Procedures Order, the Sellers shall serve a
       cure notice (the “Cure Notice”) by first class mail on all non-debtor counterparties to all
       Contracts and Leases and provide a copy of the same to the Buyer. The Cure Notice shall
       inform each recipient that its respective Contract or Lease may be designated by the

                                                39
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW         Doc 562-1      Filed 12/28/20     Page 98 of 169




       Buyer as either assumed or rejected, and the timing and procedures relating to such
       designation, and, to the extent applicable (i) the title of the Contract or Lease, (ii) the
       name of the counterparty to the Contract or Lease, (iii) the applicable Seller’s good-faith
       estimates of the Cure Amounts required in connection with such Contract or Lease,
       (iv) the identity of the Buyer, and (v) the deadline by which any such Contract or Lease
       counterparty may file an objection to the proposed assumption and assignment and/or
       cure, and the procedures relating thereto.

               (d)     Without limiting the Sellers’ other obligations under this Agreement, the
       Sellers shall provide all pleadings, motions, applications, proposed orders and other
       documents to be filed with the Bankruptcy Court (collectively, the “Chapter 11
       Documents”) that relate to this Agreement or the transaction contemplated hereby. With
       respect to all provisions that affect or could reasonably be expected to affect the Bu y er,
       Acquired Assets, Assumed Liabilities, the Bidding Procedures, the Bidding Procedures
       Order, or the Sale Order, such Chapter 11 Documents shall be in all respects reason ab ly
       satisfactory to the Buyer. In furtherance of the foregoing, Sellers shall use commercially
       reasonable best efforts to provide a draft of each Chapter 11 Document in substantially
       final form to the Buyer sufficiently in advance of the proposed filing date so as to permit
       the Buyer sufficient time to review and comment on such drafts. The Buyer will,
       promptly and without unreasonable delay in light of the deadlines included in this
       Agreement or set by the Bankruptcy Court, provide comments to or acceptance of su ch
       Chapter 11 Documents; provided, however, that if the Buyer does not provide such
       comments or acceptance in the manner and time deadline set forth herein, the Sellers
       shall have the right to file any such proposed filings with the Bankruptcy Court, su bject
       to the rights of the Buyer. The Sellers shall not seek any modification to the Bidding
       Procedures Order or the Sale Order by the Bankruptcy Court or any other Governmental
       Entity of competent jurisdiction to which a decision relating to the Sellers’ Chapter 11
       Cases has been appealed, in each case, without the prior written consent of the Buyer.

              (e)     The Sellers shall comply with the milestones set forth on Section 5.3(e) of
       the Disclosure Schedule.

               (f)    Without limiting its other obligations under this Agreement, the Sellers
       shall promptly take such actions as are reasonably requested by the Buyer to assist in
       obtaining entry of the Sale Order, including furnishing affidavits or other documents or
       information for filing with the Bankruptcy Court.

               (g)     The Buyer shall promptly take such actions as are reasonably requested by
       the Sellers to assist in obtaining entry of the Sale Order, including a finding of adequate
       assurance of future performance by the Buyer, including furnishing af fidavits o r other
       documents or information for filing with the Bankruptcy Court.

              (h)   If an appeal is taken, or petition for certiorari or motion for rehearing or
       re-argument filed, or a stay pending appeal is requested from either the Bidding
       Procedures Order or the Sale Order, the Sellers will promptly notify the Buyer of such


                                               40
ACTIVE 53667627v2


AmericasActive:14734294.18
           Case 20-12841-MFW         Doc 562-1       Filed 12/28/20    Page 99 of 169




       appeal, petition, motion or stay request and the Sellers, with input from the Buyer, will
       take all reasonable steps to defend against such appeal, petition, motion or stay request.

        Section 5.4 Conduct of Business. Except as may be (i) required by the Bankruptcy
Court, (ii) agreed to in writing by the Buyer and/or (iii) expressly permitted under the DIP Credit
Agreement, including the Approved Budget, from the date hereof until the Closing, th e Sellers
shall:

              (a)    use commercially reasonable efforts to operate the Business in the
       Ordinary Course of Business, including maintaining levels of insurance and performing
       maintenance and repairs, except for any changes in operations addressing the imp act o f
       COVID-19 and responses thereto that, in each case, are required to comply with
       applicable Law;

             (b)     pay all administrative claims, including in the Ordinary Course of
       Business and in accordance with the Approved Budget;

               (c)    maintain in effect all material Permits;

              (d)     use commercially reasonable efforts to preserve relationships with their (i)
       material suppliers, (ii) customers and (iii) others doing business with them;

              (e)     not amend their articles of incorporation, bylaws or other similar
       organizational documents (whether by merger, consolidation or otherwise) in a manner
       materially adverse to the Buyer;

               (f)     not split, combine or reclassify their shares of capital stock or membership
       interests or declare, set aside or pay any dividend or other distribution (whether in cash,
       stock or property or any combination thereof) in respect thereof;

               (g)   not incur any capital expenditures other than in accordance with the
       Approved Budget, or any obligations or liabilities in respect thereof without the prior
       written consent of the Buyer;

              (h)      not purchase or acquire any indebtedness (other than the DIP Obligations),
       debt securities or equity securities of any Person, or make any loans, advances or capital
       contributions to, or investments in, any other Person;

             (i)    not change their methods of accounting, except as required by concurrent
       changes in GAAP;

               (j)     not settle, or offer or propose to settle, any material litigation,
       investigation, arbitration, proceeding or other claim;

               (k)    not enter into, amend or modify, terminate or reject any Contract or Lease;



                                                41
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW         Doc 562-1        Filed 12/28/20   Page 100 of 169




               (l)     not waive or release any material right or claim of the Business (other than
       any right or claim to the extent relating to any Excluded Assets or Excluded Liabilities),
       other than in the Ordinary Course of Business;

               (m)     not sell, lease, transfer, license or otherwise dispose of, abandon or permit
       to lapse, fail to take any action necessary to maintain, enforce or protect, or permit or
       create any Lien or Claim on, any assets or properties (other than Excluded Assets), o th er
       than (A) granting non-exclusive licenses of Intellectual Property, (B) the sale of
       inventory or (C) the disposition of obsolete equipment, in each case of clau ses (A), (B)
       and (C) in the Ordinary Course of Business;

              (n)    not incur or suffer to exist any indebtedness for borrowed money excep t
       any such indebtedness that is an Excluded Liability or the DIP Obligations;

               (o)     not acquire, by merger or consolidation with, or by purchase of all or a
       substantial portion of the assets or stock of, or by any other manner, any business or
       entity, make any investment in any Person or enter into any joint venture, partnership or
       other similar arrangement for the conduct of the Business;

               (p)    except as required by applicable Law or an Employee Benefit Plan, not
       (A) grant any severance, retention or termination pay to, or enter into or amend any
       severance, retention, termination, employment, consulting, bonus, change in contro l or
       severance agreement with, any Service Provider, (B) increase the compensation or
       benefits provided to any Service Provider, (C) grant any incentive awards to, or
       discretionarily accelerate the vesting or payment of any such awards held by, any Service
       Provider, (D) establish, adopt, enter into or amend any Employee Benefit Plan or
       collective bargaining agreement or (E) terminate the employment of any Service Provider
       other than for cause;

              (q)   not fail to pay any material Tax on or before the date when it becomes due
       and payable;

               (r)    not grant any right (including any distribution or exploitation right) or
       interest (whether ownership, security, participation or otherwise) in or to any of the
       Acquired Assets or permit or authorize any or other Person to grant any right (inclu d in g
       any distribution or exploitation right) or interest (whether ownership, security,
       participation or otherwise) in or to any of the Acquired Assets;

              (s)     not transfer or consent to the transfer of any tangible Acquired Asset to
       any location other than its location as of the date of this Agreement;

               (t)    not file, commence, pursue, consent to or encourage any Challenge or an y
       other claim or cause of action (except for claims or causes of action based upon a breach
       of this Agreement or the DIP Credit Agreement) against the Buyer, DIP Agents or DIP
       Lenders or any of their Affiliates or assignees; or


                                                42
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW          Doc 562-1       Filed 12/28/20   Page 101 of 169




              (u)     not agree in writing to take any of the foregoing actions or support any
       other Person to take any of the foregoing actions.

        Section 5.5 Notice of Developments. From the date hereof until the Closing Date, the
Sellers shall promptly disclose to the Buyer, on the one hand, and the Buyer shall promptly
disclose to the Sellers, on the other hand, in writing after attaining Knowledge of (i) the
occurrence or non-occurrence of any event or the existence of any fact or condition that would
cause or constitute a breach of any of its representations or warranties had any such
representation or warranty been made as of the time of such Party’s discovery of such event, fact
or condition and (ii) any material failure on its part to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder; provided, however, th at
the delivery of any notice pursuant to this Section 5.5 shall not limit or otherwise affect the
remedies available to the Party receiving such notice under this Agreement.

        Section 5.6 Access. Upon reasonable advance written request by the Buyer, the
Sellers shall permit the Buyer and its Representatives to have reasonable access during normal
business hours, and in a manner so as not to interfere unreasonably with the normal business
operations of the Sellers, to all premises, properties, personnel, Records, Contracts and Leases
related to the Business, in each case, for the sole purpose of evaluating the Business; prov ided,
however, that, for avoidance of doubt, the foregoing shall not require any Party to waive, or take
any action with the effect of waiving, its attorney-client privilege or any confidentiality
obligation to which it is bound with respect thereto or take any action in violation of applicable
Law.

        Section 5.7 Press Releases and Public Announcements. Prior to the Closing, none
of the Buyer or the Sellers shall issue any press release or make any public announcement
relating to the existence or subject matter of this Agreement without the prior written approval of
each of the Buyer and the Sellers; provided, however, that each of the Buyer and the Sellers may
make any public disclosure in connection with obtaining entry of the Bidding Procedures Order
and Sale Order or that it believes in good faith is required by applicable Law or court process (in
which case the disclosing Party shall use commercially reasonable best efforts to advise the other
prior to making the disclosure).

        Section 5.8 Bulk Transfer Laws. Each Seller shall ensure that the Sale Order shall
provide either that (a) such Seller has complied with any applicable bulk sale or bulk transfer
Laws of any jurisdiction in connection with the transactions contemplated by this Agreemen t o r
(b) compliance with such Laws described in clause (a) is not necessary or appropriate under the
circumstances. The Parties intend that pursuant to section 363(f) of the Ban kruptcy Code, the
transfer of the Acquired Assets shall be free and clear of any Liens other than Permitted Liens in
the Acquired Assets, including any Liens arising out of the bulk transfer Laws, and the Parties
shall take such steps as may be necessary or appropriate to so provide in the Sale Order.

       Section 5.9 Post-Closing Operation of the Sellers. The Sellers hereby acknowledge
and agree that upon the consummation of the transactions contemplated hereby, the Buyer shall
have the sole right to the use of the name “YouFit,” “You Fit,” “YF,” “Fit,” or similar o r o th er
relevant names or any service marks, trademarks, trade names, identifying symbols, logos,

                                                43
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW         Doc 562-1       Filed 12/28/20   Page 102 of 169




emblems or signs containing or comprising the foregoing, including any name or mark
confusingly similar thereto. After the Closing Date, none of the Sellers nor any of their
respective Affiliates shall use the name or mark “YouFit,” “You Fit,” “YF,” “Fit,” or any
derivatives thereof or other relevant names or service marks. The Parties shall seek entry o f an
order (which may be the Sale Order), modifying the caption as of the Closing Date in the
proceedings before the Bankruptcy Court to reflect the change in the name of the Sellers, except
that during the pendency of such proceedings, any Seller shall be permitted to use the name
“YouFit,” “You Fit,” “YF,” “Fit,” or similar or other relevant names or derivatives thereof solely
as a former name for legal and noticing purposes in connection with matters relating to the
Sellers’ Chapter 11 Cases. Within thirty (30) days after the Closing, the Sellers and their
respective controlled Affiliates shall promptly file with the applicable Governmental Entities all
documents reasonably necessary to delete from their names the words “YouFit,” “You Fit,”
“YF,” “Fit,” or any derivatives thereof, other relevant names or service marks and shall do or
cause to be done all other acts, including the payment of any fees required in connection
therewith, to cause such documents to become effective as promptly as reasonably practicable.

        Section 5.10 Transfer of Permits. From and after the date hereof, and for up to ninety
(90) days after the Closing Date (subject to the prior entry by the Bankruptcy Court of an o rd er
confirming a Chapter 11 plan or dismissing all of the Sellers’ Chapter 11 Cases) and, su b ject to
the Sellers having appropriate levels of resources and personnel after the Closing Date, the
Sellers, shall reasonably cooperate to transfer to Buyer as of the Closing Date (or as soon as
reasonably practicable thereafter) all Permits included in the Acquired Assets; provided, that
Buyer shall compensate the Sellers for any reasonable, out-of-pocket, non-fixed costs with
respect to the foregoing.

       Section 5.11 Bankruptcy Court Approval.

               (a)     The Buyer and the Sellers acknowledge that, under the Bankruptcy Code,
       the sale of Acquired Assets is subject to approval of the Bankruptcy Court. The Buyer
       and the Sellers acknowledge that to obtain such approval, the Sellers mu st d emo nstrate
       that they have taken reasonable steps to obtain the highest or best value possible f or the
       Acquired Assets, including giving notice of the transactions contemplated by this
       Agreement to creditors and other interested parties as ordered by the Bankruptcy Court,
       providing information about the Acquired Assets to prospective bidders, entertaining
       higher or better offers from qualified bidders and, if necessary, conducting an Auction
       and selling the Acquired Assets to another qualified bidder.

               (b)     The Buyer and the Sellers acknowledge that, under the Bankruptcy Code,
       the sale of Acquired Assets is subject to approval of the Bankruptcy Court. The Buyer
       and the Sellers acknowledge that to obtain such approval, the Sellers must demonstrate
       that they have taken reasonable steps to obtain the highest or best value possible f or the
       Acquired Assets, including giving notice of the transactions contemplated by this
       Agreement to creditors and other interested parties as ordered by the Bankruptcy Cou rt,
       providing information about the Acquired Assets to prospective bidders, entertaining
       higher or better offers from qualified bidders and, if necessary, conducting an Auction
       and selling the Acquired Assets to another qualified bidder.
                                               44
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 103 of 169




               (c)     As consideration for substantial expenditures of time, effort and expense
       undertaken and continuing by the Buyer (solely in its capacity as such) in connection
       with the completion of its due diligence review of the Business and the preparation,
       negotiation and execution of this Agreement, the Bidding Procedures, the Bidding
       Procedures Order and related matters, each Seller acknowledges and agrees that:
       (i) subject to the entry of the Bidding Procedures Order, the Buyer will be the stalking
       horse bidder for the Acquired Assets at the Auction; (ii) no Seller will participate in an y
       negotiations for the purpose of naming any Person other than the Buyer as th e stalk in g
       horse bidder for the Acquired Assets, and subject to the entry of the Bidding Procedures
       Order, no Person other than the Buyer will be the stalking horse bidder at the Auction;
       and (iii) the Sellers will actively oppose any effort by any other Person to be the stalking
       horse bidder for the Acquired Assets; provided, however, that consistent with its
       fiduciary duties to elicit the highest and best offer for the Acquired Assets and to conduct
       the Auction, notwithstanding any provision in this Agreement to the contrary, each Seller
       and its representatives may solicit, encourage and negotiate higher or better offers for th e
       Acquired Assets pursuant to the terms hereof and the Bidding Procedures Order.

                                       ARTICLE VI
                                    OTHER COVENANTS

       The Parties agree as follows with respect to the period from and after the Closing:

        Section 6.1 Cooperation. Each of the Parties shall cooperate with each other, and
shall use their commercially reasonable efforts to cause their respective Representatives to
cooperate with each other, to provide an orderly transition of the Acquired Assets and Assumed
Liabilities from the Sellers to the Buyer and to minimize the disruption to the Business resulting
from the transactions contemplated hereby. The Sellers shall reasonably (i) provide any
information necessary or reasonably requested to allow the Buyer to comply with any
information reporting or withholding requirements contained in the IRC or other applicable Laws
or to compute the amount of payroll or other employment Taxes due with respect to any payment
made in connection with this Agreement; and (ii) provide certificates or forms, and timely
execute any Tax Return, that are necessary or appropriate to establish an exemption for (or
reduction in) any Transfer Tax.

        Section 6.2 Further Assurances. In case at any time from and after the Closing Date
any further action is necessary or reasonably required to carry out the purposes of this
Agreement, subject to the terms and conditions of this Agreement and the terms and conditions
of the Sale Order, at any Party’s request and sole cost and expense, each Party shall take su ch
further action (including the execution and delivery to any other Party of such other reasonable
instruments of sale, transfer, conveyance, assignment, assumption or confirmation and providing
materials and information) as another Party may reasonably request as shall be necessary to
transfer, convey and assign to the Buyer all of the Acquired Assets, to confirm the Buyer’s
assumption of the Assumed Liabilities and to confirm Sellers’ retention of the Excluded Assets
and Excluded Liabilities. Without limiting the generality of this Section 6.2, to the extent that
either the Buyer or the Sellers discover any additional assets or properties which should have
been transferred or assigned to the Buyer as Acquired Assets but were not so transferred or
                                                45
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW           Doc 562-1       Filed 12/28/20    Page 104 of 169




assigned, the Buyer and the Sellers shall cooperate and execute and deliver any instrumen ts o f
transfer or assignment necessary to transfer and assign such asset or property to the Buyer, and
no additional consideration shall be due from the Buyer in connection therewith; provided, th at
Buyer shall compensate the Sellers for any reasonable, out-of-pocket, non-fixed costs with
respect to the foregoing.

        Section 6.3 Availability of Business Records. From and after the Closing Date, the
Buyer shall promptly provide to the Sellers and their respective Representatives (after reasonable
notice and during normal business hours and without charge to Seller), at the Sellers’ so le co st
and expense, access to all Records included in the Acquired Assets for periods prior to the
Closing (as long as such access does not unreasonably interfere with the Buyer’s business
operations) to the extent such access is necessary in order for any Seller to comply with its
obligations to administer Sellers’ Chapter 11 Cases or applicable Law or any contract to which it
is a party, and so long as such access is subject to an obligation of confidentiality, and shall
preserve such Records until the latest of (i) four (4) years after the Closing Date, (ii) the required
retention period for all government contact information, records or documents, (iii) the
conclusion of all bankruptcy proceedings relating to the Sellers’ Chapter 11 Cases, and (iv) in the
case of Records related to Taxes, the expiration of the statute of limitations applicable to su ch
Taxes. Such access shall include access to any information in electronic form to the extent
reasonably available. The Buyer acknowledges that the Sellers have the right to retain copies of
all of Records included in the Acquired Assets for periods prior to the Closing subject to all
confidentiality agreements applicable thereto. Prior to destroying any material Records included
in the Acquired Assets for periods prior to the Closing, the Buyer shall notify the Sellers th irty
(30) days in advance of any such proposed destruction of its intent to destroy such Records, and
the Buyer shall permit the Sellers to retain such Records. With respect to any litigation and
claims that are Excluded Liabilities, the Buyer shall render, at the Sellers’ expense, all
reasonable assistance that the Sellers may request in defending such litigation or claim and sh all
make reasonable efforts to make personnel most knowledgeable about the matter in question
available to the Sellers.

       Section 6.4     Employee Matters.

                (a)    The Buyer shall, in its sole and absolute discretion, offer emplo yment as
       of the Closing Date to active employees of the Business as identified on or prior to the
       Closing Date (such employees who accept such employment, the “Transferred
       Employees”). Such offers of employment made by the Buyer shall include at least the
       same base salary or hourly wage rate that such employees received immediately prior to
       the Closing Date and such other terms and conditions solely to the extent to ensure that
       the transactions contemplated by this Agreement do not trigger the WARN Act or similar
       state and local Laws. The Sellers shall have no liability or obligation to any such Person
       who becomes an employee of the Buyer on and after the Closing Date. The Buyer shall
       be responsible for all liabilities incurred pursuant to the WARN Act and any similar state
       or local Laws for Service Providers who become an employee of the Buyer in relation to
       any termination that occurs on or after the Closing Date. Nothing in this Agreement shall
       restrict the rights of the Buyer under applicable Law or any employment contract with
       respect to any employee hired by the Buyer.
                                                 46
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 105 of 169




               (b)     Notwithstanding anything in this Agreement to the contrary:

                      (i)     Each Seller shall be liable for the base wages and base salary that
               accrued on or prior to the Closing Date with respect to all Service Providers of
               such Seller (except to the extent Buyer has expressly assumed any of the same
               pursuant to Section 2.3(f)); and

                      (ii)    Nothing in this Agreement is intended to (x) prevent the Buyer
               from terminating the employment of any Person who becomes an employee of the
               Buyer or one of its Affiliates on or following the Closing, or (y) create any third -
               party beneficiary rights in any Service Provider of any Seller or any of its
               Subsidiaries, any beneficiary or dependent thereof, or any collective bargaining
               agreement representative.

        Section 6.5 Transfer Taxes. The Buyer shall pay all stamp, documentary,
registration, transfer, added-value or similar Tax (each, a “Transfer Tax”) imposed under any
applicable Law in connection with the transactions contemplated by Article II of this Agreement.
The Sellers and the Buyer shall cooperate to prepare and timely file any Tax Returns required to
be filed in connection with Transfer Taxes described in the immediately preceding sentence.

        Section 6.6 Wage Reporting. The Buyer and the Sellers agree to utilize, or cause
their respective Affiliates to utilize, the standard procedure set forth in Internal Revenue Service
Revenue Procedure 2004-53 with respect to wage reporting.

       Section 6.7     Insurance Policies.

               (a)    To the extent that any current or prior Insurance Policy is not transferab le
       to the Buyer at the Closing in accordance with the terms thereof, the applicable Seller
       shall hold such Insurance Policy for the benefit of the Buyer, shall reasonably cooperate
       with the Buyer in pursuing any claims thereunder, and shall pay over to the Buyer
       promptly any insurance proceeds paid or recovered thereunder with respect to the
       Acquired Assets or the Assumed Liabilities; provided, that Buyer shall compensate th e
       Sellers for any reasonable, out-of-pocket, non-fixed costs with respect to the f orego in g.
       In the event the Buyer determines to purchase replacement coverage with respect to any
       such Insurance Policy, such Seller shall reasonably cooperate with the Buyer to terminate
       such Insurance Policy to the extent only applicable to the Acquired Assets.

               (b)    To the extent that any current or prior Insurance Policy of any Seller
       relates to the Acquired Assets or Assumed Liabilities and the Excluded Assets or the
       Excluded Liabilities, and such Insurance Policy is transferred to the Buyer at the Closing,
       the Buyer shall hold such Insurance Policy with respect to the Excluded Assets or
       Excluded Liabilities, as applicable, for the benefit of such Seller, shall reasonably
       cooperate with such Seller in pursuing any claims thereunder, and shall pay over to such
       Seller promptly any insurance proceeds paid or recovered thereunder with respect to the
       Excluded Assets or the Excluded Liabilities.


                                                47
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW          Doc 562-1        Filed 12/28/20     Page 106 of 169




       Section 6.8    Collection of Accounts Receivable.

               (a)    As of the Closing Date, each Seller hereby (i) authorizes the Buyer to open
       any and all mail addressed to such Seller relating to the Business or the Acquired Assets
       (or which the Buyer believes may be related to the Business or the Acquired Assets prior
       to opening) and delivered to the offices of the Business or otherwise to the Buyer if
       received on or after the Closing Date and (ii) appoints the Buyer or its attorney-in-fact to
       endorse, cash and deposit any monies, checks or negotiable instruments received by th e
       Buyer after the Closing Date with respect to Accounts Receivable that are Acquired
       Assets or accounts receivable relating to work performed by the Buyer after the Clo sing,
       as the case may be, made payable or endorsed to such Seller or such Seller’s order, for
       the Buyer’s own account.

               (b)      As of the Closing Date, each Seller agrees that any Cash, monies, checks,
       or negotiable instruments received by such Seller after the Closing Date with respect to
       (i) Accounts Receivable (including credit card receivables), (ii) other Acquired Assets, or
       (iii) Cash, monies, checks, negotiable instruments or accounts receivable relating to the
       period after the Closing, shall be held in trust by such Seller for the Buyer’s benefit and
       account, and promptly upon receipt by such Seller of any such payment (but in any event
       within five (5) Business Days of such receipt), such Seller shall pay over to the Buyer the
       amount of such payments with appropriate endorsements. In addition, each Seller agrees
       that, after the Closing Date, it shall hold in trust and shall promptly transfer and deliver to
       the Buyer, from time to time as and when received by such Seller, any other property that
       such Seller may receive on or after the Closing Date which properly belongs to the Buyer
       hereunder. The Buyer agrees that, after the Closing Date, it shall hold and shall promptly
       transfer and deliver to the applicable Seller, from time to time as and when received by
       the Buyer or its Affiliates, any Excluded Assets that the Buyer or its Affiliates may
       receive on or after the Closing.

               (c)   As of the Closing Date, the Buyer shall have the sole authority to bill and
       collect Accounts Receivable that are Acquired Assets and accounts receivable relating to
       work performed by the Buyer after the Closing.

       Section 6.9 Reasonable, Out-of-Pocket, Non-Fixed Costs. With respect to any
provision in this Agreement, including Sections 2.6(b), 2.6(h), 2.7, 5.10, 6.2, and 6.7, that
requires the Buyer to compensate the Sellers for their reasonable, out-of-pocket, non-fixed costs,
the Buyer and the Sellers shall each use their commercially reasonable efforts to agree in
advance in writing as to such costs pursuant to, among other things, a Transition Services
Agreement or an approved budget.

                                 ARTICLE VII
                     CONDITIONS TO OBLIGATION TO CLOSING

       Section 7.1 Conditions to the Buyer’s Obligations. Subject to Section 7.3, the
Buyer’s obligation to consummate the transactions contemplated hereby in connection with the
Closing are subject to the Buyer becoming the Successful Bidder (whether following the

                                                 48
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 107 of 169




conclusion of the Auction or thereafter as a result of the Successful Bidder failing to close) and
to the satisfaction or waiver of the following conditions (any of which may be waived by the
Buyer, in whole or in part, in its sole and absolute discretion):

               (a)     as of the date hereof and as of the Closing (in each case, except for any
       representation or warranty that is expressly made as of a specified date, in which case as
       of such specified date), all representations or warranties shall be true and correct in all
       material respects other than representations and warranties which by their terms are made
       as of a specific date, which shall have been true and correct in all respects as of such date,
       provided that for purposes of determining the accuracy of such representations and
       warranties, all materiality, Material Adverse Effect and similar qualifications contained in
       such representations and warranties shall be disregarded;

               (b)    each Seller shall have materially performed and complied with such
       Seller’s covenants and agreements hereunder to the extent required to be performed prior
       to the Closing in all material respects;

               (c)    the Buyer shall have received the items listed in Section 2.9(a);

               (d)    no Governmental Entity of competent jurisdiction shall have threaten ed ,
       enacted, issued, promulgated, enforced or entered any Decree that is in effect and that has
       the effect of making the Closing illegal or otherwise prohibiting the consummation of the
       Closing;

               (e)    the Sale Order shall have been entered by the Bankruptcy Court and shall
       be a Final Order; provided, however, that nothing in this Agreement precludes the Parties
       from consummating the transactions contemplated by this Agreement if the Sale Ord er
       has been entered and has not been stayed and the Buyer, in its sole discretion, waives in
       writing the condition that the Sale Order be a Final Order;

                (f)    there must not be in effect any Law or Decree that would prohibit or make
       illegal the consummation of the transactions contemplated by this Agreement;

              (g)    from the date of this Agreement until the Closing Date, there shall not
       have occurred and be continuing any Material Adverse Effect;

               (h)    the Sellers have not closed or otherwise ceased to operate a number of the
       Sellers’ fitness club locations that represent $1,000,000 or more of EBITDA to be
       calculated on a pre-COVID-19 trailing-twelve-month basis from the calendar year 2019;

             (i)     the Buyer, in its sole discretion, shall have decided to assume at least 7 8
       gym locations by assuming the related Leases as Assumed Contracts;

               (j)    the Sellers shall be in compliance with all of the provisions of the DIP
       Loan Agreement and all related agreements, and the Final DIP Order, and there shall
       exist no defaults or events of default under any of the foregoing;

                                                49
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW          Doc 562-1       Filed 12/28/20     Page 108 of 169




               (k)     the Sellers shall have delivered a certificate from an authorized officer o f
       the Sellers to the effect that each of the conditions specified in Section 7.1(a) and Section
       7.1(b) has been satisfied;

               (l)    if applicable, the Sellers shall have delivered all evidence of ownership of
       Owned Equity Interests that constitute Acquired Assets and transfer documentation
       related thereto that the Buyer shall reasonable request, which shall be in all respects
       reasonably satisfactory to the Buyer; and

               (m)     no Challenges shall be pending.

        Section 7.2 Conditions to the Sellers’ Obligations. Subject to Section 7.3, Sellers’
obligation to consummate the transactions contemplated hereby in connection with the Clo sin g
are subject to the Buyer becoming the Successful Bidder (whether following the con clusion of
the Auction, if any, or thereafter as a result of the Successful Bidder failing to close) and to the
satisfaction or waiver of the following conditions (any of which may be waived by the Sellers, in
whole or in part, in their sole and absolute discretion):

                (a)    as of the date hereof and as of the Closing (in each case, except for any
       representation or warranty that is expressly made as of a specified date, in which case as
       of such specified date), (i) any representation or warranty contained in Section 4.1,
       Section 4.2 or Section 4.3 shall be true and correct in all material respects, and (ii) any
       other representation or warranty set forth in Article IV shall be true and correct in all
       material respects, except where the failure of such representations and warranties referred
       to in this clause (ii) to be true and correct, individually or in the aggregate with other such
       failures, would not reasonably be expected to materially prevent, restrict or delay the
       consummation of the transactions contemplated hereby or by any Related Agreement;

              (b)     the Buyer shall have materially performed and complied with its
       covenants and agreements hereunder to the extent required to be performed prior to th e
       Closing in all material respects;

               (c)     the Seller shall have received the items listed in Section 2.9(b);

              (d)    no Governmental Entity of competent jurisdiction shall have enacted,
       issued, promulgated, enforced or entered any Decree that is in effect and that has the
       effect of making the Closing illegal or otherwise prohibiting the consummation of the
       Closing;

               (e)   the Sale Order shall have been entered by the Bankruptcy Court and shall
       be a Final Order; and

               (f)    the Buyer shall have delivered a certificate from an authorized of ficer of
       the Buyer to the effect that each of the conditions specified in Section 7.2(a) and Sectio n
       7.2(b) has been satisfied.


                                                50
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW          Doc 562-1        Filed 12/28/20    Page 109 of 169




       Section 7.3 No Frustration of Closing Conditions. Neither the Buyer nor any Seller
may rely on the failure of any condition to its obligation to consummate the transactions
contemplated hereby set forth in Section 7.1 or Section 7.2, as the case may be, to be satisfied if
such failure was caused by such Party’s failure to use commercially reasonable best ef forts or
commercially reasonable efforts, as applicable, with respect to those matters contemplated by the
applicable Sections of this Agreement to satisfy the conditions to the consummation of the
transactions contemplated hereby or other breach of a representation, warranty or covenant
hereunder.

                                         ARTICLE VIII
                                        TERMINATION

       Section 8.1    Termination of Agreement.

              (a)     This Agreement may, by written notice given before the Closing, be
       terminated:

                      (1)     by mutual consent of the Buyer and the Sellers;

                       (2)     by the Buyer (so long as the Buyer is not then in material breach of
               any of its representations, warranties or covenants contained in this Agreement),
               if there has been a breach of any of the Sellers’ representations, warranties or
               covenants contained in this Agreement which would result in the failure of the
               condition set forth in Section 7.2 to be satisfied, and which breach has not been
               cured within ten (10) days after written notice of such breach has been delivered
               to the Sellers from the Buyer or cannot be cured by the End Date;

                       (3)    by the Sellers (so long as the Sellers are not then in material breach
               of any of their representations, warranties or covenants contained in this
               Agreement), if there has been a breach of any of the Buyer’s representations,
               warranties or covenants contained in this Agreement which would result in the
               failure of a condition set forth in Section 7.1 to be satisfied, and which breach has
               not been cured within ten (10) days after written notice of such breach has been
               delivered to the Buyer from the Sellers or cannot be cured by the End Date;

                       (4)    by either the Buyer or the Sellers, if there is in effect a Final Ord er
               restraining, enjoining or otherwise prohibiting the transactions contemplated by
               this Agreement; provided, however, that the right to terminate this Agreement
               under this Section 8(a)(4) will not be available to any Party whose failure to fulfill
               any covenant or obligation under this Agreement is the cause of or resulted in the
               action or event described in this Section 8(a)(4) occurring;

                      (5)    by the Buyer if (a) any of the Sellers’ Chapter 11 Cases is
               dismissed or converted into a case under Chapter 7 of the Bankruptcy Code or (b)
               an examiner with expanded powers or trustee is appointed in any of th e Sellers’
               Chapter 11 Cases;

                                                 51
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW          Doc 562-1       Filed 12/28/20   Page 110 of 169




                      (6)     by the Buyer if there shall occur any Event of Default, under and
               as defined in the DIP Credit Agreement (after giving effect to any applicable cure
               periods thereunder, if any); or

                      (7)   by either the Buyer or the Sellers, if the Closing on the sale to th e
               Buyer does not occur by the End Date.

                (b)      This Agreement shall terminate automatically in the event that (i) the
Buyer is not chosen at the Auction to be the Successful Bidder or the Back-Up Bidder, (ii) an
Alternative Transaction has been consummated following approval by the Bankruptcy Cou rt, or
(iii) if the Buyer is chosen at the Auction to be the Back-Up Bidder, upon the expiration of the
period during which the Buyer is required to keep its back-up bid open and irrevocable under the
Bidding Procedures and Bidding Procedures Order.

        Section 8.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 8.1, this Agreement and all rights and obligations of the parties under this Agreement
automatically end without Liability against any other Party or its Affiliates, except that Sectio n
5.7 and Article IX shall remain in full force and survive any termination of this Agreement.
Notwithstanding the foregoing, in the event this Agreement is terminated by a Party because o f
the knowing and intentional breach of this Agreement by the other Party or because one or more
of the conditions to the terminating Party’s obligations under this Agreement is not satisfied as a
result of the other Party’s knowing and intentional failure to comply with its obligations under
this Agreement, the terminating Party’s right to pursue all legal rights and remedies hereunder
and under applicable Law will survive such termination unimpaired.

        Section 8.3 Expenses. The Sellers shall pay their own direct and indirect expenses
incurred in connection with the preparation and negotiation of this Agreement, all Related
Agreements, and the consummation of the transactions contemplated by this Agreement,
including all fees and expenses of its advisors and representatives. Subject to the entry of the
Final DIP Order and the Sale Order approving the following, all actual and documented out-o f-
pocket costs and expenses of the Buyer (including fees and disbursements of counsel, in cluding
local counsel, and financial advisors) in connection with the negotiation, preparation, execution
and entry, as applicable, of this Agreement, the Bidding Procedures Order, the Sale Order and all
related documents and pleadings, and the consummation of the transactions contemplated
hereby, shall be automatically added to the DIP Obligations (and begin to bear interest under the
DIP Credit Agreement) following the Sellers’ receipt of an invoice therefor from the Buyer and
shall be added to the amount the Buyer or its assignee can credit bid for the Acquired Assets. In
the event that the Final DIP Order and the Sale Order shall not approve the foregoing, whether or
not the transactions contemplated by this Agreement are consummated, the Buyer shall pay its
own direct and indirect expenses incurred in connection with the preparation and negotiation of
this Agreement and the consummation of the transactions contemplated by this Agreement,
including all fees and expenses of its advisors and representatives.

       Section 8.4 Acknowledgement. Each of the Parties acknowledges that (i) the
agreements contained in this Article VIII are an integral part of the transactions contemplated by
this Agreement and (ii) without the agreements contained in this Section 8.4, the Buyer would

                                                52
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW          Doc 562-1        Filed 12/28/20   Page 111 of 169




not have entered into this Agreement. In no event shall the Sellers have any liability to the
Buyer or any other Person for any special, incidental, exemplary, indirect, consequential or
punitive damages, and any such claim, right or cause of action for any damages that are special,
incidental, exemplary, indirect, consequential or punitive is hereby fully waived , released and
forever discharged. In no event shall the Buyer have any liability to the Sellers or any other
Person for any special, incidental, exemplary, indirect, consequential or punitive damages, and
any such claim, right or cause of action for any damages that are special, incidental, exemplary,
indirect, consequential or punitive is hereby fully waived, released and forever discharged.

                                         ARTICLE IX
                                       MISCELLANEOUS

       Section 9.1 Entire Agreement. This Agreement, the Related Agreements the Bidding
Procedures Order (once entered) and the Sale Order (once entered), including all schedules an d
exhibits attached to any of the foregoing, and the documents and instruments referred to in this
Agreement that are to be delivered at or in connection with the Closing, constitute the entire
agreement among the Parties and supersede any prior understandings, agreements or
representations (whether written or oral) by or among the Parties, written or oral, with respect to
the subject matter hereof and the subject matter of the Related Agreements.

        Section 9.2 Incorporation of Annexes, Exhibits and Disclosure Schedule. The
annexes and exhibits to this Agreement and the documents and other information made available
in the Disclosure Schedule are incorporated herein by reference and made a part hereof.

        Section 9.3 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by each Party. No
waiver of any breach of this Agreement shall be construed as an implied amendment or
agreement to amend or modify any provision of this Agreement. No waiver by any Party of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether intentional or
not, shall be valid unless the same shall be in writing and signed by the Party making such
waiver, nor shall such waiver be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any way any rights
arising by virtue of any prior or subsequent default, misrepresentation or breach o f warranty or
covenant. No conditions, course of dealing or performance, understanding or agreement
purporting to modify, vary, explain or supplement the terms or conditions of this Agreement
shall be binding unless this Agreement is amended or modified in writing pursuant to the first
sentence of this Section 9.4 except as expressly provided herein. Except where a specific period
for action or inaction is provided herein, no delay on the part of any Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof.

        Section 9.4 Succession and Assignment. This Agreement binds and benefits the
Parties and their respective successors (including any trustee, receiver, receiver-manager, interim
receiver or monitor or similar officer appointed in any respect of the Sellers under Chapter 11 or
Chapter 7 of the Bankruptcy Code and any entity appointed as a successor to any Seller pursuant
to a confirmed chapter 11 plan). No party may delegate any performance of its obligations under
this Agreement, except that the Buyer may at any time assign or delegate the performance o f its

                                                 53
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW           Doc 562-1      Filed 12/28/20   Page 112 of 169




obligations to any Affiliate of the Buyer so long as the Buyer remains responsible for the
performance of the delegated obligation. Without limiting the foregoing, the Buyer shall h ave
the right to designate one or more Affiliates, including any special purpose entities that may be
organized by or at the direction of the Buyer for such purpose, to bid at the Auction or take title
to the Acquired Assets at the Closing (or thereafter) or any portion thereof and operate the
business going forward, and upon written notice to the Sellers of any such designation by the
Buyer, the Sellers agree to execute and deliver all instruments of transfer with respect to the
Acquired Assets directly to, and in the name of, the Buyer’s assignees. In addition,
notwithstanding the foregoing, the Buyer may assign any Indebtedness owed to it by the Sellers
to any Affiliate of the Buyer, any other Buyer or any other assignee or designee at any time.

        Section 9.5 Notices.        All notices, requests, demands, claims and other
communications hereunder shall be in writing except as expressly provided herein. Any notice,
request, demand, claim or other communication hereunder shall be deemed duly given (i) when
delivered personally or by electronic mail to the recipient; (ii) one (1) Business Day after being
sent to the recipient by reputable overnight courier service (charges prepaid); or (iii) three (3)
Business Days after being mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid, and addressed to the intended recipient as set forth below:

       If to the Sellers or any Seller:

               c/o
               YouFit Health Clubs, LLC
               Attention: Brian Gleason
               1350 E. Newport Center Drive, Suite 110
               Deerfield Beach, FL 33442
               Email: bgleason@phoenixmanagement.com

               with a copy (which shall not constitute notice) to:

               Greenberg Traurig, LLP
               77 West Wacker Drive, Suite 3100
               Chicago, Illinois 60601
               Attn: Nancy A. Peterman and Eric J. Howe
               Email: petermann@gtlaw.com; howee@gtlaw.com


       If to the Buyer:

               YF FC Acquisition, LLC
               Attention: Scott Cragg
               660 Madison Avenue, 15 th Floor
               New York, NY 10065
               Email: scragg@birchgrovecap.com



                                                54
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 113 of 169




       with copies (which shall not constitute notice) to:

               Winston & Strawn LLP
               200 Park Avenue
               New York, NY 10166
               Attn: Carey D. Schreiber and Gregory M. Gartland
               Email: cschreiber@winston.com; GGartland@winston.com

               -and-

               Hogan Lovells US LLP
               1999 Avenue of the Stars, Suite 1400
               Los Angeles, CA 90067
               Attn: David P. Simonds and Christopher R. Bryant
               Email: david.simonds@hoganlovells.com; chris.bryant@hoganlovells.com

Any Party may change the physical address or e-mail address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving the other
Party notice in the manner set forth in this Section 9.5.

        Section 9.6 Governing Law: Jurisdiction. This Agreement shall in all aspects be
governed by and construed in accordance with the internal Laws of the State of Delaware
without giving effect to any choice or conflict of laws provisions or rules (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware, and the obligations, rights and remedies of the
Parties shall be determined in accordance with such Laws. The Parties agree that any Litigation
one Party commences against any other Party pursuant to this Agreement shall be brought
exclusively in the Bankruptcy Court; provided that if the Bankruptcy Court is unwilling or
unable to hear any such Litigation, then the courts of the State of Delaware, sitting in New Castle
County, and the federal courts of the United States of America sitting in the State of Delaware
shall have exclusive jurisdiction over such Litigation.

       Section 9.7 Consent to Service of Process. In addition to any other method allowed
by applicable Law, each of the Parties hereby consents to process being served by any Party in
any suit, action or proceeding by delivery of a copy thereof in accordance with the provisions of
Section 9.5.

     Section 9.8 WAIVERS OF JURY TRIAL. EACH OF THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, THE RELATED AGREEMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.




                                                55
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW          Doc 562-1       Filed 12/28/20     Page 114 of 169




       Section 9.9     Specific Performance.

               (a)     Each of the Parties acknowledges and agrees that the other Parties
       (collectively, the “Enforcing Parties”) would be damaged irreparably in the event any
       provision of this Agreement is not performed in accordance with its specific terms or
       otherwise breached, so that, prior to the termination of this Agreement pursuant to
       Section 8.2, in addition to any other remedy that each of the Parties may have under Law
       or equity, each of the Parties shall be entitled to injunctive relief to prevent breach es o f
       the provisions of this Agreement and to enforce specifically this Agreement and the terms
       and provisions hereof.

               (b)    Each of the Parties agrees that it shall not oppose the granting of specific
       performance or an injunction sought in accordance with this Section 9.9 on the basis that
       the Enforcing Parties have an adequate remedy at law or that any award of specific
       performance is, for any reason, not an appropriate remedy. The Enforcing Parties shall
       not be required to provide any bond or other security in connection with any such
       injunction or other equitable remedy. The End Date shall be tolled from the date any o f
       the Enforcing Parties files a petition seeking specific performance or an injunction und er
       this Section 9.9 until a final, non-appealable decision regarding this matter is obtained
       from a court of competent jurisdiction.

        Section 9.10 Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement. If any provision
of this Agreement, or the application thereof to any Person or any circumstance, is invalid or
unenforceable, (a) a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability in any one jurisdiction affect the
validity or enforceability of such provision, or the application thereof, in any other jurisdiction.

        Section 9.11 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective successors and
permitted assigns except such rights as may inure to a successor or permitted assignee or
designee under Section 9.4.

        Section 9.12 No Survival of Representations, Warranties and Agreements. None of
the Parties’ representations, warranties, covenants, and other agreements in this Agreement,
including any rights of the other Party or any third party arising out of any breach of such
representations, warranties, covenants and other agreements, shall survive the Closing, except for
(i) those covenants and agreements contained herein that by their terms apply or are to be
performed in whole or in part after the Closing, (ii) the Parties’ representations and warranties
relating to such Party’s authority with regard to the execution of this Agreement to which it is a
party and the consummation of the transactions contemplated hereby and thereby, (iii) the
Buyer’s representations and warranties in connection with the Sellers’ Chapter 11 Cases o r th e

                                                56
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW          Doc 562-1       Filed 12/28/20    Page 115 of 169




Bankruptcy Code, (iv) this Article IX, and (v) all defined terms set forth in Article I that are
referenced in the foregoing provisions referred to in clauses (i) through (iv) above.

        Section 9.13 Construction. The definitions contained in this Agreement are applicable
to the singular as well as the plural forms of such terms. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or neuter f orms, and
the singular form of names and pronouns shall include the plural and vice versa. The word
“including” and “include” and other words of similar import shall be deemed to be followed by
the phrase “without limitation.” The words “herein,” “hereto,” “hereby,” and other words of
similar import refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision of this Agreement. The words “includes” and “including” are not limiting.
Unless expressly stated in connection therewith or the context otherwise requires, the phrase
“relating to the Business” and other words of similar import shall be deemed to mean “relating to
the operation of the Business as conducted as of the date hereof.” Except as otherwise provided
herein, references to Articles, Sections, clauses, subclauses, subparagraphs, Annexes, Exhibits
and the Disclosure Schedule herein are references to Articles, Sections, clauses, subclauses,
subparagraphs, Annexes, Exhibits and the Disclosure Schedule of this Agreement. Any
reference herein to any Law (or any provision thereof) shall include such Law (or any provision
thereof) and any rule or regulation promulgated thereunder, in each case, including any successor
thereto, and as it may be amended, modified or supplemented from time to time. Any ref erence
herein to “dollars” or “$” means United States dollars. To the extent not contrary to the
foregoing, the rules of construction contained in section 102 of the Bankruptcy Code shall apply.
Any option, consent, approval, discretion or similar right of the Buyer set forth in this Agreement
or any other Related Agreement may be exercised by the Buyer in its sole, absolute and
unreviewable discretion (regardless of whether any or all such words are used in connection
therewith), unless the provisions of this Agreement or Related Agreement specifically require
another standard for such option, consent, approval, discretion or similar right.

       Section 9.14 Computation of Time. In computing any period of time prescribed by or
allowed with respect to any provision of this Agreement that relates to a Seller’s o r th e Sellers’
Chapter 11 Cases, the provisions of Bankruptcy Rule 9006(a) shall apply.

        Section 9.15 Mutual Drafting. Each of the Parties has participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.

        Section 9.16 Disclosure Schedule. All capitalized terms not defined in the Disclosure
Schedule shall have the meaning ascribed to them in this Agreement. The representations and
warranties of the Sellers in this Agreement are made and given, and the covenants are agreed to,
subject to the disclosures and exceptions set forth in the Disclosure Schedule. The Seller
Disclosure Schedule is arranged in sections and paragraphs corresponding to the numbered and
lettered sections and paragraphs of this Agreement to which it relates. The disclosure in any
section or paragraph of the Disclosure Schedule, and those in any amendment or supplement
thereto, shall be deemed to relate to and to qualify only the particular representation or warranty
                                                57
ACTIVE 53667627v2


AmericasActive:14734294.18
          Case 20-12841-MFW          Doc 562-1       Filed 12/28/20   Page 116 of 169




set forth in the corresponding numbered or lettered section of this Agreement, except to the
extent that: (a) such information is cross-referenced in another part of the Disclosure Schedule;
or (b) it is reasonably apparent on the face of the disclosure (without reference to any docu ment
referred to therein or any independent knowledge on the part of the reader regarding the matter
disclosed) that such information qualifies another representation or warranty of the Sellers. Th e
listing of any matter shall expressly not be deemed to constitute an admission by any Seller, or to
otherwise imply, that any such matter is material, is required to be disclosed under this
Agreement or falls within relevant minimum thresholds or materiality standards set forth in th is
Agreement. No disclosure in the Disclosure Schedule relating to any possible breach or
violation of any Contract or law shall be construed as an admission or indication that any such
breach or violation exists or has actually occurred. All attachments to the Disclosure Schedu le
are incorporated by reference into the Disclosure Schedule in which they are directly or
indirectly referenced.

       Section 9.17 Headings; Table of Contents. The section headings and the table of
contents contained in this Agreement and the Disclosure Schedule are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this Agreement.

        Section 9.18 Counterparts: Facsimile and Email Signatures. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. This Agreement or any counterpart
may be executed and delivered by facsimile or email with scan attachment copies, each of which
shall be deemed an original.

       Section 9.19 Time of Essence. Time is of the essence of this Agreement.

                                     [END OF PAGE]
                               [SIGNATURE PAGES FOLLOW]




                                                58
ACTIVE 53667627v2


AmericasActive:14734294.18
        Case 20-12841-MFW      Doc 562-1     Filed 12/28/20       Page 117 of 169




                             SIGNATURE PAGES TO
                         ASSET PURCHASE AGREEMENT

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.



                                       SELLERS:

                                       YouFit Health Clubs, LLC


                                                                  Brian F. Gleason
                                                                 2020.11.09 14:32:17 -05'00'
                                       By:    ________________________________
                                              Name: Brian Gleason
                                              Title: Chief Restructuring Officer



                                       Seven B-Fit, LLC
                                       YF Admin, LLC
                                       YF Arizona, LLC
                                       YF Coral Way II, LLC
                                       YF East Fowler, LLC
                                       YF Group A, LLC
                                       YF Hammock, LLC
                                       YF Hialeah, LLC
                                       YF Horizon, LLC
                                       YF Lafayette Place, LLC
                                       YF Olney, LLC
                                       YF Pompano, LLC
                                       YF Randallstown, LLC
                                       YF Riverdale, LLC
                                       YF SE FLA, LLC
                                       You Fit Enterprises, LLC
                                       You Fit Nine, LLC
                                       You Fit Pinellas Park, LLC
                                       You Fit, LLC
                                       YF Rhode Island, LLC


                                                                       Brian F. Gleason
                                                                       2020.11.09 14:32:30 -05'00'
                                       By:    ________________________________
                                                                   



                                              Name: Brian Gleason
                                              Title: Chief Restructuring Officer
Case 20-12841-MFW   Doc 562-1   Filed 12/28/20        Page 118 of 169




                          South Florida Health and Fitness, Inc.
                                                     Brian F. Gleason
                                                     2020.11.09 14:32:47
                                                 
                                                     -05'00'
                          By:    ________________________________
                                 Name: Brian Gleason
                                 Title: Chief Restructuring Officer
Case 20-12841-MFW   Doc 562-1   Filed 12/28/20     Page 119 of 169




                          Lime Time, LLC
                          YF Boynton Mall, LLC
                          YF Buford, LLC
                          YF Carrollwood, LLC
                          YF Concord, LLC
                          YF Coral Way, LLC
                          YF Deerfield, LLC
                          YF Douglasville, LLC
                          YF Dunwoody, LLC
                          YF Gateway, LLC
                          YF Greenacres, LLC
                          YF Hollywood, LLC
                          YF Huntsville, LLC
                          YF Kendall LLC
                          YF Lago Mar, LLC
                          YF Land O Lakes, LLC
                          YF Lauderdale Lakes, LLC
                          YF Margate, LLC
                          YF Noles, LLC
                          YF North Point, LLC
                          YF Okeechobee, LLC
                          YF Parkland, LLC
                          YF Pine Island, LLC
                          YF Pines Boulevard, LLC
                          YF Quail Roost, LLC
                          YF Racetrack, LLC
                          YF Sandalfoot, LLC
                          YF Shiloh, LLC
                          YF Singleton, LLC
                          YF Southaven, LLC
                          YF Spring Creek, LLC
                          YF Suwanee, LLC
                          YF Unigold, LLC
                          YF Venice, LLC
                          YF Wellington, LLC
                          YF West Brandon, LLC
                          YF Weston, LLC
                          You Fit Eight, LLC
                          You Fit Four, LLC
                          You Fit Seven, LLC

                          By YF Group A, LLC
                          Its Member
                                                 Brian F. Gleason
                          By:                    2020.11.09 14:33:04 -05'00'
                                 ________________________________
                                                    



                                 Name: Brian Gleason
                                 Title: Chief Restructuring Officer
Case 20-12841-MFW   Doc 562-1   Filed 12/28/20       Page 120 of 169




                          YF Port Charlotte, LLC
                          YF Shelby, LLC
                          You Fit Five, LLC
                          You Fit-One, LLC
                          YF Dania Pointe, LLC
                          YF Flagler LLC
                          YF Hialeah-Okeechobee Rd., LLC
                          YF Largo Plaza LLC
                          YF Lauderhill, LLC
                          YF Loch Raven LLC
                          YF Miami 110th LLC
                          YF Miami Gardens, LLC
                          YF North Lauderdale, LLC
                          YF Paradise Square LLC
                          YF Tamarac LLC
                          YF University Village, LLC
                          You Fit Cryoskin, LLC
                          You Fit Spa, LLC


                          By You Fit, LLC
                          Its Member
                                                      Brian F. Gleason
                                                     2020.11.09 14:33:19 -05'00'
                          By:    ________________________________
                                 Name: Brian Gleason
                                 Title: Chief Restructuring Officer



                          B-Fit Health Club, LLC
                          Five B-Fit, LLC
                          Four B-Fit, LLC
                          Six B-Fit, LLC
                          Three B-Fit, LLC
                          YF Lantana, LLC
                          YF Town Center


                          By YF SE FLA, LLC
                          Its Member

                                                      Brian F. Gleason
                                                      2020.11.09 14:33:39 -05'00'
                          By:    ________________________________
                                                 




                                 Name: Brian Gleason
                                 Title: Chief Restructuring Officer
Case 20-12841-MFW   Doc 562-1   Filed 12/28/20       Page 121 of 169




                          YF Bethanny, LLC
                          YF Bethany Towne Center, LLC
                          YF Cactus Village, LLC
                          YF Hancock, LLC
                          YF Scottsdale, LLC
                          YF Shea, LLC
                          YF Chandler South, LLC
                          YF Gilbert North, LLC
                          YF Gilbert South, LLC
                          YF Glendale, LLC
                          YF Mesa, LLC


                          By YF Arizona, LLC
                          Its Member
                                                     Brian F. Gleason
                                                    2020.11.09 14:33:53 -05'00'
                          By:    ________________________________
                                 Name: Brian Gleason
                                 Title: Chief Restructuring Officer
Case 20-12841-MFW   Doc 562-1   Filed 12/28/20   Page 122 of 169




                          BUYER:

                          YF FC Acquisition, LLC

                          By BGC Lender Rep LLC
                          Its Member


                          By:    ________________________________
                                 Name:
                                 Title:




        [SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]
Case 20-12841-MFW   Doc 562-1   Filed 12/28/20   Page 123 of 169




                         Exhibit A–2

         First Amendment to Asset Purchase Agreement
                     December 4, 2020
               Case 20-12841-MFW         Doc 562-1     Filed 12/28/20     Page 124 of 169

                                                                                    Execution Version


                                    FIRST AMENDMENT TO
                                 ASSET PURCHASE AGREEMENT

       THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “First
Amendment”) is dated as of December 4, 2020, by and among (a) (i) YouFit Health Clubs, LLC,
a Delaware limited liability company (“Holdings”) and (ii) the direct and indirect Subsidiaries of
Holdings set forth on Exhibit A, (collectively, all of the Persons listed in this clause (a) are the
“Sellers” and each a “Seller”) and (b) YF FC Acquisition, LLC, a Delaware limited liability
company (the “Buyer”).

       WHEREAS, Sellers and Buyer are parties to that certain Asset Purchase Agreement, dated
as of November 10, 2020 (the “Purchase Agreement”); and

          WHEREAS, the parties desire to amend the Purchase Agreement as expressly set forth
herein.

       NOW, THEREFORE, in consideration of the premises, the parties hereto hereby agree as
follows:

          1.       The Purchase Agreement is hereby amended by amending and restating Section
                   2.1(b) in its entirety as follows:

                   “all of the Business’ customer lists, customer files, customer accounts, membership
                   agreements, Membership Information, customer purchases or services provided to
                   members or customers, in each case, to the extent permitted to be assigned by Sellers
                   under applicable Laws;”

          2.       The Purchase Agreement is hereby amended by adding this definition to Article I in
                   the appropriate alphabetical order:

                   “‘Membership Information’ shall mean all member, customer and end-user data
                   and information, including lists of members, personally identifiable information
                   of members, and any other information related to membership of the Business.”

        3.     Terms not defined in this First Amendment shall have the meanings ascribed to them
in the Purchase Agreement.

        4.     Except as amended hereby, all terms and conditions of the Purchase Agreement
shall continue and remain in full force and effect.


                                         [Signature page follows]




AmericasActive:15239822.1
         Case 20-12841-MFW       Doc 562-1     Filed 12/28/20   Page 125 of 169




        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the date
first above written.




                                                SELLERS:


                                                YouFit Health Clubs, LLC




                                                                     Brian F. Gleason
                                                                     2020.12.04 17:39:14 -05'00'
                                         By:    ________________________________
                                                                 




                                                Name: Brian Gleason
                                                Title: Chief Restructuring Officer




         [SIGNATURE PAGE TO FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT]
Case 20-12841-MFW    Doc 562-1    Filed 12/28/20       Page 126 of 169




                            Seven B-Fit, LLC
                            YF Admin, LLC
                            YF Arizona, LLC
                            YF Coral Way II, LLC
                            YF East Fowler, LLC
                            YF Group A, LLC
                            YF Hammock, LLC
                            YF Hialeah, LLC
                            YF Horizon, LLC
                            YF Lafayette Place, LLC
                            YF Olney, LLC
                            YF Pompano, LLC
                            YF Randallstown, LLC
                            YF Riverdale, LLC
                            YF SE FLA, LLC
                            You Fit Enterprises, LLC
                            You Fit Nine, LLC
                            You Fit Pinellas Park, LLC
                            You Fit, LLC
                            YF Rhode Island, LLC


                                                   Brian F. Gleason
                                                   2020.12.04 17:39:34
                            By:    ________________________________
                                               
                                                   -05'00'


                                   Name: Brian Gleason
                                   Title: Chief Restructuring Officer



                            South Florida Health and Fitness, Inc.
                                                       Brian F. Gleason
                                                       2020.12.04 17:39:49
                                                   
                                                       -05'00'
                            By:    ________________________________
                                   Name: Brian Gleason
                                   Title: Chief Restructuring Officer




[SIGNATURE PAGE TO FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT]
Case 20-12841-MFW    Doc 562-1    Filed 12/28/20         Page 127 of 169




                            Lime Time, LLC
                            YF Boynton Mall, LLC
                            YF Buford, LLC
                            YF Carrollwood, LLC
                            YF Concord, LLC
                            YF Coral Way, LLC
                            YF Deerfield, LLC
                            YF Douglasville, LLC
                            YF Dunwoody, LLC
                            YF Gateway, LLC
                            YF Greenacres, LLC
                            YF Hollywood, LLC
                            YF Huntsville, LLC
                            YF Kendall LLC
                            YF Lago Mar, LLC
                            YF Land O Lakes, LLC
                            YF Lauderdale Lakes, LLC
                            YF Margate, LLC
                            YF Noles, LLC
                            YF North Point, LLC
                            YF Okeechobee, LLC
                            YF Parkland, LLC
                            YF Pine Island, LLC
                            YF Pines Boulevard, LLC
                            YF Quail Roost, LLC
                            YF Racetrack, LLC
                            YF Sandalfoot, LLC
                            YF Shiloh, LLC
                            YF Singleton, LLC
                            YF Southaven, LLC
                            YF Spring Creek, LLC
                            YF Suwanee, LLC
                            YF Unigold, LLC
                            YF Venice, LLC
                            YF Wellington, LLC
                            YF West Brandon, LLC
                            YF Weston, LLC
                            You Fit Eight, LLC
                            You Fit Four, LLC
                            You Fit Seven, LLC

                            By YF Group A, LLC
                            Its Member
                                                       Brian F. Gleason
                            By:    ________________________________
                                                   2020.12.04 17:40:09 -05'00'
                                                   




                                   Name: Brian Gleason
                                   Title: Chief Restructuring Officer

[SIGNATURE PAGE TO FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT]
Case 20-12841-MFW    Doc 562-1    Filed 12/28/20        Page 128 of 169




                            YF Port Charlotte, LLC
                            YF Shelby, LLC
                            You Fit Five, LLC
                            You Fit-One, LLC
                            YF Dania Pointe, LLC
                            YF Flagler LLC
                            YF Hialeah-Okeechobee Rd., LLC
                            YF Largo Plaza LLC
                            YF Lauderhill, LLC
                            YF Loch Raven LLC
                            YF Miami 110th LLC
                            YF Miami Gardens, LLC
                            YF North Lauderdale, LLC
                            YF Paradise Square LLC
                            YF Tamarac LLC
                            YF University Village, LLC
                            You Fit Cryoskin, LLC
                            You Fit Spa, LLC


                            By You Fit, LLC
                            Its Member

                                                     Brian F. Gleason

                            By:    ________________________________
                                                 2020.12.04 17:40:26 -05'00'


                                   Name: Brian Gleason
                                   Title: Chief Restructuring Officer




[SIGNATURE PAGE TO FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT]
Case 20-12841-MFW    Doc 562-1    Filed 12/28/20           Page 129 of 169




                            B-Fit Health Club, LLC
                            Five B-Fit, LLC
                            Four B-Fit, LLC
                            Six B-Fit, LLC
                            Three B-Fit, LLC
                            YF Lantana, LLC
                            YF Town Center


                            By YF SE FLA, LLC
                            Its Member
                                                             Brian F. Gleason
                                                             2020.12.04 17:40:44
                            By:    ________________________________
                                                       
                                                             -05'00'

                                   Name: Brian Gleason
                                   Title: Chief Restructuring Officer

                            YF Bethanny, LLC
                            YF Bethany Towne Center, LLC
                            YF Cactus Village, LLC
                            YF Hancock, LLC
                            YF Scottsdale, LLC
                            YF Shea, LLC
                            YF Chandler South, LLC
                            YF Gilbert North, LLC
                            YF Gilbert South, LLC
                            YF Glendale, LLC
                            YF Mesa, LLC


                            By YF Arizona, LLC
                            Its Member

                                                           Brian F. Gleason
                                                           2020.12.04 17:41:12 -05'00'
                            By:    ________________________________
                                                   




                                   Name: Brian Gleason
                                   Title: Chief Restructuring Officer




[SIGNATURE PAGE TO FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT]
Case 20-12841-MFW    Doc 562-1    Filed 12/28/20   Page 130 of 169




                                   BUYER:



                                   YF FC Acquisition, LLC


                                   By BGC Lender Rep LLC
                                   Its Member




                            By:    ________________________________
                                   ____
                                     ____
                                     ____ ____
                                            _ ____
                                            __   __ _
                                                 __
                                   Name: 5RGG'(YRQVN\
                                   Title: $XWKRUL]HG3HUVRQ




[SIGNATURE PAGE TO FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT]
          Case 20-12841-MFW          Doc 562-1     Filed 12/28/20     Page 131 of 169




                                            Exhibit A

                                    Additional Seller Parties

Direct and indirect Subsidiaries of Holdings that are Party to this Agreement.

   1.   The following direct Subsidiaries of Holdings (collectively, the “Holdings Subsidiaries”):
   a)   Seven B-Fit, LLC, a Florida limited liability company
   b)   YF Admin, LLC, a Florida limited liability company
   c)   YF Arizona, LLC, a Florida limited liability company (“YF Arizona”)
   d)   YF Coral Way II, LLC, a Florida limited liability company
   e)   YF East Fowler, LLC, a Florida limited liability company
   f)   YF Group A, LLC, a Florida limited liability company (“YF Group A”)
   g)   YF Hammock, LLC, a Florida limited liability company
   h)   YF Hialeah, LLC, a Florida limited liability company
   i)   YF Horizon, LLC, a Florida limited liability company
   j)   YF Lafayette Place, LLC, a Florida limited liability company
   k)   YF Olney, LLC, a Florida limited liability company
   l)   YF Pompano, LLC, a Florida limited liability company
   m)   YF Randallstown, LLC, a Florida limited liability company
   n)   YF Riverdale, LLC, a Florida limited liability company
   o)   YF SE FLA, LLC, a Florida limited liability company (“YF SE FLA”)
   p)   You Fit Enterprises, LLC, a Florida limited liability company
   q)   You Fit Nine, LLC, a Florida limited liability company
   r)   You Fit Pinellas Park, LLC, a Florida limited liability company
   s)   You Fit, LLC, a Florida limited liability company (“You Fit”)
   t)   South Florida Health and Fitness, Inc., a Florida corporation

   2. The following direct Subsidiaries of YF Group A (collectively, the “YF Group A
      Subsidiaries”):
   a) Lime Time, LLC, a Florida limited liability company
   b) YF Boynton Mall, LLC, a Florida limited liability company
   c) YF Buford, LLC, a Georgia limited liability company
   d) YF Carrollwood, LLC, a Florida limited liability company
   e) YF Concord, LLC, a Florida limited liability company
   f) YF Coral Way, LLC, a Florida limited liability company
   g) YF Deerfield, LLC, a Florida limited liability company
   h) YF Douglasville, LLC, a Georgia limited liability company
   i) YF Dunwoody, LLC, a Georgia limited liability company
   j) YF Gateway, LLC, a Florida limited liability company
   k) YF Greenacres, LLC, a Florida limited liability company
   l) YF Hollywood, LLC, a Florida limited liability company
   m) YF Huntsville, LLC, a Florida limited liability company
   n) YF Kendall LLC, a Florida limited liability company
   o) YF Lago Mar, LLC, a Florida limited liability company
   p) YF Land O Lakes, LLC, a Florida limited liability company
       Case 20-12841-MFW          Doc 562-1     Filed 12/28/20     Page 132 of 169




q) YF Lauderdale Lakes, LLC, a Florida limited liability company
r) YF Margate, LLC, a Florida limited liability company
s) YF Noles, LLC, a Florida limited liability company
t) YF North Point, LLC, a Georgia limited liability company
u) YF Okeechobee, LLC, a Florida limited liability company
v) YF Parkland, LLC, a Florida limited liability company
w) YF Pine Island, LLC, a Florida limited liability company
x) YF Pines Boulevard, LLC, a Florida limited liability company
y) YF Quail Roost, LLC, a Florida limited liability company
z) YF Racetrack, LLC, a Florida limited liability company
aa) YF Sandalfoot, LLC, a Florida limited liability company
bb) YF Shiloh, LLC, a Georgia limited liability company
cc) YF Singleton, LLC, a Georgia limited liability company
dd) YF Southaven, LLC, a Mississippi limited liability company
ee) YF Spring Creek, LLC, a Florida limited liability company
ff) YF Suwanee, LLC, a Georgia limited liability company
gg) YF Unigold, LLC, a Florida limited liability company
hh) YF Venice, LLC, a Florida limited liability company
ii) YF Wellington, LLC, a Florida limited liability company
jj) YF West Brandon, LLC, a Florida limited liability company
kk) YF Weston, LLC, a Florida limited liability company
ll) You Fit Eight, LLC, a Florida limited liability company
mm) You Fit Four, LLC, a Florida limited liability company
nn) You Fit Seven, LLC, a Florida limited liability company

3.   The following direct Subsidiaries of You Fit (collectively, the “You Fit Subsidiaries”):
a)   YF Port Charlotte, LLC, a Florida limited liability company
b)   YF Shelby, LLC, a Tennessee limited liability company
c)   You Fit Five, LLC, a Florida limited liability company
d)   You Fit-One, LLC, a Florida limited liability company
e)   YF Dania Pointe, LLC, a Florida limited liability company
f)   YF Flagler LLC, a Florida limited liability company
g)   YF Hialeah-Okeechobee Rd., LLC, a Florida limited liability company
h)   YF Largo Plaza LLC, a Florida limited liability company
i)   YF Lauderhill, LLC, a Florida limited liability company
j)   YF Loch Raven LLC, a Florida limited liability company
k)   YF Miami 110th LLC, a Florida limited liability company
l)   YF Miami Gardens, LLC, a Florida limited liability company
m)   YF North Lauderdale, LLC, a Florida limited liability company
n)   YF Paradise Square LLC, an Arizona limited liability company
o)   YF Rhode Island, LLC, a Florida limited liability company
p)   YF Tamarac LLC, a Florida limited liability company
q)   YF University Village, LLC, a Florida limited liability company
r)   You Fit Cryoskin, LLC, a Florida limited liability company
s)   You Fit Spa, LLC, a Florida limited liability company
     Case 20-12841-MFW         Doc 562-1     Filed 12/28/20    Page 133 of 169




4. The following direct Subsidiaries of YF SE FLA (collectively, the “YF SE FLA
   Subsidiaries”):
a) B-Fit Health Club, LLC, a Florida limited liability company
b) Five B-Fit, LLC, a Florida limited liability company
c) Four B-Fit, LLC, a Florida limited liability company
d) Six B-Fit, LLC, a Florida limited liability company
e) Three B-Fit, LLC, a Florida limited liability company
f) YF Lantana, LLC, a Florida limited liability company
g) YF Town Center, LLC, a Florida limited liability company

5. The following direct Subsidiaries of YF Arizona (collectively, the “YF Arizona
   Subsidiaries”):
a) YF Bethanny, LLC, a Florida limited liability company
b) YF Bethany Towne Center, LLC, an Arizona limited liability company
c) YF Cactus Village, LLC, an Arizona limited liability company
d) YF Hancock, LLC, an Arizona limited liability company
e) YF Scottsdale, LLC, an Arizona limited liability company
f) YF Shea, LLC, an Arizona limited liability company
g) YF Chandler South, LLC, an Arizona limited liability company
h) YF Gilbert North, LLC, an Arizona limited liability company
i) YF Gilbert South, LLC, an Arizona limited liability company
j) YF Glendale, LLC, an Arizona limited liability company
k) YF Mesa, LLC, an Arizona limited liability company
Case 20-12841-MFW   Doc 562-1   Filed 12/28/20   Page 134 of 169




                         Exhibit B

                     Assumed Contracts

                           None.
Case 20-12841-MFW   Doc 562-1    Filed 12/28/20   Page 135 of 169




                         Exhibit C

                Challenge Expiration Notice




                            55
           Case 20-12841-MFW                 Doc 562-1         Filed 12/28/20         Page 136 of 169




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                        Case No. 20-12841 (MFW)

                                Debtors.                   (Jointly Administered)

                    NOTICE OF TERMINATION OF CHALLENGE PERIOD

       PLEASE TAKE NOTICE THAT on November 9, 2020, the Debtors filed a motion
[Docket No. 17] (the “Sale Motion”) with the United States Bankruptcy Court for the District of
Delaware (the “Court”) seeking, among other things, entry of an order approving the sale of
substantially all of the Debtors’ assets (the “Sale”) to YF FC Acquisition, LLC (the “Buyer”),
which is an entity formed by the Debtors prepetition and postpetition lenders, subject to the
submission of higher or better offers. On December 15, 2020, the Debtors filed a notice [Docket
No. 521] cancelling the Auction (as defined in the Sale Motion) and designating the Buyer as the
Successful Bidder (as defined in the Sale Motion).

        PLEASE TAKE FURTHER NOTICE THAT the official committee of unsecured
creditors (the “Committee”) provided the Debtors and the Buyer a draft objection to the Sale.
Following discussions among the Committee, the Debtors, and the Buyer, the Committee’s
objection was resolved on the terms reflected in the Sale Order (as defined below), discussed on
the record at the hearing to consider the Sale, and summarized on the attached Schedule 1 (the
“Committee Objection Resolution”).

        PLEASE TAKE FURTHER NOTICE THAT one of the terms of the Committee
Objection Resolution relates to the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 365
and 507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy Rule 4001-2
(I) Authorizing the Debtors to Obtain Postpetition Senior Secured Superpriority Financing,
(II) Authorizing the Debtors’ Limited Use of Cash Collateral, (III) Granting Adequate Protection
to the Prepetition Secured Parties, and (IV) Granting Related Relief [Docket No. 231] (the “Final
DIP Order”) 2 entered by the Court on December 4, 2020. Specifically, the Committee has agreed
that the deadline, which under the terms of the Final DIP Order is currently January 22, 2021 (the
“Challenge Deadline”), for any party in interest and all of their successors-in-interest and assigns,
with requisite standing and authority, who has timely filed the appropriate pleadings (including a
motion to obtain requisite standing or authority) to commence and has timely commenced an

1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield
    Beach, FL 33442.
2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to those terms in the Final DIP
    Order.
          Case 20-12841-MFW           Doc 562-1      Filed 12/28/20      Page 137 of 169




appropriate proceeding required under the Bankruptcy Code and Bankruptcy Rules, including,
without limitation, as required pursuant to Part VII of the Bankruptcy Rules challenging the
Prepetition Lien and Claim Matters shall expire upon the entry of the Sale Order.

       PLEASE TAKE FURTHER NOTICE THAT on December [●], 2020 the Court entered
the Order (i) Authorizing the Sale of All of the Debtors’ Assets Free and Clear of Liens, Claims,
Encumbrances, and other Interests, (ii) Authorizing and Approving the Debtors’ Performance
Under the Stalking Horse Purchase Agreement, (iii) Approving the Assumption and Assignment of
Certain of the Debtors’ Executory Contracts and Unexpired Leases Related Thereto and (iv)
Granting Related Relief [Docket No. [●]] (the “Sale Order”).

        PLEASE TAKE FURTHER NOTICE THAT, as set forth in Paragraph 8 of the Sale
Order, objections to the expiration of the Challenge Deadline must be filed by January [12],
2021 (the “Objection Deadline”). All such objections must (a) be in writing, (b) state, with
specificity, the legal and factual bases thereof, and (c) be timely filed with the Court and served so
as to be actually received no later than the Objection Deadline by: (i) counsel for the Debtors,
Greenberg Traurig, LLP, (a) The Nemours Building, 1007 North Orange Street, Suite 1200,
Wilmington, DE 19801 (Attn: Dennis A. Meloro (melorod@gtlaw.com) and (b) 77 West Wacker
Dr., Suite 3100, Chicago, IL 60601 (Attn: Nancy A. Peterman (petermann@gtlaw.com), Eric
Howe (howee@gtlaw.com), and Nicholas E. Ballen (ballenn@gtlaw.com)); (ii) the Office of the
U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, Attn: Hannah
McCollum, Esq. (hannah.mccollum@usdoj.gov); (iii) counsel for the Debtors’ prepetition and
postpetition agent and lenders and the Stalking Horse Bidder, (a) Winston & Strawn LLP, 200
Park Avenue, New York, NY 10166, Attn: Carey D. Schreiber, Esq. (cschreiber@winston.com)
and and Gregory M. Gartland, Esq. (ggartland@winston.com), and (b) Young Conaway Stargatt
& Taylor, LLP, 1000 N. King Street, Wilmington, Delaware 19801, Attn: Joseph Barry, Esq.
(jbarry@ycst.com) and Joseph M. Mulvihill, Esq. (jmulvihill@ycst.com); (iv) counsel for the DIP
Agent and Prepetition Agent, Holland & Knight LLP, 150 N. Riverside Plaza, Suite 2700,
Chicago, IL 60606, Attn: Joshua Spencer (joshua.spencer@hklaw.com), Phillip W. Nelson
(phillip.nelson@hklaw.com), and Anastasia Sotiropoulos (anastasia.sotiropoulos@hklaw.com);
(v) counsel for the Official Committee of Unsecured Creditors, Berger Singerman, LLP, 1450
Brickell Avenue, Suite 1900, Miami, FL 33131 (Attn: Brian G Rich
(brich@bergersingerman.com) and Michael Niles (mniles@bergersingerman.com)) and Pachulski
Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor, Wilmington, DE 19801 (Attn:
Bradford Sandler (bsandler@pszjlaw.com) and Colin Robinson (crobinson@pszjlaw.com)).

        PLEASE TAKE FURTHER NOTICE THAT the expiration of the Challenge
Deadline shall apply to any party-in-interest that does not file an objection by the Objection
Deadline. Solely as to any party-in-interest (other than the Debtors and the Committee) that files
an objection by the Objection Deadline, the Challenge Deadline is deemed extended through the
earlier of (i) the Challenge Deadline (as set forth in the Final DIP Order solely for such party filing
such objection), (ii) the date such objection is resolved amongst the DIP Agent, the DIP Lenders,
the Debtors, and the objecting party, or (iii) the date the Court acts on such objection. To the
extent any such objections are filed and not resolved among the DIP Agent, the DIP Lenders, the
Debtors, and the objecting party, if any, such parties’ rights are reserved to request a hearing on
the matter on shortened notice.
       Case 20-12841-MFW     Doc 562-1     Filed 12/28/20   Page 138 of 169




Dated: December [__], 2020               GREENBERG TRAURIG, LLP
                                         /s/ DRAFT
                                         Dennis A. Meloro (DE Bar No. 4435)
                                         1007 North Orange Street, Suite 1200
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 661-7000
                                         Facsimile (302) 661-7360
                                         Email: melorod@gtlaw.com

                                         -and-

                                         Nancy A. Peterman (admitted pro hac vice)
                                         Eric Howe (admitted pro hac vice)
                                         Nicholas E. Ballen (admitted pro hac vice)
                                         77 West Wacker Dr., Suite 3100
                                         Chicago, Illinois 60601
                                         Telephone: (312) 456-8410
                                         Facsimile: (312) 456-8435
                                         Email: petermann@gtlaw.com
                                                 howee@gtlaw.com
                                                 ballenn@gtlaw.com

                                         Counsel for the Debtors and
                                         Debtors in Possession
Case 20-12841-MFW   Doc 562-1    Filed 12/28/20   Page 139 of 169




                          Schedule 1

          (Summary of Committee Objection Resolution)
         Case 20-12841-MFW          Doc 562-1      Filed 12/28/20    Page 140 of 169




                        Summary of Committee Objection Resolution

This document is for summary purposes only and is subject in all respects to entry of appropriate
orders by the Bankruptcy Court, including, as applicable, the Sale Order and/or an order
confirming a plan of liquidation.

   1. Committee agrees to support the sale to the Lenders/Stalking Horse Bidder pursuant to the
      Stalking Horse APA.

   2. Lenders to have an allowed prepetition deficiency claim up to $23,500,000 (the “Lender
      Deficiency Claim”), which may be reduced by the lenders in their sole discretion if they
      choose to credit bid/assume more than $75,000,000.

   3. Upon entry of the Sale Order, the Challenge Period under the Final DIP Order will expire.

   4. Without limiting the Acquired Assets in the APA, all claims, rights, credits causes of
      action, etc. set forth in section 2.1(p) of the APA, including all Avoidance Actions (as
      defined in the DIP Credit Agreement) and D&O Causes of Action (including claims against
      Rick Berks, Christy Berks Stross, Melissa Berks Muniz, Melinda Berks and their other
      family members—e.g., noncompete—other than West Central Avoidance Action (as
      defined below) subject to paragraphs 6.b.2 and 7 below) and proceeds thereof would be
      Acquired Assets.

       a. The Lenders would agree not to prosecute Avoidance Actions against trade vendors
          and lessors.

       b. See paragraph 6.b.3. below regarding cash recovery to Lenders from Avoidance
          Actions against Rick Berks, Christy Berks Stross, Melissa Berks Muniz or Melinda
          Berks (such Avoidance Actions against such individuals, the “Berks Actions”).

       c. Lenders have no obligation to prosecute any claims or assert any rights whatsoever.

   5. Lenders agree to a plan process (no extra funds or action required) subject to agreement
      that the plan will provide for treatment of remaining lender claims per the Code, releases
      and exculpation of all lender parties and their advisors and plan is consistent with the
      settlement.

   6. Funds in the Budget—GT Professional Line Item, Committee Professional Line Item and
      Wind Down Line Item—can be used for drafting, filing and implementing combined
      disclosure statement/plan, including potential funding of claims under the plan, including

       a. Payment of any priority and admin claims.

       b. Any leftover funds from such line items (“Wind Down Funds”) would go to a
          liquidating trust to fund prosecution of West Central Avoidance Action (as defined
          below) and distributions

           1. Liquidating trust to be part of the plan, to be controlled by the Committee;
      Case 20-12841-MFW          Doc 562-1      Filed 12/28/20     Page 141 of 169




       2. Avoidance Action against West Central Construction ($12,500,000 in past 4 years)
          (the “West Central Avoidance Action”) will be left for the liquidating trust to
          prosecute and with full authority to resolve;

       3. The holders of the Lender Deficiency Claim shall be entitled to receive from
          liquidating trust recoveries no more than the lesser of (x) their pro rata share of the
          total GUC pool or (y) 65% (such lesser amount, the “Lender Recovery
          Percentage”) of such recoveries; provided that the first $350,000 of recoveries by
          the liquidating trust plus any remaining Wind Down Funds shall be distributed to
          holders allowed GUC claims except to the holders of the Lender Deficiency Claim;
          provided further that, in addition to the prior proviso, in the event that the lenders
          receive a cash recovery on account of Berks Actions, an amount equal to the Lender
          Recovery Percentage as applied to such recovery shall first be distributed from any
          recovery on account of the West Central Avoidance Action to holders allowed GUC
          claims other than the holders of the Lender Deficiency Claim—said otherwise, if
          the lenders receive a cash recovery on account of Berks Actions, in addition to the
          300k above, the lenders subordinate the right to receive from the West Central
          Avoidance Action an amount equal to the Lender Recovery Percentage as applied
          to the cash recovery they received on account of Berks Actions to other GUCs.

7. In the event a plan is not confirmed and cases are dismissed or converted, the West Central
   Avoidance Action will automatically revert to the Lenders as an Acquired Asset with no
   obligation to any other party.

8. Nothing in here addresses TSA costs which would have to be separately addresses as is
   currently contemplated in the APA.
Case 20-12841-MFW   Doc 562-1    Filed 12/28/20   Page 142 of 169




                         Exhibit D

                       Member Notice




                            56
           Case 20-12841-MFW               Doc 562-1        Filed 12/28/20        Page 143 of 169




                                     FORM OF MEMBER NOTICE

Dear YouFit Members,

As you know, our mission has always been to change what going to the gym means. Our health
clubs are a place where you can get a great workout in a welcoming environment, and where you
will get the support and services you need to make the most of your fitness journey.

As we navigate these unprecedented times together, we wanted to inform you of some exciting
news which we think would allow YouFit to strengthen our continuing commitment to you and
your healthy and active lifestyle going forward, at the same high standards you have come to
expect from us. We recently notified you about our choice to strengthen our business by
restructuring and filing for chapter 11 relief on November 9, 2020, and the positive milestones we
have reached towards that goal, including an agreement to sell the business.

Today, we are happy to give you an update on the restructuring process, what it means for you,
and notify you of certain rights you have. On December [●], 2020, the bankruptcy court approved
the sale of YouFit’s business to the buyer, YF FC Acquisition LLC, a group of well-funded and
sophisticated investors. The court order approving that sale is available here. The purchase
agreement between YouFit and the buyer is available here, and the first amendment to the purchase
agreement is available here. As part of that sale, we have agreed to transfer all of our rights
related to our members, including customer accounts, customer purchases, customer lists,
or membership or personal training agreements (the “Membership Assets”) to the buyer free
and clear of any and all claims and liens. We believe that closing this sale transaction
provides the best opportunity for us to continue our business as a going concern and to
support you with what matters most, your health and your well-being.

If you have an objection to the sale, including the transfer of the Membership Assets, you
must file your objection in writing with the court by or before January [●], 2021, at 4:00 p.m.
eastern time. Instructions on how to file an objection are available here.1 If you do not timely
file an objection, the sale, including the transfer of the Membership Assets, will apply to you.

If you need more information or would like to learn more about our restructuring efforts, you may
do so by visiting our claims and noticing agent’s website here.

As always, thank you for your continued membership at YouFit. We love seeing you at the gym
and being a part of your journey to live a healthier, more fit life.

Sincerely,

The YouFit Executive Team

Dated: December 29, 2020


1
 Link will take members to instructions on the website of the Debtors’ claims and noticing agent, the form of which
are included on the following page.

ACTIVE 54406238v2
          Case 20-12841-MFW           Doc 562-1       Filed 12/28/20     Page 144 of 169




                          FORM OF OBJECTION INSTRUCTIONS

       These instructions pertain to the notice, dated December 29, 2020, sent to members of
YouFit Health Clubs, LLC (“YouFit”) informing them of the sale of Membership Assets (as
defined in the notice) to YF FC Acquisition, LLC (the “Buyer”). YouFit and certain of its
subsidiaries are each debtors and debtors-in-possession (collectively, the “Debtors”) in
bankruptcy cases commenced under chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), which are jointly
administered as Case No. 20-12841 (MFW). If you wish to file an objection to the sale of the
Membership Assets to the Buyer, you may do so as follows:

        All Objections must (a) be in writing, (b) state, with specificity, the legal and factual bases
thereof, and (c) be filed with the Clerk of the Bankruptcy Court, 824 Market Street, 3rd Floor,
Wilmington, Delaware 19801, and served so as to be actually received no later than January [●],
2021, at 4:00 p.m. eastern time, by:

        (i) counsel for the Debtors, Greenberg Traurig, LLP, (a) The Nemours Building, 1007
        North Orange Street, Suite 1200, Wilmington, DE 19801 (Attn: Dennis A. Meloro
        (melorod@gtlaw.com) and (b) 77 West Wacker Dr., Suite 3100, Chicago, IL 60601 (Attn:
        Nancy A. Peterman (petermann@gtlaw.com), Eric Howe (howee@gtlaw.com), and
        Nicholas E. Ballen (ballenn@gtlaw.com));

        (ii) the Office of the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington,
        DE 19801, Attn: Hannah McCollum, Esq. (hannah.mccollum@usdoj.gov);

        (iii) counsel for the Debtors’ prepetition and postpetition agent and lenders and the Stalking
        Horse Bidder, (a) Winston & Strawn LLP, 200 Park Avenue, New York, NY 10166, Attn:
        Carey D. Schreiber, Esq. (cschreiber@winston.com) and and Gregory M. Gartland, Esq.
        (ggartland@winston.com), (b) Young Conaway Stargatt & Taylor, LLP, 1000 N. King
        Street, Wilmington, Delaware 19801, Attn: Joseph Barry, Esq. (jbarry@ycst.com) and
        Joseph M. Mulvihill, Esq. (jmulvihill@ycst.com), and (c) Holland & Knight LLP, 150 N.
        Riverside Plaza, Suite 2700, Chicago, IL 60606, Attn:                       Joshua Spencer
        (joshua.spencer@hklaw.com), Phillip W. Nelson (phillip.nelson@hklaw.com), and
        Anastasia Sotiropoulos (anastasia.sotiropoulos@hklaw.com); and

        (iv) counsel to the Official Committee of Unsecured Creditors, Berger Singerman, LLP,
        1450 Brickell Avenue, Suite 1900, Miami, FL 33131 (Attn: Brian G Rich
        (brich@bergersingerman.com) and Michael Niles (mniles@bergersingerman.com)) and
        Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor, Wilmington, DE
        19801 (Attn: Bradford Sandler (bsandler@pszjlaw.com) and Colin Robinson
        (crobinson@pszjlaw.com)).

            CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

ANY MEMBER WHO FAILS TO TIMELY FILE AND SERVE AN OBJECTION ON OR
BEFORE THE APPLICABLE OBJECTION DEADLINE MAY BE FOREVER BARRED
FROM ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT

                                                  2
ACTIVE 54406238v2
          Case 20-12841-MFW   Doc 562-1       Filed 12/28/20   Page 145 of 169




TO THE TRANSFER OF THE MEMBERSHIP ASSETS OF THE DEBTOR ESTATES
FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES AND OTHER INTERESTS
EFFECTED THEREUNDER.




                                          3
ACTIVE 54406238v2
     Case 20-12841-MFW        Doc 562-1     Filed 12/28/20   Page 146 of 169




                                     Exhibit E

                           Committee Avoidance Actions

1. Any Avoidance Actions against West Central Construction in the aggregate amount of
   $12,500,000 for amounts received in the four years prior to the Petition Date.
Case 20-12841-MFW   Doc 562-1   Filed 12/28/20   Page 147 of 169




                         Exhibit F

               Notice of Designated Contracts
Case 20-12841-MFW   Doc 562-1   Filed 12/28/20   Page 148 of 169




                        Exhibit F–1
           Case 20-12841-MFW               Doc 562-1        Filed 12/28/20        Page 149 of 169




                                      NOTICE OF DESIGNATION

PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.      On November 9, 2020, the above-captioned debtors and debtors-in-possession
(collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware (the
“Court”). On the same date, the Debtors filed a motion (the “Sale Motion”) [Docket No. 17] with
the Court seeking entry of orders, among other things, approving (a) the sale of the Debtors’
Assets1 (the “Sale”) to YF FC Acquisition, LLC, a Delaware limited liability company (the
“Stalking Horse Bidder”), subject to the submission of higher or better offers in an auction
process (the “Auction”); (b) procedures for the solicitation of bids in connection with the Auction
(the “Bidding Procedures”); (c) the form and manner of notices related to the Sale; and
(d) procedures for the assumption and assignment of contracts and leases in connection with the
Sale (the “Assumption and Assignment Procedures”).

        2.      On November 23, 2020, the Court entered an order (the “Bidding Procedures
Order”) [Docket No. 136] granting certain relief sought in the Sale Motion, including, among
other things, approving: (a) the Bidding Procedures, which establish the key dates and times related
to the Sale and the Auction, including the deadline to submit Qualified Bids (December 15, 2020
at 12:00 p.m. ET), and (b) the Assumption and Assignment Procedures.

       3.      In accordance with the Bidding Procedures Order, the Debtors have previously filed
and served on applicable parties the Initial Cure Schedule2 and the First Supplemental Cure
Schedule3 (collectively, the “Cure Notices”).

        4.     On December 15, 2020, the Debtors filed the Notice of Cancellation of Auction and
Designation of Stalking Horse Bidder as Successful Bidder [Docket No. 521], indicating that:
(a) the Debtors did not receive any Qualified Bids, other than that of the Stalking Horse Bidder;
(b) pursuant to the Bidding Procedures Order, the Auction that was scheduled to occur on
December 21, 2020 was cancelled; and (c) the Stalking Horse Bidder was designated as the
Successful Bidder for the Debtors’ Assets.

        5.       In accordance with Sections 2.6 and 2.7 of the Stalking Horse Purchase Agreement,
the undersigned Stalking Horse Bidder hereby timely designates for inclusion on the Designation
List, prior to the Designation Deadline, all of the Debtors’ Contracts, Leases, Employee Benefit
Plans, and Assumable Permits, including without limitation, each (a) Contract and Lease set forth
in Section 2.6(c)(i) of the Disclosure Schedule to the Stalking Horse Purchase Agreement, (b)

1
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
Procedures Order (as defined below) or the Stalking Horse Purchase Agreement, as applicable.
2
  On November 25, 2020, the Debtors filed the Notice of Potential Assumption and Assignment [Docket No. 146] (the
“Initial Cure Schedule”).
3
 On December 4, 2020, the Debtors filed the First Supplemental Notice of Potential Assumption and Assignment
[Docket No. 210] (the “First Supplemental Cure Schedule”).




AmericasActive:15284149.6
          Case 20-12841-MFW           Doc 562-1     Filed 12/28/20     Page 150 of 169




Employee Benefit Plan set forth in Section 2.6(c)(ii) of the Disclosure Schedule to the Stalking
Horse Purchase Agreement, (c) Assumable Permit set forth in Section 2.6(c)(iii) of the Disclosure
Schedule to the Stalking Horse Purchase Agreement, (d) any other Contract, Lease, Employee
Benefit Plan, and Assumable Permit included on the Cure Notices for potential assumption and
assignment to the Stalking Horse Bidder (each a “Designated Contract”), other than the
Contracts, Leases, Employee Benefit Plans, and Assumable Permits (i) that have been previously
rejected and (ii) those identified on Exhibit A hereto that the Buyer hereby designates for rejection
(the “Rejection List”).

       6.     The inclusion of any Contract, Lease, Employee Benefit Plan, or Assumable Permit
on the Designation List or the Rejection List does not constitute an admission that a particular
Contract, Lease, Employee Benefit Plan, or Assumable Permit is an executory contract or
unexpired lease within the meaning of the Bankruptcy Code or require or guarantee that such
Designated Contract will ultimately be assumed.

        7.      In accordance with the Stalking Horse Purchase Agreement, from and after the
Closing Date until ninety (90) days following the Closing Date, the Stalking Horse Bidder may
(but shall have no obligation to) amend the Designation List or deliver written notice designating
any Designated Contract for either: (a) assumption and assignment to the Stalking Horse Bidder;
or (b) rejection.

                            [Remainder of Page Intentionally Left Blank]




AmericasActive:15284149.6
             Case 20-12841-MFW   Doc 562-1   Filed 12/28/20   Page 151 of 169



Dated: December 22, 2020

                                             $TALKTNG     r{, OBSE   Brp.pER:

                                             YF FC Acquisition, LLC

                                             By BGC Lender Rep LLC
                                             Its Member


                                             By:




AmericasActive: I 5284 I 49.3
          Case 20-12841-MFW   Doc 562-1   Filed 12/28/20   Page 152 of 169




                                   Exhibit A

                                 Rejection List




AmericasActive:15284149.6
                                                     Case 20-12841-MFW                    Doc 562-1             Filed 12/28/20           Page 153 of 169


Cure Notice Item No.   CONTRACT PARTY       NAME 2        NAME3               ADDRESS1            ADDRESS2             CITY      STATE     ZIP     DEBTOR ENTITY NAME          CONTRACT / LEASE DESCRIPTION

        202            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        203            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        204            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        205            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        206            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        207            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        208            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        209            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        210            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        211            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        212            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        213            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        214            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        215            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        216            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

        217            FIT3D                                         2955 CAMPUS DR., SUITE 110              SAN MATEO            CA      94403   YOUFIT HEALTH CLUBS, LLC   MISC

                                                                                                                                                                             CLUB NO. 5467 - GILBERT SOUTH
                                                       C/O CAPITAL
                       GILBERT CENTER                                                                                                                                        FORMER FITNESS WORKS REAL
        228                                            ASSET                                                 PHOENIX, AZ 85014                        YF ARIZONA LLC
                       HOLDINGS, LLC                                                                                                                                         PROPERTY LEASE - 1433 E. WILLIAMS
                                                       MANAGEMENT    3770 N. 7TH STREET #100
                                                                                                                                                                             FIELD RD., GILBERT, AZ 85234
                       IGT MEDIA
        242                                                          8395 NE 2ND AVE                         MIAMI                FL      33138   YOUFIT HEALTH CLUBS, LLC   ADV
                       HOLDINGS, INC
                                                                                                                                                                             CLUB NO. 7908 - GILBERT HIGLEY
                       LAGRANGE PLAZA,                                                                                                                                       YF GILBERT NORTH REAL PROPERTY
        262                            BEN LEAHY                     1714 E BETHANY HOME RD                  PHOENIX              AZ      85253    YF GILBERT NORTH, LLC
                       LLC                                                                                                                                                   LEASE - 1668 N. HIGLEY RD., GILBERT,
                                                                                                                                                                             AZ 85234
                       LOCAL
        272                                                          200 LINDELL BLVD             SUITE #914 DELRAY BEACH         FL      33483   YOUFIT HEALTH CLUBS, LLC   ADV
                       MANAGEMENT
                       RIVERDALE
                                                       OWNER &                                                                                                               CLUB NO. 7783 - RIVERDALE REAL
                       CROSSING                                      6961 PEACHTREE INDUSTRIAL
        403                             RAFAT SHAIKJ   MANAGING                                   STE 101    NORCROSS             GA      30092      YF RIVERDALE, LLC       PROPERTY LEASE - 7520 HIGHWAY 85,
                       SHOPPING CENTER,                              BLVD
                                                       MEMBER                                                                                                                RIVERDALE, GA 30274
                       LLC
Case 20-12841-MFW   Doc 562-1   Filed 12/28/20   Page 154 of 169




                        Exhibit F–2
                                                                         Case 20-12841-MFW                               Doc 562-1                   Filed 12/28/20             Page 155 of 169
                                                                                                                                          Exhibit F‐2



Item No.                         CONTRACT PARTY                 NAME 2                 NAME3                       ADDRESS1                              ADDRESS2              CITY   STATE      ZIP         DEBTOR ENTITY NAME               CONTRACT / LEASE DESCRIPTION
                                                                                                                                                                                                                                        CLUB NO. 7741 - PROVIDENCE REAL PROPERTY
   1        1525 SMITH STREET ASSOCIATES, LLC                                                      139 CHARLES ST UNIT 216                                          BOSTON             MA       02114        YF RHODE ISLAND, LLC       LEASE - 1525 SMITH STREET, NORTH
                                                                                                                                                                                                                                        PROVIDENCE, RI 02911
                                                                                                                                                                                                                                        CLUB NO. 7397 - BETHANY HOME ROAD REAL
   2        16 BETHANY STATION, LLC                  JAMES M SHOUGH                                4771 N 20TH STREET SUITE B22                                     PHOENIX            AZ       85016          YF BETHANNY, LLC         PROPERTY LEASE - 1515 E. BETHANY HOME
                                                                                                                                                                                                                                        RD, PHOENIX, AZ 85014
                                                     GLOBAL REALTY AND                                                                                                                                                                  CLUB NO. 7763 - BISCAYNE REAL PROPERTY
   3        79 BISCAYNE, L.L.C.                                                                    4125 NW 88TH AVE                                                 SUNRISE            FL       33351             YOU FIT, LLC
                                                     MANAGEMENT FL INC                                                                                                                                                                  LEASE - 591 NE 79TH STREET, MIAMI, FL 33138
   4        ABC FINANCIAL SERVICES, LLC                                                            PO BOX 6800                                                      N LITTLE ROCK      AR       72124      YOUFIT HEALTH CLUBS, LLC     ABC BILLING SERVICES AGREEMENT
   5        AETNA (HEALTH, DENTAL, VISION)           AETNA                                         PO BOX 804735                                                    CHICAGO            IL     60680-4108   YOUFIT HEALTH CLUBS, LLC     EMP BENEF - HEALTH, DENTAL, VISION
                                                     AETNA LIFE INSURANCE
   6        AETNA LIFE INSURANCE COMPANY                                                           P. O. BOX 536919                                                 ATLANTA,           GA     30353-6919   YOUFIT HEALTH CLUBS, LLC     EMP BENEF - INSURANCE
                                                     COMPANY
                                                                                                                                                                                                                                        CLUB NO. 7760 - GARLAND REAL PROPERTY
   7        AJ REAL ESTATE INVESTMENTS, LLC                                                        2323 CROWN RD                                                    DALLAS             TX       75229             YOU FIT, LLC          LEASE - 3265 BROADWAY SUITE 102, GARLAND,
                                                                                                                                                                                                                                        TX 75043
                                                     SYLVIA E. TORRES, COUNTY
   8        ALACHUA COUNTY FL                                                                      12 SE 1ST ST.                                                    GAINESVILLE        FL       32601             YOUFIT LLC            LOCAL BUSINESS TAX (CITY)
                                                     ATTORNEY
   9        ALL PHASE SECURITY, INC.                 ALL PHASE SECURITY, INC                       114 49TH STREET SOUTH                                            ST. PETERSBURG     FL       33707      YOUFIT HEALTH CLUBS, LLC     OUTSIDESVC
                                                                                                                                                                                                                                        CLUB NO. 7788 - 7788 YF N LAUDERDALE REAL
  10        ARENA SHOPPES, LLLP                                                                    3550 BISCAYNE BLVD STE 501                                       MIAMI              FL       33137      YF NORTH LAUDERDALE, LLC     PROPERTY LEASE - 7346 W MCNAB RD, NORTH
                                                                                                                                                                                                                                        LAUDERDALE, FL 33068
  11        ARIZONA                                  KATIE HOBBS                                   1700 W WASHINGTON STREET FLOOR 7                                 PHOENIX            AZ       85007          YF ARIZONA LLC           SALES TAX PERMIT
  12        ARIZONA                                  KATIE HOBBS                                   1700 W WASHINGTON STREET FLOOR 7                                 PHOENIX            AZ       85007          YF ARIZONA LLC           SALES TAX PERMIT
  13        ASCAP                                    ASCAP                                         21678 NETWORK PLACE                                              CHICAGO            IL     60673-1216   YOUFIT HEALTH CLUBS, LLC     LIC & FEES
                                                                                                                                                                                                                                        CLUB NO. 7456 - HUNTSVILLE REAL PROPERTY
                                                     CHASE COMMERCIAL REAL
  14        BAILEY COVE, LLC                                                                       7900 BAILEY COVE RD SE                                           HUNTSVILLE         AL       35802         YF HUNTSVILLE, LLC        LEASE - 7900 BAILEY COVE RD STE# 10,
                                                     ESTATE SVC
                                                                                                                                                                                                                                        HUNTSVILLE, AL 35802
  15        BALTIMORE COUNTY MD                      JOHN OLSZEWSKI, JR.                           400 WASHINGTON AVENUE, ROOM 150                                  TOWNSON            MD       21204       YF RANDALLSTOWN LLC         SALES TAX PERMIT
  16        BAY ALARM COMPANY                                                                      5130 COMMERCIAL CIRCLE                                           CONCORD            CA       94520      YOUFIT HEALTH CLUBS, LLC     OUTSIDESVC
                                                                                                                                                                                                                                        CLUB NO. 6439 - SUNRISE REAL PROPERTY
  17        BEACH HOLDING, INC.                      FADI KALOUSIA LEASING MGR                     696 NE 125TH ST                                                  NORTH MIAMI        FL       33161       B-FIT HEALTH CLUB, LLC      LEASE - 2101 N UNIVERSITY DRIVE, SUNRISE,
                                                                                                                                                                                                                                        FL 33322
  18        BERKS, RICK                                                                            1350 E. NEWPORT CENTER DRIVE       SUITE 110                     DEERFIELD BEACH    FL       33442        YouFit Health Clubs, LLC   PREFERRED UNIT PURCHASE AGREEMENT
  19        BERMUDEZ, BEATRIZ                                                                      1350 E. NEWPORT CENTER DRIVE       SUITE 110                     DEERFIELD BEACH    FL       33442      YOUFIT HEALTH CLUBS, LLC     RETENTION AGREEMENTS
                                                                                                                                                                                                                                        CLUB NO. 7765 - OLNEY REAL PROPERTY
  20        BLDG-ICS OLNEY, LLC                      WHARTON REALTY GROUP INC    MARK MASSRY       8 INDUSTRIAL WAY EAST 2ND FLOOR                                  EATONTOWN          NJ       07724            YF OLNEY, LLC          LEASE - 101 EAST OLNEY AVENUE,
                                                                                                                                                                                                                                        PHILADELPHIA, PA 19120
  21        BLOOD, PETER                                                                           1350 E. NEWPORT CENTER DRIVE       SUITE 110                     DEERFIELD BEACH    FL       33442        YouFit Health Clubs, LLC   PREFERRED UNIT PURCHASE AGREEMENT
                                                                                                                                                                                                                                        CLUB NO. 7370 - BOYNTON REAL PROPERTY
  22        BOYNTON BEACH MALL, LLC                                                                180 EAST BROAD ST                                                COLUMBUS           OH       43215        YF BOYNTON MALL, LLC       LEASE - 801 N CONGRESS AVE SUITE 8142,
                                                                                                                                                                                                                                        BOYNTON BEACH, FL 33426
  23        BROWARD COUNTY                           TODD B. HANNON                                3500 PAN AMERICAN DRIVE                                          MIAMI              FL       33133               YOUFIT LLC          SALES TAX PERMIT
  24        BROWARD COUNTY                           TODD B. HANNON                                3500 PAN AMERICAN DRIVE                                          MIAMI              FL       33133            SEVEN B-FIT, LLC       SALES TAX PERMIT
  25        BROWARD COUNTY                           TODD B. HANNON                                3500 PAN AMERICAN DRIVE                                          MIAMI              FL       33133            YF KENDALL LLC         SALES TAX PERMIT
  26        BROWARD COUNTY                           TODD B. HANNON                                3500 PAN AMERICAN DRIVE                                          MIAMI              FL       33133           YF CONCORD LLC          SALES TAX PERMIT
  27        BROWARD COUNTY                           TODD B. HANNON                                3500 PAN AMERICAN DRIVE                                          MIAMI              FL       33133           YF LAGO MAR LLC         SALES TAX PERMIT
  28        BROWARD COUNTY                           TODD B. HANNON                                3500 PAN AMERICAN DRIVE                                          MIAMI              FL       33133         YF QUAIL ROOST LLC        SALES TAX PERMIT
  29        BROWARD COUNTY                           TODD B. HANNON                                3500 PAN AMERICAN DRIVE                                          MIAMI              FL       33133          YF CORAL WAY LLC         SALES TAX PERMIT
  30        BROWARD COUNTY                           TODD B. HANNON                                3500 PAN AMERICAN DRIVE                                          MIAMI              FL       33133          YF MIAMI 110TH LLC       SALES TAX PERMIT
  31        BROWARD COUNTY                           TODD B. HANNON                                3500 PAN AMERICAN DRIVE                                          MIAMI              FL       33133               YOUFIT LLC          SALES TAX PERMIT
  32        BROWARD COUNTY                           TODD B. HANNON                                3500 PAN AMERICAN DRIVE                                          MIAMI              FL       33133               YOUFIT LLC          SALES TAX PERMIT
  33        BROWARD COUNTY                           TODD B. HANNON                                3500 PAN AMERICAN DRIVE                                          MIAMI              FL       33133         YF CORAL WAY II LLC       SALES TAX PERMIT
  34        BROWARD COUNTY                           TODD B. HANNON                                3500 PAN AMERICAN DRIVE                                          MIAMI              FL       33133          YF HAMMOCKS LLC          SALES TAX PERMIT
  35        BROWARD COUNTY                           TODD B. HANNON                                3500 PAN AMERICAN DRIVE                                          MIAMI              FL       33133            YF FLAGLER LLC         SALES TAX PERMIT
  36        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301      YF LAUDERDALE LAKES LLC      CERTIFICATE OF USE
  37        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301               YOUFIT LLC          LOCAL BUSINESS TAX (CITY)
  38        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301      YF NORTH LAUDERDALE LLC      LOCAL BUSINESS TAX (CITY)
  39        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301        B-FIT HEALTH CLUB, LLC     LOCAL BUSINESS TAX (CITY)
  40        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301            FOUR B-FIT, LLC        LOCAL BUSINESS TAX (CITY)
  41        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301              SIX B-FIT, LLC       LOCAL BUSINESS TAX (CITY)
  42        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301             FIVE B-FIT, LLC       LOCAL BUSINESS TAX (CITY)
  43        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301             FIVE B-FIT, LLC       LOCAL BUSINESS TAX (CITY)
  44        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301             FIVE B-FIT, LLC       LOCAL BUSINESS TAX (CITY)
  45        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301           YF PARKLAND LLC         LOCAL BUSINESS TAX (CITY)
  46        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301          YF HOLLYWOOD LLC         LOCAL BUSINESS TAX (CITY)
  47        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301            YF WESTON LLC          LOCAL BUSINESS TAX (CITY)
  48        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301           YF POMPANO LLC          LOCAL BUSINESS TAX (CITY)
  49        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301           YF POMPANO LLC          LOCAL BUSINESS TAX (CITY)
  50        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301           YF POMPANO LLC          LOCAL BUSINESS TAX (CITY)
  51        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301            YF MARGATE LLC         LOCAL BUSINESS TAX (CITY)
  52        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301            YF MARGATE LLC         LOCAL BUSINESS TAX (CITY)
  53        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301          YF PINE ISLAND LLC       LOCAL BUSINESS TAX (CITY)
  54        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301       YF PINES BOULEVARD LLC      LOCAL BUSINESS TAX (CITY)
  55        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301      YF LAUDERDALE LAKES LLC      LOCAL BUSINESS TAX (CITY)
  56        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301           YF DEERFIELD LLC        LOCAL BUSINESS TAX (CITY)
  57        BROWARD COUNTY FL                        ANDREW J MEYERS             COUNTY ATTORNEY   115 S ANDREWS AVE                  ROOM 423                      FORT LAUDERDALE    FL       33301               YOUFIT LLC          LOCAL BUSINESS TAX (CITY)


           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)                                                                                                        Page 1 of 12
                                                                            Case 20-12841-MFW                              Doc 562-1                   Filed 12/28/20             Page 156 of 169
                                                                                                                                            Exhibit F‐2



Item No.                         CONTRACT PARTY                    NAME 2                NAME3                    ADDRESS1                                 ADDRESS2              CITY     STATE      ZIP         DEBTOR ENTITY NAME            CONTRACT / LEASE DESCRIPTION
  58        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301               YOUFIT LLC        LOCAL BUSINESS TAX (COUNTY)
  59        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301      YF NORTH LAUDERDALE LLC    LOCAL BUSINESS TAX (COUNTY)
  60        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301         YF DANIA POINTE LLC     LOCAL BUSINESS TAX (COUNTY)
  61        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301        B-FIT HEALTH CLUB, LLC   LOCAL BUSINESS TAX (COUNTY)
  62        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301            FOUR B-FIT, LLC      LOCAL BUSINESS TAX (COUNTY)
  63        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301              SIX B-FIT, LLC     LOCAL BUSINESS TAX (COUNTY)
  64        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301             FIVE B-FIT, LLC     LOCAL BUSINESS TAX (COUNTY)
  65        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301           YF PARKLAND LLC       LOCAL BUSINESS TAX (COUNTY)
  66        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301          YF HOLLYWOOD LLC       LOCAL BUSINESS TAX (COUNTY)
  67        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301            YF WESTON LLC        LOCAL BUSINESS TAX (COUNTY)
  68        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301           YF POMPANO LLC        LOCAL BUSINESS TAX (COUNTY)
  69        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301            YF MARGATE LLC       LOCAL BUSINESS TAX (COUNTY)
  70        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301          YF PINE ISLAND LLC     LOCAL BUSINESS TAX (COUNTY)
  71        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301       YF PINES BOULEVARD LLC    LOCAL BUSINESS TAX (COUNTY)
  72        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301      YF LAUDERDALE LAKES LLC    LOCAL BUSINESS TAX (COUNTY)
  73        BROWARD COUNTY FL                           ANDREW J MEYERS           COUNTY ATTORNEY     115 S ANDREWS AVE                ROOM 423                       FORT LAUDERDALE      FL       33301           YF DEERFIELD LLC      LOCAL BUSINESS TAX (COUNTY)
                                                                                                                                                                                                                                          CLUB NO. 7738 - SPRING ROCK GREEN
                                                                                                                                                                                                                                          CHIPPENHAM PKWY REAL PROPERTY LEASE -
  74        BSF RICHMOND, LP                            BOND COMPANIES INC        ROBERT BOND         350 WEST HUBBARD ST STE 450                                     CHICAGO              IL       60654            YOU FIT, LLC
                                                                                                                                                                                                                                          7100 MIDLOATHIAN TURNPIKE, RICHMOND, VA
                                                                                                                                                                                                                                          23225
                                                                                                                                                                                                                                          CLUB NO. 7361 - VENICE REAL PROPERTY
  75        CAPITAL GROWTH OF VENICE, LLC               STEVEN P LIPKINS                              15 VALLEY DRIVER                                                GREENWICH            CT       06831           YF VENICE, LLC        LEASE - 1228 JACARANDA BLVD, VENICE, FL
                                                                                                                                                                                                                                          34292
                                                                                                                                                                                                                                          CLUB NO. 7435 - CARROLLWOOD REAL
  76        CARROLLWOOD PARTNERS, LLC                   IDEAL MANAGEMENT CO                           12568 N KENDALL DR                                              MIAMI                FL       33186        YF CARROLLWOOD, LLC      PROPERTY LEASE - 14350 N DALE MABRY HWY,
                                                                                                                                                                                                                                          TAMPA, FL 33618
  77        CBIZ MHM, LLC                                                                             PO BOX 953152                                                   ST LOUIS             MO     63195-3152   YOUFIT HEALTH CLUBS, LLC   CAPX FURN
                                                                                                                                                                                                                                          CLUB NO. 7757 - CEDAR HILLS REAL PROPERTY
                                                        VICTORY REAL ESTATE
  78        CEDAR HILLS CONSOLIDATED, LLC                                         LEASING DEPT        240 BROOKSTONE CENTRE PKWY                                      COLUMBUS             GA       31904            YOU FIT, LLC         LEASE - 3566 BLANDING BLVD. SUITE 01,
                                                        INVESTMENTS LLC
                                                                                                                                                                                                                                          JACKSONVILLE, FL 33442
  79        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105           YF WEST COBB, LLC     MERCHANT AGREEMENT
  80        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105            YF ARIZONA, LLC      MERCHANT AGREEMENT
  81        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105            YF ARIZONA, LLC      MERCHANT AGREEMENT
  82        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105              YOU FIT, LLC       MERCHANT AGREEMENT
  83        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105         YF RHODE ISLAND, LLC    MERCHANT AGREEMENT
  84        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105           YF MIAMI 110TH LLC    MERCHANT AGREEMENT
  85        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105      YF NORTH LAUDERDALE, LLC   MERCHANT AGREEMENT
  86        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105        YF MIAMI GARDENS, LLC    MERCHANT AGREEMENT
  87        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105          YF LARGO PLAZA LLC     MERCHANT AGREEMENT
  88        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105          YF LOCH RAVEN LLC      MERCHANT AGREEMENT
  89        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105          YF DANIA POINTE LLC    MERCHANT AGREEMENT
  90        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105            YF FLAGLER LLC       MERCHANT AGREEMENT
  91        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105       YF PARADISE SQUARE LLC    MERCHANT AGREEMENT
  92        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105            YF ARIZONA, LLC      MERCHANT AGREEMENT
  93        CENTRAL BANK OF ST. LOUIS                                                                 7707 FORSYTH BLVD.                                              ST. LOUIS            MO       63105            YF ARIZONA, LLC      MERCHANT AGREEMENT
                                                                                                                                                                                                                                          CLUB NO. 7460 - ALTAMONTE TOWN CENTER
  94        CH REALTY VII/R ORLANDO ALTAMONTE, L.L.C.   ASSET MANAGER ALTAMONTE                       3819 MAPLE AVE                                                  DALLAS               TX       75219            YOU FIT, LLC         REAL PROPERTY LEASE - 140 CRANES ROOST
                                                                                                                                                                                                                                          BLVD, ALTAMONTE SPRINGS, FL 32701
   95       CHAMPION ENERGY SERVICES                                              A CALPINE COMPANY   02524 N GALLOWAY AVE                                            MESQUITE             TX       75150            YOU FIT, LLC         UTILITIES
   96       CHARLOTTE COUNTY FL                         JANETTE S KNOWLTON        COUNTY ATTORNEY     18500 MURDOCK CIR                                               PORT CHARLOTTE       FL       33948       YF PORT CHARLOTTE LLC     LOCAL BUSINESS TAX (COUNTY)
   97       CHESTERFIELD COUNTY                         DAN GECKER                                    P.O. BOX 40                                                     CHESTERFIELD         VA       23832             YOUFIT LLC          SALES TAX PERMIT
   98       CHESTERFIELD COUNTY VA                      JEFFREY L MINCKS          COUNTY ATTORNEY     PO BOX 40                                                       CHESTERFIELD         VA       23832             YOUFIT LLC          COUNTY BUSINESS LICENSE
   99       CHESTERFIELD COUNTY VA                      JEFFREY L MINCKS          COUNTY ATTORNEY     PO BOX 40                                                       CHESTERFIELD         VA       23832             YOUFIT LLC          COUNTY BUSINESS LICENSE
  100       CIGNA (LIFE INSURANCE)                                                                    PO BOX 644546                                                   PITTSBURGH           PA     15264-4546   YOUFIT HEALTH CLUBS, LLC   EMP BENEF - INSURANCE
  101       CITY OF ALTAMONTE SPRINGS FL                ANGIE APPERSON            CITY CLERK          225 NEWBURYPORT AVE                                             ALTAMONTE SPRINGS    FL       32701             YOUFIT LLC          LOCAL BUSINESS TAX (CITY)
  102       CITY OF ALTAMONTE SPRINGS FL                ANGIE APPERSON                                225 NEWBURYPORT AVENUE                                          ALTAMONTE SPRINGS    FL       32701             YOUFIT LLC          SALES TAX PERMIT
  103       CITY OF AUSTELL GA                          ELIZABETH YOUNG                               5000 AUSTELL-POWDER SPRINGS ROAD SUITE 137                      AUSTELL              GA       30106         YF WEST COBB, LLC       SALES TAX PERMIT
  104       CITY OF BALTIMORE MD                        BERNARD C. YOUNG                              100 N. HOLIDAY STREET                                           BALTIMORE            MD       21202         YF LOCH RAVEN LLC       SALES TAX PERMIT
  105       CITY OF BOCA RATON FL                       SUSAN S SAXTON                                201 W PALMETTO PK RD                                            BOCA RATON           FL       33432           THREE B-FIT, LLC      LOCAL BUSINESS TAX (CITY)
  106       CITY OF BOCA RATON FL                       SUSAN S SAXTON                                201 W PALMETTO PK RD                                            BOCA RATON           FL       33432        YF TOWN CENTER LLC       LOCAL BUSINESS TAX (CITY)
  107       CITY OF BOCA RATON FL                       SUSAN S. SAXTON                               201 W. PALMETTO PARK RD.                                        BOCA RATON           FL       33432           THREE B-FIT, LLC      SALES TAX PERMIT
  108       CITY OF BOCA RATON FL                       SUSAN S. SAXTON                               201 W. PALMETTO PARK RD.                                        BOCA RATON           FL       33432        YF TOWN CENTER LLC       SALES TAX PERMIT
  109       CITY OF BOCA RATON FL                       SUSAN S. SAXTON                               201 W. PALMETTO PARK RD.                                        BOCA RATON           FL       33432         YF SANDALFOOT LLC       SALES TAX PERMIT
  110       CITY OF BOYNTON BEACH FL                    CRYSTAL GIBSON            CITY CLERK          100 E OCEAN AVE                                                 BOYNTON BEACH        FL       33435        YF BOYNTON MALL LLC      LOCAL BUSINESS TAX (CITY)
  111       CITY OF BOYNTON BEACH FL                    CRYSTAL GIBSON                                100 E. OCEAN AVENUE                                             BOYNTON BEACH        FL       33435        YF BOYNTON MALL LLC      SALES TAX PERMIT
  112       CITY OF BRADENTON FL                        TERRI SANCLEMENTE                             107 GULF DRIVE N.                                               BRADENTON BEACH      FL       34217          YOU FIT EIGHT, LLC     SALES TAX PERMIT
  113       CITY OF CORAL SPRINGS FL                    DEBRA THOMAS                                  9500 WEST SAMPLE ROAD                                           CORAL SPRINGS        FL       33065            FOUR B-FIT, LLC      SALES TAX PERMIT
  114       CITY OF CORAL SPRINGS FL                    DEBRA THOMAS                                  9500 WEST SAMPLE ROAD                                           CORAL SPRINGS        FL       33065           YF PARKLAND LLC       SALES TAX PERMIT
  115       CITY OF DANIA BEACH FL                      TOM SCHNEIDER                                 100 W DANIA BEACH BOULEVARD                                     DANIA BEACH          FL       33004         YF DANIA POINTE LLC     SALES TAX PERMIT
  116       CITY OF DAVIE FL                            EVELYN ROIG                                   TOWN CLERK, 6591 ORANGE DRIVE                                   DAVIE                FL       33314          YF PINE ISLAND LLC     SALES TAX PERMIT
  117       CITY OF DEERFIELD BEACH FL                  SAMANTHA GILLYARD                             150 N.E. 2ND AVE.                                               DEERFIELD BEACH      FL       33441          YF DEERFIELD LLC       SALES TAX PERMIT
  118       CITY OF DOUGLASVILLE GA                     VICKI ACKER                                   P.O. BOX 219                                                    DOUGLASVILLE         GA       30134        YF DOUGLASVILLE LLC      SALES TAX PERMIT
  119       CITY OF GAINESVILLE FL                      OMICHELE GAINEY                               P.O. BOX 490 STATION 19                                         GAINESVILLE          FL       32627              YOUFIT LLC         SALES TAX PERMIT
  120       CITY OF GARLAND TX                          RENÉ DOWL                                     P.O. BOX 469002                                                 GARLAND              TX       75046              YOUFIT LLC         SALES TAX PERMIT
  121       CITY OF GREENACRES FL                       QUINTELLA MOORER          CITY CLERK          5800 MELALEUCA LN                                               GREENACRES           FL       33463         YF GREENACRES LLC       LOCAL BUSINESS TAX (CITY)


           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)                                                                                                          Page 2 of 12
                                                                        Case 20-12841-MFW                                    Doc 562-1                     Filed 12/28/20            Page 157 of 169
                                                                                                                                               Exhibit F‐2



Item No.                         CONTRACT PARTY                NAME 2                   NAME3                          ADDRESS1                               ADDRESS2          CITY        STATE      ZIP         DEBTOR ENTITY NAME              CONTRACT / LEASE DESCRIPTION
  122       CITY OF GREENACRES FL                    QUINTELLA MOORER                                   5800 MELALEUCA LANE                                              GREENACRES          FL       33463         YF GREENACRES LLC         SALES TAX PERMIT
  123       CITY OF HIALEAH FL                       MARBELYS FATJO                                     501 PALM AVENUE 3RD FLOOR                                        HIALEAH             FL       33010             YF HIALEAH LLC        SALES TAX PERMIT
  124       CITY OF HOLLYWOOD FL                     PATRICIA CERNY                                     P.O. BOX 229045                                                  HOLLYWOOD           FL       33022          YF HOLLYWOOD LLC         SALES TAX PERMIT
  125       CITY OF HUNTSVILLE AL                    KENNETH BENION                                     3RD FLOOR 308 FOUNTAIN CIRCLE                                    HUNTSVILLE          AL       35801          YF HUNTSVILLE LLC        SALES TAX PERMIT
  126       CITY OF KENNESAW GA                      LEA ALVAREZ                                        2529 J O STEPHENSON AVE                                          KENNESAW            GA       30144              YF SHILOH LLC        SALES TAX PERMIT
  127       CITY OF LANTANA FL                       KATHLEEN DOMINGUEZ                                 500 GREYNOLDS CIRCLE                                             LANTANA             FL       33462            YF LANTANA LLC         SALES TAX PERMIT
  128       CITY OF LARGO FL                         DIANE L BRUNER              CITY CLERK             201 HIGHLAND AVE NE                                              LARGO               FL       33770         YF LARGO PLAZA LLC        LOCAL BUSINESS TAX (CITY)
  129       CITY OF LARGO FL                         DIANE L. BRUNER                                    201 HIGHLAND AVE.                                                LARGO               FL       33770         YF LARGO PLAZA LLC        SALES TAX PERMIT
  130       CITY OF LAUDERDALE LAKES FL              VENICE HOWARD                                      4300 NW 36TH ST.                                                 LAUDERDALE LAKES    FL       33319      YF LAUDERDALE LAKES LLC      SALES TAX PERMIT
  131       CITY OF MARGATE FL                       JOSEPH J. KAVANAGH                                 5790 MARGATE BOULEVARD                                           MARGATE             FL       33063            YF MARGATE LLC         SALES TAX PERMIT
  132       CITY OF MESQUITE TX                      SONJA LAND                                         BOX 850137                                                       MESQUITE            TX       75185                YOUFIT LLC         SALES TAX PERMIT
  133       CITY OF MIAMI GARDENS FL                 MARIO BATAILLE                                     18605 NW 27TH AVENUE                                             MIAMI GARDENS       FL       33056        YF MIAMI GARDENS LLC       SALES TAX PERMIT
  134       CITY OF NEW ORLEANS LA                   CHELSEY RICHARD NAPOLEON                           1340 POYDRAS STREET, 4TH FLOOR                                   NEW ORLEANS         LA       70112                YOUFIT LLC         SALES TAX PERMIT
  135       CITY OF NEW ORLEANS LA                   CHELSEY RICHARD NAPOLEON                           1340 POYDRAS ST                    4TH FLOOR                     NEW ORLEANS         LA       70112                YOUFIT LLC         OCCUPATIONAL TAX
  136       CITY OF NORCROSS GA                      MONIQUE LANG                                       65 LAWRENCEVILLE ST.                                             NORCROSS            GA       30071           YF SINGLETON LLC        SALES TAX PERMIT
  137       CITY OF NORTH LAUDERDALE FL              ELIZABETH GARCIA-BECKFORD                          701 SW 71ST AVE                                                  NORTH LAUDERDALE    FL       33068      YF NORTH LAUDERDALE LLC      SALES TAX PERMIT
  138       CITY OF NORTH PORT FL                    HEATHER TAYLOR              CITY CLERK CITY HALL   SECOND FLOOR 4970 CITY HALL BLVD                                 NORTH PORT          FL       34286          YF NORTH PORT LLC        LOCAL BUSINESS TAX (CITY)
  139       CITY OF NORTH PORT FL                    HEATHER TAYLOR                                     4970 CITY HALL BOULEVARD           SECOND FLOOR                  NORTH PORT          FL       34286          YF NORTH PORT LLC        SALES TAX PERMIT
  140       CITY OF NORTH PROVIDENCE RI              MARY ANN DEANGELUS                                 NORTH PROVIDENCE TOWN HALL         2000 SMITH ST.                NORTH PROVIDENCE    RI       02911        YF RHODE ISLAND, LLC       SALES TAX PERMIT
  141       CITY OF OAKLAND PARK FL                  RENEE M. SHROUT                                    3650 NE 12TH AVENUE                                              OAKLAND PARK        FL       33334                YOUFIT LLC         SALES TAX PERMIT
  142       CITY OF ORLANDO FL                       STEPHANIE HERDOCIA          CITY CLERK CITY HALL   400 SOUTH ORANGE AVE                                             ORLANDO             FL       32802                YOUFIT LLC         LOCAL BUSINESS TAX (CITY)
  143       CITY OF ORLANDO FL                       STEPHANIE HERDOCIA                                 400 SOUTH ORANGE AVE                                             ORLANDO             FL       32802                YOUFIT LLC         SALES TAX PERMIT
  144       CITY OF ORLANDO FL                       STEPHANIE HERDOCIA                                 400 SOUTH ORANGE AVE                                             ORLANDO             FL       32802                YOUFIT LLC         SALES TAX PERMIT
  145       CITY OF PEMBROKE PINES FL                MARLENE GRAHAM                                     601 CITY CENTER WAY 4TH                                          PEMBROKE PINES      FL       33025              SIX B-FIT, LLC       SALES TAX PERMIT
  146       CITY OF PEMBROKE PINES FL                MARLENE GRAHAM                                     601 CITY CENTER WAY 4TH                                          PEMBROKE PINES      FL       33025       YF PINES BOULEVARD LLC      SALES TAX PERMIT
  147       CITY OF PHILADELPHIA PA                  ERIC FEDER                                         284 CITY HALL                                                    PHILADELPHIA        PA       19107              YF OLNEY LLC         SALES TAX PERMIT
  148       CITY OF PHOENIX AZ                       DENISE ARCHIBALD                                   200 W. WASHINGTON STREET                                         PHOENIX             AZ       85003            YF BETHANY LLC         SALES TAX PERMIT
  149       CITY OF PINELLAS PARK FL                 DIANE CORNA                                        5141 78TH AVENUE N                                               PINELLAS PARK       FL       33781      YOU FIT PINELLAS PARK, LLC   SALES TAX PERMIT
  150       CITY OF PINELLAS PARK FL                 DIANE CORNA CITY CLERK                             5141 78TH AVE N                                                  PINELLAS PARK       FL       33781      YOU FIT PINELLAS PARK, LLC   LOCAL BUSINESS TAX (CITY)
  151       CITY OF POMPANO BEACH FL                 ASCELETA HAMMOND                                   100 WEST ATLANTIC BLVD             SECOND FLOOR                  POMPANO BEACH       FL       33060              FIVE B-FIT, LLC      SALES TAX PERMIT
  152       CITY OF POMPANO BEACH FL                 ASCELETA HAMMOND                                   100 WEST ATLANTIC BLVD             SECOND FLOOR                  POMPANO BEACH       FL       33060            YF POMPANO LLC         SALES TAX PERMIT
  153       CITY OF PORT CHARLOTTE FL                ROGER D. EATON                                     18500 MURDOCK CIR                                                PORT CHARLOTTE      FL       33948       YF PORT CHARLOTTE LLC       SALES TAX PERMIT
  154       CITY OF RICHARDSON TX                    AIMEE NEMER                                        P.O. BOX 830309                                                  RICHARDSON          TX       75083                YOUFIT LLC         SALES TAX PERMIT
  155       CITY OF RICHMOND VA                      CANDICE D. REID                                    900 E. BROAD ST., SUITE 200                                      RICHMOND            VA       23219                YOUFIT LLC         SALES TAX PERMIT
  156       CITY OF RICHMOND VA                      CANDICE D. REID                                    900 E. BROAD ST., SUITE 200                                      RICHMOND            VA       23219                YOUFIT LLC         SALES TAX PERMIT
  157       CITY OF RIVERDALE GA                     SYLVIA VAUGHAN                                     7200 CHURCH                                                      ST. RIVERDALE       GA       30274           YF RIVERDALE LLC        SALES TAX PERMIT
  158       CITY OF SARASOTA FL                      SHAYLA GRIGGS                                      1565 1ST STREET ROOM 110                                         SARASOTA            FL       34236          YOU FIT SEVEN, LLC       SALES TAX PERMIT
  159       CITY OF SCOTTSDALE AZ                    CAROLYN JAGGER                                     3939 N. DRINKWATER BLVD.                                         SCOTTSDALE          AZ       85251          YF SCOTTSDALE LLC        SALES TAX PERMIT
  160       CITY OF ST PETERSBURG FL                 CHAN SRINIVASA              CITY CLERK             PO BOX 2842                                                      ST PETERSBURG       FL       33731            YOU FIT ONE,LLC        LOCAL BUSINESS TAX (CITY)
  161       CITY OF ST PETERSBURG FL                 CHAN SRINIVASA              CITY CLERK             PO BOX 2842                                                      ST PETERSBURG       FL       33731         CORPORATE - LEGAL         LOCAL BUSINESS TAX (CITY)
  162       CITY OF ST PETERSBURG FL                 CHAN SRINIVASA                                     P.O. BOX 2842                                                    ST PETERSBURG       FL       33731           YOU FIT-ONE, LLC        SALES TAX PERMIT
  163       CITY OF SUNRISE FL                       FELICIA M. BRAVO                                   10770 WEST OAKLAND PARK                                          SUNRISE             FL       33351        B-FIT HEALTH CLUB, LLC     SALES TAX PERMIT
  164       CITY OF SUNRISE FL                       FELICIA M. BRAVO                                   10770 WEST OAKLAND PARK                                          SUNRISE             FL       33351             YF WESTON LLC         SALES TAX PERMIT
  165       CITY OF SUWANEE GA                       ELVIRA ROGERS                                      330 TOWN CENTER AVENUE                                           SUWANEE             GA       30024            YF SUWANEE LLC         SALES TAX PERMIT
  166       CITY OF TALLAHASSEE FL                   JIM COOKE                                          300 S. ADAMS ST.                                                 TALLAHASSEE         FL       32301              YF NOLES LLC         SALES TAX PERMIT
  167       CITY OF TALLAHASSEE FL                   JIM COOKE                                          300 S. ADAMS ST.                                                 TALLAHASSEE         FL       32301       YF LAFAYETTE PLACE, LLC     SALES TAX PERMIT
  168       CITY OF TALLAHASSEE FL                   JIM COOKE                                          300 S. ADAMS ST.                                                 TALLAHASSEE         FL       32301      YF UNIVERSITY VILLAGE LLC    SALES TAX PERMIT
  169       CITY OF TAMPA FL                         SHIRLEY FOXX-KNOWLES                               306 EAST JACKSON STREET                                          TAMPA               FL       33602          YF RACETRACK LLC         SALES TAX PERMIT
  170       CITY OF TAMPA FL                         SHIRLEY FOXX-KNOWLES                               306 EAST JACKSON STREET                                          TAMPA               FL       33602        YF CARROLLWOOD LLC         SALES TAX PERMIT
  171       CITY OF VENICE FL                        LORI STELZER                                       401 WEST VENICE AVENUE                                           VENICE              FL       34285              YF VENICE LLC        SALES TAX PERMIT
  172       CITY OF WELLINGTON FL                    CHEVELLE D ADDIE            VILLAGE CLERK          12300 FOREST HILL BLVD                                           WELLINGTON          FL       33414          YF WELLINGTON LLC        LOCAL BUSINESS TAX (CITY)
  173       CITY OF WELLINGTON FL                    CHEVELLE D. ADDIE                                  12300 FOREST HILL BOULEVARD                                      WELLINGTON          FL       33414          YF WELLINGTON LLC        SALES TAX PERMIT
  174       CITY OF WEST PALM BEACH FL               HAZELINE CARSON                                    P.O. BOX 3366                                                    WEST PALM BEACH     FL       33402           YOU FIT NINE, LLC       SALES TAX PERMIT
  175       CITY OF WEST PALM BEACH FL               HAZELINE CARSON                                    P.O. BOX 3366                                                    WEST PALM BEACH     FL       33402         YF OKEECHOBEE LLC         SALES TAX PERMIT
  176       CITY OF WINTER PARK FL                   RENE CRANIS                                        401 SOUTH PARK AVENUE                                            WINTER PARK         FL       32789          YF UNIGOLD INC LLC       SALES TAX PERMIT
                                                                                 CLAYTON COUNTY
  177       CLAYTON COUNTY GA                        DETRICK STANFORD                                   112 SMITH ST                       ANNEX 1                       JONESBORO           GA       30236          YF RIVERDALE, LLC        BUSINESS LICENSE
                                                                                 ADMINISTRATION
  178       CLOUD-ONSITE TECHNOLOGIES INC                                                               18851 NE 29 AVE                    SUITE 700-143                 AVENTURA            FL       33180      YOUFIT HEALTH CLUBS, LLC     ADV
                                                                                                                                                                                                                                              CLUB NO. 7385 - CORTEZ (W BRADENTON)
                                                     COMMONWEALTH COMMERCIAL
  179       CLOVER CORTEZ LLC                                                                           PO BOX 71150                                                     RICHMOND            VA       23255          YOU FIT EIGHT, LLC       REAL PROPERTY LEASE - 5574 CORTEZ ROAD
                                                     PARTNERS
                                                                                                                                                                                                                                              W, BRADENTON, FL 34210
  180       COBB COUNTY GA                           DR JACKIE MCMORRIS          COUNTY MANAGER         100 CHEROKEE ST                                                  MARIETTA            GA       30090         YF WEST COBB, LLC         COUNTY BUSINESS LICENSE
  181       COBB COUNTY GA                           DR JACKIE MCMORRIS          COUNTY MANAGER         100 CHEROKEE ST                                                  MARIETTA            GA       30090           YF SHILOH LLC           OCCUPATIONAL LICENSE
  182       COLONIAL LIFE & ACCIDENT INSURANCE                                   PROCESSING CENTER      P. O. BOX 1365                                                   COLUMBIA,           SC     29202-1365   YOUFIT HEALTH CLUBS, LLC     EMP BENEF - INSURANCE
  183       COMDATA                                                                                                PO BOX 100647                                               ATLANTA       GA     30384-0647     YouFit Health Clubs, LLC   CORPORATE PAYMENT SOLUTION AGREEMENT
                                                                                                                                                                                                                                              CLUB NO. 7457 - MARKET AT SOUTHSIDE REAL
  184       COMPTON PROPERTIES, LLLP                 REAL ESTATE DEPT                                   POST OFFICE BOX 568367                                           ORLANDO             FL       32856             YOU FIT, LLC          PROPERTY LEASE - 2847 S. ORANGE AVE,
                                                                                                                                                                                                                                              ORLANDO, FL 32806
  185       CORNERSTONE ONDEMAND, INC.                                                                  1601 CLOVERFIELD BLVD              SUITE 620 SOUTH               SANTA MONICA        CA       90404      YOUFIT HEALTH CLUBS, LLC     LIC & FEES
                                                                                                                                                                                                                                              CLUB NO. 7455 - DEERFIELD REAL PROPERTY
                                                     SELECT STRATEGIES
  186       CP DEERFIELD, LLC                                                                           5770 HOFFNER AVE STE 102                                         ORLANDO             FL       32822          YF DEERFIELD, LLC        LEASE - 4032 W HILLSBORO BLVD, DEERFIELD
                                                     BROKERAGE
                                                                                                                                                                                                                                              BEACH, FL 33442
                                                                                                                                                                                                                                              CLUB NO. 7432 - PP2 REAL PROPERTY LEASE -
  187       CP PEMBROKE PINES, LLC                   THE CORNFELD GROUP                                 3859 HOLLYWOOD BLVD STE 400                                      HOLLYWOOD           FL       33021      YF PINES BOULEVARD, LLC
                                                                                                                                                                                                                                              10840 PINES BLVD, PEMBROKE PINES, FL 33026



           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)                                                                                                             Page 3 of 12
                                                                               Case 20-12841-MFW                             Doc 562-1                  Filed 12/28/20              Page 158 of 169
                                                                                                                                             Exhibit F‐2



Item No.                         CONTRACT PARTY                       NAME 2               NAME3                     ADDRESS1                               ADDRESS2              CITY     STATE      ZIP         DEBTOR ENTITY NAME               CONTRACT / LEASE DESCRIPTION
  188       CREEGAN, III, JOSEPH J.                                                                   1350 E. NEWPORT CENTER DRIVE       SUITE 110                     DEERFIELD BEACH      FL       33442        YouFit Health Clubs, LLC   PREFERRED UNIT PURCHASE AGREEMENT
                                                                                                                                                                                                                                             CLUB NO. 7396 - OKEECHOBEE REAL
  189       CROSS COUNTY OWNER, LLC                                                                   3333 NEW HYDE PK RD STE 100        PO BOX 5020                   NEW HYDE PARK        NY       11042        YF OKEECHOBEE, LLC         PROPERTY LEASE - 4354 OKEECHOBEE BLVD,
                                                                                                                                                                                                                                             WEST PALM BEACH, FL 33409
                                                                                                                                                                                                                                             CLUB NO. 7348 - KENDALL REAL PROPERTY
  190       CROSSINGS SHOPPING VILLAGE ASSOCIATES LLLP                                                6625 MIAMI LAKES DR STE 340                                      MIAMI LAKES          FL     33014-2705        YF KENDALL, LLC
                                                                                                                                                                                                                                             LEASE - 13065 SW 112TH ST, MIAMI, FL 33186
  191       DAASLY, INC                                                                               8004 NW 154 STREET, #632                                         MIAMI LAKES          FL       33016      YOUFIT HEALTH CLUBS, LLC     MISC
  192       DADE                                         NIKKI ALVAREZ-SOWLES                         38053 LIVE OAK AVENUE                                            DADE CITY            FL       33523        YF LAND O LAKES LLC        SALES TAX PERMIT
  193       DALLAS COUNTY                                JOHN F. WARREN                               RENAISSANCE TOWER                  1201 ELM STREET, SUITE 2100   DALLAS               TX       75270        YF SPRING CREEK LLC        SALES TAX PERMIT
                                                                                                                                                                                                                                             CLUB NO. 7797 - DANIA POINT REAL PROPERTY
  194       DANIA LIVE 1748, LLC                                                                      500 NORTH BROADWAY STE 201         PO BOX 9010                   JERICHO              NY       11753        YF DANIA POINTE LLC        LEASE - 140 SOUTH COMPASS WAY, DANIA
                                                                                                                                                                                                                                             BEACH, FL 33004
                                                                                                                                                                                                                                             CLUB NO. 7781 - RANDALLSTOWN REAL
  195       DDS LIBERTY ROAD, LLC                                                                     POST OFFICE BOX 32429                                            PIKESVILLE           MD       21208       YF RANDALLSTOWN, LLC        PROPERTY LEASE - 8606 LIBERTY RD.,
                                                                                                                                                                                                                                             RANDALLSTOWN, MD 21133
  196       DEX IMAGING LLC (STAPLES)                                                                 PO BAX 17454                                                     CLEAR WATER          FL       33762      YOUFIT HEALTH CLUBS, LLC     OFC & COMP
                                                                                                                                                                                                                                             CLUB NO. 7780 - MIAMI HAMMOCKS REAL
            DIM VASTGOED, N.V.
  197                                                    LEGAL DEPT                                   1600 NORTHEAST MIAMI GARDENS DR                                  NORTH MIAMI BEACH    FL       33179          YF HAMMOCK LLC           PROPERTY LEASE - 10201 HAMMOCKS BLVD
                                                                                                                                                                                                                                             SUITE 130, MIAMI, FL 33196
            DIRECTTV NATIONAL ACCOUNT COMMERCIAL
  198                                                                                                 PO BOX 105249                                                    ATLANTA              GA       30348             YOU FIT, LLC          UTILITIES
            CUSTOMER AGREEMENT
  199       DIRECTV, LLC                                                                              PO BOX 105249                                                    ATLANTA              GA       30348             YOU FIT, LLC          UTILITIES
  200       DOMO                                                                                      772 E UTAH VALLEY DR                                             AMERICAN FORK        UT     84003-9773          YOU FIT, LLC          OFC & COMP
                                                                                    COUNTY
  201       DOUGLAS COUNTY GA                            MARK TEAL                                    8700 HOSPITAL DR                                                 DOUGLASVILLE         GA       30134        YF DOUGLASVILLE LLC        CITY OCCUPATIONAL TAX
                                                                                    ADMINISTRATOR
  202       DUVAL COUNTY FL                                                                           231 EAST FORSYTH STREET                                          JACKSONVILLE         FL       32202             YOUFIT LLC            LOCAL BUSINESS TAX (COUNTY)
  203       DUVAL COUNTY FL                                                                           231 EAST FORSYTH STREET                                          JACKSONVILLE         FL       32202          YF GATEWAY LLC           LOCAL BUSINESS TAX (COUNTY)
                                                                                                                                                                                                                                             CLUB NO. 7752 - RICHARDSON REAL
  204       EBLR, LLC                                    LEON CAPITAL GROUP         ROB SOLLS         2311 CEDAR SPRINGS STE 100                                       DALLAS               TX       75201             YOU FIT, LLC          PROPERTY LEASE - 111 N PLANO ROAD,
                                                                                                                                                                                                                                             RICHARDSON, TX 75081
                                                                                                                                                                                                                                             CLUB NO. 7411 - PINES ISLAND REAL
  205       EQUITY ONE (FLORIDA PORTFOLIO) LLC.          LEGAL DEPT                                   1600 NE MIAMI GARDENS DR STE 500                                 NORTH MIAMI BEACH    FL       33179         YF PINE ISLAND, LLC       PROPERTY LEASE - 8942 W STATE ROAD 84,
                                                                                                                                                                                                                                             DAVIE, FL 33324
                                                                                                                                                                                                                                             CLUB NO. 7798 - FLAGLER REAL PROPERTY
            FLAGLER S.C., LLC
  206                                                                                                 500 NORTH BROADWAY STE 201         PO BOX 9010                   JERICHO              NY       11753           YF FLAGLER LLC          LEASE - 8311 WEST FLAGLER STREET, MIAMI,
                                                                                                                                                                                                                                             FL 33144
  207       FORTRESS SECURITY, LLC                                                                    PO BOX 200337                                                    ARLINGTON            TX       76006      YOUFIT HEALTH CLUBS, LLC     OUTSIDESVC
  208       FORTRESS SECURITY, LLC                                                                    PO BOX 200337                                                    ARLINGTON            TX       76006      YOUFIT HEALTH CLUBS, LLC     OUTSIDESVC
  209       FORTRESS SECURITY, LLC                                                                    PO BOX 200337                                                    ARLINGTON            TX       76006      YOUFIT HEALTH CLUBS, LLC     OUTSIDESVC
  210       FORUM ANALYTICS, LLC, A CBRE COMPANY         CBRE - 608844                                PO BOX 848844                                                    LOS ANGELES          CA     90084-8844         YOU FIT, LLC           PROF FEES
                                                                                                                                                                                                                                             CLUB NO. 7743 - COCO WALK REAL PROPERTY
  211       FRIT COCOWALK OWNER, LLC                     PROPERTY ONE INC                             4141 VETERANS BLVD STE 300                                       METAIRIE             LA       70002             YOU FIT, LLC          LEASE - 3015 GRAND AVE SUITE #: 311,
                                                                                                                                                                                                                                             COCONUT GROVE, FL 33133
                                                                                                                                                                                                                                             CLUB NO. 7334 - WELLINGTON REAL PROPERTY
  212       FWI 16, LLC                                  BRUCE STRUMPF INC                            2120 DREW ST                                                     CLEARWATER           FL       33765        YF WELLINGTON, LLC         LEASE - 13865 WELLINGTON TRACE -C,
                                                                                                                                                                                                                                             WELLINGTON, FL 33414
                                                                                                                                                                                                                                             CLUB NO. 7442 - GATEWAY REAL PROPERTY
  213       GATEWAY RETAIL CENTER, LLC                   TERRANOVA CORP                               801 ARTHUR GODFREY RD STE 600                                    MIAMI BEACH          FL       33140          YF GATEWAY, LLC          LEASE - 5920 NORWOOD AVE SUITE 2,
                                                                                                                                                                                                                                             JACKSONVILLE, FL 32208
                                                                                                                                                                                                                                             CLUB NO. 7736 - UNIVERSITY TOWN CENTER
  214       GATOR ARGATE GAINESVILLE, LLC                                                             1595 NE 163RD ST                                                 NORTH MIAMI BEACH    FL       33162             YOU FIT, LLC          REAL PROPERTY LEASE - 3345 SW 34TH
                                                                                                                                                                                                                                             STREET, GAINESVILLE, FL 32608
                                                                                                                                                                                                                                             CLUB NO. 7434 - GREENACRES REAL
  215       GATOR GREEN ACRES, LTD.                                                                   1595 NE 163RD ST                                                 NORTH MIAMI BEACH    FL       33162        YF GREENACRES, LLC         PROPERTY LEASE - 3911B JOG ROAD,
                                                                                                                                                                                                                                             GREENACRES, FL 33467
  216       GLASSDOOR, INC                                                                            P. O. BOX 123436                   DEPARTMENT 3436               DALLAS               TX     75312-3436         YOU FIT, LLC           PROF FEES
  217       GLOBAL MUSIC RIGHTS, LLC                                                                  1801 W. OLYMPIC BLVD.                                            PASADENA,            CA     91199-2281   YOUFIT HEALTH CLUBS, LLC     LIC & FEES
                                                                                                                                                                                                                                             CLUB NO. 7358 - TAMPA REAL PROPERTY
                                                         GLOBAL REALTY AND          PROPERTY
  218       GLOBAL NORTH BAY, LLC                                                                     4125 NW 88TH AVE                                                 SUNRISE              FL       33351         YF RACETRACK, LLC         LEASE - 13891 W HILLSBOROUGH AVE, TAMPA,
                                                         MANAGEMENT FL INC          MANAGEMENT DEPT
                                                                                                                                                                                                                                             FL 33635
  219       GREAT AMERICAN INSURANCE COMPANY             SPECIALTY ACCOUNTING                         PO BOX 89400                                                     CLEVELAND            OH     44101-6400   YOUFIT HEALTH CLUBS, LLC     INSURANCE
  220       GRETNA                                       JON A. GEGENHEIMER                           P.O. BOX 10                                                      GRETNA               LA       70054             YOUFIT LLC            SALES TAX PERMIT
                                                                                                                                                                                                                                             CLUB NO. 7363 - MIAMI REAL PROPERTY LEASE
  221       GRI-EQY (CONCORD) LLC                        LEGAL DEPT                                   1600 NORTHEAST MIAMI GARDENS DR                                  NORTH MIAMI BEACH    FL       33179          YF CONCORD, LLC
                                                                                                                                                                                                                                             - 3900 SW 112TH AVE, MIAMI, FL 35868
                                                                                                                                                                                                                                             CLUB NO. 7438 - MIAMI 3 REAL PROPERTY
  222       GRI-EQY (QUAIL ROOST) LLC                    LEGAL DEPT                                   1600 NORTHEAST MIAMI GARDENS DR                                  NORTH MIAMI BEACH    FL       33179        YF QUAIL ROOST, LLC
                                                                                                                                                                                                                                             LEASE - 20001 SW 127TH AVE, MIAMI, FL 33177
                                                                                    COUNTY
  223       GWINNETT COUNTY GA                           GLENN STEPHENS                               75 LANGLEY DR                                                    LAWRENCEVILLE        GA       30046         YF SINGLETON LLC          COUNTY BUSINESS LICENSE
                                                                                    ADMINISTRATOR
                                                                                    COUNTY
  224       GWINNETT COUNTY GA                           GLENN STEPHENS                               75 LANGLEY DR                                                    LAWRENCEVILLE        GA       30046          YF SUWANEE LLC           OCCUPATIONAL LICENSE (CITY)
                                                                                    ADMINISTRATOR
  225       HILLSBOROUGH COUNTY FL                       CHRISTINE BECK             COUNTY ATTORNEY   601 E KENNEDY BLVD 27TH FLOOR      PO BOX 1110                   TAMPA                FL     33601-1110      YF RACETRACK LLC          LOCAL BUSINESS TAX (COUNTY)
  226       HILLSBOROUGH COUNTY FL                       CHRISTINE BECK             COUNTY ATTORNEY   601 E KENNEDY BLVD 27TH FLOOR      PO BOX 1110                   TAMPA                FL     33601-1110     YF CARROLLWOOD LLC         LOCAL BUSINESS TAX (COUNTY)
                                                                                                                                                                                                                                             CLUB NO. 7369 - SUWANEE REAL PROPERTY
  227       HORIZON VILLAGE SC LLC                       JBL ASSET MANAGEMENT LLC                     2028 HARRISON ST                   STE 202                       HOLLYWOOD            FL       33020          YF SUWANEE, LLC          LEASE - 2855 LAWRENCEVILLE SUWANEE RD,
                                                                                                                                                                                                                                             SUITE 500, SUWANEE, GA 30024



           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)                                                                                                           Page 4 of 12
                                                                            Case 20-12841-MFW                                 Doc 562-1                  Filed 12/28/20            Page 159 of 169
                                                                                                                                              Exhibit F‐2



Item No.                         CONTRACT PARTY                    NAME 2                  NAME3                      ADDRESS1                               ADDRESS2             CITY       STATE      ZIP         DEBTOR ENTITY NAME              CONTRACT / LEASE DESCRIPTION
                                                                                                                                                                                                                                               CLUB NO. 7349 - SINGLETON (NORCROSS)
  228       HRP SINGLETON SQUARE PARTNERS, L.P.                                                       35 JOHNSON FERRY RD                                               MARIETTA              GA       30068          YF SINGLETON, LLC        REAL PROPERTY LEASE - 6000 SINGLETON RD,
                                                                                                                                                                                                                                               SUITE 321, NORCROSS, GA 30093
                                                                                                                                                                                                                                               CLUB NO. 6441 - PEMBROKE PINES REAL
  229       INNEX II, LLC                                                                             8004 NW 154 ST STE 243                                            MIAMI LAKES           FL       33016            SIX B-FIT, LLC         PROPERTY LEASE - 9057 TAFT ST, PEMBROKE
                                                                                                                                                                                                                                               PINES, FL 33024
  230       IRONSHORE INSURANCE SERVICES, LLC                                                                  28 LIBERTY STREET          5TH FLOOR                             NEW YORK      NY       10005      YOUFIT HEALTH CLUBS, LLC     D&O POLICY
                                                                                                                                                                                                                                               CLUB NO. 7368 - WEST KENDALL REAL
  231       IRT PARTNERS, L.P.                        LEGAL DEPT                                      1600 NORTHEAST MIAMI GARDENS DR                                   NORTH MIAMI BEACH     FL       33179          YF LAGO MAR, LLC         PROPERTY LEASE - 15762 SW 72ND ST, MIAMI,
                                                                                                                                                                                                                                               FL 33192
                                                                                                                                                                                                                                               CLUB NO. 7360 - UNIGOLD REAL PROPERTY
  232       IRT PARTNERS, LP                          LEGAL DEPT                                      1600 NORTHEAST MIAMI GARDENS DR                                   NORTH MIAMI BEACH     FL       33179           YF UNIGOLD, LLC         LEASE - 7706 UNIVERSITY BLVD., WINTER
                                                                                                                                                                                                                                               PARK, FL 32792
  233       JACKSONVILLE BEACH                        LAURIE SCOTT                                    FIRST FLOOR 11 NORTH THIRD STREET                                 JACKSONVILLE BEACH    FL       32250           YF GATEWAY LLC          SALES TAX PERMIT

  234       JACKSONVILLE BEACH                        LAURIE SCOTT                                    FIRST FLOOR 11 NORTH THIRD STREET                                 JACKSONVILLE BEACH    FL       32250             CEDAR HILLS           SALES TAX PERMIT
                                                                                                                                                                                                                                               CLUB NO. 7729 - SPRING CREEK REAL
  235       JAHCO SPRING CREEK VILLAGE, L.L.C.        JAH REALTY LP                 JEFF NORMAN       PO BOX 14586                                                      OKLAHOMA CITY         OK     73113-0586     YF SPRING CREEK, LLC       PROPERTY LEASE - 7989 BELT LINE RD
                                                                                                                                                                                                                                               STE#200, DALLAS, TX 35248
  236       JEFFERSON PARISH COUNTY LA                EULA LOPEZ                    COUNCIL CLERK     200 DERBIGNY ST                     6TH FLOOR                     GRETNA                LA     70053-5850          YOUFIT LLC            OCCUPATIONAL LICENSE
                                                                                                                                                                                                                                               CLUB NO. 7384 - TUTTLE REAL PROPERTY
  237       JEM INVESTMENTS, LTD.                                                                     501 N MORGAN ST STE 502                                           TAMPA                 FL       33602         YOU FIT SEVEN, LLC        LEASE - 3840 S TUTTLE AVE, SARASOTA, FL
                                                                                                                                                                                                                                               34239
                                                                                                                                                                                                                                               CLUB NO. 7753 - PROMENADE REAL PROPERTY
  238       JLJI PC, LLC                              REDEVCO MANAGEMENT                              11098 BISCAYNE BLVD STE 103                                       MIAMI                 FL       33161             YOU FIT, LLC          LEASE - 11237 SW 152ND STREET, MIAMI, FL
                                                                                                                                                                                                                                               33157
                                                      EDENS AND AVANT                                                                                                                                                                          CLUB NO. 7393 - PORT CHARLOTTE REAL
  239       JLJI PC, LLC PROMENADES MALL (E&A) LLC    INVESTMENTS LTD               LEGAL DEPT        1221 MAIN ST STE 1000                                             COLUMBIA              SC       29201       YF PORT CHARLOTTE, LLC      PROPERTY LEASE - 3280 TAMIAMI TRAIL SUITE
                                                      PARTNERSHIP                                                                                                                                                                              33, PORT CHARLOTTE, FL 33952
  240       JOHNSON CONTROLS                                                                          4700 EXCHANGE COURT, SUITE 300                                    BOCA RATON            FL       33431      YOUFIT HEALTH CLUBS, LLC     OUTSIDESVC
  241       JOHNSON, JESSICA ANN                                                                      1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH       FL       33442      YOUFIT HEALTH CLUBS, LLC     RETENTION AGREEMENTS
  242       JPMORGAN CHASE BANK, N.A.                 ATTN. COMMERICAL CARD LEGAL                     MAIL CODE IL 1-0286                 10 S. DEARBORN STREET         CHICAGO               IL     60603-2300   YOUFIT HEALTH CLUBS, LLC     MASTER COMMERCIAL CARD AGREEMENT
  243       JULIANELLI, ROGER                                                                         1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH       FL       33442        YouFit Health Clubs, LLC   PREFERRED UNIT PURCHASE AGREEMENT
  244       JULIANELLI, ROGER                                                                         1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH       FL       33442      YOUFIT HEALTH CLUBS, LLC     RETENTION AGREEMENTS
                                                                                                                                                                                                                                               CLUB NO. 7759 - PINELLAS PARK REAL
  245       JUNGLE SHORES, LLC                                                                        13650 66TH ST                                                     NORTHLARGO            FL       33771      YOU FIT PINELLAS PARK, LLC   PROPERTY LEASE - 6421 66TH STREET NORTH,
                                                                                                                                                                                                                                               PINELLAS PARK, FL 33781
                                                                                                                                                                                                                                               CLUB NO. 7794 - LARGO-MISSOURI AVE REAL
  246       KIMZAY OF FLORIDA, INC.                                                                   500 NORTH BROADWAY STE 201          PO BOX 9010                   JERICHO               NY       11753         YF LARGO PLAZA LLC        PROPERTY LEASE - 1111 N. MISSOURI AVENUE,
                                                                                                                                                                                                                                               LARGO, FL 33770
                                                                                                                                                                                                                                               CLUB NO. 7446 - CORAL WAY REAL PROPERTY
  247       KIRELAND CORAL TERRACE , LLC              PAN AMERICAN GROUP                              150 ALHAMBRA CIR STE 925                                          CORAL GABLES          FL       33134          YF CORAL WAY, LLC
                                                                                                                                                                                                                                               LEASE - 7070 SW 24TH ST, MIAMI, FL 33155
                                                                                                                                                                                                                                               CLUB NO. 7378 - ST. PETE REAL PROPERTY
  248       KIZMAY OF FLORIDA, INC.                                                                   500 NORTH BROADWAY STE 201          PO BOX 9010                   JERICHO               NY       11753           YOU FIT-ONE, LLC        LEASE - 6161 9TH AVE NORTH, ST
                                                                                                                                                                                                                                               PETERSBURG, FL 33710
                                                                                                                                                                                                                                               CLUB NO. 7394 - LAFAYETTE (MAHAN DRIVE)
  249       LAFAYETTE PLACE OMV, LLC                                                                  4008 N FLORIDA AVE                                                TAMPA                 FL       33603       YF LAFAYETTE PLACE, LLC     REAL PROPERTY LEASE - 3111 MAHAN DRIVE
                                                                                                                                                                                                                                               SUITE 12, TALLAHASSEE, FL 32308
                                                                                                                                                                                                                                               CLUB NO. 6437 - LANTANA REAL PROPERTY
  250       LARISE ATLANTIS, INC.                                                                     3107 STIRLING RD STE 104                                          FORT LAUDERDALE       FL       33312           YF LANTANA, LLC         LEASE - 6198 S CONGRESS AVE, #B, LANTANA,
                                                                                                                                                                                                                                               FL 33462
                                                                                                                                                                                                                                               CLUB NO. 7447 - LAUDERDALE LAKES REAL
                                                      BLACK ROCK PARTNERS LTD
  251       LAUDERDALE MARKETPLACE INVESTMENTS, LLC                                                   1600 SE 17TH ST CAUSEWAY STE 200                                  FORT LAUDERDALE       FL       33316      YF LAUDERDALE LAKES, LLC     PROPERTY LEASE - 3708 WEST OAKLAND PARK
                                                      AUTHORIZED AGENT
                                                                                                                                                                                                                                               BLVD, LAUDERDALE LAKES, FL 33311
                                                                                                                                                                                                                                               CLUB NO. 7739 - MANHATTAN REAL PROPERTY
  252       LAURICELLA MANHATTAN, L.L.C.              MR LOUIS LAURICELLA                             1200 S CLEARVIEW PKWY               STE 1166                      NEW ORLEANS           LA       70123             YOU FIT, LLC          LEASE - 2424 MANHATTAN BLVD., HARVEY, LA
                                                                                                                                                                                                                                               70058
                                                                                                                                                                                                                                               CLUB NO. 7762 - ALAFAYA COMMONS REAL
                                                      THE SHOPPING CENTER GROUP
  253       LBX ALAFAYA, LLC                                                    PROPERTY MANAGER      300 GALLERIA PKWY 12TH FLOOR                                      ATLANTA               GA       30339             YOU FIT, LLC          PROPERTY LEASE - 11792 E COLONIAL DRIVE,
                                                      LLC
                                                                                                                                                                                                                                               ORLANDO, FL 32817
  254       LEON COUNTY FL                            CHASITY H OSTEEN              COUNTY ATTORNEY   301 S MONROE ST                     STE 202                       TALLAHASSEE           FL       32301             YF NOLES LLC          LOCAL BUSINESS TAX (CITY)
  255       LEON COUNTY FL                            CHASITY H OSTEEN              COUNTY ATTORNEY   301 S MONROE ST                     STE 202                       TALLAHASSEE           FL       32301       YF LAFAYETTE PLACE, LLC     LOCAL BUSINESS TAX (CITY)
  256       LES MILL UNITED STATES TRADING, INC.                                                      PO BOX 74008587                                                   CHICAGO               IL     60674-8587   YOUFIT HEALTH CLUBS, LLC     MISC
  257       LINA                                                                                      P. O. BOX 782447                                                  PHILADELPHIA,         PA     19178-2447   YOUFIT HEALTH CLUBS, LLC     EMP BENEF
  258       LISTEN360                                                                                 11625 RAINWATER DRIVE, SUITE 645                                  ALPHARETTA            GA       30009      YOUFIT HEALTH CLUBS, LLC     MISC
                                                                                                                                                                                                                                               CLUB NO. 7795 - LOCH RAVEN REAL PROPERTY
  259       LOCH RAVEN SHOPPING CENTER LLC            ALLEN AND ROCKS INC                             1960 GALLOWS RD                     STE 300                       VIENNA                VA       22128         YF LOCH RAVEN LLC         LEASE - 1700 E. NORTHERN PARKWAY,
                                                                                                                                                                                                                                               BALTIMORE, MD 21239
                                                                                                                                                                                                                                               CLUB NO. 7335 - PARKLAND REAL PROPERTY
  260       MADE VENTURE HOLDINGS, LLC                NEW GROUP MANAGEMENT                            1140 NE 163RD ST                    STE 28                        N. MIAMI BEACH        FL       33162          YF PARKLAND, LLC         LEASE - 9535 WESTVIEW DRIVE, CORAL
                                                                                                                                                                                                                                               SPRINGS, FL 33076
  261       MADISON COUNTY AL                         DALE W STRONG                                   100 N SIDE SQUARE                   STE 700                       HUNTSVILLE            AL       35801          YF HUNTSVILLE LLC        CITY PRIVILEGE TAX LICENSE
  262       MADISON COUNTY AL                         DALE W STRONG                                   100 N SIDE SQUARE                   STE 700                       HUNTSVILLE            AL       35801          YF HUNTSVILLE LLC        OCCUPATIONAL LICENSE
  263       MANATEE COUNTY FL                         MITCHELL PALMER               COUNTY ATTORNEY   1112 MANATEE AVE WEST                                             BRADENTON             FL       34205          YOU FIT EIGHT, LLC       LOCAL BUSINESS TAX (CITY)

           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)                                                                                                            Page 5 of 12
                                                                         Case 20-12841-MFW                           Doc 562-1                      Filed 12/28/20           Page 160 of 169
                                                                                                                                        Exhibit F‐2



Item No.                         CONTRACT PARTY                 NAME 2               NAME3                    ADDRESS1                                 ADDRESS2             CITY    STATE    ZIP      DEBTOR ENTITY NAME            CONTRACT / LEASE DESCRIPTION
                                                                              CLERK OF THE BOARD
  264       MARICOPA COUNTY AZ                       FRAN MCCARROLL                                OF MARICOPA COUNTY               301 W JEFFERSON 10TH FLOOR    PHOENIX            AZ     85003         YF ARIZONA           BUSINESS LICENSE
                                                                              OF SUPERVISORS
                                                                              CLERK OF THE BOARD
  265       MARICOPA COUNTY AZ                       FRAN MCCARROLL                                OF MARICOPA COUNTY               301 W JEFFERSON 10TH FLOOR    PHOENIX            AZ     85003         YF ARIZONA           BUSINESS LICENSE
                                                                              OF SUPERVISORS
                                                                              CLERK OF THE BOARD
  266       MARICOPA COUNTY AZ                       FRAN MCCARROLL                                OF MARICOPA COUNTY               301 W JEFFERSON 10TH FLOOR    PHOENIX            AZ     85003      YF SCOTTSDALE LLC       CITY (SCOTTSDALE) PRIVILEGE TAX LICENSE
                                                                              OF SUPERVISORS
  267       MAYER, DAVID                                                                           1350 E. NEWPORT CENTER DRIVE     SUITE 110                     DEERFIELD BEACH    FL     33442   YOUFIT HEALTH CLUBS, LLC   RETENTION AGREEMENTS
  268       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        MERCHANT AGREEMENT
  269       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        MERCHANT AGREEMENT
  270       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        MERCHANT AGREEMENT
  271       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        MERCHANT AGREEMENT
  272       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797         YF OLNEY, LLC        MERCHANT AGREEMENT
  273       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797       YF RIVERDALE, LLC      MERCHANT AGREEMENT
  274       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  275       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  276       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  277       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  278       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  279       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  280       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  281       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  282       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  283       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  284       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  285       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  286       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  287       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  288       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  289       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  290       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  291       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  292       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  293       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  294       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  295       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  296       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  297       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  298       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  299       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  300       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  301       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  302       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  303       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  304       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  305       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  306       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  307       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  308       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  309       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  310       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  311       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  312       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  313       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  314       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  315       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  316       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  317       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  318       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  319       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  320       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  321       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  322       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  323       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  324       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  325       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  326       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  327       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  328       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  329       MERRICK BANK                                                                           135 CROSSWAYS PARK DRIVE NORTH                                 WOODBURY           NY     11797          YOU FIT, LLC        PROCESSING APPLICATION
  330       MERRYMAN, RON                                                                          1350 E. NEWPORT CENTER DRIVE     SUITE 110                     DEERFIELD BEACH    FL     33442   YOUFIT HEALTH CLUBS, LLC   RETENTION AGREEMENTS
  331       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER           111 NW 1ST ST                 MIAMI              FL     33128           YOUFIT LLC         CERTIFICATE OF USE
  332       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER           111 NW 1ST ST                 MIAMI              FL     33128       YF MIAMI 110TH LLC     CERTIFICATE OF USE
  333       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER           111 NW 1ST ST                 MIAMI              FL     33128           YOUFIT LLC         CERTIFICATE OF USE
  334       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER           111 NW 1ST ST                 MIAMI              FL     33128     YF MIAMI GARDENS LLC     CERTIFICATE OF USE
  335       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER           111 NW 1ST ST                 MIAMI              FL     33128        SEVEN B-FIT, LLC      CERTIFICATE OF USE
  336       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER           111 NW 1ST ST                 MIAMI              FL     33128       YF MIAMI 110TH LLC     COUNTY BUSINESS LICENSE
  337       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER           111 NW 1ST ST                 MIAMI              FL     33128           YOUFIT LLC         LOCAL BUSINESS TAX (CITY)

           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)                                                                                                      Page 6 of 12
                                                                         Case 20-12841-MFW                                Doc 562-1                    Filed 12/28/20            Page 161 of 169
                                                                                                                                           Exhibit F‐2



Item No.                         CONTRACT PARTY                 NAME 2               NAME3                        ADDRESS1                                ADDRESS2              CITY   STATE      ZIP         DEBTOR ENTITY NAME             CONTRACT / LEASE DESCRIPTION
  338       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128             YOUFIT LLC          LOCAL BUSINESS TAX (CITY)
  339       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128           YF HIALEAH LLC        LOCAL BUSINESS TAX (CITY)
  340       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128       YF MIAMI GARDENS LLC      LOCAL BUSINESS TAX (CITY)
  341       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128             YOUFIT LLC          LOCAL BUSINESS TAX (COUNTY)
  342       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128             YOUFIT LLC          LOCAL BUSINESS TAX (COUNTY)
  343       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128             YOUFIT LLC          LOCAL BUSINESS TAX (COUNTY)
  344       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128        YF CORAL WAY II LLC      LOCAL BUSINESS TAX (COUNTY)
  345       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128           YF HIALEAH LLC        LOCAL BUSINESS TAX (COUNTY)
  346       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128         YF HAMMOCKS LLC         LOCAL BUSINESS TAX (COUNTY)
  347       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128       YF MIAMI GARDENS LLC      LOCAL BUSINESS TAX (COUNTY)
  348       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128           YF FLAGLER LLC        LOCAL BUSINESS TAX (COUNTY)
  349       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128          SEVEN B-FIT, LLC       LOCAL BUSINESS TAX (COUNTY)
  350       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128          SEVEN B-FIT, LLC       LOCAL BUSINESS TAX (COUNTY)
  351       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128           YF KENDALL LLC        LOCAL BUSINESS TAX (COUNTY)
  352       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128          YF CONCORD LLC         LOCAL BUSINESS TAX (COUNTY)
  353       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128          YF LAGO MAR LLC        LOCAL BUSINESS TAX (COUNTY)
  354       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128        YF QUAIL ROOST LLC       LOCAL BUSINESS TAX (COUNTY)
  355       MIAMI-DADE COUNTY FL                     ABIGAIL PRICE-WILLIAMS   COUNTY ATTORNEY      STEPHEN P CLARK CENTER              111 NW 1ST ST                 MIAMI              FL       33128         YF CORAL WAY LLC        LOCAL BUSINESS TAX (COUNTY)
                                                                                                                                                                                                                                       CLUB NO. 7459 - MIDLOTHIAN REAL PROPERTY
  356       MIDLOTHIAN CENTER, LLC                   CB RICHARD ELLIS         LEASE ADMINISTRATOR 6641 W BROAD ST STE 101                                            RICHMOND           VA       23230            YOU FIT, LLC         LEASE - 13583 MIDLOTHIAN TURNPIKE,
                                                                                                                                                                                                                                       MIDLOTHIAN, VA 23113
                                                                                                                                                                                                                                       CLUB NO. 7750 - MIAMI 87TH AVE REAL
  357       MILTON COOPER                                                                          500 NORTH BROADWAY STE 201          PO BOX 9010                   JERICHO            NY       11753         YF MIAMI 110TH LLC      PROPERTY LEASE - 8755 SW 24TH STREET,
                                                                                                                                                                                                                                       MIAMI, FL 33165
                                                                                                                                                                                                                                       CLUB NO. 7730 - COURTHOUSE RD - OXBRIDGE
                                                     MARYLAND FINANCIAL
  358       MOSAIC OXBRIDGE OWNERS, LLC                                                            2800 QUARRY LAKE DR STE 340                                       BALTIMORE          MD       21209            YOU FIT, LLC         REAL PROPERTY LEASE - 9923 HULL STREET
                                                     INVESTORS INC
                                                                                                                                                                                                                                       ROAD, RICHMOND, VA 23236
  359       MOTUS CREATIVE                                                                         7304 10TH ST SE                     STE A203                      LAKE STEVENS       WA       98258      YOUFIT HEALTH CLUBS, LLC   MISC
  360       NEKOLOFF, NICOLE                                                                       1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442      YOUFIT HEALTH CLUBS, LLC   RETENTION AGREEMENTS
  361       NEW HORIZON COMMUNICATIONS                                                             P.O. BOX 981073                                                   BOSTON             MA     02298-1073   YOUFIT HEALTH CLUBS, LLC   UTILITIES
                                                                                                                                                                                                                                       CLUB NO. 7387 - CRESTHAVEN REAL
  362       NG SHOPPES AT CRESTHAVEN, LLC                                                          1430 BROADWAY #1605                                               NEW YORK           NY       10018          YOU FIT NINE, LLC      PROPERTY LEASE - 2601 S MILITARY TRAIL,
                                                                                                                                                                                                                                       WEST PALM BEACH, FL 33415
                                                                                                                                                                                                                                       CLUB NO. 7768 - HIALEAH REAL PROPERTY
  363       NIMA PLAZA, LLC                                                                        2899 W 2 AVE                                                      HIALEAH            FL       33010          YF HIALEAH, LLC
                                                                                                                                                                                                                                       LEASE - 5348 W 16TH AVE, HIALEAH, FL 33012
                                                                                                                                                                                                                                       CLUB NO. 7362 - NORTH PORT REAL PROPERTY
  364       NORTH PORT OMV II, LLC                   OM VENTURE REALTY                             4008 N FLORIDA AVE                                                TAMPA              FL       33603        YF NORTH PORT, LLC       LEASE - 14979 TAMIAMI TRAIL, NORTH PORT, FL
                                                                                                                                                                                                                                       33883
                                                                                                                                                                                                                                       CLUB NO. 7344 - HOLLYWOOD REAL PROPERTY
                                                                                                   500 NORTH BROADWAY STE 201 PO BOX
  365       OAKWOOD PLAZA LIMITED PARTNERSHIP                                                                                                                        JERICHO            NY       11753         YF HOLLYWOOD, LLC       LEASE - 3120 OAKWOOD BLVD, HOLLYWOOD,
                                                                                                   9010
                                                                                                                                                                                                                                       FL 33020
                                                                                                                                                                                                                                       CLUB NO. 7789 - 7789-MIAMI GARDENS REAL
                                                     COHEN COMMERCIAL
  366       OFFICE DEPOT, INC.                                                NANCY VIRGA          5041 OKEECHOBEE BLVD                                              WEST PALM BEACH    FL       33417       YF MIAMI GARDENS, LLC     PROPERTY LEASE - 19400 NW 27TH AVENUE,
                                                     MANAGEMENT
                                                                                                                                                                                                                                       MIAMI GARDENS, FL 33056
  367       OPENSESAME                                                                             DEPT LA 24661                                                     PASADENA           CA     91185-4661   YOUFIT HEALTH CLUBS, LLC   MISC
  368       OPTUMHEALTH CARE SOLUTIONS, LLC                                                        11000 OPTUM CIRCLE                                                EDEN PRAIRIE       MN       55344            YOU FIT, LLC         REVENUE
                                                                              ORANGE COUNTY
  369       ORANGE COUNTY FL                         JERRY L DEMINGS                               201 S ROSALIND AVE                  5TH FLOOR                     ORLANDO            FL       32801             YOUFIT LLC          LOCAL BUSINESS TAX (COUNTY)
                                                                              MAYOR
  370       PALM BEACH COUNTY FL                     DENISE NIEMAN            COUNTY ATTORNEY      301 N OLIVE AVE                     STE 601                       WEST PALM BEACH    FL       33401           YF LANTANA LLC        LOCAL BUSINESS TAX (COUNTY)
  371       PALM BEACH COUNTY FL                     DENISE NIEMAN            COUNTY ATTORNEY      301 N OLIVE AVE                     STE 601                       WEST PALM BEACH    FL       33401           YF LANTANA LLC        LOCAL BUSINESS TAX (COUNTY)
  372       PALM BEACH COUNTY FL                     DENISE NIEMAN            COUNTY ATTORNEY      301 N OLIVE AVE                     STE 601                       WEST PALM BEACH    FL       33401           THREE B-FIT, LLC      LOCAL BUSINESS TAX (COUNTY)
  373       PALM BEACH COUNTY FL                     DENISE NIEMAN            COUNTY ATTORNEY      301 N OLIVE AVE                     STE 601                       WEST PALM BEACH    FL       33401           THREE B-FIT, LLC      LOCAL BUSINESS TAX (COUNTY)
  374       PALM BEACH COUNTY FL                     DENISE NIEMAN            COUNTY ATTORNEY      301 N OLIVE AVE                     STE 601                       WEST PALM BEACH    FL       33401         YF WELLINGTON LLC       LOCAL BUSINESS TAX (COUNTY)
  375       PALM BEACH COUNTY FL                     DENISE NIEMAN            COUNTY ATTORNEY      301 N OLIVE AVE                     STE 601                       WEST PALM BEACH    FL       33401        YF BOYNTON MALL LLC      LOCAL BUSINESS TAX (COUNTY)
  376       PALM BEACH COUNTY FL                     DENISE NIEMAN            COUNTY ATTORNEY      301 N OLIVE AVE                     STE 601                       WEST PALM BEACH    FL       33401         YF OKEECHOBEE LLC       LOCAL BUSINESS TAX (COUNTY)
  377       PALM BEACH COUNTY FL                     DENISE NIEMAN            COUNTY ATTORNEY      301 N OLIVE AVE                     STE 601                       WEST PALM BEACH    FL       33401         YF GREENACRES LLC       LOCAL BUSINESS TAX (COUNTY)
                                                                                                                                                                                                                                       CLUB NO. 7388 - NORTH POMPANO REAL
  378       PARTRIDGE EQUITY GROUP I, LLC                                                          1769 NE 33RD ST                                                   POMPANO BEACH      FL       33064          YF POMPANO, LLC        PROPERTY LEASE - 3555 N FEDERAL HWY,
                                                                                                                                                                                                                                       POMPANO BEACH, FL 30339
  379       PEAK ACTIVITY, LLC                                                                     1880 N CONGRESS AVE                 SUITE 210                     BOYNTON BEACH      FL       33426            YOU FIT, LLC         ADV
                                                                                                                                                                                                                                       CLUB NO. 7392 - MARGATE REAL PROPERTY
  380       PENN DUTCH PLAZA, LLC                                                                  3325 S UNIVERSITY DR                                              SUITE 210 DAVIE    FL       33328          YF MARGATE, LLC        LEASE - 3133 N STATE ROAD 7, MARGATE, FL
                                                                                                                                                                                                                                       33063
                                                                                                                                                                                                                                       CLUB NO. 2602 - AUSTELL-EAST-WEST
                                                                                                                                                                                                                                       CONNECTOR REAL PROPERTY LEASE - 2840
  381       PETINOS, LLC                                                                           562 WYLIE RD SE STE TWO                                           MARIETTA           GA       30067         YF WEST COBB, LLC
                                                                                                                                                                                                                                       EAST-WEST CONNECTOR, POWDER SPRINGS,
                                                                                                                                                                                                                                       GA 30106
                                                                                                                                                                                                                                       CLUB NO. 7728 - ALGIERS REAL PROPERTY
  382       PMAT ALGIERS PLAZA, L.L.C.               PROPERTY ONE INC                              4141 VETERANS BLVD STE 300                                        METAIRIE           LA       70002            YOU FIT, LLC         LEASE - 3066 HOLIDAY DR, NEW ORLEANS, LA
                                                                                                                                                                                                                                       70131
                                                                                                                                                                                                                                        HEADQUARTERS REAL PROPERTY LEASE -
  383       POLYGLASS USA INC                                                                      DEPT 2663                           PO BOX 122663                 DALLAS             TX       75312      YOUFIT HEALTH CLUBS, LLC   1350 E NEWPORT CENTER DR, SUITE 110,
                                                                                                                                                                                                                                       DEERFIELD BEACH, FL 33442
  384       POTTS, JASON                                                                           1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442      YOUFIT HEALTH CLUBS, LLC   RETENTION AGREEMENTS
  385       RED HAWK FIRE & SECURITY                                                               PO BOX 530212                                                     ATLANTA            GA     30353-0212   YOUFIT HEALTH CLUBS, LLC   OUTSIDESVC
  386       REDWIRE                                                                                1136 THOMASVILLE RD                                               TALLAHASSEE        FL       32303      YOUFIT HEALTH CLUBS, LLC   OUTSIDESVC


           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)                                                                                                         Page 7 of 12
                                                                          Case 20-12841-MFW                                    Doc 562-1                 Filed 12/28/20              Page 162 of 169
                                                                                                                                              Exhibit F‐2



Item No.                         CONTRACT PARTY                  NAME 2                 NAME3                            ADDRESS1                            ADDRESS2             CITY    STATE      ZIP         DEBTOR ENTITY NAME              CONTRACT / LEASE DESCRIPTION
                                                                                                                                                                                                                                            CLUB NO. 7336 - NOLE (MONROE) REAL
  387       RHODES-BOONE PARTNERS, LP                                                                   649 PINETREE DR                                                 DECATUR            GA       30030            YF NOLES, LLC          PROPERTY LEASE - 2432 N MONROE STREET,
                                                                                                                                                                                                                                            TALLAHASSEE, FL 32303
                                                                                 COMMONWEALTHS
  388       RICHMOND COUNTY VA                        ELIZABETH TRIBLE                                  116 WALLACE ST                    PO BOX 1475                   WARSAW             VA       22572             YOUFIT LLC            COUNTY BUSINESS LICENSE
                                                                                 ATTORNEY
                                                                                                                                                                                                                                            CLUB NO. 7333 - LAND O LAKES REAL
                                                                                 FKA RAMCO
            RPT REALTY, L.P. F/K/A RAMCO-GERSHENSON                                                     ADAMS AND REESE LLP ERIC PARTLOW                                                                                                    PROPERTY LEASE - 21707 VILLAGE LAKES
  389                                                 GERSHENSON PROPERTIES LP   GERSHENSON                                              101 E KENNEDY BLVD STE 4000    TAMPA              FL       33602        YF LAND O LAKES, LLC
            PROPERTIES, LP                                                                              ESQ                                                                                                                                 SHOPPING CENTER DR, LAND O LAKES, FL
                                                                                 PROPERTIES LP
                                                                                                                                                                                                                                            34639
  390       SADA SYSTEMS, INC                                                                           5250 LANKERSHIM BLVD #620                                       NORTH HOLLYWOOD    CA       91601      YOUFIT HEALTH CLUBS, LLC     LIC & FEES
  391       SAFEGUARD                                                                                   P. O. BOX 840180                                                DALLAS             TX     75284-0180   YOUFIT HEALTH CLUBS, LLC     OUTSIDESVC
  392       SALESFORCE                                                                                  P.O. BOX 203141                                                 DALLAS             TX     75320-3141   YOUFIT HEALTH CLUBS, LLC     ADV
  393       SALESFORCE                                                                                  P.O. BOX 203141                                                 DALLAS             TX     75320-3141   YOUFIT HEALTH CLUBS, LLC     ADV
  394       SALESFORCE.COM, INC                                                                         P.O. BOX 203141                                                 DALLAS             TX     75320-3141   YOUFIT HEALTH CLUBS, LLC     ADV
                                                                                 OFFICE OF THE COUNTY
  395       SARASOTA COUNTY FL                        FREDERICK J ELBRECHT                            1660 RINGLING BLVD                  2ND FLOOR                     SARASOTA           FL       34236            YF VENICE LLC          LOCAL BUSINESS TAX (COUNTY)
                                                                                 ATTORNEY
                                                                                 OFFICE OF THE COUNTY
  396       SARASOTA COUNTY FL                        FREDERICK J ELBRECHT                            1660 RINGLING BLVD                  2ND FLOOR                     SARASOTA           FL       34236         YF NORTH PORT LLC         LOCAL BUSINESS TAX (COUNTY)
                                                                                 ATTORNEY
                                                                                 OFFICE OF THE COUNTY
  397       SARASOTA COUNTY FL                        FREDERICK J ELBRECHT                            1660 RINGLING BLVD                  2ND FLOOR                     SARASOTA           FL       34236         YOU FIT SEVEN, LLC        LOCAL BUSINESS TAX (COUNTY)
                                                                                 ATTORNEY
                                                                                                                                                                                                                                            CLUB NO. 7366 - DOUGLASVILLE REAL
                                                                                 ATTN: EXECUTIVE VICE
  398       SCC MARKET SQUARE LLC                     SITE CENTERS CORP                                 3300 ENTERPRISE PKWY                                            BEACHWOOD          OH       44122        YF DOUGLASVILLE, LLC       PROPERTY LEASE - 9559 GEORGIA HWY 5,
                                                                                 PRESIDENT - LEASING
                                                                                                                                                                                                                                            SUITE 401, DOUGLASVILLE, GA 31035
                                                                                                                                                                                                                                            CLUB NO. 7346 - SCOTTSDALE REAL PROPERTY
                                                      ACF PROPERTY MANAGEMENT
  399       SCOTTSDALE RETAIL CENTER 02 LLC                                                             12411 VENTURA BLVD                                              STUDIO CITY        CA       91604         YF SCOTTSDALE, LLC        LEASE - 2845 N SCOTTSDALE RD, SUITE 160,
                                                      INC
                                                                                                                                                                                                                                            SCOTTSDALE, AZ 85257
  400       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071      YOUFIT HEALTH CLUBS, LLC     MISC
  401       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071           YF BOCA RATON           MISC
  402       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071           YF BOCA RATON           MISC
  403       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071          YF CORAL SPRINGS         MISC
  404       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071        YF DEERFIELD BEACH         MISC
  405       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071      YF HOLLYWOOD OAKWOOD         MISC
  406       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071             YF LAGO MAR           MISC
  407       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071             YF MARGATE            MISC
  408       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071       YF MIAMI - QUAIL ROOST      MISC
  409       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071           YF OKEECHOBEE           MISC
  410       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071         YF PEMBROKE PINES         MISC
  411       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071         YF POMPANO NORTH          MISC
  412       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071         YF POMPANO SOUTH          MISC
  413       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071           YF WELLINGTON           MISC
  414       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071        YF WEST PALM BEACH         MISC
  415       SECURITY SYSTEMS OF SOUTH FLORIDA, LLC                                                      1440 CORAL RIDGE DRIVE            SUITE 497                     CORAL SPRINGS      FL       33071              YF WESTON            MISC
                                                                                                                                                                                                                                            CLUB NO. 6438 - BOCA RATON REAL PROPERTY
  416       SELIG ENTERPRISES, INC.                                                                     1100 SPRING ST STE 550                                          ATLANTA            GA     30308-2848        THREE B-FIT, LLC        LEASE - 1309 W PALMETTO PARK RD, BOCA
                                                                                                                                                                                                                                            RATON, FL 33486
  417       SESAC                                                                                       P. O. BOX 5246                                                  NEW YORK,          NY     10008-5246   YOUFIT HEALTH CLUBS, LLC     LIC & FEES
                                                                                                                                                                                                                                            CLUB NO. 7364 - KENNESAW REAL PROPERTY
                                                                                 RESINA HENDRIX
  418       SHILOH STATION, LLC                       PHILLIPS EDISON                                   TENANT ACCOUNT SPECIALIST         11501 NORTHLAKE DR            CINCINNATI         OH       45249           YF SHILOH, LLC          LEASE - 3895 CHEROKEE ST SUITE 100,
                                                                                 AMANDA RIGGS
                                                                                                                                                                                                                                            KENNESAW, GA 30144
  419       SMITH, STUART                                                                               1350 E. NEWPORT CENTER DRIVE      SUITE 110                     DEERFIELD BEACH    FL       33442      YOUFIT HEALTH CLUBS, LLC     RETENTION AGREEMENTS
  420       SPANNING CLOUD APPS LLC                   SPANNING CLOUD APPS LLC                           PO BOX 392288                                                   PITTSBURGH         PA     15251-9288   YOUFIT HEALTH CLUBS, LLC     ADV - SPANNING CONTRACT
                                                                                                                                                                                                                                            CLUB NO. 6292 - MESQUITE REAL PROPERTY
  421       SPP SUNWEST PORTFOLIO, LLC                                                                  PO BOX 203710                                                   DALLAS             TX       75320             YOU FIT, LLC          LEASE - 2524 N GALLOWAY AVE, MESQUITE, TX
                                                                                                                                                                                                                                            75150
                                                      STAPLES CONTRACT &
  422       STAPLES BUSINESS ADVANTAGE                                                                  500 STAPLES DRIVE                                               FRAMINGHAM         MA       01702             YOU FIT, LLC          OFC & COMP
                                                      COMMERCIAL LLC
                                                      STAPLES CONTRACT &
  423       STAPLES BUSINESS ADVANTAGE                                                                  500 STAPLES DRIVE                                               FRAMINGHAM         MA       01702             YOU FIT, LLC          OFC & COMP
                                                      COMMERCIAL LLC
  424       STAR 2 STAR COMMUNICATIONS LLC                                                              600 TAILEVEST ROAD                SUITE 202                     SARASOTA           FL       34243      YOUFIT HEALTH CLUBS, LLC     UTILITIES
  425       STAR 2 STAR COMMUNICATIONS LLC                                                              600 TAILEVEST ROAD                SUITE 202                     SARASOTA           FL       34243      YOUFIT HEALTH CLUBS, LLC     UTILITIES
  426       STAR 2 STAR COMMUNICATIONS LLC                                                              600 TAILEVEST ROAD                SUITE 202                     SARASOTA           FL       34243      YOUFIT HEALTH CLUBS, LLC     UTILITIES
  427       STAR 2 STAR COMMUNICATIONS LLC                                                              600 TAILEVEST ROAD                SUITE 202                     SARASOTA           FL       34243      YOUFIT HEALTH CLUBS, LLC     UTILITIES
  428       STAR 2 STAR COMMUNICATIONS LLC                                                              600 TAILEVEST ROAD                SUITE 202                     SARASOTA           FL       34243      YOUFIT HEALTH CLUBS, LLC     UTILITIES
  429       STAR 2 STAR COMMUNICATIONS LLC                                                              600 TAILEVEST ROAD                SUITE 202                     SARASOTA           FL       34243      YOUFIT HEALTH CLUBS, LLC     UTILITIES
  430       STROSS, CHRISTY B.                                                                          1350 E. NEWPORT CENTER DRIVE      SUITE 110                     DEERFIELD BEACH    FL       33442        YouFit Health Clubs, LLC   PREFERRED UNIT PURCHASE AGREEMENT
                                                                                                                                                                                                                                            CHANGE IN CONTROL SEVERANCE
  431       STROSS, CHRISTY B.                                                                          1350 E. NEWPORT CENTER DRIVE      SUITE 110                     DEERFIELD BEACH    FL       33442        YouFit Health Clubs, LLC
                                                                                                                                                                                                                                            AGREEMENT
  432       STROSS, CHRISTY B.                                                                          1350 E. NEWPORT CENTER DRIVE      SUITE 110                     DEERFIELD BEACH    FL       33442        YouFit Health Clubs, LLC   PROFITS INTEREST UNIT GRANT AGREEMENT
  433       STROSS, JASON                                                                               1350 E. NEWPORT CENTER DRIVE      SUITE 110                     DEERFIELD BEACH    FL       33442        YouFit Health Clubs, LLC   PREFERRED UNIT PURCHASE AGREEMENT
                                                                                                                                                                                                                                            CLUB NO. 7377 - WESTON REAL PROPERTY
  434       T.J. HEALTH & FITNESS, INC.                                                                 3501 N OCEAN DR #7G                                             HOLLYWOOD          FL       33019           YF WESTON, LLC          LEASE - 15451 SW 13TH LANE, SUNRISE, FL
                                                                                                                                                                                                                                            33326
                                                                                                                                                                                                                                            CLUB NO. 7339 - BOCA TOWN CENTER REAL
  435       THE TOWN CENTER AT BOCA RATON TRUST       C/O MS MANAGEMENT ASSOC                           225 WEST WASHINGTON ST                                          INDIANAPOLIS       IN     46204-3428     YF TOWN CENTER, LLC        PROPERTY LEASE - 6000 GLADES ROAD, SUITE
                                                                                                                                                                                                                                            1410, BOCA RATON, FL 33431



           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)                                                                                                            Page 8 of 12
                                                                               Case 20-12841-MFW                                  Doc 562-1                    Filed 12/28/20             Page 163 of 169
                                                                                                                                                    Exhibit F‐2



Item No.                         CONTRACT PARTY                       NAME 2                  NAME3                      ADDRESS1                                  ADDRESS2              CITY   STATE      ZIP           DEBTOR ENTITY NAME              CONTRACT / LEASE DESCRIPTION

  436       TIVITY HEALTH SERVICES, LLC (SLIVER SNEAKERS)                                                   701 COOL SPRINGS BLVD.                                            FRANKLIN           TN       37067        YOUFIT HEALTH CLUBS, LLC     REVENUE
                                                                                                                                                                                                                                                    CLUB NO. 6443 - POMPANO REAL PROPERTY
                                                            AS SUCCESSOR TO
  437       TKG-STORAGE MART PARTNERS PORTFOLIO, LLC                                    CRIS BURNAM         2407 RANGELINE ST                                                 COLUMBIA           MS       65205              FIVE B-FIT, LLC        LEASE - 401 S FEDERAL HWY, POMPANO
                                                            STORAGEMART II LLC
                                                                                                                                                                                                                                                    BEACH, FL 33062
  438       TOKIO MARINE HHC                                                            D&O GROUP           8 FOREST PARK DRIVE                                               FARMINGTON         CT       06032        YOUFIT HEALTH CLUBS, LLC     INSURANCE - D&O POLICY & RUN-OFF POLICY
                                                                                                                                                                                                                                                    YOU FIT, LLC 401(K) PROFIT SHARING PLAN
  439       TPS ANCILLARY SERVICES, LLC                     THE PENSION STUDIO                              1226 OMAR ROAD                                                    WEST PALM BEACH    FL       33405               YOU FIT, LLC
                                                                                                                                                                                                                                                    AND TRUST PLAN
  440       TRAVELERS                                                                                       PO BOX 660317                                                     DALLAS             TX     75266-0317     YOUFIT HEALTH CLUBS, LLC     INSURANCE - WORKERS COMPENSATION
                                                                                                                                                                                                                                                    CLUB NO. 6440 - CORAL SPRINGS REAL
  441       TSC RAMBLEWOOD, LTD.                                                                            333 W CAMINO GARDENS BLVD STE 200                                 BOCA RATON         FL       33432             FOUR B-FIT, LLC         PROPERTY LEASE - 8301 W ATLANTIC BLVD,
                                                                                                                                                                                                                                                    CORAL SPRINGS, FL 33071
  442       U.S. BANK EQUIPMENT FINANCE (RICOH)             US BANK EQUIPMENT FINANCE                       PO BOX 790448                                                     ST LOUIS           MO     63179-0448           YF SE FLA, INC.        OFC & COMP
                                                                                        U.S. SPECIALTY
  443       U.S. SPECIALTY INSURANCE COMPANY                TOKIO MARINE HHC                                8 FOREST PARK DRIVE                                               FARMINGTON         CT       06032        YOUFIT HEALTH CLUBS, LLC     INSURANCE
                                                                                        INSURANCE COMPANY
                                                            THE ULTIMATE SOFTWARE
  444       ULTIMATE SOFTWARE GROUP, INC.                                                                   P.O. BOX 930953                                                   ATLANTA            GA     31193-0953     YOUFIT HEALTH CLUBS, LLC     PROF FEES
                                                            GROUP, INC
                                                                                                                                                                                                                                                    CLUB NO. 7766 - CORAL WAY II REAL
  445       UNITED STATES DEVELOPMENT LTD.                                                                  100 MIRACLE MILE                    STE 310                       CORAL GABLES       FL       33134           YF CORAL WAY II, LLC      PROPERTY LEASE - 11865 SW 26TH ST SUITE
                                                                                                                                                                                                                                                    B13, MIAMI, FL 33175
                                                                                                                                                                                                                                                    CLUB NO. 6771 - MIAMI REAL PROPERTY LEASE
  446       UNIVERSITY SHOPPES, LLC                                                                         14024 NW 82ND AVE                                                 MIAMI LAKES        FL       33016             SEVEN B-FIT, LLC
                                                                                                                                                                                                                                                    - 1605 SW 107 AVENUE, MIAMI, FL 33165
  447       VERITIV OPERATING COMPANY                                                                       9 CRYSTAL POND ROAD                                               SOUTHBOROUGH       MA       01772        YOUFIT HEALTH CLUBS, LLC     OUTSIDESVC
  448       WESSON, RICK                                                                                    1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442        YOUFIT HEALTH CLUBS, LLC     RETENTION AGREEMENTS
                                                                                                                                                                                                                                                    CLUB NO. 7444 - SANDALFOOT REAL
                                                                                        SANDALFOOT PLAZA
  449       WESTERN BEEF RETAIL, INC.                       CACTUS HOLDINGS INC                             47-05 METROPOLITAN AVE                                            RIDGEWOOD          NY       11385           YF SANDALFOOT, LLC        PROPERTY LEASE - 23078 SANDALFOOT PLAZA
                                                                                        BOCA LLC
                                                                                                                                                                                                                                                    DR., BOCA RATON, FL 33428
                                                                                                                                                                                                                                                    CLUB NO. 7749 - TALLAHASSEE - UNIVERSITY
                                                            STUDENT HOUSING SOLUTIONS   COMMERCIAL                                                                                                                                                  NEAR FSU REAL PROPERTY LEASE - 2020
  450       WESTWOOD PLAZA, LLC                                                                             2020 WEST PENSACOLA ST STE #300                                   TALLAHASSEE        FL       32304        YF UNIVERSITY VILLAGE, LLC
                                                            LLC                         PROPERTY MANAGER                                                                                                                                            WEST PENSACOLA STREET, SUITE 205,
                                                                                                                                                                                                                                                    TALLAHASSEE, FL 32304
                                                                                                                                                                                                                                                    CLUB NO. 7751 - NORTHRIDGE REAL
  451       WRI JT NORTHRIDGE, LP                                                                           PO BOX 924133                                                     HOUSTON            TX       77292               YOU FIT, LLC          PROPERTY LEASE - 959 E COMMERCIAL BLD,
                                                                                                                                                                                                                                                    OAKLAND PARK, FL 33334
  452       YF ARIZONA, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442               YF BETHANNY, LLC      LICENSE AGREEMENT
  453       YF ARIZONA, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442           YF CACTUS VILLAGE, LLC    LICENSE AGREEMENT
  454       YF ARIZONA, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442          YF CHANDLER SOUTH, LLC     LICENSE AGREEMENT
  455       YF ARIZONA, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442            YF FULTON RANCH, LLC     LICENSE AGREEMENT
  456       YF ARIZONA, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442           YF GILBERT NORTH, LLC     LICENSE AGREEMENT
  457       YF ARIZONA, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442           YF GILBERT SOUTH, LLC     LICENSE AGREEMENT
  458       YF ARIZONA, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442               YF GLENDALE, LLC      LICENSE AGREEMENT
  459       YF ARIZONA, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442               YF GLENDALE, LLC      LICENSE AGREEMENT
  460       YF ARIZONA, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442               YF HANCOCK, LLC       LICENSE AGREEMENT
  461       YF ARIZONA, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442                 YF MESA, LLC        LICENSE AGREEMENT
  462       YF ARIZONA, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442             YF WEST VALLEY, LLC     LICENSE AGREEMENT
  463       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442                YF AURORA, LLC       LICENSE AGREEMENT
  464       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442                YF BENEVA, LLC       LICENSE AGREEMENT
  465       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442      YF BETHANY TOWNE CENTER, LLC   LICENSE AGREEMENT
  466       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442            YF BOYNTON MALL, LLC     LICENSE AGREEMENT
  467       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442                YF BUFORD, LLC       LICENSE AGREEMENT
  468       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442           YF CARROLLWOOD, LLC       LICENSE AGREEMENT
  469       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442               YF CONCORD, LLC       LICENSE AGREEMENT
  470       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442              YF CORAL WAY, LLC      LICENSE AGREEMENT
  471       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442              YF DEERFIELD, LLC      LICENSE AGREEMENT
  472       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442            YF DOUGLASVILLE, LLC     LICENSE AGREEMENT
  473       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442                YF DULUTH, LLC       LICENSE AGREEMENT
  474       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442              YF DUNWOODY, LLC       LICENSE AGREEMENT
  475       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442               YF GATEWAY, LLC       LICENSE AGREEMENT
  476       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442                YF GILBERT, LLC      LICENSE AGREEMENT
  477       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442             YF GREENACRES, LLC      LICENSE AGREEMENT
  478       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442             YF HOLLYWOOD, LLC       LICENSE AGREEMENT
  479       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442              YF HUNTSVILLE, LLC     LICENSE AGREEMENT
  480       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442                YF KENDALL, LLC      LICENSE AGREEMENT
  481       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442               YF LAGO MAR, LLC      LICENSE AGREEMENT
  482       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442            YF LAND O LAKES, LLC     LICENSE AGREEMENT
  483       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442         YF LAUDERDALE LAKES, LLC    LICENSE AGREEMENT
  484       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442              YF LYNNWOOD, LLC       LICENSE AGREEMENT
  485       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442               YF MARGATE, LLC       LICENSE AGREEMENT
  486       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442               YF MESQUITE, LLC      LICENSE AGREEMENT
  487       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442               YF MURRIETA, LLC      LICENSE AGREEMENT
  488       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442          YF NEW PORT RICHEY, LLC    LICENSE AGREEMENT
  489       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442                 YF NOLES, LLC       LICENSE AGREEMENT
  490       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442            YF NORTH NAPLES, LLC     LICENSE AGREEMENT
  491       YF GROUP A, LLC                                                                                 1350 E. NEWPORT CENTER DRIVE        SUITE 110                     DEERFIELD BEACH    FL       33442             YF NORTH POINT, LLC     LICENSE AGREEMENT


           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)                                                                                                                  Page 9 of 12
                                                                        Case 20-12841-MFW                   Doc 562-1                  Filed 12/28/20           Page 164 of 169
                                                                                                                            Exhibit F‐2



Item No.                         CONTRACT PARTY                NAME 2            NAME3               ADDRESS1                               ADDRESS2          CITY        STATE    ZIP          DEBTOR ENTITY NAME                 CONTRACT / LEASE DESCRIPTION
  492       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442           YF NORTH PORT, LLC          LICENSE AGREEMENT
  493       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442          YF OKEECHOBEE, LLC           LICENSE AGREEMENT
  494       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442             YF PARKLAND, LLC          LICENSE AGREEMENT
  495       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442      YF PEACHTREE PARKWAY, LLC        LICENSE AGREEMENT
  496       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442            YF PINE ISLAND, LLC        LICENSE AGREEMENT
  497       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442        YF PINES BOULEVARD, LLC        LICENSE AGREEMENT
  498       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442           YF QUAIL ROOST, LLC         LICENSE AGREEMENT
  499       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442            YF RACETRACK, LLC          LICENSE AGREEMENT
  500       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442            YF ROCKWELL, LLC           LICENSE AGREEMENT
  501       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442             YF ROSWELL, LLC           LICENSE AGREEMENT
  502       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442           YF SANDALFOOT, LLC          LICENSE AGREEMENT
  503       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442           YF SCOTTSDALE, LLC          LICENSE AGREEMENT
  504       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442                YF SHEA, LLC           LICENSE AGREEMENT
  505       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442               YF SHILOH, LLC          LICENSE AGREEMENT
  506       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442            YF SINGLETON, LLC          LICENSE AGREEMENT
  507       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442            YF SOUTHAVEN, LLC          LICENSE AGREEMENT
  508       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442          YF SPRING CREEK, LLC         LICENSE AGREEMENT
  509       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442             YF SUWANEE, LLC           LICENSE AGREEMENT
  510       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442        YF THORNTON PLAZA, LLC         LICENSE AGREEMENT
  511       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442              YF UNIGOLD, LLC          LICENSE AGREEMENT
  512       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442               YF VENICE, LLC          LICENSE AGREEMENT
  513       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442           YF WELLINGTON, LLC          LICENSE AGREEMENT
  514       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442         YF WEST BRANDON, LLC          LICENSE AGREEMENT
  515       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442              YF WESTON, LLC           LICENSE AGREEMENT
  516       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442          YF YOU FIT SEVEN, LLC        LICENSE AGREEMENT
  517       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442            YOU FIT EIGHT, LLC         LICENSE AGREEMENT
  518       YF GROUP A, LLC                                                              1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442             YOU FIT FOUR, LLC         LICENSE AGREEMENT
  519       YF LIME, LLC                                                                          6475 1ST AVE. SOUTH                                    ST. PETERSBURG    FL     33707          YouFit Health Clubs, LLC     PREFERRED UNIT PURCHASE AGREEMENT
  520       YF NORTH POINT, LLC                                                          1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442           YF NORTH POINT, LLC         LICENSE AGREEMENT - EQUIPMENT
  521       YF SE FLA, LLC                                                               1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442         B-FIT HEALTH CLUB, LLC        LICENSE AGREEMENT
  522       YF SE FLA, LLC                                                               1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442               FIVE B-FIT, LLC         LICENSE AGREEMENT
  523       YF SE FLA, LLC                                                               1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442              FOUR B-FIT, LLC          LICENSE AGREEMENT
  524       YF SE FLA, LLC                                                               1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442                SIX B-FIT, LLC         LICENSE AGREEMENT
  525       YF SE FLA, LLC                                                               1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442              THREE B-FIT, LLC         LICENSE AGREEMENT
  526       YF SE FLA, LLC                                                               1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442              YF LANTANA, LLC          LICENSE AGREEMENT
  527       YF SE FLA, LLC                                                               1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442          YF TOWN CENTER, LLC          LICENSE AGREEMENT
  528       YF-GEF HOLDINGS, LLC                     PERELLA WEINBERG PARTNERS                     767 FIFTH AVENUE                                         NEW YORK       NY     10153          YouFit Health Clubs, LLC     PREFERRED UNIT PURCHASE AGREEMENT
  529       YOU FIT HEALTH CLUBS, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442              SEVEN B-FIT, LLC         LICENSE AGREEMENT
                                                                                                                                                                                          SOUTH FLORIDA HEALTH AND FITNESS,
  530       YOU FIT HEALTH CLUBS, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442                                       LICENSE AGREEMENT
                                                                                                                                                                                                            INC.
  531       YOU FIT HEALTH CLUBS, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442          YF EAST FOWLER, LLC          LICENSE AGREEMENT
  532       YOU FIT HEALTH CLUBS, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442              YF HORIZON, LLC          LICENSE AGREEMENT
  533       YOU FIT HEALTH CLUBS, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442        YF LAFAYETTE PLACE, LLC        LICENSE AGREEMENT
  534       YOU FIT HEALTH CLUBS, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442             YF POMPANO, LLC           LICENSE AGREEMENT
  535       YOU FIT HEALTH CLUBS, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442             YOU FIT NINE, LLC         LICENSE AGREEMENT
  536       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442              YF ARIZONA, LLC          LICENSE AGREEMENT
  537       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442           YF CORAL WAY II, LLC        LICENSE AGREEMENT
  538       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442          YF DANIA POINTE, LLC         LICENSE AGREEMENT
  539       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442               YF ETHAN, LLC           LICENSE AGREEMENT
  540       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442              YF FLAGLER, LLC          LICENSE AGREEMENT
  541       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442          YF GERMANTOWN, LLC           LICENSE AGREEMENT
  542       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442              YF GILBERT, LLC          LICENSE AGREEMENT
  543       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442             YF HAMMOCK, LLC           LICENSE AGREEMENT
  544       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442              YF HIALEAH, LLC          LICENSE AGREEMENT
  545       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442      YF HIALEAH-OKEECHOBEE, LLC       LICENSE AGREEMENT
  546       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442           YF LARGO PLAZA, LLC         LICENSE AGREEMENT
  547       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442            YF LAUDERHILL, LLC         LICENSE AGREEMENT
  548       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442           YF LOCH RAVEN, LLC          LICENSE AGREEMENT
  549       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442            YF MIAMI 110TH, LLC        LICENSE AGREEMENT
  550       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442         YF MIAMI GARDENS, LLC         LICENSE AGREEMENT
  551       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442          YF MOUNT CLARE, LLC          LICENSE AGREEMENT
  552       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442       YF NORTH LAUDERDALE, LLC        LICENSE AGREEMENT
  553       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442           YF NORTH POINT, LLC         LICENSE AGREEMENT
  554       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442              YF OAK HILL, LLC         LICENSE AGREEMENT
  555       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442               YF OLNEY, LLC           LICENSE AGREEMENT
  556       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442             YF PALM BAY, LLC          LICENSE AGREEMENT
  557       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442        YF PARADISE SQUARE, LLC        LICENSE AGREEMENT
  558       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442        YF PORT CHARLOTTE, LLC         LICENSE AGREEMENT
  559       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442         YF RANDALLSTOWN, LLC          LICENSE AGREEMENT
  560       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442          YF RHODE ISLAND, LLC         LICENSE AGREEMENT
  561       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442            YF RIVERDALE, LLC          LICENSE AGREEMENT
  562       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442               YF SHELBY, LLC          LICENSE AGREEMENT
  563       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442       YF UNIVERSITY VILLAGE, LLC      LICENSE AGREEMENT
  564       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442            YF WEST COBB, LLC          LICENSE AGREEMENT
  565       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442           YF WEST VALLEY, LLC         LICENSE AGREEMENT
  566       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442             YOU FIT FIVE, LLC         LICENSE AGREEMENT
  567       YOU FIT, LLC                                                                 1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH     FL     33442             YOU FIT ONE, LLC          LICENSE AGREEMENT

           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)                                                                                          Page 10 of 12
                                                              Case 20-12841-MFW                Doc 562-1                  Filed 12/28/20           Page 165 of 169
                                                                                                               Exhibit F‐2



Item No.                         CONTRACT PARTY      NAME 2         NAME3               ADDRESS1                               ADDRESS2          CITY       STATE    ZIP          DEBTOR ENTITY NAME                 CONTRACT / LEASE DESCRIPTION
  568       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442       YOU FIT PINELLAS PARK, LLC      LICENSE AGREEMENT
  569       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442               YOU FIT SIX, LLC        LICENSE AGREEMENT
  570       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442             YOU FIT THREE, LLC        LICENSE AGREEMENT
  571       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YOU FIT TWO, LLC         LICENSE AGREEMENT
  572       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442        YOUFIT HEALTH CLUBS, LLC       LICENSE AGREEMENT
  573       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442          B-FIT HEALTH CLUB, LLC       LICENSE AGREEMENT - EQUIPMENT
  574       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442                FIVE B-FIT, LLC        LICENSE AGREEMENT - EQUIPMENT
  575       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442               FOUR B-FIT, LLC         LICENSE AGREEMENT - EQUIPMENT
  576       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442               SEVEN B-FIT, LLC        LICENSE AGREEMENT - EQUIPMENT
  577       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442                SIX B-FIT, LLC         LICENSE AGREEMENT - EQUIPMENT
                                                                                                                                                                            SOUTH FLORIDA HEALTH AND FITNESS,
  578       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442                                       LICENSE AGREEMENT - EQUIPMENT
                                                                                                                                                                                              INC>
  579       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442               THREE B-FIT, LLC        LICENSE AGREEMENT - EQUIPMENT
  580       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442               YF BENEVA, LLC          LICENSE AGREEMENT - EQUIPMENT
  581       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF BETHANNY, LLC         LICENSE AGREEMENT - EQUIPMENT
  582       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442     YF BETHANY TOWNE CENTER, LLC      LICENSE AGREEMENT - EQUIPMENT
  583       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442           YF BOYNTON MALL, LLC        LICENSE AGREEMENT - EQUIPMENT
  584       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442               YF BUFORD, LLC          LICENSE AGREEMENT - EQUIPMENT
  585       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442          YF CACTUS VILLAGE, LLC       LICENSE AGREEMENT - EQUIPMENT
  586       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442          YF CARROLLWOOD, LLC          LICENSE AGREEMENT - EQUIPMENT
  587       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442         YF CHANDLER SOUTH, LLC        LICENSE AGREEMENT - EQUIPMENT
  588       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF CONCORD, LLC          LICENSE AGREEMENT - EQUIPMENT
  589       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442            YF CORAL WAY II, LLC       LICENSE AGREEMENT - EQUIPMENT
  590       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442             YF CORAL WAY, LLC         LICENSE AGREEMENT - EQUIPMENT
  591       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442            YF DANIA POINTE, LLC       LICENSE AGREEMENT - EQUIPMENT
  592       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442           YF DOUGLASVILLE, LLC        LICENSE AGREEMENT - EQUIPMENT
  593       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442               YF DULUTH, LLC          LICENSE AGREEMENT - EQUIPMENT
  594       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442             YF DUNWOODY, LLC          LICENSE AGREEMENT - EQUIPMENT
  595       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442           YF EAST FOWLER, LLC         LICENSE AGREEMENT - EQUIPMENT
  596       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442                YF ETHAN, LLC          LICENSE AGREEMENT - EQUIPMENT
  597       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442               YF FLAGLER, LLC         LICENSE AGREEMENT - EQUIPMENT
  598       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442           YF FULTON RANCH, LLC        LICENSE AGREEMENT - EQUIPMENT
  599       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF GATEWAY, LLC          LICENSE AGREEMENT - EQUIPMENT
  600       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442          YF GILBERT NORTH, LLC        LICENSE AGREEMENT - EQUIPMENT
  601       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442          YF GILBERT SOUTH, LLC        LICENSE AGREEMENT - EQUIPMENT
  602       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF GLENDALE, LLC         LICENSE AGREEMENT - EQUIPMENT
  603       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF GLENDALE, LLC         LICENSE AGREEMENT - EQUIPMENT
  604       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442            YF GREENACRES, LLC         LICENSE AGREEMENT - EQUIPMENT
  605       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF HAMMOCK, LLC          LICENSE AGREEMENT - EQUIPMENT
  606       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF HANCOCK, LLC          LICENSE AGREEMENT - EQUIPMENT
  607       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442               YF HIALEAH, LLC         LICENSE AGREEMENT - EQUIPMENT
  608       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442      YF HIALEAH-OKEECHOBEE, LLC       LICENSE AGREEMENT - EQUIPMENT
  609       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442            YF HOLLYWOOD, LLC          LICENSE AGREEMENT - EQUIPMENT
  610       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442               YF HORIZON, LLC         LICENSE AGREEMENT - EQUIPMENT
  611       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442             YF HUNTSVILLE, LLC        LICENSE AGREEMENT - EQUIPMENT
  612       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442               YF KENDALL, LLC         LICENSE AGREEMENT - EQUIPMENT
  613       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442         YF LAFAYETTE PLACE, LLC       LICENSE AGREEMENT - EQUIPMENT
  614       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF LAGO MAR, LLC         LICENSE AGREEMENT - EQUIPMENT
  615       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442           YF LAND O LAKES, LLC        LICENSE AGREEMENT - EQUIPMENT
  616       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442               YF LANTANA, LLC         LICENSE AGREEMENT - EQUIPMENT
  617       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442            YF LARGO PLAZA, LLC        LICENSE AGREEMENT - EQUIPMENT
  618       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442        YF LAUDERDALE LAKES, LLC       LICENSE AGREEMENT - EQUIPMENT
  619       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442             YF LAUDERHILL, LLC        LICENSE AGREEMENT - EQUIPMENT
  620       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442            YF LOCH RAVEN, LLC         LICENSE AGREEMENT - EQUIPMENT
  621       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442             YF LYNNWOOD, LLC          LICENSE AGREEMENT - EQUIPMENT
  622       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF MARGATE, LLC          LICENSE AGREEMENT - EQUIPMENT
  623       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442                YF MESA, LLC           LICENSE AGREEMENT - EQUIPMENT
  624       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF MESQUITE, LLC         LICENSE AGREEMENT - EQUIPMENT
  625       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442             YF MIAMI 110TH, LLC       LICENSE AGREEMENT - EQUIPMENT
  626       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442          YF MIAMI GARDENS, LLC        LICENSE AGREEMENT - EQUIPMENT
  627       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442           YF MOUNT CLARE, LLC         LICENSE AGREEMENT - EQUIPMENT
  628       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF MURRIETA, LLC         LICENSE AGREEMENT - EQUIPMENT
  629       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442        YF NEW PORT RICHEY, LLC        LICENSE AGREEMENT - EQUIPMENT
  630       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442                YF NOLES, LLC          LICENSE AGREEMENT - EQUIPMENT
  631       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442       YF NORTH LAUDERDALE, LLC        LICENSE AGREEMENT - EQUIPMENT
  632       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442           YF NORTH NAPLES, LLC        LICENSE AGREEMENT - EQUIPMENT
  633       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442            YF NORTH PORT, LLC         LICENSE AGREEMENT - EQUIPMENT
  634       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442               YF OAK HILL, LLC        LICENSE AGREEMENT - EQUIPMENT
  635       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442            YF OKEECHOBEE, LLC         LICENSE AGREEMENT - EQUIPMENT
  636       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442                YF OLNEY, LLC          LICENSE AGREEMENT - EQUIPMENT
  637       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF PALM BAY, LLC         LICENSE AGREEMENT - EQUIPMENT
  638       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442        YF PARADISE SQUARE, LLC        LICENSE AGREEMENT - EQUIPMENT
  639       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF PARKLAND, LLC         LICENSE AGREEMENT - EQUIPMENT
  640       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442      YF PEACHTREE PARKWAY, LLC        LICENSE AGREEMENT - EQUIPMENT
  641       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442             YF PINE ISLAND, LLC       LICENSE AGREEMENT - EQUIPMENT
  642       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442         YF PINES BOULEVARD, LLC       LICENSE AGREEMENT - EQUIPMENT
  643       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442              YF POMPANO, LLC          LICENSE AGREEMENT - EQUIPMENT

           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)                                                                             Page 11 of 12
                                                              Case 20-12841-MFW                Doc 562-1                  Filed 12/28/20           Page 166 of 169
                                                                                                               Exhibit F‐2



Item No.                         CONTRACT PARTY      NAME 2         NAME3               ADDRESS1                               ADDRESS2          CITY       STATE    ZIP      DEBTOR ENTITY NAME              CONTRACT / LEASE DESCRIPTION
  644       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442    YF PORT CHARLOTTE, LLC      LICENSE AGREEMENT - EQUIPMENT
  645       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442       YF QUAIL ROOST, LLC      LICENSE AGREEMENT - EQUIPMENT
  646       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442        YF RACETRACK, LLC       LICENSE AGREEMENT - EQUIPMENT
  647       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442     YF RANDALLSTOWN, LLC       LICENSE AGREEMENT - EQUIPMENT
  648       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442      YF RHODE ISLAND, LLC      LICENSE AGREEMENT - EQUIPMENT
  649       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442        YF RIVERDALE, LLC       LICENSE AGREEMENT - EQUIPMENT
  650       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442        YF ROCKWELL, LLC        LICENSE AGREEMENT - EQUIPMENT
  651       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442         YF ROSWELL, LLC        LICENSE AGREEMENT - EQUIPMENT
  652       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442       YF SANDALFOOT, LLC       LICENSE AGREEMENT - EQUIPMENT
  653       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442       YF SCOTTSDALE, LLC       LICENSE AGREEMENT - EQUIPMENT
  654       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442            YF SHEA, LLC        LICENSE AGREEMENT - EQUIPMENT
  655       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442          YF SHELBY, LLC        LICENSE AGREEMENT - EQUIPMENT
  656       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442           YF SHILOH, LLC       LICENSE AGREEMENT - EQUIPMENT
  657       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442        YF SINGLETON, LLC       LICENSE AGREEMENT - EQUIPMENT
  658       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442       YF SOUTHAVEN, LLC        LICENSE AGREEMENT - EQUIPMENT
  659       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442      YF SPRING CREEK, LLC      LICENSE AGREEMENT - EQUIPMENT
  660       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442         YF SUWANEE, LLC        LICENSE AGREEMENT - EQUIPMENT
  661       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442    YF THORNTON PLAZA, LLC      LICENSE AGREEMENT - EQUIPMENT
  662       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442      YF TOWN CENTER, LLC       LICENSE AGREEMENT - EQUIPMENT
  663       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442         YF UNIGOLD, LLC        LICENSE AGREEMENT - EQUIPMENT
  664       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442   YF UNIVERSITY VILLAGE, LLC   LICENSE AGREEMENT - EQUIPMENT
  665       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442           YF VENICE, LLC       LICENSE AGREEMENT - EQUIPMENT
  666       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442       YF WELLINGTON, LLC       LICENSE AGREEMENT - EQUIPMENT
  667       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442     YF WEST BRANDON, LLC       LICENSE AGREEMENT - EQUIPMENT
  668       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442        YF WEST COBB, LLC       LICENSE AGREEMENT - EQUIPMENT
  669       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442      YF WEST VALLEY, LLC       LICENSE AGREEMENT - EQUIPMENT
  670       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442          YF WESTON, LLC        LICENSE AGREEMENT - EQUIPMENT
  671       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442        YOU FIT EIGHT, LLC      LICENSE AGREEMENT - EQUIPMENT
  672       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442         YOU FIT FIVE, LLC      LICENSE AGREEMENT - EQUIPMENT
  673       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442        YOU FIT FOUR, LLC       LICENSE AGREEMENT - EQUIPMENT
  674       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442         YOU FIT NINE, LLC      LICENSE AGREEMENT - EQUIPMENT
  675       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442         YOU FIT ONE, LLC       LICENSE AGREEMENT - EQUIPMENT
  676       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442   YOU FIT PINELLAS PARK, LLC   LICENSE AGREEMENT - EQUIPMENT
  677       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442        YOU FIT SEVEN, LLC      LICENSE AGREEMENT - EQUIPMENT
  678       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442          YOU FIT SIX, LLC      LICENSE AGREEMENT - EQUIPMENT
  679       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442        YOU FIT THREE, LLC      LICENSE AGREEMENT - EQUIPMENT
  680       YOU FIT, LLC                                                    1350 E. NEWPORT CENTER DRIVE   SUITE 110                      DEERFIELD BEACH    FL     33442         YOU FIT TWO, LLC       LICENSE AGREEMENT - EQUIPMENT




           In re: YouFit Health Clubs, LLC, et al.
           Case No. 20‐12841 (MFW)                                                                             Page 12 of 12
Case 20-12841-MFW   Doc 562-1   Filed 12/28/20   Page 167 of 169




                         Exhibit G

                    Adjourned Objections
            Case 20-12841-MFW                Doc 562-1          Filed 12/28/20         Page 168 of 169




    Docket Number                          Objecting Party1                                Date Objection was Filed
         171                                  EBLR, LLC                                       December 2, 2020
         174                   Life Insurance Company of North America                        December 2, 2020
         203                             Midlo Properties, LLC                                December 3, 2020
         512                                                                                  December 14, 2020
         204                           Simon Property Group, L.P.                             December 3, 2020
         213                          Gator Argate Gainesville, LLC,                          December 4, 2020
                                     Gateway Retail Center, LLC, and
                                         Gator Green Acres, Ltd.
           215                        Washington Prime Group Inc.                               December 4, 2020
           507                                                                                  December 14, 2020
           216                         FRIT Cocowalk Owners, LLC                                December 4, 2020
           511                                                                                  December 14, 2020
           217                           16 Bethany Station, LLC                                December 4, 2020
           218                       The Promenade Plaza Partnership                            December 4, 2020
           219                            Regency Centers L.P.                                  December 4, 2020
           514                                                                                  December 14, 2020
           220                     Puffin Management, Inc. f/k/a                                December 4, 2020
                                      T.J. Health & Fitness, Inc.
           221                      SCC Market Square LLC and                                    December 4, 2020
                                           RPT Realty, L.P.
           222                              Kimco Realty                                         December 4, 2020
           223                          Selig Enterprises, Inc.                                  December 4, 2020
           224                    Weingarten Realty Investors and                                December 4, 2020
                                       WRI JT Northridge, LP
           229                CH Realty VII/R Orlando Altamonte, L.L.C.                         December 4, 2020
           230                          Westwood Plaza, LLC                                     December 4, 2020
           233                               Petinos, LLC                                       December 4, 2020
           240                           Shiloh Station LLC                                     December 7, 2020
           248                     Mosaic Oxbridge Owners, LLC                                  December 7, 2020
           498                        Carrollwood Partners LLC                                  December 10, 2020
           510                          JEM Investments, Ltd.                                   December 14, 2020
           515                    Rick Berks, Christy Berks-Stross,                             December 14, 2020
                                           and Jason Stross
           517                     Gator Antoine Partners, LLLP,                                December 14, 2020
                                   Gator Argate Gainesville, LLC,
                                    Gateway Retail Center, LLC,
                                     Gator Flower Mound, LLC,
                                    Gator Green Acres, Ltd., and
                                     Gator Shelby Partners, Ltd.

1
 For the avoidance of doubt, the rights of the objecting parties listed herein are reserved solely to the extent related to
assumption, assumption and assignment, adequate assurance of future performance, or Cure Amounts until a hearing
on the assumption of their Assumed Contract or Designated Contract to be set by further order of the Court, unless
otherwise resolved by the Buyers, the Debtors, and such objecting parties.




AmericasActive:15284258.1
        Case 20-12841-MFW    Doc 562-1   Filed 12/28/20   Page 169 of 169




  Docket Number               Objecting Party1              Date Objection was Filed
       518                     RPT Realty, L.P.                December 15, 2020
       519                  SCC Market Square LLC              December 15, 2020




AmericasActive:15284258.1
